
	

113 HR 5 : Student Success Act
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 5
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2013
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To support State and local accountability
		  for public education, protect State and local authority, inform parents of the
		  performance of their children's schools, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Student Success
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Transition.
				Sec. 5. Effective dates.
				Sec. 6. Authorization of appropriations.
				Sec. 7. Sense of the Congress.
				Title I—Aid to local educational agencies
				Subtitle A—In general
				Sec. 101. Title heading.
				Sec. 102. Statement of purpose.
				Sec. 103. Flexibility to use Federal funds.
				Sec. 104. School improvement.
				Sec. 105. Direct student services.
				Sec. 106. State administration.
				Subtitle B—Improving the academic achievement of the
				disadvantaged
				Sec. 111. Part A headings.
				Sec. 112. State plans.
				Sec. 113. Local educational agency plans.
				Sec. 114. Eligible school attendance areas.
				Sec. 115. Schoolwide programs.
				Sec. 116. Targeted assistance schools.
				Sec. 117. Academic assessment and local educational agency and
				school improvement; school support and recognition.
				Sec. 118. Parental involvement.
				Sec. 119. Qualifications for teachers and
				paraprofessionals.
				Sec. 120. Participation of children enrolled in private
				schools.
				Sec. 121. Fiscal requirements.
				Sec. 122. Coordination requirements.
				Sec. 123. Grants for the outlying areas and the Secretary of
				the Interior.
				Sec. 124. Allocations to States.
				Sec. 125. Basic grants to local educational
				agencies.
				Sec. 126. Adequacy of funding of targeted grants to local
				educational agencies in fiscal years after fiscal year 2001.
				Sec. 127. Education finance incentive grant
				program.
				Sec. 128. Carryover and waiver.
				Sec. 129. Title I portability.
				Subtitle C—Additional Aid to States and School
				Districts
				Sec. 131. Additional aid.
				Subtitle D—National assessment
				Sec. 141. National assessment of title I.
				Subtitle E—Title I general provisions
				Sec. 151. General provisions for title I.
				Title II—Teacher Preparation and Effectiveness
				Sec. 201. Teacher preparation and effectiveness.
				Sec. 202. Conforming repeals.
				Title III—Parental Engagement and Local Flexibility
				Sec. 301. Parental engagement and local
				flexibility.
				Title IV—Impact Aid
				Sec. 401. Purpose.
				Sec. 402. Payments relating to Federal acquisition of real
				property.
				Sec. 403. Payments for eligible federally connected
				children.
				Sec. 404. Policies and procedures relating to children residing
				on Indian lands.
				Sec. 405. Application for payments under sections 8002 and
				8003.
				Sec. 406. Construction.
				Sec. 407. Facilities.
				Sec. 408. State consideration of payments providing State
				aid.
				Sec. 409. Federal administration.
				Sec. 410. Administrative hearings and judicial
				review.
				Sec. 411. Definitions.
				Sec. 412. Authorization of appropriations.
				Sec. 413. Conforming amendments.
				Title V—General provisions for the Act
				Sec. 501. General provisions for the Act.
				Sec. 502. Repeal.
				Sec. 503. Other laws.
				Sec. 504. Amendment to IDEA.
				Title VI—The Federal Government’s Trust Responsibility to
				American Indian, Alaska Native, and Native Hawaiian Education
				Sec. 601. The Federal Government’s Trust Responsibility to
				American Indian, Alaska Native, and Native Hawaiian Education.
				Title VII—Homeless Education
				Sec. 701. Statement of policy.
				Sec. 702. Grants for State and local activities for the
				education of homeless children and youths.
				Sec. 703. Local educational agency subgrants for the education
				of homeless children and youths.
				Sec. 704. Secretarial responsibilities.
				Sec. 705. Definitions.
				Sec. 706. Authorization of appropriations.
				Title VIII—Miscellaneous provisions
				Sec. 801. Findings; Sense of the Congress.
			
		3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.TransitionUnless otherwise provided in this Act, any
			 person or agency that was awarded a grant under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) prior to
			 the date of the enactment of this Act shall continue to receive funds in
			 accordance with the terms of such award, except that funds for such award may
			 not continue more than one year after the date of the enactment of this
			 Act.
		5.Effective
			 dates
			(a)In
			 generalExcept as otherwise
			 provided in this Act, this Act, and the amendments made by this Act, shall be
			 effective upon the date of enactment of this Act.
			(b)Noncompetitive
			 programsWith respect to
			 noncompetitive programs under which any funds are allotted by the Secretary of
			 Education to recipients on the basis of a formula, this Act, and the amendments
			 made by this Act, shall take effect on October 1, 2013.
			(c)Competitive
			 programsWith respect to programs that are conducted by the
			 Secretary on a competitive basis, this Act, and the amendments made by this
			 Act, shall take effect with respect to appropriations for use under those
			 programs for fiscal year 2014.
			(d)Impact
			 AidWith respect to title IV of the Act (20 U.S.C. 7701 et seq.) (Impact
			 Aid), this Act, and the amendments made by this Act, shall take effect with
			 respect to appropriations for use under that title for fiscal year 2014.
			6.Authorization of
			 appropriationsThe Act
			 (20 U.S.C. 6301 et
			 seq.) is amended by inserting after section 2 the
			 following:
			
				3.Authorizations of
				appropriations
					(a)Title I
						(1)Part
				AThere are authorized to be
				appropriated to carry out part A of title I $16,651,767,000 (reduced by
				$195,399,345) for each of fiscal years 2014 through 2019.
						(2)Part
				BThere are authorized to be
				appropriated to carry out part B of title I $3,028,000 for each of fiscal years
				2014 through 2019.
						(b)Title
				IIThere are authorized to be
				appropriated to carry out title II $2,441,549,000 for each of fiscal years 2014
				through 2019.
					(c)Title
				III
						(1)Part A
							(A)Subpart
				1There are authorized to be
				appropriated to carry out subpart 1 of part A of title III $300,000,000 for
				each of fiscal years 2014 through 2019.
							(B)Subpart
				2There are authorized to be
				appropriated to carry out subpart 2 of part A of title III $91,647,000 for each
				of fiscal years 2014 through 2019.
							(C)Subpart
				3There are authorized to be
				appropriated to carry out subpart 3 of part A of title III $25,000,000 for each
				of fiscal years 2014 through 2019.
							(2)Part
				BThere are authorized to be
				appropriated to carry out part B of title III $2,055,709,000 for each of fiscal
				years 2014 through 2019.
						(d)Title
				IV
						(1)Payments for
				Federal acquisition of real propertyFor the purpose of making payments under
				section 4002, there are authorized to be appropriated $63,445,000 for each of
				fiscal years 2014 through 2019.
						(2)Basic payments;
				payments for heavily impacted local educational agenciesFor the purpose of making payments under
				section 4003(b), there are authorized to be appropriated $1,093,203,000 for
				each of fiscal years 2014 through 2019.
						(3)Payments for
				children with disabilitiesFor the purpose of making payments under
				section 4003(d), there are authorized to be appropriated $45,881,000 for each
				of fiscal years 2014 through 2019.
						(4)ConstructionFor the purpose of carrying out section
				4007, there are authorized to be appropriated $16,529,000 for each of fiscal
				years 2014 through 2019.
						(5)Facilities
				maintenanceFor the purpose
				of carrying out section 4008, there are authorized to be appropriated
				$4,591,000 for each of fiscal years 2014 through
				2019.
						.
		7.Sense of the
			 Congress
			(a)FindingsThe Congress finds as follows:
				(1)The Elementary and
			 Secondary Education Act prohibits the Federal Government from mandating,
			 directing, or controlling a State, local educational agency, or school’s
			 curriculum, program of instruction, or allocation of State and local resources,
			 and from mandating a State or any subdivision thereof to spend any funds or
			 incur any costs not paid for under such Act.
				(2)The Elementary and
			 Secondary Education Act prohibits the Federal Government from funding the
			 development, pilot testing, field testing, implementation, administration, or
			 distribution of any federally sponsored national test in reading, mathematics,
			 or any other subject, unless specifically and explicitly authorized by law.
				(3)The Secretary of
			 Education, through 3 separate initiatives, has created a system of waivers and
			 grants that influence, incentivize, and coerce State educational agencies into
			 implementing common national elementary and secondary standards and assessments
			 endorsed by the Secretary.
				(4)The Race to the
			 Top Fund encouraged and incentivized States to adopt Common Core State
			 Standards developed by the National Governor’s Association Center for Best
			 Practices and the Council of Chief State School Officers.
				(5)The Race to the Top Assessment grants
			 awarded to the Partnership for the Assessment of Readiness for College and
			 Careers (PARCC) and SMARTER Balanced Assessment Consortium (SMARTER Balance)
			 initiated the development of Common Core State Standards aligned assessments
			 that will, in turn, inform and ultimately influence kindergarten through
			 12th-grade curriculum and instructional materials.
				(6)The conditional Elementary and Secondary
			 Education Act flexibility waiver authority employed by the Department of
			 Education coerced States into accepting Common Core State Standards and aligned
			 assessments.
				(b)Sense of the
			 CongressIt is the sense of
			 the Congress that States and local educational agencies should maintain the
			 rights and responsibilities of determining educational curriculum, programs of
			 instruction, and assessments for elementary and secondary education.
			IAid
			 to local educational agencies
			AIn
			 general
				101.Title
			 headingThe title heading for
			 title I (20 U.S.C.
			 6301 et seq.) is amended to read as follows:
					
						IAid to local
				educational
				agencies
						.
				102.Statement of
			 purposeSection 1001
			 (20 U.S.C.
			 6301) is amended to read as follows:
					
						1001.Statement of
				purposeThe purpose of this
				title is to provide all children the opportunity to graduate high school
				prepared for postsecondary education or the workforce. This purpose can be
				accomplished by—
							(1)meeting the
				educational needs of low-achieving children in our Nation’s highest-poverty
				schools, English learners, migratory children, children with disabilities,
				Indian children, and neglected or delinquent children;
							(2)closing the achievement gap between high-
				and low-performing children, especially the achievement gaps between minority
				and nonminority students, and between disadvantaged children and their more
				advantaged peers;
							(3)affording parents
				substantial and meaningful opportunities to participate in the education of
				their children; and
							(4)challenging States
				and local educational agencies to embrace meaningful, evidence-based education
				reform, while encouraging state and local
				innovation.
							.
				103.Flexibility to
			 use Federal fundsSection 1002
			 (20 U.S.C.
			 6302) is amended to read as follows:
					
						1002.Flexibility to
				use Federal funds
							(a)Alternative uses
				of Federal funds for State educational agencies
								(1)In
				generalSubject to
				subsections (c) and (d) and notwithstanding any other provision of law, a State
				educational agency may use the applicable funding that the agency receives for
				a fiscal year to carry out any State activity authorized or required under one
				or more of the following provisions:
									(A)Section 1003.
									(B)Section
				1004.
									(C)Subpart 2 of part
				A of title I.
									(D)Subpart 3 of part
				A of title I.
									(E)Subpart 4 of part
				A of title I.
									(2)NotificationNot
				later than June 1 of each year, a State educational agency shall notify the
				Secretary of the State educational agency’s intention to use the applicable
				funding for any of the alternative uses under paragraph (1).
								(3)Applicable
				funding defined
									(A)In
				generalExcept as provided in subparagraph (B), in this
				subsection, the term applicable funding means funds provided to
				carry out State activities under one or more of the following
				provisions.
										(i)Section
				1003.
										(ii)Section
				1004.
										(iii)Subpart 2 of
				part A of title I.
										(iv)Subpart 3 of part
				A of title I.
										(v)Subpart 4 of part
				A of title I.
										(B)LimitationIn
				this subsection, the term applicable funding does not include
				funds provided under any of the provisions listed in subparagraph (A) that
				State educational agencies are required by this Act—
										(i)to reserve,
				allocate, or spend for required activities;
										(ii)to allocate,
				allot, or award to local educational agencies or other entities eligible to
				receive such funds; or
										(iii)to use for
				technical assistance or monitoring.
										(4)DisbursementThe
				Secretary shall disburse the applicable funding to State educational agencies
				for alternative uses under paragraph (1) for a fiscal year at the same time as
				the Secretary disburses the applicable funding to State educational agencies
				that do not intend to use the applicable funding for such alternative uses for
				the fiscal year.
								(b)Alternative uses
				of Federal funds for local educational agencies
								(1)In
				generalSubject to subsections (c) and (d) and notwithstanding
				any other provision of law, a local educational agency may use the applicable
				funding that the agency receives for a fiscal year to carry out any local
				activity authorized or required under one or more of the following
				provisions:
									(A)Section
				1003.
									(B)Subpart 1 of part
				A of title I.
									(C)Subpart 2 of part
				A of title I.
									(D)Subpart 3 of part
				A of title I.
									(E)Subpart 4 of part
				A of title I.
									(2)NotificationA
				local educational agency shall notify the State educational agency of the local
				educational agency’s intention to use the applicable funding for any of the
				alternative uses under paragraph (1) by a date that is established by the State
				educational agency for the notification.
								(3)Applicable
				funding defined
									(A)In
				generalExcept as provided in subparagraph (B), in this
				subsection, the term applicable funding means funds provided to
				carry out local activities under one or more of the following
				provisions:
										(i)Subpart 2 of part
				A of title I.
										(ii)Subpart 3 of part
				A of title I.
										(iii)Subpart 4 of
				part A of title I.
										(B)LimitationIn
				this subsection, the term applicable funding does not include
				funds provided under any of the provisions listed in subparagraph (A) that
				local educational agencies are required by this Act—
										(i)to reserve,
				allocate, or spend for required activities;
										(ii)to allocate,
				allot, or award to entities eligible to receive such funds; or
										(iii)to use for
				technical assistance or monitoring.
										(4)DisbursementEach
				State educational agency that receives applicable funding for a fiscal year
				shall disburse the applicable funding to local educational agencies for
				alternative uses under paragraph (1) for the fiscal year at the same time as
				the State educational agency disburses the applicable funding to local
				educational agencies that do not intend to use the applicable funding for such
				alternative uses for the fiscal year.
								(c)Rule for
				administrative costsA State educational agency or a local
				educational agency shall only use applicable funding (as defined in subsection
				(a)(3) or (b)(3), respectively) for administrative costs incurred in carrying
				out a provision listed in subsection (a)(1) or (b)(1), respectively, to the
				extent that the agency, in the absence of this section, could have used funds
				for administrative costs with respect to a program listed in subsection (a)(3)
				or (b)(3), respectively.
							(d)Rule of
				constructionNothing in this section shall be construed to
				relieve a State educational agency or local educational agency of any
				requirements relating to—
								(1)use of Federal
				funds to supplement, not supplant, non-Federal funds;
								(2)comparability of
				services;
								(3)equitable
				participation of private school students and teachers;
								(4)applicable civil
				rights requirements;
								(5)section 1113;
				or
								(6)section
				1111.
								.
				104.School
			 improvementSection 1003
			 (20 U.S.C.
			 6303) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 2 percent and inserting 7 percent; and
						(B)by striking
			 subpart 2 of part A and all that follows through sections
			 1116 and 1117, and inserting chapter B of subpart 1 of part A
			 for each fiscal year to carry out subsection (b),;
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking for schools identified for school improvement, corrective
			 action, and restructuring, for activities under section 1116(b) and
			 inserting to carry out the State’s system of school improvement under
			 section 1111(b)(3)(B)(iii); and
						(B)in paragraph (2),
			 by striking or educational service agencies and inserting
			 , educational service agencies, or non-profit or for-profit external
			 providers with expertise in using evidence-based or other effective strategies
			 to improve student achievement;
						(3)in subsection
			 (c)—
						(A)in paragraph (1),
			 by inserting and at the end;
						(B)in paragraph (2),
			 by striking need for such funds; and and inserting
			 commitment to using such funds to improve such schools.;
			 and
						(C)by striking
			 paragraph (3);
						(4)in subsection
			 (d)(1), by striking subpart 2 of part A; and inserting
			 chapter B of subpart 1 of part A;;
					(5)in subsection
			 (e)—
						(A)by striking
			 in any fiscal year and inserting in fiscal year 2015 and
			 each subsequent fiscal year;
						(B)by striking
			 subpart 2 and inserting chapter B of subpart 1 of part
			 A; and
						(C)by striking
			 such subpart and inserting such chapter;
						(6)in subsection (f),
			 by striking and the percentage of students from each school from
			 families with incomes below the poverty line; and
					(7)by striking
			 subsection (g).
					105.Direct student
			 servicesThe Act
			 (20 U.S.C. 6301 et
			 seq.) is amended by inserting after section 1003 the
			 following:
					
						1003A.Direct
				student services
							(a)State
				reservationEach State shall
				reserve 3 percent of the amount the State receives under chapter B of subpart 1
				of part A for each fiscal year to carry out this section. Of such reserved
				funds, the State educational agency may use up to 1 percent to administer
				direct student services.
							(b)Direct student
				servicesFrom the amount
				available after the application of subsection (a), each State shall award
				grants in accordance with this section to local educational agencies to support
				direct student services.
							(c)AwardsThe State educational agency shall award
				grants to geographically diverse local educational agencies including suburban,
				rural, and urban local educational agencies. If there are not enough funds to
				award all applicants in a sufficient size and scope to run an effective direct
				student services program, the State shall prioritize awards to local
				educational agencies with the greatest number of neglected, delinquent, migrant
				students, English learners, at-risk students, and Native Americans, to increase
				academic achievement of such students.
							(d)Local use of
				fundsA local educational
				agency receiving an award under this section—
								(1)shall use up to 1
				percent of each award for outreach and communication to parents about their
				options and to register students for direct student services;
								(2)may use not more
				than 2 percent of each award for administrative costs related to direct student
				services; and
								(3)shall use the
				remainder of the award to pay the transportation required to provide public
				school choice or the hourly rate for high-quality academic tutoring services,
				as determined by a provider on the State-approved list required under
				subsection (f)(2).
								(e)ApplicationA local educational agency desiring to
				receive an award under subsection (b) shall submit an application describing
				how the local educational agency will—
								(1)provide adequate
				outreach to ensure parents can exercise a meaningful choice of direct student
				services for their child’s education;
								(2)ensure parents
				have adequate time and information to make a meaningful choice prior to
				enrolling their child in a direct student service;
								(3)ensure sufficient
				availability of seats in the public schools the local educational agency will
				make available for public school choice options;
								(4)determine the
				requirements or criteria for student eligibility for direct student
				services;
								(5)select a variety
				of providers of high-quality academic tutoring from the State-approved list
				required under subsection (f)(2) and ensure fair negotiations in selecting such
				providers of high-quality academic tutoring, including online, on campus, and
				other models of tutoring which provide meaningful choices to parents to find
				the best service for their child; and
								(6)develop an
				estimated per pupil expenditure available for eligible students to use toward
				high-quality academic tutoring which shall allow for an adequate level of
				services to increase academic achievement from a variety of high-quality
				academic tutoring providers.
								(f)Providers and
				schoolsThe State—
								(1)shall ensure that each local educational
				agency receiving an award to provide public school choice can provide a
				sufficient number of options to provide a meaningful choice for parents;
								(2)shall compile a
				list of State-approved high-quality academic tutoring providers that includes
				online, on campus, and other models of tutoring; and
								(3)shall ensure that each local educational
				agency receiving an award will provide an adequate number of high-quality
				academic tutoring options to ensure parents have a meaningful choice of
				services.
								.
				106.State
			 administrationSection 1004
			 (20 U.S.C.
			 6304) is amended to read as follows:
					
						1004.State
				administration
							(a)In
				generalExcept as provided in subsection (b), to carry out
				administrative duties assigned under subparts 1, 2, and 3 of part A of this
				title, each State may reserve the greater of—
								(1)1 percent of the
				amounts received under such subparts; or
								(2)$400,000 ($50,000
				in the case of each outlying area).
								(b)ExceptionIf
				the sum of the amounts reserved under subparts 1, 2, and 3 of part A of this
				title is equal to or greater than $14,000,000,000, then the reservation
				described in subsection (a)(1) shall not exceed 1 percent of the amount the
				State would receive if $14,000,000,000 were allocated among the States for
				subparts 1, 2, and 3 of part A of this
				title.
							.
				BImproving the
			 academic achievement of the disadvantaged
				111.Part A
			 headings
					(a)Part
			 headingThe part heading for
			 part A of title I (20 U.S.C. 6311 et seq.) is amended
			 to read as follows:
						
							AImproving the
				academic achievement of the
				disadvantaged
							.
					(b)Subpart 1
			 headingThe Act is amended by striking the subpart heading for
			 subpart 1 of part A of title I (20 U.S.C. 6311 et seq.) and
			 inserting the following:
						
							1Improving basic
				programs operated by local educational agencies
								ABasic program
				requirements
								.
					(c)Subpart 2
			 headingThe Act is amended by striking the subpart heading for
			 subpart 2 of part A of title I (20 U.S.C. 6331 et seq.) and
			 inserting the following:
						
							BAllocations
				
							.
					112.State
			 plansSection 1111
			 (20 U.S.C.
			 6311) is amended to read as follows:
					
						1111.State
				plans
							(a)Plans
				required
								(1)In
				generalFor any State
				desiring to receive a grant under this subpart, the State educational agency
				shall submit to the Secretary a plan, developed by the State educational
				agency, in consultation with local educational agencies, teachers, school
				leaders, public charter school representatives, specialized instructional
				support personnel, other appropriate school personnel, parents, private sector
				employers, and entrepreneurs, that satisfies the requirements of this section
				and that is coordinated with other programs under this Act, the Individuals
				with Disabilities Education Act, the Carl D. Perkins Career and Technical
				Education Act of 2006, the Head Start Act, the Adult Education and Family
				Literacy Act, and the McKinney-Vento Homeless Assistance Act.
								(2)Consolidated
				planA State plan submitted under paragraph (1) may be submitted
				as part of a consolidated plan under section 5302.
								(b)Academic
				standards, academic assessments, and State accountability
								(1)Academic
				standards
									(A)In
				generalEach State plan shall demonstrate that the State has
				adopted academic content standards and academic achievement standards aligned
				with such content standards that comply with the requirements of this
				paragraph.
									(B)SubjectsThe
				State shall have such academic standards for mathematics, reading or language
				arts, and science, and may have such standards for any other subject determined
				by the State.
									(C)RequirementsThe
				standards described in subparagraph (A) shall—
										(i)apply to all
				public schools and public school students in the State; and
										(ii)with respect to
				academic achievement standards, include the same knowledge, skills, and levels
				of achievement expected of all public school students in the State.
										(D)Alternate
				academic achievement standardsNotwithstanding any other
				provision of this paragraph, a State may, through a documented and validated
				standards-setting process, adopt alternate academic achievement standards for
				students with the most significant cognitive disabilities, if—
										(i)the determination
				about whether the achievement of an individual student should be measured
				against such standards is made separately for each student; and
										(ii)such
				standards—
											(I)are aligned with
				the State academic standards required under subparagraph (A);
											(II)promote access to
				the general curriculum; and
											(III)reflect
				professional judgment as to the highest possible standards achievable by such
				students.
											(E)English language
				proficiency standardsEach
				State plan shall describe how the State educational agency will establish
				English language proficiency standards that are—
										(i)derived from the four recognized domains of
				speaking, listening, reading, and writing; and
										(ii)aligned with the State’s academic content
				standards in reading or language arts under subparagraph (A).
										(2)Academic
				assessments
									(A)In
				generalEach State plan shall demonstrate that the State
				educational agency, in consultation with local educational agencies, has
				implemented a set of high-quality student academic assessments in mathematics,
				reading or language arts, and science. At the State’s discretion, the State
				plan may also demonstrate that the State has implemented such assessments in
				any other subject chosen by the State.
									(B)RequirementsSuch
				assessments shall—
										(i)in
				the case of mathematics and reading or language arts, be used in determining
				the performance of each local educational agency and public school in the State
				in accordance with the State’s accountability system under paragraph
				(3);
										(ii)be the same
				academic assessments used to measure the academic achievement of all public
				school students in the State;
										(iii)be aligned with
				the State’s academic standards and provide coherent and timely information
				about student attainment of such standards;
										(iv)be used for
				purposes for which such assessments are valid and reliable, be of adequate
				technical quality for each purpose required under this Act, and be consistent
				with relevant, nationally recognized professional and technical
				standards;
										(v)(I)in the case of
				mathematics and reading or language arts, be administered in each of grades 3
				through 8 and at least once in grades 9 through 12;
											(II)in the case of science, be administered
				not less than one time during—
												(aa)grades 3 through 5;
												(bb)grades 6 through 9; and
												(cc)grades 10 through 12; and
												(III)in the case of any other subject chosen
				by the State, be administered at the discretion of the State;
											(vi)measure individual student academic
				proficiency and, at the State’s discretion, growth;
										(vii)at the State’s
				discretion—
											(I)be administered
				through a single annual summative assessment; or
											(II)be administered
				through multiple assessments during the course of the academic year that result
				in a single summative score that provides valid, reliable, and transparent
				information on student achievement;
											(viii)include
				measures that assess higher-order thinking skills and understanding;
										(ix)provide
				for—
											(I)the participation
				in such assessments of all students;
											(II)the reasonable
				adaptations and accommodations for students with disabilities necessary to
				measure the academic achievement of such students relative to the State’s
				academic standards; and
											(III)the inclusion of
				English learners, who shall be assessed in a valid and reliable manner and
				provided reasonable accommodations, including, to the extent practicable,
				assessments in the language and form most likely to yield accurate and reliable
				information on what such students know and can do in academic content areas,
				until such students have achieved English language proficiency, as assessed by
				the State under subparagraph (D);
											(x)notwithstanding
				clause (ix)(III), provide for the assessment of reading or language arts in
				English for English learners who have attended school in the United States (not
				including Puerto Rico) for 3 or more consecutive school years, except that a
				local educational agency may, on a case-by-case basis, provide for the
				assessment of reading or language arts for each such student in a language
				other than English for a period not to exceed 2 additional consecutive years if
				the assessment would be more likely to yield accurate and reliable information
				on what such student knows and can do, provided that such student has not yet
				reached a level of English language proficiency sufficient to yield valid and
				reliable information on what such student knows and can do on reading or
				language arts assessments written in English;
										(xi)produce
				individual student interpretive, descriptive, and diagnostic reports regarding
				achievement on such assessments that allow parents, teachers, and school
				leaders to understand and address the specific academic needs of students, and
				that are provided to parents, teachers, and school leaders, as soon as is
				practicable after the assessment is given, in an understandable and uniform
				format, and to the extent practicable, in a language that parents can
				understand;
										(xii)enable results
				to be disaggregated within each State, local educational agency, and school by
				gender, by each major racial and ethnic group, by English language proficiency
				status, by migrant status, by status as a student with a disability, and by
				economically disadvantaged status, except that, in the case of a local
				educational agency or a school, such disaggregation shall not be required in a
				case in which the number of students in a category is insufficient to yield
				statistically reliable information or the results would reveal personally
				identifiable information about an individual student;
										(xiii)be administered
				to not less than 95 percent of all students, and not less than 95 percent of
				each subgroup of students described in paragraph (3)(B)(ii)(II); and
										(xiv)where practicable, be developed using the
				principles of universal design for learning as defined in section 103(24) of
				the Higher Education Act of 1965 (20 U.S.C. 1003(24)).
										(C)Alternate
				assessmentsA State may provide for alternate assessments aligned
				with the alternate academic standards adopted in accordance with paragraph
				(1)(D), for students with the most significant cognitive disabilities, if the
				State—
										(i)establishes and
				monitors implementation of clear and appropriate guidelines for individualized
				education program teams (as defined in section 614(d)(1)(B) of the Individuals
				with Disabilities Education Act) to apply when determining when a child’s
				significant cognitive disability justifies assessment based on alternate
				achievement standards;
										(ii)ensures that the
				parents of such students are informed that—
											(I)their child’s
				academic achievement will be measured against such alternate standards;
				and
											(II)whether
				participation in such assessments precludes the student from completing the
				requirements for a regular high school diploma;
											(iii)demonstrates
				that such students are, to the extent practicable, included in the general
				curriculum and that such alternate assessments are aligned with such
				curriculum;
										(iv)develops,
				disseminates information about, and promotes the use of appropriate
				accommodations to increase the number of students with disabilities who are
				tested against academic achievement standards for the grade in which a student
				is enrolled; and
										(v)ensures that
				regular and special education teachers and other appropriate staff know how to
				administer the alternate assessments, including making appropriate use of
				accommodations for students with disabilities.
										(D)Assessments of
				English language proficiency
										(i)In
				generalEach State plan shall demonstrate that local educational
				agencies in the State will provide for an annual assessment of English
				proficiency of all English learners in the schools served by the State
				educational agency.
										(ii)AlignmentThe
				assessments described in clause (i) shall be aligned with the State’s English
				language proficiency standards described in paragraph (1)(E).
										(E)Language
				assessmentsEach State plan shall identify the languages other
				than English that are present in the participating student population and
				indicate the languages for which yearly student academic assessments are not
				available and are needed. The State shall make every effort to develop such
				assessments and may request assistance from the Secretary if linguistically
				accessible academic assessment measures are needed. Upon request, the Secretary
				shall assist with the identification of appropriate academic assessment
				measures in the needed languages, but shall not mandate a specific academic
				assessment or mode of instruction.
									(F)Adaptive
				assessmentsA State may
				develop and administer computer adaptive assessments as the assessments
				required under subparagraph (A). If a State develops and administers a computer
				adaptive assessment for such purposes, the assessment shall meet the
				requirements of this paragraph, except as follows:
										(i)Notwithstanding
				subparagraph (B)(iii), the assessment—
											(I)shall measure, at
				a minimum, each student’s academic proficiency against the State’s academic
				standards for the student’s grade level and growth toward such standards;
				and
											(II)if the State
				chooses, may be used to measure the student’s level of academic proficiency and
				growth using assessment items above or below the student’s grade level,
				including for use as part of a State’s accountability system under paragraph
				(3).
											(ii)Subparagraph
				(B)(ii) shall not be interpreted to require that all students taking the
				computer adaptive assessment be administered the same assessment items.
										(3)State
				accountability systems
									(A)In
				generalEach State plan shall demonstrate that the State has
				developed and is implementing a single, statewide accountability system to
				ensure that all public school students graduate from high school prepared for
				postsecondary education or the workforce without the need for
				remediation.
									(B)ElementsEach
				State accountability system described in subparagraph (A) shall at a
				minimum—
										(i)annually measure
				the academic achievement of all public school students in the State against the
				State’s mathematics and reading or language arts academic standards adopted
				under paragraph (1), which may include measures of student growth toward such
				standards, using the mathematics and reading or language arts assessments
				described in paragraph (2)(B) and other valid and reliable academic indicators
				related to student achievement as identified by the State;
										(ii)annually evaluate
				and identify the academic performance of each public school in the State based
				on—
											(I)student academic
				achievement as measured in accordance with clause (i);
											(II)the overall performance, and achievement
				gaps as compared to all students in the school, for economically disadvantaged
				students, students from major racial and ethnic groups, students with
				disabilities, and English learners, except that disaggregation of data under
				this subclause shall not be required in a case in which the number of students
				in a category is insufficient to yield statistically reliable information or
				the results would reveal personally identifiable information about an
				individual student; and
											(III)other measures of school success;
				and
											(iii)include a system
				for school improvement for low-performing public schools receiving funds under
				this subpart that—
											(I)implements
				interventions in such schools that are designed to address such schools’
				weaknesses; and
											(II)is implemented by local educational
				agencies serving such schools.
											(C)ProhibitionNothing
				in this section shall be construed to permit the Secretary to establish any
				criteria that specifies, defines, or prescribes any aspect of a State’s
				accountability system developed and implemented in accordance with this
				paragraph.
									(D)Accountability
				for charter schoolsThe accountability provisions under this Act
				shall be overseen for charter schools in accordance with State charter school
				law.
									(4)RequirementsEach
				State plan shall describe—
									(A)how the State educational agency will
				assist each local educational agency and each public school affected by the
				State plan to comply with the requirements of this subpart, including how the
				State educational agency will work with local educational agencies to provide
				technical assistance; and
									(B)how the State
				educational agency will ensure that the results of the State assessments
				described in paragraph (2), the other indicators selected by the State under
				paragraph (3)(B)(i), and the school evaluations described in paragraph
				(3)(B)(ii), will be promptly provided to local educational agencies, schools,
				teachers, and parents in a manner that is clear and easy to understand, but not
				later than before the beginning of the school year following the school year in
				which such assessments, other indicators, or evaluations are taken or
				completed.
									(5)Timeline for
				implementationEach State
				plan shall describe the process by which the State will adopt and implement the
				State academic standards, assessments, and accountability system required under
				this section within 2 years of enactment of the Student Success Act.
								(6)Existing
				standardsNothing in this subpart shall prohibit a State from
				revising, consistent with this section, any standard adopted under this section
				before or after the date of enactment of the Student Success Act.
								(7)Existing State
				lawNothing in this section
				shall be construed to alter any State law or regulation granting parents
				authority over schools that repeatedly failed to make adequate yearly progress
				under this section, as in effect on the day before the date of the enactment of
				the Student Success Act.
								(c)Other provisions
				To support teaching and learningEach State plan shall contain
				assurances that—
								(1)the State will
				notify local educational agencies, schools, teachers, parents, and the public
				of the academic standards, academic assessments, and State accountability
				system developed and implemented under this section;
								(2)the State will
				participate in biennial State academic assessments of 4th and 8th grade reading
				and mathematics under the National Assessment of Educational Progress carried
				out under section 303(b)(2) of the National Assessment of Educational Progress
				Authorization Act if the Secretary pays the costs of administering such
				assessments;
								(3)the State
				educational agency will notify local educational agencies and the public of the
				authority to operate schoolwide programs;
								(4)the State
				educational agency will provide the least restrictive and burdensome
				regulations for local educational agencies and individual schools participating
				in a program assisted under this subpart;
								(5)the State
				educational agency will encourage schools to consolidate funds from other
				Federal, State, and local sources for schoolwide reform in schoolwide programs
				under section 1114;
								(6)the State
				educational agency will modify or eliminate State fiscal and accounting
				barriers so that schools can easily consolidate funds from other Federal,
				State, and local sources for schoolwide programs under section 1114; and
								(7)the State
				educational agency will inform local educational agencies in the State of the
				local educational agency’s authority to transfer funds under section 1002 and
				to obtain waivers under section 5401.
								(d)Parental
				involvementEach State plan shall describe how the State
				educational agency will support the collection and dissemination to local
				educational agencies and schools of effective parental involvement practices.
				Such practices shall—
								(1)be based on the
				most current research that meets the highest professional and technical
				standards on effective parental involvement that fosters achievement to high
				standards for all children;
								(2)be geared toward
				lowering barriers to greater participation by parents in school planning,
				review, and improvement; and
								(3)be coordinated
				with programs funded under subpart 3 of part A of title III.
								(e)Peer review and
				secretarial approval
								(1)EstablishmentNotwithstanding
				section 5543, the Secretary shall—
									(A)establish a
				peer-review process to assist in the review of State plans; and
									(B)appoint individuals to the peer-review
				process who are representative of parents, teachers, State educational
				agencies, local educational agencies, and private sector employers (including
				representatives of entrepreneurial ventures), and who are familiar with
				educational standards, assessments, accountability, the needs of low-performing
				schools, and other educational needs of students, and ensure that 65 percent of
				such appointees are practitioners and 10 percent are representatives of private
				sector employers.
									(2)ApprovalThe
				Secretary shall—
									(A)approve a State
				plan within 120 days of its submission;
									(B)disapprove of the State plan only if the
				Secretary demonstrates how the State plan fails to meet the requirements of
				this section and immediately notifies the State of such determination and the
				reasons for such determination;
									(C)not decline to
				approve a State's plan before—
										(i)offering the State
				an opportunity to revise its plan;
										(ii)providing
				technical assistance in order to assist the State to meet the requirements of
				this section; and
										(iii)providing a
				hearing; and
										(D)have the authority
				to disapprove a State plan for not meeting the requirements of this subpart,
				but shall not have the authority to require a State, as a condition of approval
				of the State plan, to include in, or delete from, such plan one or more
				specific elements of the State's academic standards or State accountability
				system, or to use specific academic assessments or other indicators.
									(3)State
				revisionsA State plan shall be revised by the State educational
				agency if it is necessary to satisfy the requirements of this section.
								(4)Public
				reviewAll communications, feedback, and notifications under this
				subsection shall be conducted in a manner that is immediately made available to
				the public through the website of the Department, including—
									(A)peer review guidance;
									(B)the names of the
				peer reviewers;
									(C)State plans
				submitted or resubmitted by a State, including the current approved
				plans;
									(D)peer review
				notes;
									(E)State plan determinations by the Secretary,
				including approvals or disapprovals, and any deviations from the peer
				reviewers’ recommendations with an explanation of the deviation; and
									(F)hearings.
									(5)ProhibitionThe Secretary, and the Secretary’s staff,
				may not attempt to participate in, or influence, the peer review process. No
				Federal employee may participate in, or attempt to influence the peer review
				process, except to respond to questions of a technical nature, which shall be
				publicly reported.
								(f)Duration of the
				plan
								(1)In
				generalEach State plan shall—
									(A)remain in effect
				for the duration of the State’s participation under this subpart; and
									(B)be periodically
				reviewed and revised as necessary by the State educational agency to reflect
				changes in the State’s strategies and programs under this subpart.
									(2)Additional
				informationIf a State makes significant changes to its State
				plan, such as the adoption of new State academic standards or new academic
				assessments, or adopts a new State accountability system, such information
				shall be submitted to the Secretary under subsection (e)(2) for
				approval.
								(g)Failure To meet
				requirementsIf a State fails to meet any of the requirements of
				this section then the Secretary shall withhold funds for State administration
				under this subpart until the Secretary determines that the State has fulfilled
				those requirements.
							(h)Reports
								(1)Annual State
				report card
									(A)In
				generalA State that receives assistance under this subpart shall
				prepare and disseminate an annual State report card. Such dissemination shall
				include, at a minimum, publicly posting the report card on the home page of the
				State educational agency’s website.
									(B)ImplementationThe
				State report card shall be—
										(i)concise;
				and
										(ii)presented in an
				understandable and uniform format that is developed in consultation with
				parents and, to the extent practicable, provided in a language that parents can
				understand.
										(C)Required
				informationThe State shall include in its annual State report
				card information on—
										(i)the performance of
				students, in the aggregate and disaggregated by the categories of students
				described in subsection (b)(2)(B)(xii) (except that such disaggregation shall
				not be required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the results would
				reveal personally identifiable information about an individual student), on the
				State academic assessments described in subsection (b)(2);
										(ii)the participation
				rate on such assessments, in the aggregate and disaggregated in accordance with
				clause (i);
										(iii)the performance
				of students, in the aggregate and disaggregated in accordance with clause (i),
				on other academic indicators described in subsection (b)(3)(B)(i);
										(iv)for each public high school in the State,
				in the aggregate and disaggregated in accordance with clause (i)—
											(I)the four-year
				adjusted cohort graduation rate, and
											(II)if applicable,
				the extended-year adjusted cohort graduation rate, reported separately for
				students graduating in 5 years or less, students graduating in 6 years or less,
				and students graduating in 7 or more years;
											(v)each public
				school’s evaluation results as determined in accordance with subsection
				(b)(3)(B)(ii);
										(vi)the acquisition
				of English proficiency by English learners;
										(vii)the number and percentage of teachers in
				each category established under clause (iii) of section 2123(1)(A), except that
				such information shall not reveal personally identifiable information about an
				individual teacher; and
										(viii)the results of
				the assessments described in subsection (c)(2).
										(D)Optional
				informationThe State may
				include in its annual State report card such other information as the State
				believes will best provide parents, students, and other members of the public
				with information regarding the progress of each of the State’s public
				elementary schools and public secondary schools, such as the number of students
				enrolled in each public secondary school in the State attaining career and
				technical proficiencies, as defined in section 113(b)(2)(A) of the Carl D.
				Perkins Career and Technical Education Act of 2006, and reported by the State
				in a manner consistent with section 113(c) of such Act.
									(2)Annual local
				educational agency report cards
									(A)In
				generalA local educational agency that receives assistance under
				this subpart shall prepare and disseminate an annual local educational agency
				report card.
									(B)Minimum
				requirementsThe State educational agency shall ensure that each
				local educational agency collects appropriate data and includes in the local
				educational agency’s annual report the information described in paragraph
				(1)(C) as applied to the local educational agency and each school served by the
				local educational agency, and—
										(i)in
				the case of a local educational agency, information that shows how students
				served by the local educational agency achieved on the statewide academic
				assessment and other academic indicators adopted in accordance with subsection
				(b)(3)(B)(i) compared to students in the State as a whole; and
										(ii)in the case of a
				school, the school’s evaluation under subsection (b)(3)(B)(ii).
										(C)Other
				informationA local educational agency may include in its annual
				local educational agency report card any other appropriate information, whether
				or not such information is included in the annual State report card.
									(D)DataA
				local educational agency or school shall only include in its annual local
				educational agency report card data that are sufficient to yield statistically
				reliable information, as determined by the State, and that do not reveal
				personally identifiable information about an individual student.
									(E)Public
				disseminationThe local educational agency shall publicly
				disseminate the information described in this paragraph to all schools served
				by the local educational agency and to all parents of students attending those
				schools in an understandable and uniform format, and, to the extent
				practicable, in a language that parents can understand, and make the
				information widely available through public means, such as posting on the
				Internet, distribution to the media, and distribution through public agencies,
				except that if a local educational agency issues a report card for all
				students, the local educational agency may include the information under this
				section as part of such report.
									(3)Preexisting
				report cardsA State educational agency or local educational
				agency may use public report cards on the performance of students, schools,
				local educational agencies, or the State, that were in effect prior to the
				enactment of the Student Success Act for the purpose of this subsection, so
				long as any such report card is modified, as may be needed, to contain the
				information required by this subsection.
								(4)Parents
				right-to-know
									(A)Achievement
				informationAt the beginning of each school year, a school that
				receives funds under this subpart shall provide to each individual parent
				information on the level of achievement of the parent’s child in each of the
				State academic assessments and other academic indicators adopted in accordance
				with this subpart.
									(B)FormatThe
				notice and information provided to parents under this paragraph shall be in an
				understandable and uniform format and, to the extent practicable, provided in a
				language that the parents can understand.
									(i)PrivacyInformation
				collected under this section shall be collected and disseminated in a manner
				that protects the privacy of individuals consistent with section 444 of the
				General Education Provisions Act.
							(j)Voluntary
				partnershipsA State may enter into a voluntary partnership with
				another State to develop and implement the academic standards and assessments
				required under this section, except that the Secretary shall not, either
				directly or indirectly, attempt to influence, incentivize, or coerce
				State—
								(1)adoption of the
				Common Core State Standards developed under the Common Core State Standards
				Initiative, any other academic standards common to a significant number of
				States, or assessments tied to such standards; or
								(2)participation in
				any such partnerships.
								(k)ConstructionNothing
				in this part shall be construed to prescribe the use of the academic
				assessments described in this part for student promotion or graduation
				purposes.
							(l)Special rule
				with respect To bureau-Funded schoolsIn determining the
				assessments to be used by each school operated or funded by the Bureau of
				Indian Education receiving funds under this subpart, the following shall
				apply:
								(1)Each such school
				that is accredited by the State in which it is operating shall use the
				assessments and other academic indicators the State has developed and
				implemented to meet the requirements of this section, or such other appropriate
				assessment and academic indicators as approved by the Secretary of the
				Interior.
								(2)Each such school
				that is accredited by a regional accrediting organization shall adopt an
				appropriate assessment and other academic indicators, in consultation with and
				with the approval of, the Secretary of the Interior and consistent with
				assessments and academic indicators adopted by other schools in the same State
				or region, that meet the requirements of this section.
								(3)Each such school
				that is accredited by a tribal accrediting agency or tribal division of
				education shall use an assessment and other academic indicators developed by
				such agency or division, except that the Secretary of the Interior shall ensure
				that such assessment and academic indicators meet the requirements of this
				section.
								.
				113.Local
			 educational agency plansSection 1112 (20 U.S.C. 6312) is amended to read
			 as follows:
					
						1112.Local
				educational agency plans
							(a)Plans
				Required
								(1)SubgrantsA local educational agency may receive a
				subgrant under this subpart for any fiscal year only if such agency has on file
				with the State educational agency a plan, approved by the State educational
				agency, that is coordinated with other programs under this Act, the Individuals
				with Disabilities Education Act, the Carl D. Perkins Career and Technical
				Education Act of 2006, the McKinney-Vento Homeless Assistance Act, and other
				Acts, as appropriate.
								(2)Consolidated
				applicationThe plan may be
				submitted as part of a consolidated application under section 5305.
								(b)Plan
				provisionsEach local educational agency plan shall
				describe—
								(1)how the local
				educational agency will monitor, in addition to the State assessments described
				in section 1111(b)(2), students’ progress in meeting the State’s academic
				standards;
								(2)how the local
				educational agency will identify quickly and effectively those students who may
				be at risk of failing to meet the State’s academic standards;
								(3)how the local
				educational agency will provide additional educational assistance to individual
				students in need of additional help in meeting the State’s academic
				standards;
								(4)how the local
				educational agency will implement the school improvement system described in
				section 1111(b)(3)(B)(iii) for any of the agency’s schools identified under
				such section;
								(5)how the local
				educational agency will coordinate programs under this subpart with other
				programs under this Act and other Acts, as appropriate;
								(6)the poverty
				criteria that will be used to select school attendance areas under section
				1113;
								(7)how teachers, in
				consultation with parents, administrators, and specialized instructional
				support personnel, in targeted assistance schools under section 1115, will
				identify the eligible children most in need of services under this
				subpart;
								(8)in general, the
				nature of the programs to be conducted by the local educational agency’s
				schools under sections 1114 and 1115, and, where appropriate, educational
				services outside such schools for children living in local institutions for
				neglected and delinquent children, and for neglected and delinquent children in
				community day school programs;
								(9)how the local
				educational agency will ensure that migratory children who are eligible to
				receive services under this subpart are selected to receive such services on
				the same basis as other children who are selected to receive services under
				this subpart;
								(10)the services the
				local educational agency will provide homeless children, including services
				provided with funds reserved under section 1113(c)(3)(A);
								(11)the strategy the
				local educational agency will use to implement effective parental involvement
				under section 1118;
								(12)if appropriate,
				how the local educational agency will use funds under this subpart to support
				preschool programs for children, particularly children participating in a Head
				Start program, which services may be provided directly by the local educational
				agency or through a subcontract with the local Head Start agency designated by
				the Secretary of Health and Human Services under section 641 of the Head Start
				Act, or another comparable early childhood development program;
								(13)how the local
				educational agency, through incentives for voluntary transfers, the provision
				of professional development, recruitment programs, incentive pay, performance
				pay, or other effective strategies, will address disparities in the rates of
				low-income and minority students and other students being taught by ineffective
				teachers;
								(14)if appropriate, how the local educational
				agency will use funds under this subpart to support programs that coordinate
				and integrate—
									(A)career and
				technical education aligned with State technical standards that promote skills
				attainment important to in-demand occupations or industries in the State and
				the State’s academic standards under section 1111(b)(1); and
									(B)work-based
				learning opportunities that provide students in-depth interaction with industry
				professionals; and
									(15)if appropriate, how the local educational
				agency will use funds under this subpart to support dual enrollment programs,
				early college high schools, and Advanced Placement or International
				Baccalaureate programs.
								(c)AssurancesEach
				local educational agency plan shall provide assurances that the local
				educational agency will—
								(1)participate, if
				selected, in biennial State academic assessments of 4th and 8th grade reading
				and mathematics under the National Assessment of Educational Progress carried
				out under section 303(b)(2) of the National Assessment of Educational Progress
				Authorization Act;
								(2)inform schools of
				schoolwide program authority and the ability to consolidate funds from Federal,
				State, and local sources;
								(3)provide technical
				assistance to schoolwide programs;
								(4)provide services
				to eligible children attending private elementary and secondary schools in
				accordance with section 1120, and timely and meaningful consultation with
				private school officials or representatives regarding such services;
								(5)in the case of a
				local educational agency that chooses to use funds under this subpart to
				provide early childhood development services to low-income children below the
				age of compulsory school attendance, ensure that such services comply with the
				performance standards established under section 641A(a) of the Head Start
				Act;
								(6)inform eligible
				schools of the local educational agency’s authority to request waivers on the
				school’s behalf under Title V; and
								(7)ensure that the
				results of the academic assessments required under section 1111(b)(2) will be
				provided to parents and teachers as soon as is practicably possible after the
				test is taken, in an understandable and uniform format and, to the extent
				practicable, provided in a language that the parents can understand.
								(d)Special
				ruleIn carrying out subsection (c)(5), the Secretary
				shall—
								(1)consult with the
				Secretary of Health and Human Services and shall establish procedures (taking
				into consideration existing State and local laws, and local teacher contracts)
				to assist local educational agencies to comply with such subparagraph;
				and
								(2)disseminate to
				local educational agencies the education performance standards in effect under
				section 641A(a)(1)(B) of the Head Start Act, and such agencies affected by such
				subsection shall plan for the implementation of such subsection (taking into
				consideration existing State and local laws, and local teacher
				contracts).
								(e)Plan development
				and duration
								(1)ConsultationEach
				local educational agency plan shall be developed in consultation with teachers,
				school leaders, public charter school representatives, administrators, and
				other appropriate school personnel, and with parents of children in schools
				served under this subpart.
								(2)DurationEach
				such plan shall be submitted for the first year for which this part is in
				effect following the date of enactment of this Act and shall remain in effect
				for the duration of the agency’s participation under this subpart.
								(3)ReviewEach
				local educational agency shall periodically review and, as necessary, revise
				its plan.
								(f)State
				approval
								(1)In
				generalEach local educational agency plan shall be filed
				according to a schedule established by the State educational agency.
								(2)ApprovalThe
				State educational agency shall approve a local educational agency’s plan only
				if the State educational agency determines that the local educational agency’s
				plan—
									(A)enables schools
				served under this subpart to substantially help children served under this
				subpart to meet the State’s academic standards described in section 1111(b)(1);
				and
									(B)meets the
				requirements of this section.
									(3)ReviewThe
				State educational agency shall review the local educational agency’s plan to
				determine if such agency’s activities are in accordance with section
				1118.
								(g)Parental
				notification
								(1)In
				generalEach local educational agency using funds under this
				subpart and subpart 4 to provide a language instruction educational program
				shall, not later than 30 days after the beginning of the school year, inform
				parents of an English learner identified for participation, or participating
				in, such a program of—
									(A)the reasons for
				the identification of their child as an English learner and in need of
				placement in a language instruction educational program;
									(B)the child’s level
				of English proficiency, how such level was assessed, and the status of the
				child’s academic achievement;
									(C)the methods of
				instruction used in the program in which their child is, or will be
				participating, and the methods of instruction used in other available programs,
				including how such programs differ in content, instructional goals, and the use
				of English and a native language in instruction;
									(D)how the program in
				which their child is, or will be participating, will meet the educational
				strengths and needs of their child;
									(E)how such program
				will specifically help their child learn English, and meet age-appropriate
				academic achievement standards for grade promotion and graduation;
									(F)the specific exit
				requirements for the program, including the expected rate of transition from
				such program into classrooms that are not tailored for English learners, and
				the expected rate of graduation from high school for such program if funds
				under this subpart are used for children in secondary schools;
									(G)in the case of a
				child with a disability, how such program meets the objectives of the
				individualized education program of the child; and
									(H)information
				pertaining to parental rights that includes written guidance—
										(i)detailing—
											(I)the right that
				parents have to have their child immediately removed from such program upon
				their request; and
											(II)the options that
				parents have to decline to enroll their child in such program or to choose
				another program or method of instruction, if available; and
											(ii)assisting parents
				in selecting among various programs and methods of instruction, if more than
				one program or method is offered by the eligible entity.
										(2)NoticeThe
				notice and information provided in paragraph (1) to parents of a child
				identified for participation in a language instruction educational program for
				English learners shall be in an understandable and uniform format and, to the
				extent practicable, provided in a language that the parents can
				understand.
								(3)Special rule
				applicable during the school yearFor those children who have not
				been identified as English learners prior to the beginning of the school year
				the local educational agency shall notify parents within the first 2 weeks of
				the child being placed in a language instruction educational program consistent
				with paragraphs (1) and (2).
								(4)Parental
				participationEach local educational agency receiving funds under
				this subpart shall implement an effective means of outreach to parents of
				English learners to inform the parents regarding how the parents can be
				involved in the education of their children, and be active participants in
				assisting their children to attain English proficiency, achieve at high levels
				in core academic subjects, and meet the State’s academic standards expected of
				all students, including holding, and sending notice of opportunities for,
				regular meetings for the purpose of formulating and responding to
				recommendations from parents of students assisted under this subpart.
								(5)Basis for
				admission or exclusionA student shall not be admitted to, or
				excluded from, any federally assisted education program on the basis of a
				surname or language-minority
				status.
								.
				114.Eligible school
			 attendance areasSection 1113
			 (20 U.S.C.
			 6313) is amended—
					(1)by striking
			 part each place it appears and inserting subpart;
			 and
					(2)in subsection
			 (c)(4)—
						(A)by striking
			 subpart 2 and inserting chapter B; and
						(B)by striking
			 school improvement, corrective action, and restructuring under section
			 1116(b) and inserting school improvement under section
			 1111(b)(3)(B)(iii).
						115.Schoolwide
			 programsSection 1114
			 (20 U.S.C.
			 6314) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1)—
							(i)by
			 striking part and inserting subpart; and
							(ii)by
			 striking in which through such families;
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)(i), by striking part and inserting
			 subpart; and
							(ii)in
			 subparagraph (B)—
								(I)by striking
			 children with limited English proficiency and inserting
			 English learners; and
								(II)by striking
			 part and inserting subpart;
								(C)in paragraph
			 (3)(B), by striking maintenance of effort, after private
			 school children,; and
						(D)by striking paragraph (4); and
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A)—
								(I)by striking
			 (including and all that follows through 1309(2));
			 and
								(II)by striking content standards and
			 the State student academic achievement standards and inserting
			 standards;
								(ii)in
			 subparagraph (B)—
								(I)in clause (i), by
			 striking proficient and all that follows through section
			 1111(b)(1)(D) and inserting academic standards described in
			 section 1111(b)(1);
								(II)in clause (ii), in the matter preceding
			 subclause (I), by striking based on scientifically based
			 research and inserting evidence-based;
								(III)in clause
			 (iii)—
									(aa)in
			 subclause (I)—
										(AA)by
			 striking student academic achievement standards and inserting
			 academic standards; and
										(BB)by
			 striking schoolwide program, and all that follows through
			 technical education programs; and and inserting
			 schoolwide programs; and; and
										(bb)in
			 subclause (II), by striking and;
									(IV)in clause
			 (iv)—
									(aa)by
			 striking the State and local improvement plans and inserting
			 school improvement strategies; and
									(bb)by
			 striking the period and inserting ; and; and
									(V)by adding at the end the following new
			 clause:
									
										(v)may be delivered by nonprofit or for-profit
				external providers with expertise in using evidence-based or other effective
				strategies to improve student
				achievement.
										;
								(iii)in
			 subparagraph (C), by striking highly qualified and inserting
			 effective;
							(iv)in
			 subparagraph (D)—
								(I)by striking
			 In accordance with section 1119 and subsection (a)(4),
			 high-quality and inserting High-quality;
								(II)by striking
			 pupil services and inserting specialized instructional
			 support services; and
								(III)by striking
			 student academic achievement and inserting
			 academic;
								(v)in
			 subparagraph (E), by striking high-quality highly qualified and
			 inserting effective;
							(vi)in
			 subparagraph (G), by striking , such as Head Start, Even Start, Early
			 Reading First, or a State-run preschool program,;
							(vii)in
			 subparagraph (H), by striking section 1111(b)(3) and inserting
			 section 1111(b)(2);
							(viii)in subparagraph
			 (I), by striking proficient or advanced levels of academic achievement
			 standards and inserting State academic standards;
			 and
							(ix)in
			 subparagraph (J), by striking vocational and inserting
			 career; and
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)—
								(I)in the matter
			 preceding clause (i)—
									(aa)by
			 striking first develop and all that follows through
			 2001) and inserting have in place; and
									(bb)by striking and its school support
			 team or other technical assistance provider under section 1117;
									(II)in clause (ii),
			 by striking part and inserting subpart;
			 and
								(III)in clause (iv),
			 by striking section 1111(b)(3) and inserting section
			 1111(b)(2); and
								(ii)in
			 subparagraph (B)—
								(I)in clause
			 (i)—
									(aa)in
			 subclause (I), by striking , after considering the recommendation of the
			 technical assistance providers under section 1117,; and
									(bb)in
			 subclause (II), by striking No Child Left Behind Act of 2001 and
			 inserting Student Success Act;
									(II)in clause
			 (ii)—
									(aa)by
			 striking (including administrators of programs described in other parts
			 of this title); and
									(bb)by
			 striking pupil services and inserting specialized
			 instructional support services;
									(III)in clause (iii),
			 by striking part and inserting subpart;
			 and
								(IV)in clause (v), by
			 striking Reading First, Early Reading First, Even Start,;
			 and
								(3)in subsection (c)—
						(A)by striking
			 part and inserting subpart; and
						(B)by striking
			 6, and all that follows through the period at the end and
			 inserting 6..
						116.Targeted assistance
			 schoolsSection 1115
			 (20 U.S.C.
			 6315) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 are ineligible for a schoolwide program under section 1114, or
			 that;
						(B)by striking
			 operate such and inserting operate; and
						(C)by striking
			 part and inserting subpart;
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)(B), by striking challenging student academic achievement and
			 inserting academic;
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)—
								(I)by striking
			 limited English proficient children and inserting English
			 learners; and
								(II)by striking
			 part each place it appears and inserting
			 subpart;
								(ii)in
			 subparagraph (B)—
								(I)in the heading, by
			 striking , Even Start,
			 or Early Reading First;
								(II)by striking , Even Start, or Early
			 Reading First; and
								(III)by striking
			 part and inserting subpart;
								(iii)in
			 subparagraph (C)—
								(I)by amending the heading to read as follows:
			 Subpart 3
			 children.—;
								(II)by striking
			 part C and inserting subpart 3; and
								(III)by striking part and
			 inserting subpart;
								(iv)in
			 subparagraphs (D) and (E), by striking part each place it
			 appears and inserting subpart;
							(C)in paragraph (3),
			 by striking part and inserting subpart;
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A)—
								(I)by striking
			 part and inserting subpart; and
								(II)by striking
			 challenging student academic achievement and inserting
			 academic;
								(ii)in
			 subparagraph (A)—
								(I)by striking part and
			 inserting subpart; and
								(II)by striking
			 challenging student academic achievement and inserting
			 academic;
								(iii)in
			 subparagraph (B), by striking part and inserting
			 subpart;
							(iv)in
			 subparagraph (C)—
								(I)in the matter
			 preceding clause (i), by striking based on scientifically based
			 research and inserting evidence-based; and
								(II)in clause (iii),
			 by striking part and inserting subpart;
								(v)in
			 subparagraph (D), by striking such as Head Start, Even Start, Early
			 Reading First or State-run preschool programs;
							(vi)in
			 subparagraph (E), by striking highly qualified and inserting
			 effective;
							(vii)in
			 subparagraph (F)—
								(I)by striking
			 in accordance with subsection (e)(3) and section 1119,;
								(II)by striking
			 part and inserting subpart; and
								(III)by striking
			 pupil services personnel and inserting specialized
			 instructional support personnel; and
								(viii)in subparagraph
			 (H), by striking vocational and inserting career;
			 and
							(B)in paragraph
			 (2)—
							(i)in
			 the matter preceding subparagraph (A), by striking proficient and
			 advanced levels of achievement and inserting academic
			 standards;
							(ii)in
			 subparagraph (A), by striking part and inserting
			 subpart; and
							(iii)in
			 subparagraph (B), by striking challenging student academic
			 achievement and inserting academic;
							(4)in subsection (d),
			 in the matter preceding paragraph (1), by striking part each
			 place it appears and inserting subpart;
					(5)in subsection
			 (e)—
						(A)in paragraph
			 (2)(B)—
							(i)in
			 the matter preceding clause (i), by striking part and inserting
			 subpart; and
							(ii)in
			 clause (iii), by striking pupil services and inserting
			 specialized instructional support services; and
							(B)by striking
			 paragraph (3); and
						(6)by adding at the end the following new
			 subsection:
						
							(f)Delivery of
				servicesThe elements of a
				targeted assistance program under this section may be delivered by nonprofit or
				for-profit external providers with expertise in using evidence-based or other
				effective strategies to improve student
				achievement.
							.
					117.Academic
			 assessment and local educational agency and school improvement; school support
			 and recognitionThe Act is
			 amended by repealing sections 1116 and 1117 (20 U.S.C. 6316; 6317).
				118.Parental
			 involvementSection 1118
			 (20 U.S.C.
			 6318) is amended—
					(1)by striking
			 part each place such term appears and inserting
			 subpart;
					(2)in subsection
			 (a)—
						(A)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking , and and all that follows through
			 1116; and
							(ii)in
			 subparagraph (D), by striking , such as and all that follows
			 through preschool programs; and
							(B)in paragraph
			 (3)(A), by striking subpart 2 of this part each place it appears
			 and inserting chapter B of this subpart;
						(3)by amending
			 subsection (c)(4)(B) to read as follows:
						
							(B)a description and
				explanation of the curriculum in use at the school and the forms of academic
				assessment used to measure student progress;
				and
							;
					(4)in subsection
			 (d)(1), by striking student academic achievement and inserting
			 academic;
					(5)in subsection
			 (e)—
						(A)in paragraph (1),
			 by striking State’s academic content standards and State student
			 academic achievement standards and inserting State’s academic
			 standards;
						(B)in paragraph
			 (3)—
							(i)by
			 striking pupil services personnel, and inserting
			 specialized instructional support personnel,; and
							(ii)by
			 striking principals, and inserting school
			 leaders,; and
							(C)in paragraph (4),
			 by striking Head Start, Reading First, Early Reading First, Even Start,
			 the Home Instruction Programs for Preschool Youngsters, the Parents as Teachers
			 Program, and public preschool and other and inserting other
			 Federal, State, and local; and
						(6)by amending
			 subsection (g) to read as follows:
						
							(g)Family
				engagement in education programsIn a State operating a program under
				subpart 3 of part A of title III, each local educational agency or school that
				receives assistance under this subpart shall inform such parents and
				organizations of the existence of such
				programs.
							.
					119.Qualifications
			 for teachers and paraprofessionalsThe Act is amended by repealing section 1119
			 (20 U.S.C.
			 6319).
				120.Participation
			 of children enrolled in private schoolsSection 1120 (20 U.S.C. 6320) is amended to read
			 as follows:
					
						1120.Participation
				of children enrolled in private schools
							(a)General
				requirement
								(1)In
				generalTo the extent
				consistent with the number of eligible children identified under section
				1115(b) in the school district served by a local educational agency who are
				enrolled in private elementary schools and secondary schools, a local
				educational agency shall—
									(A)after timely and
				meaningful consultation with appropriate private school officials or
				representatives, provide such service, on an equitable basis and individually
				or in combination, as requested by the officials or representatives to best
				meet the needs of such children, special educational services, instructional
				services, counseling, mentoring, one-on-one tutoring, or other benefits under
				this subpart (such as dual enrollment, educational radio and television,
				computer equipment and materials, other technology, and mobile educational
				services and equipment) that address their needs; and
									(B)ensure that
				teachers and families of the children participate, on an equitable basis, in
				services and activities developed pursuant to this subpart.
									(2)Secular,
				neutral, nonideologicalSuch educational services or other
				benefits, including materials and equipment, shall be secular, neutral, and
				nonideological.
								(3)Equity
									(A)In
				generalEducational services
				and other benefits for such private school children shall be equitable in
				comparison to services and other benefits for public school children
				participating under this subpart, and shall be provided in a timely
				manner.
									(B)OmbudsmanTo
				help ensure such equity for such private school children, teachers, and other
				educational personnel, the State educational agency involved shall designate an
				ombudsman to monitor and enforce the requirements of this subpart.
									(4)Expenditures
									(A)In
				generalExpenditures for
				educational services and other benefits to eligible private school children
				shall be equal to the expenditures for participating public school children,
				taking into account the number, and educational needs, of the children to be
				served. The share of funds shall be determined based on the total allocation
				received by the local educational agency prior to any allowable expenditures
				authorized under this title.
									(B)Obligation of
				fundsFunds allocated to a local educational agency for
				educational services and other benefits to eligible private school children
				shall—
										(i)be
				obligated in the fiscal year for which the funds are received by the agency;
				and
										(ii)with respect to
				any such funds that cannot be so obligated, be used to serve such children in
				the following fiscal year.
										(C)Notice of
				allocationEach State educational agency shall—
										(i)determine, in a
				timely manner, the proportion of funds to be allocated to each local
				educational agency in the State for educational services and other benefits
				under this subpart to eligible private school children; and
										(ii)provide notice, simultaneously, to each
				such local educational agency and the appropriate private school officials or
				their representatives in the State of such allocation of funds.
										(5)Provision of
				servicesThe local
				educational agency or, in a case described in subsection (b)(6)(C), the State
				educational agency involved, may provide services under this section directly
				or through contracts with public or private agencies, organizations, and
				institutions.
								(b)Consultation
								(1)In
				generalTo ensure timely and
				meaningful consultation, a local educational agency shall consult with
				appropriate private school officials or representatives during the design and
				development of such agency’s programs under this subpart in order to reach an
				agreement between the agency and the officials or representatives about
				equitable and effective programs for eligible private school children, the
				results of which shall be transmitted to the designated ombudsmen under section
				1120(a)(3)(B). Such process shall include consultation on issues such
				as—
									(A)how the children’s
				needs will be identified;
									(B)what services will
				be offered;
									(C)how, where, and by
				whom the services will be provided;
									(D)how the services
				will be academically assessed and how the results of that assessment will be
				used to improve those services;
									(E)the size and scope of the equitable
				services to be provided to the eligible private school children, and the
				proportion of funds that is allocated under subsection (a)(4)(A) for such
				services, how that proportion of funds is determined under such subsection, and
				an itemization of the costs of the services to be provided;
									(F)the method or
				sources of data that are used under subsection (c) and section 1113(c)(1) to
				determine the number of children from low-income families in participating
				school attendance areas who attend private schools;
									(G)how and when the
				agency will make decisions about the delivery of services to such children,
				including a thorough consideration and analysis of the views of the private
				school officials or representatives on the provision of services through a
				contract with potential third-party providers;
									(H)how, if the agency
				disagrees with the views of the private school officials or representatives on
				the provision of services through a contract, the local educational agency will
				provide in writing to such private school officials an analysis of the reasons
				why the local educational agency has chosen not to use a contractor;
									(I)whether the agency will provide services
				under this section directly or through contracts with public and private
				agencies, organizations, and institutions;
									(J)whether to provide equitable services to
				eligible private school children—
										(i)by creating a pool or pools of funds with
				all of the funds allocated under paragraph (4) based on all the children from
				low-income families who attend private schools in a participating school
				attendance area of the agency from which the local educational agency will
				provide such services to all such children; or
										(ii)by providing such services to eligible
				children in each private school in the agency’s participating school attendance
				area with the proportion of funds allocated under
				paragraph (4) based on the number of
				children from low-income families who attend such school; and
										(K)whether to
				consolidate and use funds under this subpart to provide schoolwide programs for
				a private school.
									(2)DisagreementIf
				a local educational agency disagrees with the views of private school officials
				or representatives with respect to an issue described in paragraph (1), the
				local educational agency shall provide in writing to such private school
				officials an analysis of the reasons why the local educational agency has
				chosen not to adopt the course of action requested by such officials.
								(3)TimingSuch
				consultation shall include meetings of agency and private school officials or
				representatives and shall occur before the local educational agency makes any
				decision that affects the opportunities of eligible private school children to
				participate in programs under this subpart. Such meetings shall continue
				throughout implementation and assessment of services provided under this
				section.
								(4)DiscussionSuch
				consultation shall include a discussion of service delivery mechanisms a local
				educational agency can use to provide equitable services to eligible private
				school children.
								(5)DocumentationEach local educational agency shall
				maintain in the agency’s records and provide to the State educational agency
				involved a written affirmation signed by officials or representatives of each
				participating private school that the meaningful consultation required by this
				section has occurred. The written affirmation shall provide the option for
				private school officials or representatives to indicate that timely and
				meaningful consultation has not occurred or that the program design is not
				equitable with respect to eligible private school children. If such officials
				or representatives do not provide such affirmation within a reasonable period
				of time, the local educational agency shall forward the documentation that such
				consultation has, or attempts at such consultation have, taken place to the
				State educational agency.
								(6)Compliance
									(A)In
				generalA private school
				official shall have the right to file a complaint with the State educational
				agency that the local educational agency did not engage in consultation that
				was meaningful and timely, did not give due consideration to the views of the
				private school official, or did not treat the private school or its students
				equitably as required by this section.
									(B)ProcedureIf
				the private school official wishes to file a complaint, the official shall
				provide the basis of the noncompliance with this section by the local
				educational agency to the State educational agency, and the local educational
				agency shall forward the appropriate documentation to the State educational
				agency.
									(C)State
				educational agenciesA State
				educational agency shall provide services under this section directly or
				through contracts with public or private agencies, organizations, and
				institutions, if—
										(i)the appropriate
				private school officials or their representatives have—
											(I)requested that the
				State educational agency provide such services directly; and
											(II)demonstrated that
				the local educational agency involved has not met the requirements of this
				section; or
											(ii)in a case in
				which—
											(I)a local educational agency has more than
				10,000 children from low-income families who attend private elementary schools
				or secondary schools in a participating school attendance area of the agency
				that are not being served by the agency’s program under this section; or
											(II)90 percent of the eligible private school
				students in a participating school attendance area of the agency are not being
				served by the agency’s program under this section.
											(c)Allocation for
				equitable service to private school students
								(1)CalculationA
				local educational agency shall have the final authority, consistent with this
				section, to calculate the number of children, ages 5 through 17, who are from
				low-income families and attend private schools by—
									(A)using the same
				measure of low income used to count public school children;
									(B)using the results
				of a survey that, to the extent possible, protects the identity of families of
				private school students, and allowing such survey results to be extrapolated if
				complete actual data are unavailable;
									(C)applying the
				low-income percentage of each participating public school attendance area,
				determined pursuant to this section, to the number of private school children
				who reside in that school attendance area; or
									(D)using an equated
				measure of low income correlated with the measure of low income used to count
				public school children.
									(2)Complaint
				processAny dispute regarding low-income data for private school
				students shall be subject to the complaint process authorized in section
				5503.
								(d)Public control
				of funds
								(1)In
				generalThe control of funds provided under this subpart, and
				title to materials, equipment, and property purchased with such funds, shall be
				in a public agency, and a public agency shall administer such funds, materials,
				equipment, and property.
								(2)Provision of
				services
									(A)ProviderThe
				provision of services under this section shall be provided—
										(i)by
				employees of a public agency; or
										(ii)through a
				contract by such public agency with an individual, association, agency, or
				organization.
										(B)RequirementIn
				the provision of such services, such employee, individual, association, agency,
				or organization shall be independent of such private school and of any
				religious organization, and such employment or contract shall be under the
				control and supervision of such public agency.
									(e)Standards for a
				bypassIf a local educational agency is prohibited by law from
				providing for the participation in programs on an equitable basis of eligible
				children enrolled in private elementary schools and secondary schools, or if
				the Secretary determines that a local educational agency has substantially
				failed or is unwilling to provide for such participation, as required by this
				section, the Secretary shall—
								(1)waive the
				requirements of this section for such local educational agency;
								(2)arrange for the
				provision of services to such children through arrangements that shall be
				subject to the requirements of this section and sections 5503 and 5504;
				and
								(3)in making the
				determination under this subsection, consider one or more factors, including
				the quality, size, scope, and location of the program and the opportunity of
				eligible children to
				participate.
								.
				121.Fiscal
			 requirementsSection 1120A
			 (20 U.S.C.
			 6321) is amended—
					(1)by striking
			 part each place it appears and inserting subpart;
			 and
					(2)by striking
			 subsection (a) and redesignating subsections (b), (c), and (d) as subsections
			 (a), (b), and (c), respectively.
					122.Coordination
			 requirementsSection 1120B
			 (20 U.S.C.
			 6322) is amended—
					(1)by striking
			 part each place it appears and inserting
			 subpart;
					(2)in subsection (a),
			 by striking such as the Early Reading First program; and
					(3)in subsection
			 (b)—
						(A)in the matter
			 preceding paragraph (1), by striking , such as the Early Reading First
			 program,;
						(B)in paragraphs (1)
			 through (3), by striking such as the Early Reading First program
			 each place it appears;
						(C)in paragraph (4),
			 by striking Early Reading First program staff,; and
						(D)in paragraph (5),
			 by striking and entities carrying out Early Reading First
			 programs.
						123.Grants for the
			 outlying areas and the Secretary of the InteriorSection 1121 (20 U.S.C. 6331) is amended—
					(1)in subsection (a), by striking
			 appropriated for payments to States for any fiscal year under section
			 1002(a) and 1125A(f) and inserting reserved for this chapter
			 under section 1122(a); and
					(2)in subsection
			 (b)—
						(A)in paragraph (2), by striking the No
			 Child Left Behind Act of 2001 and inserting the Student Success
			 Act;
						(B)in paragraph (3)—
							(i)in
			 subparagraph (B), by striking basis, and all that follows
			 through the period at the end and inserting basis.;
							(ii)in
			 subparagraph (C)(ii), by striking challenging State academic content
			 standards and inserting State academic standards;
			 and
							(iii)by
			 striking subparagraph (D); and
							(3)in subsection (d)(2), by striking
			 part and inserting subpart.
					124.Allocations to
			 StatesSection 1122
			 (20 U.S.C.
			 6332) is amended—
					(1)by amending
			 subsection (a) to read as follows:
						
							(a)Reservation
								(1)In
				generalFrom the amounts
				appropriated under section 3(a)(1), the Secretary shall reserve 91.055 percent
				of such amounts to carry out this chapter.
								(2)Allocation
				formulaOf the amount
				reserved under paragraph (1) for each of fiscal years 2014 to 2019 (referred to
				in this subsection as the current fiscal year)—
									(A)an amount equal to the amount made
				available to carry out section 1124 for fiscal year 2001 shall be used to carry
				out section 1124;
									(B)an amount equal to the amount made
				available to carry out section 1124A for fiscal year 2001 shall be used to
				carry out section 1124A; and
									(C)an amount equal to
				100 percent of the amount, if any, by which the total amount made available to
				carry out this chapter for the fiscal year for which the determination is made
				exceeds the total amount available to carry out sections 1124 and 1124A for
				fiscal year 2001 shall be used to carry out sections 1125 and 1125A and such
				amount shall be divided equally between sections 1125 and
				1125A.
									;
					(2)in subsection (b)(1), by striking
			 subpart and inserting chapter;
					(3)in subsection (c)(3), by striking
			 part and inserting subpart; and
					(4)in subsection (d)(1), by striking
			 subpart and inserting chapter.
					125.Basic grants to
			 local educational agenciesSection 1124 (20 U.S.C. 6333) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (3)—
							(i)in
			 subparagraph (B), by striking subpart and inserting
			 chapter; and
							(ii)in
			 subparagraph (C)(i), by striking subpart and inserting
			 chapter; and
							(B)in paragraph (4)(C), by striking
			 subpart each place it appears and inserting
			 chapter; and
						(2)in subsection (c)—
						(A)in paragraph
			 (1)(B), by striking subpart 1 of part D and inserting
			 chapter A of subpart 3; and
						(B)in paragraph (2),
			 by striking part and inserting subpart.
						126.Adequacy of
			 funding of targeted grants to local educational agencies in fiscal years after
			 fiscal year 2001Section
			 1125AA (20 U.S.C.
			 6336) is amended to read as follows:
					
						1125AA.Adequacy of
				funding of targeted grants to local educational agencies in fiscal years after
				fiscal year 2001Pursuant to
				section 1122, the total amount allocated in any fiscal year after fiscal year
				2001 for programs and activities under this subpart shall not exceed the amount
				allocated in fiscal year 2001 for such programs and activities unless the
				amount available for targeted grants to local educational agencies under
				section 1125 in the applicable fiscal year meets the requirements of section
				1122(a).
						.
				127.Education
			 finance incentive grant programSection 1125A (20 U.S.C. 6337) is
			 amended—
					(1)by striking part each place
			 it appears and inserting subpart;
					(2)in subsection
			 (b)(1)—
						(A)in subparagraph
			 (A), by striking appropriated pursuant to subsection (f) and
			 inserting made available for any fiscal year to carry out this
			 section; and
						(B)in subparagraph
			 (B)(i), by striking total appropriations and inserting
			 the total amount reserved under section 1122(a) to carry out this
			 section;
						(3)by striking
			 subsections (a), (e), and (f) and redesignating subsections (b), (c), (d), and
			 (g) as subsections (a), (b), (c), and (d), respectively; and
					(4)in subsection (b),
			 as redesignated, by redesignating subparagraphs (A) and (B) as paragraphs (1)
			 and (2), respectively.
					128.Carryover and
			 waiverSection 1127
			 (20 U.S.C.
			 6339) is amended by striking subpart each place
			 it appears and inserting chapter.
				129.Title I
			 portabilityChapter B of
			 subpart 1 of part A of title I (20 U.S.C. 6331 et seq.) is amended
			 by adding at the end the following new section:
					
						1128.Title I funds
				follow the low-income child State option
							(a)In
				generalNotwithstanding any other provision of law and to the
				extent permitted under State law, a State educational agency may allocate grant
				funds under this chapter among the local educational agencies in the State
				based on the number of eligible children enrolled in the public schools served
				by each local educational agency.
							(b)Eligible
				child
								(1)DefinitionIn
				this section, the term eligible child means a child aged 5 to 17,
				inclusive, from a family with an income below the poverty level on the basis of
				the most recent satisfactory data published by the Department of
				Commerce.
								(2)Criteria of
				povertyIn determining the families with incomes below the
				poverty level for the purposes of this section, a State educational agency
				shall use the criteria of poverty used by the Census Bureau in compiling the
				most recent decennial census, as the criteria have been updated by increases in
				the Consumer Price Index for All Urban Consumers, published by the Bureau of
				Labor Statistics.
								(c)Student
				enrollment in public schools
								(1)Identification
				of eligible childrenOn an annual basis, on a date to be
				determined by the State educational agency, each local educational agency that
				receives grant funding in accordance with subsection (a) shall inform the State
				educational agency of the number of eligible children enrolled in public
				schools served by the local educational agency.
								(2)Allocation to
				local educational agenciesBased on the identification of
				eligible children in paragraph (1), the State educational agency shall provide
				to a local educational agency an amount equal to the sum of the amount
				available for each eligible child in the State multiplied by the number of
				eligible children identified by the local educational agency under paragraph
				(1).
								(3)Distribution to
				schoolsEach local educational agency that receives funds under
				paragraph (2) shall distribute such funds to the public schools served by the
				local educational agency—
									(A)based on the
				number of eligible children enrolled in such schools; and
									(B)in a manner that
				would, in the absence of such Federal funds, supplement the funds made
				available from non-Federal resources for the education of pupils participating
				in programs under this subpart, and not to supplant such
				funds.
									.
				CAdditional Aid to
			 States and School Districts
				131.Additional
			 aid
					(a)In
			 generalTitle I
			 (20 U.S.C. 6301 et
			 seq.), as amended by the preceding provisions of this Act, is
			 further amended—
						(1)by striking parts
			 B through D and F through H; and
						(2)by inserting after
			 subpart 1 of part A the following:
							
								2Education of
				Migratory Children
									1131.Program
				purposesThe purposes of this
				subpart are as follows:
										(1)To assist States
				in supporting high-quality and comprehensive educational programs and services
				during the school year, and as applicable, during summer or intercession
				periods, that address the unique educational needs of migratory
				children.
										(2)To ensure that
				migratory children who move among the States, not be penalized in any manner by
				disparities among the States in curriculum, graduation requirements, and State
				academic standards.
										(3)To help such
				children succeed in school, meet the State academic standards that all children
				are expected to meet, and graduate from high school prepared for postsecondary
				education and the workforce without the need for remediation.
										(4)To help such
				children overcome educational disruption, cultural and language barriers,
				social isolation, various health-related problems, and other factors that
				inhibit the ability of such children to succeed in school.
										(5)To help such
				children benefit from State and local systemic reforms.
										1132.Program
				authorized
										(a)In
				GeneralFrom the amounts
				appropriated under section 3(a)(1), the Secretary shall reserve 2.37 percent to
				carry out this subpart.
										(b)Grants
				awardedFrom the amounts reserved under subsection (a) and not
				reserved under section 1138(c), the Secretary shall make allotments for the
				fiscal year to State educational agencies, or consortia of such agencies, to
				establish or improve, directly or through local operating agencies, programs of
				education for migratory children in accordance with this subpart.
										1133.State
				allocations
										(a)State
				allocationsExcept as provided in subsection (c), each State
				(other than the Commonwealth of Puerto Rico) is entitled to receive under this
				subpart an amount equal to the product of—
											(1)the sum of—
												(A)the average number
				of identified eligible full-time equivalent migratory children aged 3 through
				21 residing in the State, based on data for the preceding 3 years; and
												(B)the number of
				identified eligible migratory children, aged 3 through 21, who received
				services under this subpart in summer or intersession programs provided by the
				State during the previous year; multiplied by
												(2)40 percent of the
				average per-pupil expenditure in the State, except that the amount determined
				under this paragraph shall not be less than 32 percent, nor more than 48
				percent, of the average per-pupil expenditure in the United States.
											(b)Hold
				harmlessNotwithstanding subsection (a), for each of fiscal years
				2014 through 2016, no State shall receive less than 90 percent of the State’s
				allocation under this section for the previous year.
										(c)Allocation to
				Puerto RicoFor each fiscal year, the grant which the
				Commonwealth of Puerto Rico shall be eligible to receive under this subpart
				shall be the amount determined by multiplying the number of children who would
				be counted under subsection (a)(1) if such subsection applied to the
				Commonwealth of Puerto Rico by the product of—
											(1)the percentage
				that the average per-pupil expenditure in the Commonwealth of Puerto Rico is of
				the lowest average per-pupil expenditure of any of the 50 States, except that
				the percentage calculated under this subparagraph shall not be less than 85
				percent; and
											(2)32 percent of the
				average per-pupil expenditure in the United States.
											(d)Ratable
				reductions; reallocations
											(1)In
				general
												(A)Ratable
				ReductionsIf, after the Secretary reserves funds under section
				1138(c), the amount appropriated to carry out this subpart for any fiscal year
				is insufficient to pay in full the amounts for which all States are eligible,
				the Secretary shall ratably reduce each such amount.
												(B)ReallocationIf
				additional funds become available for making such payments for any fiscal year,
				the Secretary shall allocate such funds to States in amounts that the Secretary
				determines will best carry out the purpose of this subpart.
												(2)Special
				rule
												(A)Further
				reductionsThe Secretary shall further reduce the amount of any
				grant to a State under this subpart for any fiscal year if the Secretary
				determines, based on available information on the numbers and needs of
				migratory children in the State and the program proposed by the State to
				address such needs, that such amount exceeds the amount required under section
				1134.
												(B)ReallocationThe
				Secretary shall reallocate such excess funds to other States whose grants under
				this subpart would otherwise be insufficient to provide an appropriate level of
				services to migratory children, in such amounts as the Secretary determines are
				appropriate.
												(e)Consortium
				arrangements
											(1)In
				generalIn the case of a State that receives a grant of
				$1,000,000 or less under this section, the Secretary shall consult with the
				State educational agency to determine whether consortium arrangements with
				another State or other appropriate entity would result in delivery of services
				in a more effective and efficient manner.
											(2)ProposalsAny
				State, regardless of the amount of such State’s allocation, may submit a
				consortium arrangement to the Secretary for approval.
											(3)ApprovalThe
				Secretary shall approve a consortium arrangement under paragraph (1) or (2) if
				the proposal demonstrates that the arrangement will—
												(A)reduce
				administrative costs or program function costs for State programs; and
												(B)make more funds
				available for direct services to add substantially to the educational
				achievement of children to be served under this subpart.
												(f)Determining
				numbers of eligible childrenIn order to determine the identified
				number of migratory children residing in each State for purposes of this
				section, the Secretary shall—
											(1)use the most
				recent information that most accurately reflects the actual number of migratory
				children;
											(2)develop and
				implement a procedure for monitoring the accuracy of such information;
											(3)develop and
				implement a procedure for more accurately reflecting cost factors for different
				types of summer and intersession program designs;
											(4)adjust the full-time equivalent number of
				migratory children who reside in each State to take into account—
												(A)the unique needs
				of those children participating in evidence-based or other effective special
				programs provided under this subpart that operate during the summer and
				intersession periods; and
												(B)the additional
				costs of operating such programs; and
												(5)conduct an
				analysis of the options for adjusting the formula so as to better direct
				services to migratory children, including the most at-risk migratory
				children.
											(g)Nonparticipating
				statesIn the case of a State desiring to receive an allocation
				under this subpart for a fiscal year that did not receive an allocation for the
				previous fiscal year or that has been participating for less than 3 consecutive
				years, the Secretary shall calculate the State’s number of identified migratory
				children aged 3 through 21 for purposes of subsection (a)(1)(A) by using the
				most recent data available that identifies the migratory children residing in
				the State until data is available to calculate the 3-year average number of
				such children in accordance with such subsection.
										1134.State
				applications; services
										(a)Application
				requiredAny State desiring to receive a grant under this subpart
				for any fiscal year shall submit an application to the Secretary at such time
				and in such manner as the Secretary may require.
										(b)Program
				informationEach such application shall include—
											(1)a description of
				how, in planning, implementing, and evaluating programs and projects assisted
				under this subpart, the State and its local operating agencies will ensure that
				the unique educational needs of migratory children, including preschool
				migratory children, are identified and addressed through—
												(A)the full range of
				services that are available for migratory children from appropriate local,
				State, and Federal educational programs;
												(B)joint planning
				among local, State, and Federal educational programs serving migratory
				children, including language instruction educational programs under chapter A
				of subpart 4; and
												(C)the integration of
				services available under this subpart with services provided by those other
				programs;
												(2)a description of
				the steps the State is taking to provide all migratory students with the
				opportunity to meet the same State academic standards that all children are
				expected to meet;
											(3)a description of
				how the State will use funds received under this subpart to promote interstate
				and intrastate coordination of services for migratory children, including how
				the State will provide for educational continuity through the timely transfer
				of pertinent school records, including information on health, when children
				move from one school to another, whether or not such a move occurs during the
				regular school year;
											(4)a description of
				the State’s priorities for the use of funds received under this subpart, and
				how such priorities relate to the State’s assessment of needs for services in
				the State;
											(5)a description of
				how the State will determine the amount of any subgrants the State will award
				to local operating agencies, taking into account the numbers and needs of
				migratory children, the requirements of subsection (d), and the availability of
				funds from other Federal, State, and local programs; and
											(6)a description of
				how the State will encourage programs and projects assisted under this subpart
				to offer family literacy services if the programs and projects serve a
				substantial number of migratory children whose parents do not have a regular
				high school diploma or its recognized equivalent or who have low levels of
				literacy.
											(c)AssurancesEach
				such application shall also include assurances that—
											(1)funds received
				under this subpart will be used only—
												(A)for programs and
				projects, including the acquisition of equipment, in accordance with section
				1136; and
												(B)to coordinate such
				programs and projects with similar programs and projects within the State and
				in other States, as well as with other Federal programs that can benefit
				migratory children and their families;
												(2)such programs and
				projects will be carried out in a manner consistent with the objectives of
				section 1114, subsections (b) and (d) of section 1115, subsections (b) and (c)
				of section 1120A, and part C;
											(3)in the planning
				and operation of programs and projects at both the State and local agency
				operating level, there is consultation with parents of migratory children for
				programs of not less than one school year in duration, and that all such
				programs and projects are carried out—
												(A)in a manner that
				provides for the same parental involvement as is required for programs and
				projects under section 1118, unless extraordinary circumstances make such
				provision impractical; and
												(B)in a format and
				language understandable to the parents;
												(4)in planning and
				carrying out such programs and projects, there has been, and will be, adequate
				provision for addressing the unmet education needs of preschool migratory
				children;
											(5)the effectiveness
				of such programs and projects will be determined, where feasible, using the
				same approaches and standards that will be used to assess the performance of
				students, schools, and local educational agencies under subpart 1;
											(6)to the extent
				feasible, such programs and projects will provide for—
												(A)advocacy and
				outreach activities for migratory children and their families, including
				informing such children and families of, or helping such children and families
				gain access to, other education, health, nutrition, and social services;
												(B)professional
				development programs, including mentoring, for teachers and other program
				personnel;
												(C)high-quality,
				evidence-based family literacy programs;
												(D)the integration of
				information technology into educational and related programs; and
												(E)programs to
				facilitate the transition of secondary school students to postsecondary
				education or employment without the need for remediation; and
												(7)the State will
				assist the Secretary in determining the number of migratory children under
				paragraph (1) of section 1133(a).
											(d)Priority for
				servicesIn providing services with funds received under this
				subpart, each recipient of such funds shall give priority to migratory children
				who are failing, or most at risk of failing, to meet the State’s academic
				standards under section 1111(b)(1).
										(e)Continuation of
				servicesNotwithstanding any other provision of this
				subpart—
											(1)a child who ceases
				to be a migratory child during a school term shall be eligible for services
				until the end of such term;
											(2)a child who is no
				longer a migratory child may continue to receive services for one additional
				school year, but only if comparable services are not available through other
				programs; and
											(3)secondary school
				students who were eligible for services in secondary school may continue to be
				served through credit accrual programs until graduation.
											1135.Secretarial
				approval; peer reviewThe
				Secretary shall approve each State application that meets the requirements of
				this subpart, and may review any such application using a peer review
				process.
									1136.Comprehensive
				needs assessment and service-delivery plan; authorized activities
										(a)Comprehensive
				plan
											(1)In
				generalEach State that receives assistance under this subpart
				shall ensure that the State and its local operating agencies identify and
				address the unique educational needs of migratory children in accordance with a
				comprehensive State plan that—
												(A)is integrated with
				other programs under this Act or other Acts, as appropriate;
												(B)may be submitted
				as a part of a consolidated application under section 5302, if—
													(i)the unique needs
				of migratory children are specifically addressed in the comprehensive State
				plan;
													(ii)the comprehensive
				State plan is developed in collaboration with parents of migratory children;
				and
													(iii)the
				comprehensive State plan is not used to supplant State efforts regarding, or
				administrative funding for, this subpart;
													(C)provides that
				migratory children will have an opportunity to meet the same State academic
				standards under section 1111(b)(1) that all children are expected to
				meet;
												(D)specifies
				measurable program goals and outcomes;
												(E)encompasses the
				full range of services that are available for migratory children from
				appropriate local, State, and Federal educational programs;
												(F)is the product of
				joint planning among such local, State, and Federal programs, including
				programs under subpart 1, early childhood programs, and language instruction
				educational programs under chapter A of subpart 4; and
												(G)provides for the
				integration of services available under this subpart with services provided by
				such other programs.
												(2)Duration of the
				planEach such comprehensive State plan shall—
												(A)remain in effect
				for the duration of the State’s participation under this subpart; and
												(B)be periodically
				reviewed and revised by the State, as necessary, to reflect changes in the
				State’s strategies and programs under this subpart.
												(b)Authorized
				activities
											(1)FlexibilityIn
				implementing the comprehensive plan described in subsection (a), each State
				educational agency, where applicable through its local educational agencies,
				shall have the flexibility to determine the activities to be provided with
				funds made available under this subpart, except that such funds first shall be
				used to meet the identified needs of migratory children that result from their
				migratory lifestyle, and to permit these children to participate effectively in
				school.
											(2)Unaddressed
				needsFunds provided under this subpart shall be used to address
				the needs of migratory children that are not addressed by services available
				from other Federal or non-Federal programs, except that migratory children who
				are eligible to receive services under subpart 1 may receive those services
				through funds provided under that subpart, or through funds under this subpart
				that remain after the agency addresses the needs described in paragraph
				(1).
											(3)ConstructionNothing
				in this subpart shall be construed to prohibit a local educational agency from
				serving migratory children simultaneously with students with similar
				educational needs in the same educational settings, where appropriate.
											1137.BypassThe Secretary may use all or part of any
				State’s allocation under this subpart to make arrangements with any public or
				private agency to carry out the purpose of this subpart in such State if the
				Secretary determines that—
										(1)the State is
				unable or unwilling to conduct educational programs for migratory
				children;
										(2)such arrangements
				would result in more efficient and economic administration of such programs;
				or
										(3)such arrangements
				would add substantially to the educational achievement of such children.
										1138.Coordination
				of migratory education activities
										(a)Improvement of
				coordination
											(1)In
				generalThe Secretary, in consultation with the States, may make
				grants to, or enter into contracts with, State educational agencies, local
				educational agencies, institutions of higher education, and other public and
				private entities to improve the interstate and intrastate coordination among
				such agencies’ educational programs, including through the establishment or
				improvement of programs for credit accrual and exchange, available to migratory
				students.
											(2)DurationGrants
				or contracts under this subsection may be awarded for not more than 5
				years.
											(b)Student
				records
											(1)AssistanceThe
				Secretary shall assist States in developing and maintaining an effective system
				for the electronic transfer of student records and in determining the number of
				migratory children in each State.
											(2)Information
				system
												(A)In
				generalThe Secretary, in consultation with the States, shall
				ensure the linkage of migratory student record systems for the purpose of
				electronically exchanging, among the States, health and educational information
				regarding all migratory students. The Secretary shall ensure such linkage
				occurs in a cost-effective manner, utilizing systems used by the States prior
				to, or developed after, the date of enactment of this Act. The Secretary shall
				determine the minimum data elements that each State receiving funds under this
				subpart shall collect and maintain. Such minimum data elements may
				include—
													(i)immunization
				records and other health information;
													(ii)elementary and
				secondary academic history (including partial credit), credit accrual, and
				results from State assessments required under section 1111(b)(2);
													(iii)other academic
				information essential to ensuring that migratory children achieve to the
				States’s academic standards; and
													(iv)eligibility for
				services under the Individuals with Disabilities Education Act.
													(B)The Secretary
				shall consult with States before updating the data elements that each State
				receiving funds under this subpart shall be required to collect for purposes of
				electronic transfer of migratory student information and the requirements that
				States shall meet for immediate electronic access to such information.
												(3)No cost for
				certain transfersA State educational agency or local educational
				agency receiving assistance under this subpart shall make student records
				available to another State educational agency or local educational agency that
				requests the records at no cost to the requesting agency, if the request is
				made in order to meet the needs of a migratory child.
											(4)Report to
				congress
												(A)In
				generalNot later than April 30, 2014, the Secretary shall report
				to the Committee on Health, Education, Labor, and Pensions of the Senate and
				the Committee on Education and the Workforce of the House of Representatives
				the Secretary’s findings and recommendations regarding the maintenance and
				transfer of health and educational information for migratory students by the
				States.
												(B)Required
				contentsThe Secretary shall include in such report—
													(i)a
				review of the progress of States in developing and linking electronic records
				transfer systems;
													(ii)recommendations
				for maintaining such systems; and
													(iii)recommendations
				for improving the continuity of services provided for migratory
				students.
													(c)Availability of
				fundsThe Secretary shall reserve not more than $10,000,000 of
				the amount reserved under section 1132 to carry out this section for each
				fiscal year.
										(d)Data
				collectionThe Secretary shall direct the National Center for
				Education Statistics to collect data on migratory children.
										1139.DefinitionsAs used in this subpart:
										(1)Local operating
				agencyThe term local operating agency means—
											(A)a local
				educational agency to which a State educational agency makes a subgrant under
				this subpart;
											(B)a public or
				private agency with which a State educational agency or the Secretary makes an
				arrangement to carry out a project under this subpart; or
											(C)a State
				educational agency, if the State educational agency operates the State’s
				migratory education program or projects directly.
											(2)Migratory
				childThe term migratory child means a child who is,
				or whose parent or spouse is, a migratory agricultural worker, including a
				migratory dairy worker, or a migratory fisher, and who, in the preceding 36
				months, in order to obtain, or accompany such parent or spouse, in order to
				obtain, temporary or seasonal employment in agricultural or fishing
				work—
											(A)has moved from one
				school district to another;
											(B)in a State that is
				comprised of a single school district, has moved from one administrative area
				to another within such district; or
											(C)resides in a
				school district of more than 15,000 square miles, and migrates a distance of 20
				miles or more to a temporary residence to engage in a fishing activity.
											3Prevention and
				Intervention Programs for Children and Youth Who Are Neglected, Delinquent, or
				At-Risk
									1141.Purpose and
				program authorization
										(a)PurposeIt
				is the purpose of this subpart—
											(1)to improve
				educational services for children and youth in local and State institutions for
				neglected or delinquent children and youth so that such children and youth have
				the opportunity to meet the same State academic standards that all children in
				the State are expected to meet;
											(2)to provide such
				children and youth with the services needed to make a successful transition
				from institutionalization to further schooling or employment; and
											(3)to prevent at-risk
				youth from dropping out of school, and to provide dropouts, and children and
				youth returning from correctional facilities or institutions for neglected or
				delinquent children and youth, with a support system to ensure their continued
				education.
											(b)Program
				authorizedFrom amounts
				appropriated under section 3(a)(1), the Secretary shall reserve 0.305 of one
				percent to carry out this subpart.
										(c)Grants
				awardedFrom the amounts
				reserved under subsection (b) and not reserved under section 1004 and section
				1159, the Secretary shall make grants to State educational agencies that have
				plans submitted under section 1154 approved to enable such agencies to award
				subgrants to State agencies and local educational agencies to establish or
				improve programs of education for neglected, delinquent, or at-risk children
				and youth.
										1142.Payments for
				programs under this subpart
										(a)Agency
				subgrantsBased on the allocation amount computed under section
				1152, the Secretary shall allocate to each State educational agency an amount
				necessary to make subgrants to State agencies under chapter A.
										(b)Local
				subgrantsEach State shall retain, for the purpose of carrying
				out chapter B, funds generated throughout the State under subpart 1 of this
				part based on children and youth residing in local correctional facilities, or
				attending community day programs for delinquent children and youth.
										AState Agency
				Programs
										1151.EligibilityA State agency is eligible for assistance
				under this chapter if such State agency is responsible for providing free
				public education for children and youth—
											(1)in institutions
				for neglected or delinquent children and youth;
											(2)attending
				community day programs for neglected or delinquent children and youth;
				or
											(3)in adult
				correctional institutions.
											1152.Allocation of
				funds
											(a)Subgrants to
				state agencies
												(1)In
				generalEach State agency described in section 1151 (other than
				an agency in the Commonwealth of Puerto Rico) is eligible to receive a subgrant
				under this chapter, for each fiscal year, in an amount equal to the product
				of—
													(A)the number of
				neglected or delinquent children and youth described in section 1151
				who—
														(i)are enrolled for
				at least 15 hours per week in education programs in adult correctional
				institutions; and
														(ii)are enrolled for
				at least 20 hours per week—
															(I)in education
				programs in institutions for neglected or delinquent children and youth;
				or
															(II)in community day
				programs for neglected or delinquent children and youth; and
															(B)40 percent of the
				average per-pupil expenditure in the State, except that the amount determined
				under this subparagraph shall not be less than 32 percent, nor more than 48
				percent, of the average per-pupil expenditure in the United States.
													(2)Special
				ruleThe number of neglected or delinquent children and youth
				determined under paragraph (1) shall—
													(A)be determined by
				the State agency by a deadline set by the Secretary, except that no State
				agency shall be required to determine the number of such children and youth on
				a specific date set by the Secretary; and
													(B)be adjusted, as
				the Secretary determines is appropriate, to reflect the relative length of such
				agency’s annual programs.
													(b)Subgrants to
				state agencies in Puerto Rico
												(1)In
				generalFor each fiscal year, the amount of the subgrant which a
				State agency in the Commonwealth of Puerto Rico shall be eligible to receive
				under this chapter shall be the amount determined by multiplying the number of
				children counted under subsection (a)(1)(A) for the Commonwealth of Puerto Rico
				by the product of—
													(A)the percentage
				which the average per-pupil expenditure in the Commonwealth of Puerto Rico is
				of the lowest average per-pupil expenditure of any of the 50 States; and
													(B)32 percent of the
				average per-pupil expenditure in the United States.
													(2)Minimum
				percentageThe percentage in paragraph (1)(A) shall not be less
				than 85 percent.
												(c)Ratable
				reductions in case of insufficient AppropriationsIf the amount
				reserved for any fiscal year for subgrants under subsections (a) and (b) is
				insufficient to pay the full amount for which all State agencies are eligible
				under such subsections, the Secretary shall ratably reduce each such
				amount.
											1153.State
				reallocation of fundsIf a
				State educational agency determines that a State agency does not need the full
				amount of the subgrant for which such State agency is eligible under this
				chapter for any fiscal year, the State educational agency may reallocate the
				amount that will not be needed to other eligible State agencies that need
				additional funds to carry out the purpose of this chapter, in such amounts as
				the State educational agency shall determine.
										1154.State plan and
				State agency applications
											(a)State
				plan
												(1)In
				generalEach State educational agency that desires to receive a
				grant under this chapter shall submit, for approval by the Secretary, a
				plan—
													(A)for meeting the
				educational needs of neglected, delinquent, and at-risk children and
				youth;
													(B)for assisting in
				the transition of children and youth from correctional facilities to locally
				operated programs; and
													(C)that is integrated
				with other programs under this Act or other Acts, as appropriate.
													(2)ContentsEach
				such State plan shall—
													(A)describe how the
				State will assess the effectiveness of the program in improving the academic,
				career, and technical skills of children in the program;
													(B)provide that, to
				the extent feasible, such children will have the same opportunities to achieve
				as such children would have if such children were in the schools of local
				educational agencies in the State;
													(C)describe how the
				State will place a priority for such children to obtain a regular high school
				diploma, to the extent feasible; and
													(D)contain an
				assurance that the State educational agency will—
														(i)ensure that
				programs assisted under this chapter will be carried out in accordance with the
				State plan described in this subsection;
														(ii)carry out the
				evaluation requirements of section 1171; and
														(iii)ensure that the
				State agencies receiving subgrants under this chapter comply with all
				applicable statutory and regulatory requirements.
														(3)Duration of the
				planEach such State plan shall—
													(A)remain in effect
				for the duration of the State’s participation under this chapter; and
													(B)be periodically
				reviewed and revised by the State, as necessary, to reflect changes in the
				State’s strategies and programs under this chapter.
													(b)Secretarial
				approval and peer review
												(1)Secretarial
				approvalThe Secretary shall approve each State plan that meets
				the requirements of this chapter.
												(2)Peer
				reviewThe Secretary may review any State plan with the
				assistance and advice of individuals with relevant expertise.
												(c)State agency
				applicationsAny State agency that desires to receive funds to
				carry out a program under this chapter shall submit an application to the State
				educational agency that—
												(1)describes the
				procedures to be used, consistent with the State plan under section 1111, to
				assess the educational needs of the children to be served under this
				chapter;
												(2)provide an
				assurance that in making services available to children and youth in adult
				correctional institutions, priority will be given to such children and youth
				who are likely to complete incarceration within a 2-year period;
												(3)describes the
				program, including a budget for the first year of the program, with annual
				updates to be provided to the State educational agency;
												(4)describes how the
				program will meet the goals and objectives of the State plan;
												(5)describes how the
				State agency will consult with experts and provide the necessary training for
				appropriate staff, to ensure that the planning and operation of
				institution-wide projects under section 1156 are of high quality;
												(6)describes how the
				programs will be coordinated with other appropriate State and Federal programs,
				such as programs under title I of
				Public Law
				105–220, career and technical education programs, State and
				local dropout prevention programs, and special education programs;
												(7)describes how the
				State agency will encourage correctional facilities receiving funds under this
				chapter to coordinate with local educational agencies or alternative education
				programs attended by incarcerated children and youth prior to and after their
				incarceration to ensure that student assessments and appropriate academic
				records are shared jointly between the correctional facility and the local
				educational agency or alternative education program;
												(8)describes how
				appropriate professional development will be provided to teachers and other
				staff;
												(9)designates an
				individual in each affected correctional facility or institution for neglected
				or delinquent children and youth to be responsible for issues relating to the
				transition of such children and youth from such facility or institution to
				locally operated programs;
												(10)describes how the
				State agency will endeavor to coordinate with businesses for training and
				mentoring for participating children and youth;
												(11)provides an
				assurance that the State agency will assist in locating alternative programs
				through which students can continue their education if the students are not
				returning to school after leaving the correctional facility or institution for
				neglected or delinquent children and youth;
												(12)provides
				assurances that the State agency will work with parents to secure parents’
				assistance in improving the educational achievement of their children and
				youth, and preventing their children’s and youth’s further involvement in
				delinquent activities;
												(13)provides an
				assurance that the State agency will work with children and youth with
				disabilities in order to meet an existing individualized education program and
				an assurance that the agency will notify the child’s or youth’s local school if
				the child or youth—
													(A)is identified as
				in need of special education services while the child or youth is in the
				correctional facility or institution for neglected or delinquent children and
				youth; and
													(B)intends to return
				to the local school;
													(14)provides an
				assurance that the State agency will work with children and youth who dropped
				out of school before entering the correctional facility or institution for
				neglected or delinquent children and youth to encourage the children and youth
				to reenter school and obtain a regular high school diploma once the term of the
				incarceration is completed, or provide the child or youth with the skills
				necessary to gain employment, continue the education of the child or youth, or
				obtain a regular high school diploma or its recognized equivalent if the child
				or youth does not intend to return to school;
												(15)provides an
				assurance that effective teachers and other qualified staff are trained to work
				with children and youth with disabilities and other students with special needs
				taking into consideration the unique needs of such students;
												(16)describes any
				additional services to be provided to children and youth, such as career
				counseling, distance education, and assistance in securing student loans and
				grants; and
												(17)provides an
				assurance that the program under this chapter will be coordinated with any
				programs operated under the Juvenile Justice and Delinquency Prevention Act of
				1974 (42 U.S.C. 5601
				et seq.) or other comparable programs, if applicable.
												1155.Use of
				funds
											(a)Uses
												(1)In
				generalA State agency shall use funds received under this
				chapter only for programs and projects that—
													(A)are consistent
				with the State plan under section 1154(a); and
													(B)concentrate on
				providing participants with the knowledge and skills needed to make a
				successful transition to secondary school completion, career and technical
				education, further education, or employment without the need for
				remediation.
													(2)Programs and
				projectsSuch programs and projects—
													(A)may include the
				acquisition of equipment;
													(B)shall be designed
				to support educational services that—
														(i)except for
				institution-wide projects under section 1156, are provided to children and
				youth identified by the State agency as failing, or most at-risk of failing, to
				meet the State’s academic standards;
														(ii)supplement and
				improve the quality of the educational services provided to such children and
				youth by the State agency; and
														(iii)afford such
				children and youth an opportunity to meet State academic standards; and
														(C)shall be carried
				out in a manner consistent with section 1120A and part C (as applied to
				programs and projects under this chapter).
													(b)Supplement, not
				supplantA program under this chapter that supplements the number
				of hours of instruction students receive from State and local sources shall be
				considered to comply with the supplement, not supplant requirement of section
				1120A (as applied to this chapter) without regard to the subject areas in which
				instruction is given during those hours.
											1156.Institution-wide
				projectsA State agency that
				provides free public education for children and youth in an institution for
				neglected or delinquent children and youth (other than an adult correctional
				institution) or attending a community day program for such children and youth
				may use funds received under this chapter to serve all children in, and upgrade
				the entire educational effort of, that institution or program if the State
				agency has developed, and the State educational agency has approved, a
				comprehensive plan for that institution or program that—
											(1)provides for a
				comprehensive assessment of the educational needs of all children and youth in
				the institution or program serving juveniles;
											(2)provides for a
				comprehensive assessment of the educational needs of youth aged 20 and younger
				in adult facilities who are expected to complete incarceration within a 2-year
				period;
											(3)describes the
				steps the State agency has taken, or will take, to provide all children and
				youth under age 21 with the opportunity to meet State academic standards in
				order to improve the likelihood that the children and youth will complete
				secondary school, obtain a regular high school diploma or its recognized
				equivalent, or find employment after leaving the institution;
											(4)describes the
				instructional program, specialized instructional support services, and
				procedures that will be used to meet the needs described in paragraph (1),
				including, to the extent feasible, the provision of mentors for the children
				and youth described in paragraph (1);
											(5)specifically
				describes how such funds will be used;
											(6)describes the
				measures and procedures that will be used to assess and improve student
				achievement;
											(7)describes how the
				agency has planned, and will implement and evaluate, the institution-wide or
				program-wide project in consultation with personnel providing direct
				instructional services and support services in institutions or community day
				programs for neglected or delinquent children and youth, and with personnel
				from the State educational agency; and
											(8)includes an
				assurance that the State agency has provided for appropriate training for
				teachers and other instructional and administrative personnel to enable such
				teachers and personnel to carry out the project effectively.
											1157.Three-year
				programs or projectsIf a
				State agency operates a program or project under this chapter in which
				individual children or youth are likely to participate for more than one year,
				the State educational agency may approve the State agency’s application for a
				subgrant under this chapter for a period of not more than 3 years.
										1158.Transition
				services
											(a)Transition
				servicesEach State agency shall reserve not less than 15 percent
				and not more than 30 percent of the amount such agency receives under this
				chapter for any fiscal year to support—
												(1)projects that
				facilitate the transition of children and youth from State-operated
				institutions to schools served by local educational agencies; or
												(2)the successful
				re-entry of youth offenders, who are age 20 or younger and have received a
				regular high school diploma or its recognized equivalent, into postsecondary
				education, or career and technical training programs, through strategies
				designed to expose the youth to, and prepare the youth for, postsecondary
				education, or career and technical training programs, such as—
													(A)preplacement
				programs that allow adjudicated or incarcerated youth to audit or attend
				courses on college, university, or community college campuses, or through
				programs provided in institutional settings;
													(B)worksite schools,
				in which institutions of higher education and private or public employers
				partner to create programs to help students make a successful transition to
				postsecondary education and employment; and
													(C)essential support
				services to ensure the success of the youth, such as—
														(i)personal, career
				and technical, and academic counseling;
														(ii)placement
				services designed to place the youth in a university, college, or junior
				college program;
														(iii)information
				concerning, and assistance in obtaining, available student financial
				aid;
														(iv)counseling
				services; and
														(v)job placement
				services.
														(b)Conduct of
				projectsA project supported under this section may be conducted
				directly by the State agency, or through a contract or other arrangement with
				one or more local educational agencies, other public agencies, or private
				organizations.
											(c)Rule of
				constructionNothing in this section shall be construed to
				prohibit a school that receives funds under subsection (a) from serving
				neglected and delinquent children and youth simultaneously with students with
				similar educational needs, in the same educational settings where
				appropriate.
											1159.Technical
				assistanceThe Secretary shall
				reserve not more than 1 percent of the amount reserved under section 1141 to
				provide technical assistance to and support State agency programs assisted
				under this chapter.
										BLocal Agency
				Programs
										1161.PurposeThe purpose of this chapter is to support
				the operation of local educational agency programs that involve collaboration
				with locally operated correctional facilities—
											(1)to carry out high
				quality education programs to prepare children and youth for secondary school
				completion, training, employment, or further education;
											(2)to provide
				activities to facilitate the transition of such children and youth from the
				correctional program to further education or employment; and
											(3)to operate
				programs in local schools for children and youth returning from correctional
				facilities, and programs which may serve at-risk children and youth.
											1162.Programs
				operated by local educational agencies
											(a)Local
				subgrantsWith funds made available under section 1142(b), the
				State educational agency shall award subgrants to local educational agencies
				with high numbers or percentages of children and youth residing in locally
				operated (including county operated) correctional facilities for children and
				youth (including facilities involved in community day programs).
											(b)Special
				ruleA local educational agency that serves a school operated by
				a correctional facility is not required to operate a program of support for
				children and youth returning from such school to a school that is not operated
				by a correctional agency but served by such local educational agency, if more
				than 30 percent of the children and youth attending the school operated by the
				correctional facility will reside outside the boundaries served by the local
				educational agency after leaving such facility.
											(c)NotificationA
				State educational agency shall notify local educational agencies within the
				State of the eligibility of such agencies to receive a subgrant under this
				chapter.
											(d)Transitional and
				academic servicesTransitional and supportive programs operated
				in local educational agencies under this chapter shall be designed primarily to
				meet the transitional and academic needs of students returning to local
				educational agencies or alternative education programs from correctional
				facilities. Services to students at-risk of dropping out of school shall not
				have a negative impact on meeting the transitional and academic needs of the
				students returning from correctional facilities.
											1163.Local
				educational agency applicationsEach local educational agency desiring
				assistance under this chapter shall submit an application to the State
				educational agency that contains such information as the State educational
				agency may require. Each such application shall include—
											(1)a description of
				the program to be assisted;
											(2)a description of
				formal agreements, regarding the program to be assisted, between—
												(A)the local
				educational agency; and
												(B)correctional
				facilities and alternative school programs serving children and youth involved
				with the juvenile justice system;
												(3)as appropriate, a
				description of how participating schools will coordinate with facilities
				working with delinquent children and youth to ensure that such children and
				youth are participating in an education program comparable to one operating in
				the local school such youth would attend;
											(4)a description of
				the program operated by participating schools for children and youth returning
				from correctional facilities and, as appropriate, the types of services that
				such schools will provide such children and youth and other at-risk children
				and youth;
											(5)a description of
				the characteristics (including learning difficulties, substance abuse problems,
				and other needs) of the children and youth who will be returning from
				correctional facilities and, as appropriate, other at-risk children and youth
				expected to be served by the program, and a description of how the school will
				coordinate existing educational programs to meet the unique educational needs
				of such children and youth;
											(6)as appropriate, a
				description of how schools will coordinate with existing social, health, and
				other services to meet the needs of students returning from correctional
				facilities and at-risk children or youth, including prenatal health care and
				nutrition services related to the health of the parent and the child or youth,
				parenting and child development classes, child care, targeted reentry and
				outreach programs, referrals to community resources, and scheduling
				flexibility;
											(7)as appropriate, a
				description of any partnerships with local businesses to develop training,
				curriculum-based youth entrepreneurship education, and mentoring services for
				participating students;
											(8)as appropriate, a
				description of how the program will involve parents in efforts to improve the
				educational achievement of their children, assist in dropout prevention
				activities, and prevent the involvement of their children in delinquent
				activities;
											(9)a description of
				how the program under this chapter will be coordinated with other Federal,
				State, and local programs, such as programs under title I of
				Public Law
				105–220 and career and technical education programs serving
				at-risk children and youth;
											(10)a description of
				how the program will be coordinated with programs operated under the Juvenile
				Justice and Delinquency Prevention Act of 1974 and other comparable programs,
				if applicable;
											(11)as appropriate, a
				description of how schools will work with probation officers to assist in
				meeting the needs of children and youth returning from correctional
				facilities;
											(12)a description of
				the efforts participating schools will make to ensure correctional facilities
				working with children and youth are aware of a child’s or youth’s existing
				individualized education program; and
											(13)as appropriate, a
				description of the steps participating schools will take to find alternative
				placements for children and youth interested in continuing their education but
				unable to participate in a traditional public school program.
											1164.Uses of
				funds
											(a)In
				GeneralFunds provided to
				local educational agencies under this chapter may be used, as appropriate,
				for—
												(1)programs that
				serve children and youth returning to local schools from correctional
				facilities, to assist in the transition of such children and youth to the
				school environment and help them remain in school in order to complete their
				education;
												(2)dropout prevention
				programs which serve at-risk children and youth;
												(3)the coordination
				of health and social services for such individuals if there is a likelihood
				that the provision of such services, including day care, drug and alcohol
				counseling, and mental health services, will improve the likelihood such
				individuals will complete their education;
												(4)special programs
				to meet the unique academic needs of participating children and youth,
				including career and technical education, special education, career counseling,
				curriculum-based youth entrepreneurship education, and assistance in securing
				student loans or grants for postsecondary education; and
												(5)programs providing
				mentoring and peer mediation.
												(b)Contracts and
				grantsA local educational
				agency may use a grant received under this chapter to carry out the activities
				described under paragraphs (1) through (5) of subsection (a) directly or
				through grants, contracts, or cooperative agreements.
											1165.Program
				requirements for correctional facilities receiving funds under this
				sectionEach correctional
				facility entering into an agreement with a local educational agency under
				section 1163(2) to provide services to children and youth under this chapter
				shall—
											(1)where feasible,
				ensure that educational programs in the correctional facility are coordinated
				with the student’s home school, particularly with respect to a student with an
				individualized education program under part B of the Individuals with
				Disabilities Education Act;
											(2)if the child or
				youth is identified as in need of special education services while in the
				correctional facility, notify the local school of the child or youth of such
				need;
											(3)where feasible,
				provide transition assistance to help the child or youth stay in school,
				including coordination of services for the family, counseling, assistance in
				accessing drug and alcohol abuse prevention programs, tutoring, and family
				counseling;
											(4)provide support
				programs that encourage children and youth who have dropped out of school to
				re-enter school and obtain a regular high school diploma once their term at the
				correctional facility has been completed, or provide such children and youth
				with the skills necessary to gain employment or seek a regular high school
				diploma or its recognized equivalent;
											(5)work to ensure
				that the correctional facility is staffed with effective teachers and other
				qualified staff who are trained to work with children and youth with
				disabilities taking into consideration the unique needs of such children and
				youth;
											(6)ensure that
				educational programs in the correctional facility are related to assisting
				students to meet the States’s academic standards;
											(7)to the extent
				possible, use technology to assist in coordinating educational programs between
				the correctional facility and the community school;
											(8)where feasible,
				involve parents in efforts to improve the educational achievement of their
				children and prevent the further involvement of such children in delinquent
				activities;
											(9)coordinate funds
				received under this chapter with other local, State, and Federal funds
				available to provide services to participating children and youth, such as
				funds made available under title I of
				Public Law
				105–220, and career and technical education funds;
											(10)coordinate
				programs operated under this chapter with activities funded under the Juvenile
				Justice and Delinquency Prevention Act of 1974 and other comparable programs,
				if applicable;
											(11)if appropriate,
				work with local businesses to develop training, curriculum-based youth
				entrepreneurship education, and mentoring programs for children and youth;
				and
											(12)consult with the
				local educational agency for a period jointly determined necessary by the
				correctional facility and local educational agency upon discharge from that
				facility to coordinate educational services so as to minimize disruption to the
				child’s or youth’s achievement.
											1166.AccountabilityThe State educational agency—
											(1)may require
				correctional facilities or institutions for neglected or delinquent children
				and youth to demonstrate, after receiving assistance under this chapter for 3
				years, that there has been an increase in the number of children and youth
				returning to school, obtaining a regular high school diploma or its recognized
				equivalent, or obtaining employment after such children and youth are released;
				and
											(2)may reduce or
				terminate funding for projects under this chapter if a local educational agency
				does not show progress in the number of children and youth obtaining a regular
				high school diploma or its recognized equivalent.
											CGeneral
				Provisions
										1171.Program
				evaluations
											(a)Scope of
				evaluationEach State agency or local educational agency that
				conducts a program under chapters A or B shall evaluate the program,
				disaggregating data on participation by gender, race, ethnicity, and age, not
				less than once every 3 years, to determine the program’s impact on the ability
				of participants—
												(1)to maintain and
				improve educational achievement;
												(2)to accrue school
				credits that meet State requirements for grade promotion and high school
				graduation;
												(3)to make the
				transition to a regular program or other education program operated by a local
				educational agency;
												(4)to complete high
				school (or high school equivalency requirements) and obtain employment after
				leaving the correctional facility or institution for neglected or delinquent
				children and youth; and
												(5)as appropriate, to
				participate in postsecondary education and job training programs.
												(b)ExceptionThe
				disaggregation required under subsection (a) shall not be required in a case in
				which the number of students in a category is insufficient to yield
				statistically reliable information or the results would reveal personally
				identifiable information about an individual student.
											(c)Evaluation
				measuresIn conducting each evaluation under subsection (a), a
				State agency or local educational agency shall use multiple and appropriate
				measures of student progress.
											(d)Evaluation
				resultsEach State agency and local educational agency
				shall—
												(1)submit evaluation
				results to the State educational agency and the Secretary; and
												(2)use the results of
				evaluations under this section to plan and improve subsequent programs for
				participating children and youth.
												1172.DefinitionsIn this subpart:
											(1)Adult
				correctional institutionThe term adult correctional
				institution means a facility in which persons (including persons under
				21 years of age) are confined as a result of a conviction for a criminal
				offense.
											(2)At-riskThe
				term at-risk, when used with respect to a child, youth, or
				student, means a school-aged individual who—
												(A)is at-risk of
				academic failure; and
												(B)has a drug or
				alcohol problem, is pregnant or is a parent, has come into contact with the
				juvenile justice system in the past, is at least 1 year behind the expected
				grade level for the age of the individual, is an English learner, is a gang
				member, has dropped out of school in the past, or has a high absenteeism rate
				at school.
												(3)Community day
				programThe term community day program means a
				regular program of instruction provided by a State agency at a community day
				school operated specifically for neglected or delinquent children and
				youth.
											(4)Institution for
				neglected or delinquent children and youthThe term
				institution for neglected or delinquent children and youth
				means—
												(A)a public or
				private residential facility, other than a foster home, that is operated for
				the care of children who have been committed to the institution or voluntarily
				placed in the institution under applicable State law, due to abandonment,
				neglect, or death of their parents or guardians; or
												(B)a public or
				private residential facility for the care of children who have been adjudicated
				to be delinquent or in need of supervision.
												4English Language
				Acquisition, Language Enhancement, and Academic Achievement
									1181.PurposesThe purposes of this subpart are—
										(1)to help ensure
				that English learners, including immigrant children and youth, attain English
				proficiency and develop high levels of academic achievement in English;
										(2)to assist all
				English learners, including immigrant children and youth, to achieve at high
				levels in the core academic subjects so that those children can meet the same
				State academic standards that all children are expected to meet, consistent
				with section 1111(b)(1);
										(3)to assist State
				educational agencies, local educational agencies, and schools in establishing,
				implementing, and sustaining high-quality, flexible, evidence-based language
				instruction educational programs designed to assist in teaching English
				learners, including immigrant children and youth;
										(4)to assist State
				educational agencies and local educational agencies to develop and enhance
				their capacity to provide high-quality, evidence-based instructional programs
				designed to prepare English learners, including immigrant children and youth,
				to enter all-English instruction settings; and
										(5)to promote
				parental and community participation in language instruction educational
				programs for the parents and communities of English learners.
										AGrants and
				Subgrants for English Language Acquisition and Language Enhancement
										1191.Formula grants
				to States
											(a)In
				generalIn the case of each State educational agency having a
				plan approved by the Secretary for a fiscal year under section 1192, the
				Secretary shall reserve 4.4 percent of funds appropriated under section 3(a)(1)
				to make a grant for the year to the agency for the purposes specified in
				subsection (b). The grant shall consist of the allotment determined for the
				State educational agency under subsection (c).
											(b)Use of
				funds
												(1)Subgrants to
				eligible entitiesThe Secretary may make a grant under subsection
				(a) only if the State educational agency involved agrees to expend at least 95
				percent of the State educational agency’s allotment under subsection (c) for a
				fiscal year—
													(A)to award
				subgrants, from allocations under section 1193, to eligible entities to carry
				out the activities described in section 1194 (other than subsection (e));
				and
													(B)to award subgrants
				under section 1193(d)(1) to eligible entities that are described in that
				section to carry out the activities described in section 1194(e).
													(2)State
				activitiesSubject to paragraph (3), each State educational
				agency receiving a grant under subsection (a) may reserve not more than 5
				percent of the agency’s allotment under subsection (c) to carry out the
				following activities:
													(A)Professional
				development activities, and other activities, which may include assisting
				personnel in—
														(i)meeting State and
				local certification and licensing requirements for teaching English learners;
				and
														(ii)improving teacher
				skills in meeting the diverse needs of English learners, including in how to
				implement evidence-based programs and curricula on teaching English
				learners.
														(B)Planning,
				evaluation, administration, and interagency coordination related to the
				subgrants referred to in paragraph (1).
													(C)Providing
				technical assistance and other forms of assistance to eligible entities that
				are receiving subgrants from a State educational agency under this chapter,
				including assistance in—
														(i)identifying and
				implementing evidence-based language instruction educational programs and
				curricula for teaching English learners;
														(ii)helping English
				learners meet the same State academic standards that all children are expected
				to meet;
														(iii)identifying or
				developing, and implementing, measures of English proficiency; and
														(iv)strengthening and
				increasing parent, family, and community engagement.
														(D)Providing
				recognition, which may include providing financial awards, to subgrantees that
				have significantly improved the achievement and progress of English learners
				in—
														(i)reaching English
				language proficiency, based on the State’s English language proficiency
				assessment under section 1111(b)(2)(D); and
														(ii)meeting the State
				academic standards under section 1111(b)(1).
														(3)Administrative
				expensesFrom the amount reserved under paragraph (2), a State
				educational agency may use not more than 40 percent of such amount or $175,000,
				whichever is greater, for the planning and administrative costs of carrying out
				paragraphs (1) and (2).
												(c)Reservations and
				allotments
												(1)ReservationsFrom
				the amount reserved under section 1191(a) for each fiscal year, the Secretary
				shall reserve—
													(A)0.5 percent of
				such amount for payments to outlying areas, to be allotted in accordance with
				their respective needs for assistance under this chapter, as determined by the
				Secretary, for activities, approved by the Secretary, consistent with this
				chapter; and
													(B)6.5 percent of
				such amount for national activities under sections 1211 and 1222, except that
				not more than $2,000,000 of such amount may be reserved for the National
				Clearinghouse for English Language Acquisition and Language Instruction
				Educational Programs described in section 1222.
													(2)State
				allotments
													(A)In
				generalExcept as provided in subparagraph (B), from the amount
				reserved under section 1191(a) for each fiscal year that remains after making
				the reservations under paragraph (1), the Secretary shall allot to each State
				educational agency having a plan approved under section 1192(c)—
														(i)an amount that bears the same relationship
				to 80 percent of the remainder as the number of English learners in the State
				bears to the number of such children in all States, as determined by data
				available from the American Community Survey conducted by the Department of
				Commerce or State-reported data; and
														(ii)an amount that bears the same relationship
				to 20 percent of the remainder as the number of immigrant children and youth in
				the State bears to the number of such children and youth in all States, as
				determined based only on data available from the American Community Survey
				conducted by the Department of Commerce.
														(B)Minimum
				allotmentsNo State educational agency shall receive an allotment
				under this paragraph that is less than $500,000.
													(C)ReallotmentIf
				any State educational agency described in subparagraph (A) does not submit a
				plan to the Secretary for a fiscal year, or submits a plan (or any amendment to
				a plan) that the Secretary, after reasonable notice and opportunity for a
				hearing, determines does not satisfy the requirements of this chapter, the
				Secretary shall reallot any portion of such allotment to the remaining State
				educational agencies in accordance with subparagraph (A).
													(D)Special rule for
				Puerto RicoThe total amount allotted to Puerto Rico for any
				fiscal year under subparagraph (A) shall not exceed 0.5 percent of the total
				amount allotted to all States for that fiscal year.
													(3)Use of data for
				determinationsIn making State allotments under paragraph (2) for
				each fiscal year, the Secretary shall determine the number of English learners
				in a State and in all States, using the most accurate, up-to-date data, which
				shall be—
													(A)data from the
				American Community Survey conducted by the Department of Commerce, which may be
				multiyear estimates;
													(B)the number of
				students being assessed for English language proficiency, based on the State’s
				English language proficiency assessment under section 1111(b)(2)(D), which may
				be multiyear estimates; or
													(C)a combination of
				data available under subparagraphs (A) and (B).
													1192.State
				educational agency plans
											(a)Plan
				requiredEach State educational agency desiring a grant under
				this chapter shall submit a plan to the Secretary at such time and in such
				manner as the Secretary may require.
											(b)ContentsEach
				plan submitted under subsection (a) shall—
												(1)describe the
				process that the agency will use in awarding subgrants to eligible entities
				under section 1193(d)(1);
												(2)provide an
				assurance that—
													(A)the agency will
				ensure that eligible entities receiving a subgrant under this chapter comply
				with the requirement in section 1111(b)(2)(B)(x) to annually assess in English
				learners who have been in the United States for 3 or more consecutive
				years;
													(B)the agency will
				ensure that eligible entities receiving a subgrant under this chapter annually
				assess the English proficiency of all English learners participating in a
				program funded under this chapter, consistent with section
				1111(b)(2)(D);
													(C)in awarding
				subgrants under section 1193, the agency will address the needs of school
				systems of all sizes and in all geographic areas, including school systems with
				rural and urban schools;
													(D)subgrants to
				eligible entities under section 1193(d)(1) will be of sufficient size and scope
				to allow such entities to carry out high-quality, evidence-based language
				instruction educational programs for English learners;
													(E)the agency will
				require an eligible entity receiving a subgrant under this chapter to use the
				subgrant in ways that will build such recipient’s capacity to continue to offer
				high-quality evidence-based language instruction educational programs that
				assist English learners in meeting State academic standards;
													(F)the agency will
				monitor the eligible entity receiving a subgrant under this chapter for
				compliance with applicable Federal fiscal requirements; and
													(G)the plan has been
				developed in consultation with local educational agencies, teachers,
				administrators of programs implemented under this chapter, parents, and other
				relevant stakeholders;
													(3)describe how the
				agency will coordinate its programs and activities under this chapter with
				other programs and activities under this Act and other Acts, as
				appropriate;
												(4)describe how
				eligible entities in the State will be given the flexibility to teach English
				learners—
													(A)using a
				high-quality, evidence-based language instruction curriculum for teaching
				English learners; and
													(B)in the manner the
				eligible entities determine to be the most effective; and
													(5)describe how the
				agency will assist eligible entities in increasing the number of English
				learners who acquire English proficiency.
												(c)ApprovalThe
				Secretary, after using a peer review process, shall approve a plan submitted
				under subsection (a) if the plan meets the requirements of this section.
											(d)Duration of
				plan
												(1)In
				generalEach plan submitted by a State educational agency and
				approved under subsection (c) shall—
													(A)remain in effect
				for the duration of the agency’s participation under this chapter; and
													(B)be periodically
				reviewed and revised by the agency, as necessary, to reflect changes to the
				agency’s strategies and programs carried out under this subpart.
													(2)Additional
				information
													(A)AmendmentsIf
				the State educational agency amends the plan, the agency shall submit such
				amendment to the Secretary.
													(B)ApprovalThe
				Secretary shall approve such amendment to an approved plan, unless the
				Secretary determines that the amendment will result in the agency not meeting
				the requirements, or fulfilling the purposes, of this subpart.
													(e)Consolidated
				planA plan submitted under subsection (a) may be submitted as
				part of a consolidated plan under section 5302.
											(f)Secretary
				assistanceThe Secretary shall provide technical assistance, if
				requested, in the development of English proficiency standards and
				assessments.
											1193.Within-State
				allocations
											(a)In
				generalAfter making the reservation required under subsection
				(d)(1), each State educational agency receiving a grant under section
				1191(c)(2) shall award subgrants for a fiscal year by allocating in a timely
				manner to each eligible entity in the State having a plan approved under
				section 1195 an amount that bears the same relationship to the amount received
				under the grant and remaining after making such reservation as the population
				of English learners in schools served by the eligible entity bears to the
				population of English learners in schools served by all eligible entities in
				the State.
											(b)LimitationA
				State educational agency shall not award a subgrant from an allocation made
				under subsection (a) if the amount of such subgrant would be less than
				$10,000.
											(c)ReallocationWhenever
				a State educational agency determines that an amount from an allocation made to
				an eligible entity under subsection (a) for a fiscal year will not be used by
				the entity for the purpose for which the allocation was made, the agency shall,
				in accordance with such rules as it determines to be appropriate, reallocate
				such amount, consistent with such subsection, to other eligible entities in the
				State that the agency determines will use the amount to carry out that
				purpose.
											(d)Required
				reservationA State educational agency receiving a grant under
				this chapter for a fiscal year—
												(1)shall reserve not
				more than 15 percent of the agency’s allotment under section 1191(c)(2) to
				award subgrants to eligible entities in the State that have experienced a
				significant increase, as compared to the average of the 2 preceding fiscal
				years, in the percentage or number of immigrant children and youth, who have
				enrolled, during the fiscal year preceding the fiscal year for which the
				subgrant is made, in public and nonpublic elementary schools and secondary
				schools in the geographic areas under the jurisdiction of, or served by, such
				entities; and
												(2)in awarding
				subgrants under paragraph (1)—
													(A)shall equally
				consider eligible entities that satisfy the requirement of such paragraph but
				have limited or no experience in serving immigrant children and youth;
				and
													(B)shall consider the
				quality of each local plan under section 1195 and ensure that each subgrant is
				of sufficient size and scope to meet the purposes of this subpart.
													1194.Subgrants to
				eligible entities
											(a)Purposes of
				subgrantsA State educational agency may make a subgrant to an
				eligible entity from funds received by the agency under this chapter only if
				the entity agrees to expend the funds to improve the education of English
				learners, by assisting the children to learn English and meet State academic
				standards. In carrying out activities with such funds, the eligible entity
				shall use evidence-based approaches and methodologies for teaching English
				learners and immigrant children and youth for the following purposes:
												(1)Developing and
				implementing new language instruction educational programs and academic content
				instruction programs for English learners and immigrant children and youth,
				including programs of early childhood education, elementary school programs,
				and secondary school programs.
												(2)Carrying out
				highly focused, innovative, locally designed, evidence-based activities to
				expand or enhance existing language instruction educational programs and
				academic content instruction programs for English learners and immigrant
				children and youth.
												(3)Implementing,
				within an individual school, schoolwide programs for restructuring, reforming,
				and upgrading all relevant programs, activities, and operations relating to
				language instruction educational programs and academic content instruction for
				English learners and immigrant children and youth.
												(4)Implementing,
				within the entire jurisdiction of a local educational agency, agencywide
				programs for restructuring, reforming, and upgrading all relevant programs,
				activities, and operations relating to language instruction educational
				programs and academic content instruction for English learners and immigrant
				children and youth.
												(b)Administrative
				expensesEach eligible entity receiving funds under section
				1193(a) for a fiscal year shall use not more than 2 percent of such funds for
				the cost of administering this chapter.
											(c)Required
				subgrantee activitiesAn eligible entity receiving funds under
				section 1193(a) shall use the funds—
												(1)to increase the
				English language proficiency of English learners by providing high-quality,
				evidence-based language instruction educational programs that meet the needs of
				English learners and have demonstrated success in increasing—
													(A)English language
				proficiency; and
													(B)student academic
				achievement in the core academic subjects;
													(2)to provide
				high-quality, evidence-based professional development to classroom teachers
				(including teachers in classroom settings that are not the settings of language
				instruction educational programs), school leaders, administrators, and other
				school or community-based organization personnel, that is—
													(A)designed to
				improve the instruction and assessment of English learners;
													(B)designed to
				enhance the ability of teachers and school leaders to understand and implement
				curricula, assessment practices and measures, and instruction strategies for
				English learners;
													(C)evidence-based in
				increasing children’s English language proficiency or substantially increasing
				the subject matter knowledge, teaching knowledge, and teaching skills of
				teachers; and
													(D)of sufficient
				intensity and duration (which shall not include activities such as one-day or
				short-term workshops and conferences) to have a positive and lasting impact on
				the teachers’ performance in the classroom, except that this subparagraph shall
				not apply to an activity that is one component of a long-term, comprehensive
				professional development plan established by a teacher and the teacher’s
				supervisor based on an assessment of the needs of the teacher, the supervisor,
				the students of the teacher, and any local educational agency employing the
				teacher, as appropriate; and
													(3)to provide and
				implement other evidence-based activities and strategies that enhance or
				supplement language instruction educational programs for English learners,
				including parental and community engagement activities and strategies that
				serve to coordinate and align related programs.
												(d)Authorized
				subgrantee activitiesSubject to subsection (c), an eligible
				entity receiving funds under section 1193(a) may use the funds to achieve one
				of the purposes described in subsection (a) by undertaking one or more of the
				following activities:
												(1)Upgrading program
				objectives and effective instruction strategies.
												(2)Improving the
				instruction program for English learners by identifying, acquiring, and
				upgrading curricula, instruction materials, educational software, and
				assessment procedures.
												(3)Providing to
				English learners—
													(A)tutorials and
				academic or career education for English learners; and
													(B)intensified
				instruction.
													(4)Developing and
				implementing elementary school or secondary school language instruction
				educational programs that are coordinated with other relevant programs and
				services.
												(5)Improving the
				English language proficiency and academic achievement of English
				learners.
												(6)Providing
				community participation programs, family literacy services, and parent outreach
				and training activities to English learners and their families—
													(A)to improve the
				English language skills of English learners; and
													(B)to assist parents
				in helping their children to improve their academic achievement and becoming
				active participants in the education of their children.
													(7)Improving the
				instruction of English learners by providing for—
													(A)the acquisition or
				development of educational technology or instructional materials;
													(B)access to, and
				participation in, electronic networks for materials, training, and
				communication; and
													(C)incorporation of
				the resources described in subparagraphs (A) and (B) into curricula and
				programs, such as those funded under this chapter.
													(8)Carrying out other
				activities that are consistent with the purposes of this section.
												(e)Activities by
				agencies experiencing substantial increases in immigrant children and
				youth
												(1)In
				generalAn eligible entity receiving funds under section
				1193(d)(1) shall use the funds to pay for activities that provide enhanced
				instructional opportunities for immigrant children and youth, which may
				include—
													(A)family literacy,
				parent outreach, and training activities designed to assist parents to become
				active participants in the education of their children;
													(B)support for
				personnel, including paraprofessionals who have been specifically trained, or
				are being trained, to provide services to immigrant children and youth;
													(C)provision of
				tutorials, mentoring, and academic or career counseling for immigrant children
				and youth;
													(D)identification,
				development, and acquisition of curricular materials, educational software, and
				technologies to be used in the program carried out with awarded funds;
													(E)basic instruction
				services that are directly attributable to the presence in the local
				educational agency involved of immigrant children and youth, including the
				payment of costs of providing additional classroom supplies, costs of
				transportation, or such other costs as are directly attributable to such
				additional basic instruction services;
													(F)other instruction
				services that are designed to assist immigrant children and youth to achieve in
				elementary schools and secondary schools in the United States, such as programs
				of introduction to the educational system and civics education; and
													(G)activities,
				coordinated with community-based organizations, institutions of higher
				education, private sector entities, or other entities with expertise in working
				with immigrants, to assist parents of immigrant children and youth by offering
				comprehensive community services.
													(2)Duration of
				subgrantsThe duration of a subgrant made by a State educational
				agency under section 1193(d)(1) shall be determined by the agency in its
				discretion.
												(f)Selection of
				method of instruction
												(1)In
				generalTo receive a subgrant from a State educational agency
				under this chapter, an eligible entity shall select one or more methods or
				forms of instruction to be used in the programs and activities undertaken by
				the entity to assist English learners to attain English language proficiency
				and meet State academic standards.
												(2)ConsistencySuch
				selection shall be consistent with sections 1204 through 1206.
												(g)Supplement, not
				supplantFederal funds made available under this chapter shall be
				used so as to supplement the level of Federal, State, and local public funds
				that, in the absence of such availability, would have been expended for
				programs for English learners and immigrant children and youth and in no case
				to supplant such Federal, State, and local public funds.
											1195.Local
				plans
											(a)Plan
				requiredEach eligible entity desiring a subgrant from the State
				educational agency under section 1193 shall submit a plan to the State
				educational agency at such time, in such manner, and containing such
				information as the State educational agency may require.
											(b)ContentsEach
				plan submitted under subsection (a) shall—
												(1)describe the
				evidence-based programs and activities proposed to be developed, implemented,
				and administered under the subgrant that will help English learners increase
				their English language proficiency and meet the State academic
				standards;
												(2)describe how the
				eligible entity will hold elementary schools and secondary schools receiving
				funds under this chapter accountable for annually assessing the English
				language proficiency of all children participating under this subpart,
				consistent with section 1111(b);
												(3)describe how the
				eligible entity will promote parent and community engagement in the education
				of English learners;
												(4)contain an
				assurance that the eligible entity consulted with teachers, researchers, school
				administrators, parents and community members, public or private organizations,
				and institutions of higher education, in developing and implementing such
				plan;
												(5)describe how
				language instruction educational programs carried out under the subgrant will
				ensure that English learners being served by the programs develop English
				language proficiency; and
												(6)contain assurances
				that—
													(A)each local
				educational agency that is included in the eligible entity is complying with
				section 1112(g) prior to, and throughout, each school year; and
													(B)the eligible
				entity is not in violation of any State law, including State constitutional
				law, regarding the education of English learners, consistent with sections 1205
				and 1206.
													(c)Teacher English
				fluencyEach eligible entity receiving a subgrant under section
				1193 shall include in its plan a certification that all teachers in any
				language instruction educational program for English learners that is, or will
				be, funded under this subpart are fluent in English and any other language used
				for instruction, including having written and oral communications
				skills.
											BAdministration
										1201.Reporting
											(a)In
				generalEach eligible entity that receives a subgrant from a
				State educational agency under chapter A shall provide such agency, at the
				conclusion of every second fiscal year during which the subgrant is received,
				with a report, in a form prescribed by the agency, on the activities conducted
				and students served under this subpart that includes—
												(1)a description of
				the programs and activities conducted by the entity with funds received under
				chapter A during the two immediately preceding fiscal years, including how such
				programs and activities supplemented programs funded primarily with State or
				local funds;
												(2)a description of
				the progress made by English learners in learning the English language and in
				meeting State academic standards;
												(3)the number and
				percentage of English learners in the programs and activities attaining English
				language proficiency based on the State English language proficiency standards
				established under section 1111(b)(1)(E) by the end of each school year, as
				determined by the State’s English language proficiency assessment under section
				1111(b)(2)(D);
												(4)the number of
				English learners who exit the language instruction educational programs based
				on their attainment of English language proficiency and transitioned to
				classrooms not tailored for English learners;
												(5)a description of
				the progress made by English learners in meeting the State academic standards
				for each of the 2 years after such children are no longer receiving services
				under this subpart;
												(6)the number and
				percentage of English learners who have not attained English language
				proficiency within five years of initial classification as an English learner
				and first enrollment in the local educational agency; and
												(7)any such other
				information as the State educational agency may require.
												(b)Use of
				reportA report provided by an eligible entity under subsection
				(a) shall be used by the entity and the State educational agency—
												(1)to determine the
				effectiveness of programs and activities in assisting children who are English
				learners—
													(A)to attain English
				language proficiency; and
													(B)to make progress
				in meeting State academic standards under section 1111(b)(1); and
													(2)upon determining
				the effectiveness of programs and activities based on the criteria in paragraph
				(1), to decide how to improve programs.
												1202.Annual
				report
											(a)StatesBased
				upon the reports provided to a State educational agency under section 1201,
				each such agency that receives a grant under this subpart shall prepare and
				submit annually to the Secretary a report on programs and activities carried
				out by the State educational agency under this subpart and the effectiveness of
				such programs and activities in improving the education provided to English
				learners.
											(b)SecretaryAnnually,
				the Secretary shall prepare and submit to the Committee on Education and the
				Workforce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate a report—
												(1)on programs and
				activities carried out to serve English learners under this subpart, and the
				effectiveness of such programs and activities in improving the academic
				achievement and English language proficiency of English learners;
												(2)on the types of
				language instruction educational programs used by local educational agencies or
				eligible entities receiving funding under this subpart to teach English
				learners;
												(3)containing a
				critical synthesis of data reported by eligible entities to States under
				section 1201(a);
												(4)containing a
				description of technical assistance and other assistance provided by State
				educational agencies under section 1191(b)(2)(C);
												(5)containing an
				estimate of the number of effective teachers working in language instruction
				educational programs and educating English learners, and an estimate of the
				number of such teachers that will be needed for the succeeding 5 fiscal
				years;
												(6)containing the
				number of programs or activities, if any, that were terminated because the
				entities carrying out the programs or activities were not able to reach program
				goals;
												(7)containing the
				number of English learners served by eligible entities receiving funding under
				this subpart who were transitioned out of language instruction educational
				programs funded under this subpart into classrooms where instruction is not
				tailored for English learners; and
												(8)containing other
				information gathered from other reports submitted to the Secretary under this
				subpart when applicable.
												1203.Coordination
				with related programsIn order
				to maximize Federal efforts aimed at serving the educational needs of English
				learners, the Secretary shall coordinate and ensure close cooperation with
				other entities carrying out programs serving language-minority and English
				learners that are administered by the Department and other agencies.
										1204.Rules of
				constructionNothing in this
				subpart shall be construed—
											(1)to prohibit a
				local educational agency from serving English learners simultaneously with
				children with similar educational needs, in the same educational settings where
				appropriate;
											(2)to require a State
				or a local educational agency to establish, continue, or eliminate any
				particular type of instructional program for English learners; or
											(3)to limit the
				preservation or use of Native American languages.
											1205.Legal
				authority under State lawNothing in this subpart shall be construed
				to negate or supersede State law, or the legal authority under State law of any
				State agency, State entity, or State public official, over programs that are
				under the jurisdiction of the State agency, entity, or official.
										1206.Civil
				rightsNothing in this subpart
				shall be construed in a manner inconsistent with any Federal law guaranteeing a
				civil right.
										1207.ProhibitionIn carrying out this subpart, the Secretary
				shall neither mandate nor preclude the use of a particular curricular or
				pedagogical approach to educating English learners.
										1208.Programs for
				Native Americans and Puerto RicoNotwithstanding any other provision of this
				subpart, programs authorized under this subpart that serve Native American
				(including Native American Pacific Islander) children and children in the
				Commonwealth of Puerto Rico may include programs of instruction, teacher
				training, curriculum development, evaluation, and assessment designed for
				Native American children learning and studying Native American languages and
				children of limited Spanish proficiency, except that an outcome of programs
				serving such children shall be increased English proficiency among such
				children.
										CNational
				Activities
										1211.National
				professional development projectThe Secretary shall use funds made available
				under section 1191(c)(1)(B) to award grants on a competitive basis, for a
				period of not more than 5 years, to institutions of higher education or public
				or private organizations with relevant experience and capacity (in consortia
				with State educational agencies or local educational agencies) to provide for
				professional development activities that will improve classroom instruction for
				English learners and assist educational personnel working with such children to
				meet high professional standards, including standards for certification and
				licensure as teachers who work in language instruction educational programs or
				serve English learners. Grants awarded under this subsection may be
				used—
											(1)for preservice,
				evidence-based professional development programs that will assist local schools
				and institutions of higher education to upgrade the qualifications and skills
				of educational personnel who are not certified or licensed, especially
				educational paraprofessionals;
											(2)for the
				development of curricula or other instructional strategies appropriate to the
				needs of the consortia participants involved;
											(3)to support
				strategies that strengthen and increase parent and community member engagement
				in the education of English learners; and
											(4)to share and
				disseminate evidence-based practices in the instruction of English learners and
				in increasing their student achievement.
											DGeneral
				Provisions
										1221.DefinitionsExcept as otherwise provided, in this
				subpart:
											(1)ChildThe
				term child means any individual aged 3 through 21.
											(2)Community-based
				organizationThe term community-based organization
				means a private nonprofit organization of demonstrated effectiveness, Indian
				tribe, or tribally sanctioned educational authority, that is representative of
				a community or significant segments of a community and that provides
				educational or related services to individuals in the community. Such term
				includes a Native Hawaiian or Native American Pacific Islander native language
				educational organization.
											(3)Eligible
				entityThe term eligible entity means—
												(A)one or more local
				educational agencies; or
												(B)one or more local
				educational agencies, in consortia (or collaboration) with an institution of
				higher education, community-based organization, or State educational
				agency.
												(4)Immigrant
				children and youthThe term immigrant children and
				youth means individuals who—
												(A)are age 3 through
				21;
												(B)were not born in
				any State; and
												(C)have not been
				attending one or more schools in any one or more States for more than 3 full
				academic years.
												(5)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Native
				village or Regional Corporation or Village Corporation as defined in or
				established pursuant to the Alaska Native Claims Settlement Act, that is
				recognized as eligible for the special programs and services provided by the
				United States to Indians because of their status as Indians.
											(6)Language
				instruction educational programThe term language
				instruction educational program means an instruction course—
												(A)in which an
				English learner is placed for the purpose of developing and attaining English
				language proficiency, while meeting State academic standards, as required by
				section 1111(b)(1); and
												(B)that may make
				instructional use of both English and a child’s native language to enable the
				child to develop and attain English language proficiency, and may include the
				participation of English language proficient children if such course is
				designed to enable all participating children to become proficient in English
				and a second language.
												(7)Native
				languageThe term native language, when used with
				reference to English learner, means—
												(A)the language
				normally used by such individual; or
												(B)in the case of a
				child or youth, the language normally used by the parents of the child or
				youth.
												(8)ParaprofessionalThe
				term paraprofessional means an individual who is employed in a
				preschool, elementary school, or secondary school under the supervision of a
				certified or licensed teacher, including individuals employed in language
				instruction educational programs, special education, and migratory
				education.
											(9)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
											1222.National
				clearinghouseThe Secretary
				shall establish and support the operation of a National Clearinghouse for
				English Language Acquisition and Language Instruction Educational Programs,
				which shall collect, analyze, synthesize, and disseminate information about
				language instruction educational programs for English learners, and related
				programs. The National Clearinghouse shall—
											(1)be administered as
				an adjunct clearinghouse of the Educational Resources Information Center
				Clearinghouses system supported by the Institute of Education Sciences;
											(2)coordinate
				activities with Federal data and information clearinghouses and entities
				operating Federal dissemination networks and systems;
											(3)develop a system
				for improving the operation and effectiveness of federally funded language
				instruction educational programs; and
											(4)collect and
				disseminate information on—
												(A)educational
				research and processes related to the education of English learners; and
												(B)accountability
				systems that monitor the academic progress of English learners in language
				instruction educational programs, including information on academic content and
				English language proficiency assessments for language instruction educational
				programs; and
												(5)publish, on an
				annual basis, a list of grant recipients under this subpart.
											1223.RegulationsIn developing regulations under this
				subpart, the Secretary shall consult with State educational agencies and local
				educational agencies, organizations representing English learners, and
				organizations representing teachers and other personnel involved in the
				education of English learners.
										5Rural Education
				Achievement Program
									1230.PurposeIt is the purpose of this subpart to address
				the unique needs of rural school districts that frequently—
										(1)lack the personnel
				and resources needed to compete effectively for Federal competitive grants;
				and
										(2)receive formula
				grant allocations in amounts too small to be effective in meeting their
				intended purposes.
										ASmall, Rural
				School Achievement Program
										1231.Grant program
				authorized
											(a)In
				generalFrom amounts appropriated under section 3(a)(1) for a
				fiscal year, the Secretary shall reserve 0.54 of one percent to award grants to
				eligible local educational agencies to enable the local educational agencies to
				carry out activities authorized under any of the following provisions:
												(1)Part A of title
				I.
												(2)Title II.
												(3)Title III.
												(b)Allocation
												(1)In
				generalExcept as provided in paragraph (3), the Secretary shall
				award a grant under subsection (a) to a local educational agency eligible under
				subsection (d) for a fiscal year in an amount equal to the initial amount
				determined under paragraph (2) for the fiscal year minus the total amount
				received by the agency in subpart 2 of part A of title II for the preceding
				fiscal year.
												(2)Determination of
				initial amountThe initial amount referred to in paragraph (1) is
				equal to $100 multiplied by the total number of students in excess of 50
				students, in average daily attendance at the schools served by the local
				educational agency, plus $20,000, except that the initial amount may not exceed
				$60,000.
												(3)Ratable
				adjustment
													(A)In
				generalIf the amount made available to carry out this section
				for any fiscal year is not sufficient to pay in full the amounts that local
				educational agencies are eligible to receive under paragraph (1) for such year,
				the Secretary shall ratably reduce such amounts for such year.
													(B)Additional
				amountsIf additional funds become available for making payments
				under paragraph (1) for such fiscal year, payments that were reduced under
				subparagraph (A) shall be increased on the same basis as such payments were
				reduced.
													(c)DisbursementThe
				Secretary shall disburse the funds awarded to a local educational agency under
				this section for a fiscal year not later than July 1 of that fiscal
				year.
											(d)Eligibility
												(1)In
				generalA local educational agency shall be eligible to use the
				applicable funding in accordance with subsection (a) if—
													(A)(i)(I)the total number of
				students in average daily attendance at all of the schools served by the local
				educational agency is fewer than 600; or
															(II)each county in which a school
				served by the local educational agency is located has a total population
				density of fewer than 10 persons per square mile; and
															(ii)all of the schools served by the
				local educational agency are designated with a school locale code of 41, 42, or
				43, as determined by the Secretary; or
														(B)the agency meets
				the criteria established in subparagraph (A)(i) and the Secretary, in
				accordance with paragraph (2), grants the local educational agency’s request to
				waive the criteria described in subparagraph (A)(ii).
													(2)CertificationThe
				Secretary shall determine whether to waive the criteria described in paragraph
				(1)(A)(ii) based on a demonstration by the local educational agency, and
				concurrence by the State educational agency, that the local educational agency
				is located in an area defined as rural by a governmental agency of the
				State.
												(3)Hold
				harmlessFor a local educational agency that is not eligible
				under this chapter but met the eligibility requirements under this subsection
				as it was in effect prior to the date of the enactment of the Student Success
				Act, the agency shall receive—
													(A)for fiscal year
				2014, 75 percent of the amount such agency received for fiscal year
				2013;
													(B)for fiscal year
				2015, 50 percent of the amount such agency received for fiscal year 2013;
				and
													(C)for fiscal year
				2016, 25 percent of the amount such agency received for fiscal year
				2013.
													(e)Special
				eligibility ruleA local educational agency that receives a grant
				under this chapter for a fiscal year is not eligible to receive funds for such
				fiscal year under chapter B.
											BRural and
				Low-Income School Program
										1235.Program
				authorized
											(a)Grants to
				states
												(1)In
				generalFrom amounts appropriated under section 3(a)(1) for a
				fiscal year, the Secretary shall reserve 0.54 of one percent for this chapter
				for a fiscal year that are not reserved under subsection (c) to award grants
				(from allotments made under paragraph (2)) for the fiscal year to State
				educational agencies that have applications submitted under section 1237
				approved to enable the State educational agencies to award grants to eligible
				local educational agencies for local authorized activities described in section
				1236(a).
												(2)AllotmentFrom
				amounts described in paragraph (1) for a fiscal year, the Secretary shall allot
				to each State educational agency for that fiscal year an amount that bears the
				same ratio to those amounts as the number of students in average daily
				attendance served by eligible local educational agencies in the State for that
				fiscal year bears to the number of all such students served by eligible local
				educational agencies in all States for that fiscal year.
												(3)Specially
				qualified agencies
													(A)Eligibility and
				ApplicationIf a State educational agency elects not to
				participate in the program under this subpart or does not have an application
				submitted under section 1237 approved, a specially qualified agency in such
				State desiring a grant under this subpart may submit an application under such
				section directly to the Secretary to receive an award under this
				subpart.
													(B)Direct
				awardsThe Secretary may award, on a competitive basis or by
				formula, the amount the State educational agency is eligible to receive under
				paragraph (2) directly to a specially qualified agency in the State that has
				submitted an application in accordance with subparagraph (A) and obtained
				approval of the application.
													(C)Specially
				qualified agency definedIn this subpart, the term
				specially qualified agency means an eligible local educational
				agency served by a State educational agency that does not participate in a
				program under this subpart in a fiscal year, that may apply directly to the
				Secretary for a grant in such year under this subsection.
													(b)Local
				awards
												(1)EligibilityA
				local educational agency shall be eligible to receive a grant under this
				subpart if—
													(A)20 percent or more
				of the children ages 5 through 17 years served by the local educational agency
				are from families with incomes below the poverty line; and
													(B)all of the schools
				served by the agency are designated with a school locale code of 32, 33, 41,
				42, 43, as determined by the Secretary.
													(2)Award
				basisA State educational agency shall award grants to eligible
				local educational agencies—
													(A)on a competitive
				basis;
													(B)according to a
				formula based on the number of students in average daily attendance served by
				the eligible local educational agencies or schools in the State; or
													(C)according to an
				alternative formula, if, prior to awarding the grants, the State educational
				agency demonstrates, to the satisfaction of the Secretary, that the alternative
				formula enables the State educational agency to allot the grant funds in a
				manner that serves equal or greater concentrations of children from families
				with incomes below the poverty line, relative to the concentrations that would
				be served if the State educational agency used the formula described in
				subparagraph (B).
													(c)ReservationsFrom
				amounts reserved under section 1235(a)(1) for this chapter for a fiscal year,
				the Secretary shall reserve—
												(1)one-half of 1
				percent to make awards to elementary schools or secondary schools operated or
				supported by the Bureau of Indian Education, to carry out the activities
				authorized under this chapter; and
												(2)one-half of 1
				percent to make awards to the outlying areas in accordance with their
				respective needs, to carry out the activities authorized under this
				chapter.
												1236.Uses of
				funds
											(a)Local
				awardsGrant funds awarded to local educational agencies under
				this chapter shall be used for activities authorized under any of the
				following:
												(1)Part A of title
				I.
												(2)Title II.
												(3)Title III.
												(b)Administrative
				costsA State educational agency receiving a grant under this
				chapter may not use more than 5 percent of the amount of the grant for State
				administrative costs and to provide technical assistance to eligible local
				educational agencies.
											1237.Applications
											(a)In
				generalEach State educational agency or specially qualified
				agency desiring to receive a grant under this chapter shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require.
											(b)ContentsEach
				application submitted under subsection (a) shall include—
												(1)a description of
				how the State educational agency or specially qualified agency will ensure
				eligible local educational agencies receiving a grant under this chapter will
				use such funds to help students meet the State academic standards under section
				1111(b)(1);
												(2)if the State
				educational agency or specially qualified agency will competitively award
				grants to eligible local educational agencies, as described in section
				1235(b)(2)(A), the application under the section shall include—
													(A)the methods and
				criteria the State educational agency or specially qualified agency will use
				for reviewing applications and awarding funds to local educational agencies on
				a competitive basis; and
													(B)how the State
				educational agency or specially qualified agency will notify eligible local
				educational agencies of the grant competition; and
													(3)a description of
				how the State educational agency or specially qualified agency will provide
				technical assistance to eligible local educational agencies to help such
				agencies implement the activities described in section 1236(a).
												1238.AccountabilityEach State educational agency or specially
				qualified agency that receives a grant under this chapter shall prepare and
				submit an annual report to the Secretary. The report shall describe—
											(1)the methods and
				criteria the State educational agency or specially qualified agency used to
				award grants to eligible local educational agencies, and to provide assistance
				to schools, under this chapter;
											(2)how local
				educational agencies and schools used funds provided under this chapter;
				and
											(3)the degree to
				which progress has been made toward having all students meet the State academic
				standards under section 1111(b)(1).
											1239.Choice of
				participation
											(a)In
				generalIf a local educational agency is eligible for funding
				under chapters A and B of this subpart, such local educational agency may
				receive funds under either chapter A or chapter B for a fiscal year, but may
				not receive funds under both chapters.
											(b)NotificationA
				local educational agency eligible for both chapters A and B of this subpart
				shall notify the Secretary and the State educational agency under which of such
				chapters such local educational agency intends to receive funds for a fiscal
				year by a date that is established by the Secretary for the
				notification.
											CGeneral
				Provisions
										1241.Annual average
				daily attendance determination
											(a)Census
				determinationEach local educational agency desiring a grant
				under section 1231 and each local educational agency or specially qualified
				agency desiring a grant under chapter B shall—
												(1)not later than
				December 1 of each year, conduct a census to determine the number of students
				in average daily attendance in kindergarten through grade 12 at the schools
				served by the agency; and
												(2)not later than
				March 1 of each year, submit the number described in paragraph (1) to the
				Secretary (and to the State educational agency, in the case of a local
				educational agency seeking a grant under subpart 2).
												(b)PenaltyIf
				the Secretary determines that a local educational agency or specially qualified
				agency has knowingly submitted false information under subsection (a) for the
				purpose of gaining additional funds under section 1231 or chapter B, then the
				agency shall be fined an amount equal to twice the difference between the
				amount the agency received under this section and the correct amount the agency
				would have received under section 1231 or chapter B if the agency had submitted
				accurate information under subsection (a).
											1242.Supplement,
				not supplantFunds made
				available under chapter A or chapter B shall be used to supplement, and not
				supplant, any other Federal, State, or local education funds.
										1243.Rule of
				constructionNothing in this
				subpart shall be construed to prohibit a local educational agency that enters
				into cooperative arrangements with other local educational agencies for the
				provision of special, compensatory, or other education services, pursuant to
				State law or a written agreement, from entering into similar arrangements for
				the use, or the coordination of the use, of the funds made available under this
				subpart.
										.
						(b)StrikeThe
			 Act is amended by striking title VII (20 U.S.C. 7401 et seq.).
					DNational
			 assessment
				141.National
			 assessment of title I
					(a)In
			 generalPart E of title I
			 (20 U.S.C. 6491 et
			 seq.) is redesignated as part B of title I.
					(b)RepealsSections 1502 and 1504 (20 U.S.C. 6492;
			 6494) are repealed.
					(c)RedesignationsSections
			 1501 and 1503 (20
			 U.S.C. 6491; 6493) are redesignated as sections 1301 and 1302,
			 respectively.
					(d)Amendments to
			 section 1301Section 1301 (20 U.S.C. 6491), as so
			 redesignated, is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by inserting , acting through the Director of the Institute of Education
			 Sciences (in this section and section 1302 referred to as the
			 Director),  after The Secretary;
							(B)in paragraph
			 (2)—
								(i)by
			 striking Secretary and inserting Director;
								(ii)in
			 subparagraph (A), by striking reaching the proficient level and
			 all that follows and inserting graduating high school prepared for
			 postsecondary education or the workforce.;
								(iii)in
			 subparagraph (B), by striking reach the proficient and all that
			 follows and inserting meet State academic standards.;
								(iv)by striking subparagraphs (D) and (G) and
			 redesignating subparagraphs (E), (F), and (H) through (O) as subparagraphs (D)
			 through (M), respectively;
								(v)in
			 subparagraph (D)(v) (as so redesignated), by striking help schools in
			 which and all that follows and inserting address disparities in
			 the percentages of effective teachers teaching in low-income
			 schools.;
								(vi)in
			 subparagraph (G) (as so redesignated)—
									(I)by striking
			 section 1116 and inserting section
			 1111(b)(3)(B)(iii); and
									(II)by striking
			 , including the following and all that follows and inserting a
			 period;
									(vii)in
			 subparagraph (I) (as so redesignated), by striking
			 qualifications and inserting
			 effectiveness;
								(viii)in subparagraph
			 (J) (as so redesignated), by striking , including funds under section
			 1002,;
								(ix)in subparagraph (L) (as so redesignated),
			 by striking section 1111(b)(2)(C)(v)(II) and inserting
			 section 1111(b)(3)(B)(ii)(II); and
								(x)in
			 subparagraph (M) (as so redesignated), by striking Secretary and
			 inserting Director;
								(C)in paragraph (3),
			 by striking Secretary and inserting
			 Director;
							(D)in paragraph (4), by striking
			 Secretary and inserting Director;
							(E)in paragraph (5), by striking
			 Secretary and inserting Director; and
							(F)in paragraph
			 (6)—
								(i)by
			 striking No Child Left Behind Act of 2001 each place it appears
			 and inserting Student Success Act; and
								(ii)by striking Secretary each
			 place it appears and inserting Director;
								(2)in subsection (b), by striking
			 Secretary each place it appears and inserting
			 Director;
						(3)in subsection
			 (c)—
							(A)in paragraph
			 (1)—
								(i)by striking Secretary and
			 inserting Director; and
								(ii)by
			 striking part A and inserting subpart 1 of part
			 A;
								(B)in paragraph
			 (2)—
								(i)by striking Secretary and
			 inserting Director;
								(ii)in
			 subparagraph (B), by striking challenging academic achievement
			 standards and inserting State academic standards;
								(iii)in
			 subparagraph (E), by striking effects of the availability and
			 all that follows and inserting extent to which actions authorized under
			 section 1111(b)(3)(B)(iii) improve the academic achievement of disadvantaged
			 students and low-performing schools.; and
								(iv)in subparagraph (F), by striking
			 Secretary and inserting Director; and
								(C)in paragraph (3)—
								(i)by
			 striking Secretary and inserting Director;
			 and
								(ii)by
			 striking subparagraph (C) and inserting the following:
									
										(C)analyzes varying models or strategies for
				delivering school services, including schoolwide and targeted
				services.
										;
				and
								(4)in subsection (d), by striking
			 Secretary each place it appears and inserting
			 Director.
						(e)Amendments to
			 section 1302Section 1302
			 (20 U.S.C.
			 6493), as so redesignated, is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 Secretary and inserting Director; and
							(B)by striking
			 and for making decisions about the promotion and graduation of
			 students;
							(2)in subsection
			 (b)—
							(A)by striking
			 Secretary the first place it appears and inserting
			 Director;
							(B)by striking
			 process, and inserting process consistent with section
			 1206,; and
							(C)by striking
			 Assistant Secretary of Educational Research and Improvement and
			 inserting Director;
							(3)in subsection
			 (d)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (A), by striking to the State-defined level of
			 proficiency and inserting toward meeting the State academic
			 standards; and
								(ii)in
			 subparagraph (C), by striking pupil-services and inserting
			 specialized instructional support services;
								(B)in paragraph (3), by striking
			 limited and nonlimited English proficient students and inserting
			 English learners; and
							(C)in paragraph (6),
			 by striking Secretary and inserting Director;
			 and
							(4)in subsection (f)—
							(A)by striking Secretary and
			 inserting Director; and
							(B)by striking
			 authorized to be appropriated for this part and inserting
			 appropriated under section 3(a)(2).
							ETitle I general
			 provisions
				151.General
			 provisions for title IPart I
			 of title I (20
			 U.S.C. 6571 et seq.)—
					(1)is transferred to
			 appear after part B (as redesignated); and
					(2)is amended to read
			 as follows:
						
							CGeneral Provisions
								1401.Federal
				regulations
									(a)In
				GeneralThe Secretary may, in accordance with subsections (b)
				through (d), issue such regulations as are necessary to reasonably ensure there
				is compliance with this title.
									(b)Negotiated
				Rulemaking Process
										(1)In
				generalBefore publishing in
				the Federal Register proposed regulations to carry out this title, the
				Secretary shall obtain the advice and recommendations of representatives of
				Federal, State, and local administrators, parents, teachers, and members of
				local school boards and other organizations involved with the implementation
				and operation of programs under this title, including those representatives and
				members nominated by local and national stakeholder representatives.
										(2)Meetings and
				electronic exchangeSuch
				advice and recommendations may be obtained through such mechanisms as regional
				meetings and electronic exchanges of information. Such regional meetings and
				electronic exchanges of information shall be public and notice of such meetings
				and exchanges shall be provided to interested stakeholders.
										(3)Proposed
				regulationsAfter obtaining such advice and recommendations, and
				before publishing proposed regulations, the Secretary shall—
											(A)establish a
				negotiated rulemaking process;
											(B)select individuals
				to participate in such process from among individuals or groups that provided
				advice and recommendations, including representation from all geographic
				regions of the United States, in such numbers as will provide an equitable
				balance between representatives of parents and students and representatives of
				educators and education officials; and
											(C)prepare a draft of
				proposed policy options that shall be provided to the individuals selected by
				the Secretary under subparagraph (B) not less than 15 days before the first
				meeting under such process.
											(c)Proposed
				RulemakingIf the Secretary determines that a negotiated
				rulemaking process is unnecessary or the individuals selected to participate in
				the process under paragraph (3)(B) fail to reach unanimous agreement, the
				Secretary may propose regulations under the following procedure:
										(1)Not less than 30
				days prior to beginning a rulemaking process, the Secretary shall provide to
				Congress, including the Committee on Education and the Workforce of the House
				of Representatives and the Committee on Health, Education, Labor, and Pensions
				of the Senate, notice that shall include—
											(A)a copy of the
				proposed regulations;
											(B)the need to issue
				regulations;
											(C)the anticipated
				burden, including the time, cost, and paperwork burden, the regulations will
				have on State educational agencies, local educational agencies, schools, and
				other entities that may be impacted by the regulations; and
											(D)any regulations
				that will be repealed when the new regulations are issued.
											(2)30 days after
				giving notice of the proposed rule to Congress, the Secretary may proceed with
				the rulemaking process after all comments received from the Congress have been
				addressed and publishing how such comments are addressed with the proposed
				rule.
										(3)The comment and
				review period for any proposed regulation shall be 90 days unless an emergency
				requires a shorter period, in which case such period shall be not less than 45
				days and the Secretary shall—
											(A)designate the
				proposed regulation as an emergency with an explanation of the emergency in the
				notice and report to Congress under paragraph (1); and
											(B)publish the length
				of the comment and review period in such notice and in the Federal
				Register.
											(4)No regulation shall be made final after the
				comment and review period until the Secretary has published in the Federal
				Register an independent assessment (which shall include a representative
				sampling of local educational agencies based on local educational agency
				enrollment, urban, suburban, or rural character, and other factors impacted by
				the proposed regulation) of—
											(A)the burden,
				including the time, cost, and paperwork burden, the regulation will impose on
				State educational agencies, local educational agencies, schools and other
				entities that may be impacted by the regulation;
											(B)an explanation of
				how the entities described in subparagraph (A) may cover the cost of the burden
				assessed under subparagraph (A); and
											(C)the proposed regulation, which thoroughly
				addresses, based on the comments received during the comment and review period
				under paragraph (3), whether the rule is financially, operationally, and
				educationally viable at the local level.
											(d)LimitationRegulations
				to carry out this title may not require local programs to follow a particular
				instructional model, such as the provision of services outside the regular
				classroom or school program.
									1402.Agreements and
				records
									(a)AgreementsIn
				the case in which a negotiated rule making process is established under
				subsection (b) of section 1401, all published proposed regulations shall
				conform to agreements that result from the rulemaking described in section 1401
				unless the Secretary reopens the negotiated rulemaking process.
									(b)RecordsThe
				Secretary shall ensure that an accurate and reliable record of agreements
				reached during the negotiations process is maintained.
									1403.State
				administration
									(a)Rulemaking
										(1)In
				generalEach State that receives funds under this title
				shall—
											(A)ensure that any
				State rules, regulations, and policies relating to this title conform to the
				purposes of this title and provide any such proposed rules, regulations, and
				policies to the committee of practitioners created under subsection (b) for
				review and comment;
											(B)minimize such
				rules, regulations, and policies to which the State’s local educational
				agencies and schools are subject;
											(C)eliminate or
				modify State and local fiscal accounting requirements in order to facilitate
				the ability of schools to consolidate funds under schoolwide programs;
											(D)identify any such
				rule, regulation, or policy as a State-imposed requirement; and
											(E)(i)identify any duplicative
				or contrasting requirements between the State and Federal rules or
				regulations;
												(ii)eliminate the rules and
				regulations that are duplicative of Federal requirements; and
												(iii)report any conflicting
				requirements to the Secretary and determine which Federal or State rule or
				regulation shall be followed.
												(2)Support and
				facilitationState rules, regulations, and policies under this
				title shall support and facilitate local educational agency and school-level
				systemic reform designed to enable all children to meet the State academic
				standards.
										(b)Committee of
				Practitioners
										(1)In
				generalEach State educational agency that receives funds under
				this title shall create a State committee of practitioners to advise the State
				in carrying out its responsibilities under this title.
										(2)MembershipEach
				such committee shall include—
											(A)as a majority of
				its members, representatives from local educational agencies;
											(B)administrators,
				including the administrators of programs described in other parts of this
				title;
											(C)teachers from
				public charter schools, traditional public schools, and career and technical
				educators;
											(D)parents;
											(E)members of local
				school boards;
											(F)representatives of public charter school
				authorizers;
											(G)public charter school leaders;
											(H)representatives of
				private school children; and
											(I)specialized
				instructional support personnel.
											(3)DutiesThe
				duties of such committee shall include a review, before publication, of any
				proposed or final State rule or regulation pursuant to this title. In an
				emergency situation where such rule or regulation must be issued within a very
				limited time to assist local educational agencies with the operation of the
				program under this title, the State educational agency may issue a regulation
				without prior consultation, but shall immediately thereafter convene the State
				committee of practitioners to review the emergency regulation before issuance
				in final form.
										1404.Rule of
				construction on equalized spendingNothing in this title shall be construed to
				mandate equalized spending per pupil for a State, local educational agency, or
				school.
								.
					IITeacher
			 Preparation and Effectiveness
			201.Teacher
			 preparation and effectiveness
				(a)HeadingThe title heading for title II
			 (20 U.S.C. 6601 et
			 seq.) is amended to read as follows:
					
						IITeacher
				Preparation and
				Effectiveness
						.
				(b)Part
			 APart A of title II
			 (20 U.S.C. 6601 et
			 seq.) is amended to read as follows:
					
						ASupporting
				Effective Instruction
							2101.PurposeThe purpose of this part is to provide
				grants to State educational agencies and subgrants to local educational
				agencies to—
								(1)increase student
				achievement consistent with State academic standards under section
				1111(b)(1);
								(2)improve teacher
				and school leader effectiveness in classrooms and schools, respectively;
								(3)provide
				evidence-based, job-embedded, continuous professional development; and
								(4)if a State educational agency or local
				educational agency so chooses, develop and implement teacher evaluation systems
				that use, in part, student achievement data to determine teacher
				effectiveness.
								1Grants to
				States
								2111.Allotments to
				States
									(a)In
				generalOf the amounts appropriated under section 3(b), the
				Secretary shall reserve 75 percent to make grants to States with applications
				approved under
				section 2112 to pay for the Federal share of
				the cost of carrying out the activities specified in
				section 2113. Each grant shall consist of
				the allotment determined for a State under subsection (b).
									(b)Determination of
				allotments
										(1)Reservation of
				fundsOf the amount reserved under subsection (a) for a fiscal
				year, the Secretary shall reserve—
											(A)not more than 1
				percent to carry out national activities under section 2132;
											(B)one-half of 1
				percent for allotments to outlying areas on the basis of their relative need,
				as determined by the Secretary, in accordance with the purpose of this part;
				and
											(C)one-half of 1
				percent for the Secretary of the Interior for programs under this part in
				schools operated or funded by the Bureau of Indian Education.
											(2)State
				allotments
											(A)In
				generalSubject to
				subparagraph (B), from the funds
				reserved under subsection (a) for any fiscal year and not reserved under
				paragraph (1), the Secretary shall allot to each State the sum of—
												(i)an
				amount that bears the same relationship to 50 percent of the funds as the
				number of individuals age 5 through 17 in the State, as determined by the
				Secretary on the basis of the most recent satisfactory data, bears to the
				number of those individuals in all such States, as so determined; and
												(ii)an amount that
				bears the same relationship to 50 percent of the funds as the number of
				individuals age 5 through 17 from families with incomes below the poverty line
				in the State, as determined by the Secretary on the basis of the most recent
				satisfactory data, bears to the number of those individuals in all such States,
				as so determined.
												(B)Small State
				MinimumNo State receiving an allotment under
				subparagraph (A) may receive less
				than one-half of 1 percent of the total amount of funds allotted under such
				subparagraph for a fiscal year.
											(C)Applicability
												(i)In
				generalSubparagraph (A)
				shall not apply with respect to a fiscal year unless the Secretary certifies in
				writing to Congress for that fiscal year that the amount of funds allotted
				under subparagraph (A) to local educational agencies that serve a high
				percentage of students from families with incomes below the poverty line is not
				less than the amount allotted to such local educational agencies for fiscal
				year 2013.
												(ii)Special
				ruleFor a fiscal year for
				which subparagraph (A) does not apply, the Secretary shall allocate to each
				State the funds described in subparagraph (A) according to the formula set
				forth in subsection (b)(2)(B)(i) of this section as in effect on the day before
				the date of enactment of the Student Success Act.
												(c)ReallotmentIf
				a State does not apply for an allotment under this section for any fiscal year
				or only a portion of the State’s allotment is allotted under
				subsection (c), the Secretary shall
				reallot the State’s entire allotment or the remaining portion of its allotment,
				as the case may be, to the remaining States in accordance with
				subsection (b).
									2112.State
				application
									(a)In
				generalFor a State to be
				eligible to receive a grant under this subpart, the State educational agency
				shall submit an application to the Secretary at such time and in such a manner
				as the Secretary may reasonably require, which shall include the
				following:
										(1)A description of how the State educational
				agency will meet the requirements of this subpart.
										(2)A description of
				how the State educational agency will use a grant received under section 2111,
				including the grant funds the State will reserve for State-level activities
				under
				section 2113(a)(2).
										(3)A description of
				how the State educational agency will facilitate the sharing of evidence-based
				and other effective strategies among local educational agencies.
										(4)A description of
				how, and under what timeline, the State educational agency will allocate
				subgrants under subpart 2 to local educational agencies.
										(5)If applicable, a description of how the
				State educational agency will work with local educational agencies in the State
				to develop or implement a teacher or school leader evaluation system.
										(6)An assurance that
				the State educational agency will comply with section 5501 (regarding
				participation by private school children and teachers).
										(b)Deemed
				approvalAn application submitted by a State educational agency
				under
				subsection (a) shall be deemed to be
				approved by the Secretary unless the Secretary makes a written determination,
				prior to the expiration of the 120-day period beginning on the date on which
				the Secretary received the application, that the application is not in
				compliance with this subpart.
									(c)DisapprovalThe
				Secretary shall not finally disapprove an application, except after giving the
				State educational agency notice and an opportunity for a hearing.
									(d)NotificationIf
				the Secretary finds that an application is not in compliance, in whole or in
				part, with this subpart, the Secretary shall—
										(1)give the State
				educational agency notice and an opportunity for a hearing; and
										(2)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—
											(A)cite the specific
				provisions in the application that are not in compliance; and
											(B)request additional
				information, only as to the noncompliant provisions, needed to make the
				application compliant.
											(e)ResponseIf
				a State educational agency responds to a notification from the Secretary under
				subsection (d)(2) during the 45-day
				period beginning on the date on which the agency received the notification, and
				resubmits the application with the requested information described in
				subsection (d)(2)(B), the Secretary
				shall approve or disapprove such application prior to the later of—
										(1)the expiration of
				the 45-day period beginning on the date on which the application is
				resubmitted; or
										(2)the expiration of
				the 120-day period described in
				subsection (b).
										(f)Failure To
				respondIf a State
				educational agency does not respond to a notification from the Secretary under
				subsection (d)(2) during the 45-day
				period beginning on the date on which the agency received the notification,
				such application shall be deemed to be disapproved.
									2113.State use of
				funds
									(a)In
				generalA State educational agency that receives a grant under
				section 2111 shall—
										(1)reserve 95 percent
				of the grant funds to make subgrants to local educational agencies under
				subpart 2; and
										(2)use the remainder
				of the funds, after reserving funds under
				paragraph (1), for the State
				activities described in
				subsection (b), except that the State may
				reserve not more than 1 percent of the grant funds for planning and
				administration related to carrying out activities described in
				subsection (b).
										(b)State-Level
				activitiesA State
				educational agency that receives a grant under section 2111—
										(1)shall use the
				amount described in
				subsection (a)(2) to fulfill the State
				educational agency’s responsibilities with respect to the proper and efficient
				administration of the subgrant program carried out under this part; and
										(2)may use the amount
				described in
				subsection (a)(2) to—
											(A)provide training and technical assistance
				to local educational agencies on—
												(i)in
				the case of a State educational agency not implementing a statewide teacher
				evaluation system—
													(I)the development
				and implementation of a teacher evaluation system; and
													(II)training school
				leaders in using such evaluation system; or
													(ii)in the case of a
				State educational agency implementing a statewide teacher evaluation system,
				implementing such evaluation system;
												(B)disseminate and share evidence-based and
				other effective practices, including practices consistent with the principles
				of effectiveness described in section 2222(b), related to teacher and school
				leader effectiveness and professional development;
											(C)provide professional development for
				teachers and school leaders in the State consistent with section 2123(6);
				and
											(D)provide training
				and technical assistance to local educational agencies on—
												(i)in
				the case of a State educational agency not implementing a statewide school
				leader evaluation system, the development and implementation of a school leader
				evaluation system; and
												(ii)in the case of a
				State educational agency implementing a statewide school leader evaluation
				system, implementing such evaluation system.
												2Subgrants to local
				educational agencies
								2121.Allocations to
				local educational agencies
									(a)In
				generalEach State receiving
				a grant under section 2111 shall use the funds reserved under section
				2113(a)(1) to award subgrants to local educational agencies under this
				section.
									(b)Allocation of
				fundsFrom the funds reserved
				by a State under
				section 2113(a)(1), the State
				educational agency shall allocate to each local educational agency in the State
				the sum of—
										(1)an amount that
				bears the same relationship to 50 percent of the funds as the number of
				individuals age 5 through 17 in the geographic area served by the local
				educational agency, as determined by the State on the basis of the most recent
				satisfactory data, bears to the number of those individuals in the geographic
				areas served by all the local educational agencies in the State, as so
				determined; and
										(2)an amount that
				bears the same relationship to 50 percent of the funds as the number of
				individuals age 5 through 17 from families with incomes below the poverty line
				in the geographic area served by the local educational agency, as determined by
				the State on the basis of the most recent satisfactory data, bears to the
				number of those individuals in the geographic areas served by all the local
				educational agencies in the State, as so determined.
										2122.Local
				applicationsTo be eligible to
				receive a subgrant under this subpart, a local educational agency shall submit
				an application to the State educational agency involved at such time, in such a
				manner, and containing such information as the State educational agency may
				reasonably require that, at a minimum, shall include the following:
									(1)A description
				of—
										(A)how the local
				educational agency will meet the requirements of this subpart;
										(B)how the activities
				to be carried out by the local educational agency under this subpart will be
				evidence-based, improve student academic achievement, and improve teacher and
				school leader effectiveness;
										(C)if applicable, how, the local educational
				agency will work with parents, teachers, school leaders, and other staff of the
				schools served by the local educational agency in developing and implementing a
				teacher evaluation system; and
										(2)If applicable, a description of how the
				local educational agency will develop and implement a teacher or school leader
				evaluation system.
									(3)An assurance that
				the local educational agency will comply with section 5501 (regarding
				participation by private school children and teachers).
									2123.Local use of
				fundsA local educational
				agency receiving a subgrant under this subpart may use such funds for—
									(1)the development and implementation of a
				teacher evaluation system that may—
										(A)use student
				achievement data derived from a variety of sources as a significant factor in
				determining a teacher’s evaluation, with the weight given to such data defined
				by the local educational agency;
										(B)use multiple
				measures of evaluation for evaluating teachers;
										(C)have more than 2
				categories for rating the performance of teachers;
										(D)be used to make
				personnel decisions, as determined by the local educational agency; and
										(E)be based on input
				from parents, school leaders, teachers, and other staff of schools served by
				the local educational agency.
										(2)in the case of a local educational agency
				located in a State implementing a statewide teacher evaluation system,
				implementing such evaluation system;
									(3)the training of school leaders or other
				individuals for the purpose of evaluating teachers or school leaders under a
				teacher or school leader evaluation system, as appropriate;
									(4)in the case of a
				local educational agency located in a State implementing a statewide school
				leader evaluation system, to implement such evaluation system;
									(5)in the case of a
				local educational agency located in a State not implementing a statewide school
				leader evaluation system, the development and implementation of a school leader
				evaluation system;
									(6)professional
				development for teachers and school leaders that is evidence-based,
				job-embedded, and continuous, such as—
										(A)subject-based professional development for
				teachers, including for teachers of civic education, including for teachers of
				computer science and other science, technology, engineering, and mathematics
				subjects;
										(B)professional
				development aligned with the State’s academic standards;
										(C)professional
				development to assist teachers in meeting the needs of students with different
				learning styles, particularly students with disabilities, English learners, and
				gifted and talented students;
										(D)professional development for teachers or
				school leaders identified as in need of additional support through data
				provided by a teacher or school leader evaluation system, as
				appropriate;
										(E)professional
				development based on the current science of learning, which includes research
				on positive brain change and cognitive skill development;
										(F)professional
				development for school leaders, including evidence-based mentorship programs
				for such leaders;
										(G)professional development on integrated,
				interdisciplinary, and project-based teaching strategies, including for career
				and technical education teachers and teachers of computer science and other
				science, technology, engineering, and mathematics subjects; or
										(H)professional
				development on teaching dual credit, dual enrollment, Advanced Placement, or
				International Baccalaureate postsecondary-level courses to secondary school
				students;
										(7)partnering with a
				public or private organization or a consortium of such organizations to develop
				and implement a teacher evaluation system described in subparagraph (A) or (B)
				of paragraph (1), or to administer professional development, as appropriate;
									(8)any activities
				authorized under section 2222(a); or
									(9)class size
				reduction, except that the local educational agency may use not more than 10
				percent of such funds for this purpose.
									3General
				provisions
								2131.Reporting
				Requirements
									(a)Local
				educational agenciesEach local educational agency receiving a
				subgrant under subpart 2 shall submit to the State educational agency involved,
				on an annual basis until the last year in which the local educational agency
				receives such subgrant funds, a report on—
										(1)how the local
				educational agency is meeting the purposes of this part described in section
				2101;
										(2)how the local
				educational agency is using such subgrant funds;
										(3)in the case of a local educational agency
				implementing a teacher or school leader evaluation system, the results of such
				evaluation system, except that such report shall not reveal personally
				identifiable information about an individual teacher or school leader;
				and
										(4)any such other
				information as the State educational agency may require.
										(b)State
				educational agenciesEach
				State educational agency receiving a grant under subpart 1 shall submit to the
				Secretary a report, on an annual basis until the last year in which the State
				educational agency receives such grant funds, on—
										(1)how the State educational agency is meeting
				the purposes of this part described in section 2101; and
										(2)how the State
				educational agency is using such grant funds.
										2132.National
				activitiesFrom the funds
				reserved by the Secretary under section 2111(b)(1)(A), the Secretary shall,
				directly or through grants and contracts—
									(1)provide technical
				assistance to States and local educational agencies in carrying out activities
				under this part; and
									(2)acting through the
				Institute of Education Sciences, conduct national evaluations of activities
				carried out by State educational agencies and local educational agencies under
				this part.
									2133.State
				definedIn this part, the term
				State means each of the 50 States, the District of Columbia, and
				the Commonwealth of Puerto
				Rico.
								.
				(c)Part
			 BPart B of title II (20 U.S.C. 6661 et seq.) is amended
			 to read as follows:
					
						BTeacher and School
				Leader Flexible Grant
							2201.PurposeThe purpose of this part is to improve
				student academic achievement by—
								(1)supporting all
				State educational agencies, local educational agencies, schools, teachers, and
				school leaders to pursue innovative and evidence-based practices to help all
				students meet the State’s academic standards; and
								(2)increasing the
				number of teachers and school leaders who are effective in increasing student
				academic achievement.
								1Formula grants to
				States
								2211.State
				Allotments
									(a)ReservationsFrom
				the amount appropriated under section 3(b) for any fiscal year, the
				Secretary—
										(1)shall reserve 25
				percent to award grants to States under this subpart; and
										(2)of the amount
				reserved under paragraph (1), shall reserve—
											(A)not more than 1
				percent for national activities described in section 2233;
											(B)one-half of 1
				percent for allotments to outlying areas on the basis of their relative need,
				as determined by the Secretary, in accordance with the purpose of this part;
				and
											(C)one-half of 1
				percent for the Secretary of the Interior for programs under this part in
				schools operated or funded by the Bureau of Indian Education.
											(b)State
				allotments
										(1)In
				generalFrom the total amount
				reserved under subsection (a)(1) for each fiscal year and not reserved under
				subparagraphs (A) through (C) of subsection (a)(2), the Secretary shall allot,
				and make available in accordance with this section, to each State an amount
				that bears the same ratio to such sums as the school-age population of the
				State bears to the school-age population of all States.
										(2)Small State
				minimumNo State receiving an allotment under
				paragraph (1) may receive less than
				one-half of 1 percent of the total amount allotted under such paragraph.
										(3)ReallotmentIf
				a State does not receive an allotment under this subpart for a fiscal year, the
				Secretary shall reallot the amount of the State’s allotment to the remaining
				States in accordance with this section.
										(c)State
				applicationIn order to receive an allotment under this section
				for any fiscal year, a State shall submit an application to the Secretary, at
				such time and in such manner as the Secretary may reasonably require. Such
				application shall—
										(1)designate the
				State educational agency as the agency responsible for the administration and
				supervision of programs assisted under this part;
										(2)describe how the
				State educational agency will use funds received under this section for State
				level activities described in
				subsection (d)(3);
										(3)describe the
				procedures and criteria the State educational agency will use for reviewing
				applications and awarding subgrants in a timely manner to eligible entities
				under section 2221 on a competitive basis;
										(4)describe how the
				State educational agency will ensure that subgrants made under section 2221 are
				of sufficient size and scope to support effective programs that will help
				increase academic achievement in the classroom and are consistent with the
				purposes of this part;
										(5)describe the steps
				the State educational agency will take to ensure that eligible entities use
				subgrants received under section 2221 to carry out programs that implement
				effective strategies, including by providing ongoing technical assistance and
				training, and disseminating evidence-based and other effective strategies to
				such eligible entities;
										(6)describe how
				programs under this part will be coordinated with other programs under this
				Act; and
										(7)include an
				assurance that, other than providing technical and advisory assistance and
				monitoring compliance with this part, the State educational agency has not
				exercised, and will not exercise, any influence in the decision-making
				processes of eligible entities as to the expenditure of funds made pursuant to
				an application submitted under section 2221(b).
										(d)State use of
				funds
										(1)In
				generalEach State that
				receives an allotment under this section shall reserve not less than 92 percent
				of the amount allotted to such State under
				subsection (b), for each fiscal year, for
				subgrants to eligible entities under subpart 2.
										(2)State
				administrationA State
				educational agency may reserve not more than 1 percent of the amount made
				available to the State under
				subsection (b) for the administrative
				costs of carrying out such State educational agency’s responsibilities under
				this subpart.
										(3)State-level
				activities
											(A)Innovative
				Teacher and School Leader ActivitiesA State educational agency shall reserve
				not more than 4 percent of the amount made available to the State under
				subsection (b) to carry out, solely, or
				in partnership with State agencies of higher education, 1 or more of the
				following activities:
												(i)Reforming teacher and school leader
				certification, recertification, licensing, and tenure systems to ensure that
				such systems are rigorous and that—
													(I)each teacher has
				the subject matter knowledge and teaching skills necessary to help students
				meet the State’s academic standards; and
													(II)school leaders
				have the instructional leadership skills to help teachers instruct and students
				learn.
													(ii)Improving the quality of teacher
				preparation programs within the State, including through the use of appropriate
				student achievement data and other factors to evaluate the quality of teacher
				preparation programs within the State.
												(iii)Carrying out programs that establish,
				expand, or improve alternative routes for State certification or licensure of
				teachers and school leaders, including such programs for—
													(I)mid-career professionals from other
				occupations, including computer science and other science, technology,
				engineering, and math fields;
													(II)former military
				personnel; and
													(III)recent graduates
				of an institution of higher education, with a record of academic distinction,
				who demonstrate the potential to become effective teachers or school
				leaders.
													(iv)Developing, or assisting eligible entities
				in developing—
													(I)performance-based
				pay systems for teachers and school leaders;
													(II)strategies that
				provide differential, incentive, or bonus pay for teachers and school leaders;
				or
													(III)teacher and
				school leader advancement initiatives that promote professional growth and
				emphasize multiple career paths and pay differentiation.
													(v)Developing, or assisting eligible entities
				in developing, new, evidence-based teacher and school leader induction and
				mentoring programs that are designed to—
													(I)improve
				instruction and student academic achievement; and
													(II)increase the
				retention of effective teachers and school leaders.
													(vi)Providing professional development for
				teachers and school leaders that is focused on improving teaching and student
				academic achievement, including for students with different learning styles,
				particularly students with disabilities, English learners, gifted and talented
				students, and other special populations.
												(vii)Providing
				training and technical assistance to eligible entities that receive a subgrant
				under section 2221.
												(viii)Other
				activities identified by the State educational agency that meet the purposes of
				this part, including those activities authorized under subparagraph (B).
												(B)Teacher or
				School Leader Preparation Academies
												(i)In
				generalIn the case of a
				State in which teacher or school leader preparation academies are allowable
				under State law, a State educational agency may reserve not more than 3 percent
				of the amount made available to the State under
				subsection (b) to support the
				establishment or expansion of one or more teacher or school leader preparation
				academies and, subject to the limitation under clause (iii), to support State
				authorizers for such academies.
												(ii)Matching
				requirementA State educational agency shall not provide funds
				under this subparagraph to support the establishment or expansion of a teacher
				or school leader preparation academy unless the academy agrees to provide,
				either directly or through private contributions, non-Federal matching funds
				equal to not less than 10 percent of the amount of the funds the academy will
				receive under this subparagraph.
												(iii)Funding for
				State authorizersNot more
				than 5 percent of funds provided to a teacher or school leader preparation
				academy under this subparagraph may be used to support activities of State
				authorizers for such academy.
												2212.Approval and
				Disapproval of State Applications
									(a)Deemed
				approvalAn application submitted by a State pursuant to
				section 2211(c) shall be deemed to be
				approved by the Secretary unless the Secretary makes a written determination,
				prior to the expiration of the 120-day period beginning on the date on which
				the Secretary received the application, that the application is not in
				compliance with
				section 2211(c).
									(b)Disapproval
				Process
										(1)In
				GeneralThe Secretary shall not finally disapprove an application
				submitted under
				section 2211(c), except after giving the
				State educational agency notice and an opportunity for a hearing.
										(2)NotificationIf
				the Secretary finds that an application is not in compliance, in whole or in
				part, with
				section 2211(c) the Secretary
				shall—
											(A)give the State
				educational agency notice and an opportunity for a hearing; and
											(B)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—
												(i)cite the specific
				provisions in the application that are not in compliance; and
												(ii)request
				additional information, only as to the noncompliant provisions, needed to make
				the application compliant.
												(3)ResponseIf a State educational agency responds to a
				notification from the Secretary under
				paragraph (2)(B) during the 45-day
				period beginning on the date on which the State educational agency received the
				notification, and resubmits the application with the requested information
				described in
				paragraph (2)(B)(ii), the
				Secretary shall approve or disapprove such application prior to the later
				of—
											(A)the expiration of
				the 45-day period beginning on the date on which the application is
				resubmitted; or
											(B)the expiration of
				the 120-day period described in
				subsection (a).
											(4)Failure to
				respondIf the State
				educational agency does not respond to a notification from the Secretary under
				paragraph (2)(B) during the 45-day
				period beginning on the date on which the State educational agency received the
				notification, such application shall be deemed to be disapproved.
										2Local competitive
				grant program
								2221.Local competitive
				grant program
									(a)In
				generalA State that receives an allotment under section 2211(b)
				for a fiscal year shall use the amount reserved under section 2211(d)(1) to
				award subgrants, on a competitive basis, to eligible entities in accordance
				with this section to enable such entities to carry out the programs and
				activities described in
				section 2222.
									(b)Application
										(1)In
				generalTo be eligible to receive a subgrant under this section,
				an eligible entity shall submit an application to the State educational agency
				at such time, in such manner, and including such information as the State
				educational agency may reasonably require.
										(2)ContentsEach
				application submitted under
				paragraph (1) shall include—
											(A)a description of
				the programs and activities to be funded and how they are consistent with the
				purposes of this part; and
											(B)an assurance that the eligible entity will
				comply with section 5501 (regarding participation by private school children
				and teachers).
											(c)Peer
				reviewIn reviewing
				applications under this section, a State educational agency shall use a peer
				review process or other methods of assuring the quality of such applications
				but the review shall only judge the likelihood of the activity to increase
				student academic achievement. The reviewers shall not make a determination
				based on the policy of the proposed activity.
									(d)Geographic
				diversityA State educational agency shall distribute funds under
				this section equitably among geographic areas within the State, including
				rural, suburban, and urban communities.
									(e)Duration of
				awardsA State educational
				agency may award subgrants under this section for a period of not more than 5
				years.
									(f)MatchingAn eligible entity receiving a subgrant
				under this section shall provide, either directly or through private
				contributions, non-Federal matching funds equal to not less than 10 percent of
				the amount of the subgrant.
									2222.Local
				authorized activities
									(a)In
				GeneralEach eligible entity receiving a subgrant under
				section 2221 shall use such subgrant funds
				to develop, implement, and evaluate comprehensive programs and activities, that
				are in accordance with the purpose of this part and—
										(1)are consistent
				with the principles of effectiveness described in subsection (b); and
										(2)may include, among
				other programs and activities—
											(A)developing and
				implementing initiatives to assist in recruiting, hiring, and retaining highly
				effective teachers and school leaders, including initiatives that
				provide—
												(i)differential,
				incentive, or bonus pay for teachers and school leaders;
												(ii)performance-based
				pay systems for teachers and school leaders;
												(iii)teacher and
				school leader advancement initiatives that promote professional growth and
				emphasize multiple career paths and pay differentiation;
												(iv)new teacher and
				school leader induction and mentoring programs that are designed to improve
				instruction, student academic achievement, and to increase teacher and school
				leader retention; and
												(v)teacher residency
				programs, and school leader residency programs, designed to develop and support
				new teachers or new school leaders, respectively;
												(B)supporting the
				establishment or expansion of teacher or school leader preparation academies
				under section 2211(d)(3)(B);
											(C)recruiting qualified individuals from other
				fields, including individuals from computer science and other science,
				technology, engineering, and math fields, mid-career professionals from other
				occupations, and former military personnel;
											(D)establishing,
				improving, or expanding model instructional programs to ensure that all
				children meet the State’s academic standards;
											(E)providing
				evidence-based, job embedded, continuous professional development for teachers
				and school leaders focused on improving teaching and student academic
				achievement;
											(F)implementing
				programs based on the current science of learning, which includes research on
				positive brain change and cognitive skill development;
											(G)recruiting and training teachers to teach
				dual credit, dual enrollment, Advanced Placement, or International
				Baccalaureate postsecondary-level courses to secondary school students;
				and
											(H)other activities
				and programs identified as necessary by the local educational agency that meet
				the purpose of this part.
											(b)Principles of
				effectivenessFor a program or activity developed pursuant to
				this section to meet the principles of effectiveness, such program or activity
				shall—
										(1)be based upon an
				assessment of objective data regarding the need for programs and activities in
				the elementary schools and secondary schools served to increase the number of
				teachers and school leaders who are effective in improving student academic
				achievement;
										(2)reflect
				evidence-based research, or in the absence of a strong research base, reflect
				effective strategies in the field, that provide evidence that the program or
				activity will improve student academic achievement; and
										(3)include meaningful
				and ongoing consultation with, and input from, teachers, school leaders, and
				parents, in the development of the application and administration of the
				program or activity.
										3General
				provisions
								2231.Periodic
				evaluation
									(a)In
				generalEach eligible entity
				and each teacher or school leader preparation academy that receives funds under
				this part shall undergo a periodic evaluation by the State educational agency
				involved to assess such entity’s or such academy’s progress toward achieving
				the purposes of this part.
									(b)Use of
				resultsThe results of an
				evaluation described in
				subsection (a) of an eligible entity or
				academy shall be—
										(1)used to refine,
				improve, and strengthen such eligible entity or such academy, respectively;
				and
										(2)made available to
				the public upon request, with public notice of such availability
				provided.
										2232.Reporting
				requirements
									(a)Eligible
				entities and academiesEach
				eligible entity and each teacher or school leader preparation academy that
				receives funds from a State educational agency under this part shall prepare
				and submit annually to such State educational agency a report that
				includes—
										(1)a description of
				the progress of the eligible entity or teacher or school leader preparation
				academy, respectively, in meeting the purposes of this part;
										(2)a description of
				the programs and activities conducted by the eligible entity or teacher or
				school leader preparation academy, respectively, with funds received under this
				part;
										(3)how the eligible
				entity or teacher or school leader preparation academy, respectively, is using
				such funds; and
										(4)any such other
				information as the State educational agency may require.
										(b)State
				educational agenciesEach
				State educational agency that receives a grant under this part shall prepare
				and submit, annually, to the Secretary a report that includes—
										(1)a description of
				the programs and activities conducted by the State educational agency with
				grant funds received under this part;
										(2)a description of
				the progress of the State educational agency in meeting the purposes of this
				part described in section 2201;
										(3)how the State
				educational agency is using grant funds received under this part;
										(4)the methods and
				criteria the State educational agency used to award subgrants in a timely
				manner to eligible entities under section 2221 and, if applicable, funds in a
				timely manner to teacher or school leader academies under section
				2211(d)(3)(B); and
										(5)the results of the
				periodic evaluations conducted under section 2231.
										2233.National
				activitiesFrom the funds
				reserved by the Secretary under section 2211(a)(2)(A), the Secretary shall,
				directly or through grants and contracts—
									(1)provide technical
				assistance to States and eligible entities in carrying out activities under
				this part; and
									(2)acting through the
				Institute of Education Sciences, conduct national evaluations of activities
				carried out by States and eligible entities under this part.
									2234.DefinitionsIn this part:
									(1)Eligible
				entityThe term
				eligible entity means—
										(A)a local
				educational agency or consortium of local educational agencies;
										(B)an institution of higher education or
				consortium of such institutions in partnership with a local educational agency
				or consortium of local educational agencies;
										(C)a for-profit
				organization, a nonprofit organization, or a consortium of for-profit or
				nonprofit organizations in partnership with a local educational agency or
				consortium of local educational agencies; or
										(D)a consortium of
				the entities described in subparagraphs (B) and (C).
										(2)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
									(3)State
				authorizerThe term
				State authorizer means an entity designated by the Governor of a
				State to authorize teacher or school leader preparation academies within the
				State that—
										(A)enters into an
				agreement with a teacher or school leader preparation academy that—
											(i)specifies the
				goals expected of the academy, which, at a minimum, include the goals described
				in paragraph (4); and
											(ii)does not
				reauthorize the academy if such goals are not met; and
											(B)may be a nonprofit
				organization, a State educational agency, or other public entity, or consortium
				of such entities (including a consortium of State educational agencies).
										(4)Teacher or
				school leader preparation academyThe term teacher or school leader
				preparation academy means a public or private entity, or a nonprofit or
				for-profit organization, which may be an institution of higher education or an
				organization affiliated with an institution of higher education, that will
				prepare teachers or school leaders to serve in schools, and that—
										(A)enters into an agreement with a State
				authorizer that specifies the goals expected of the academy, including—
											(i)a
				requirement that prospective teachers or school leaders who are enrolled in a
				teacher or school leader preparation academy receive a significant part of
				their training through clinical preparation that partners the prospective
				candidate with an effective teacher or school leader, respectively, with a
				demonstrated record of increasing student achievement, while also receiving
				concurrent instruction from the academy in the content area (or areas) in which
				the prospective teacher or school leader will become certified or
				licensed;
											(ii)the number of
				effective teachers or school leaders, respectively, who will demonstrate
				success in increasing student achievement that the academy will produce;
				and
											(iii)a requirement
				that a teacher or school leader preparation academy will only award a
				certificate of completion after the graduate demonstrates that the graduate is
				an effective teacher or school leader, respectively, with a demonstrated record
				of increasing student achievement, except that an academy may award a
				provisional certificate for the period necessary to allow the graduate to
				demonstrate such effectiveness;
											(B)does not have restrictions on the methods
				the academy will use to train prospective teacher or school leader candidates,
				including—
											(i)obligating (or
				prohibiting) the academy’s faculty to hold advanced degrees or conduct academic
				research;
											(ii)restrictions
				related to the academy's physical infrastructure;
											(iii)restrictions
				related to the number of course credits required as part of the program of
				study;
											(iv)restrictions
				related to the undergraduate coursework completed by teachers teaching or
				working on alternative certificates, licenses, or credentials, as long as such
				teachers have successfully passed all relevant State-approved content area
				examinations; or
											(v)restrictions
				related to obtaining accreditation from an accrediting body for purposes of
				becoming an academy;
											(C)limits admission to its program to
				prospective teacher or school leader candidates who demonstrate strong
				potential to improve student achievement, based on a rigorous selection process
				that reviews a candidate’s prior academic achievement or record of professional
				accomplishment; and
										(D)results in a certificate of completion that
				the State may recognize as at least the equivalent of a master’s degree in
				education for the purposes of hiring, retention, compensation, and promotion in
				the State.
										(5)Teacher
				residency programThe term
				teacher residency program means a school-based teacher preparation
				program in which a prospective teacher—
										(A)for one academic
				year, teaches alongside an effective teacher, as determined by a teacher
				evaluation system implemented under part A, who is the teacher of
				record;
										(B)receives
				concurrent instruction during the year described in subparagraph (A) from the
				partner institution (as defined in section 200 of the Higher Education Act of
				1965 (20 U.S.C.
				1021)), which courses may be taught by local educational agency
				personnel or residency program faculty, in the teaching of the content area in
				which the teacher will become certified or licensed; and
										(C)acquires effective
				teaching
				skills.
										.
				(d)Part
			 CPart C of title II
			 (20 U.S.C. 6671 et
			 seq.) is amended—
					(1)by striking
			 subparts 1 through 4;
					(2)by striking the
			 heading relating to subpart 5;
					(3)by striking
			 sections 2361 and 2368;
					(4)in section 2362,
			 by striking principals and inserting school
			 leaders;
					(5)in section
			 2363(6)(A), by striking principal and inserting school
			 leader;
					(6)in section
			 2366(b), by striking ate law and inserting (3) A State
			 law;
					(7)by redesignating
			 section 2362 as section 2361;
					(8)by redesignating
			 sections 2364 through 2367 as sections 2362 through 2365, respectively;
			 and
					(9)by redesignating
			 section 2363 as section 2366 and transferring such section to appear after
			 section 2365 (as so redesignated).
					(e)Part
			 DPart D of title II (20 U.S.C. 6751 et seq.) is amended
			 to read as follows:
					
						DGeneral
				Provisions
							2401.Inclusion of
				charter schoolsIn this title,
				the term local educational agency includes a charter school (as
				defined in section 5101) that, in the absence of this section, would not have
				received funds under this title.
							2402.Parents’ Right
				to KnowAt the beginning of
				each school year, a local educational agency that receives funds under this
				title shall notify the parents of each student attending any school receiving
				funds under this title that the parents may request, and the agency will
				provide the parents on request (and in a timely manner), information regarding
				the professional qualifications of the student’s classroom teachers.
							2403.Supplement,
				not supplantFunds received
				under this title shall be used to supplement, and not supplant, non-Federal
				funds that would otherwise be used for activities authorized under this
				title.
							.
				202.Conforming
			 repeals
				(a)Conforming
			 repealsTitle II of the
			 Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended
			 by repealing sections 201 through 204.
				(b)Effective
			 dateThe repeals made by
			 subsection (a) shall take effect October 1, 2013.
				IIIParental
			 Engagement and Local Flexibility
			301.Parental
			 engagement and local flexibilityTitle III (20 U.S.C. 6801 et seq.) is amended
			 to read as follows:
				
					IIIParental
				Engagement and Local Flexibility
						AParental
				Engagement
							1Charter School
				Program
								3101.PurposeIt is the purpose of this subpart to—
									(1)improve the United States education system
				and educational opportunities for all Americans by supporting innovation in
				public education in public school settings that prepare students to compete and
				contribute to the global economy;
									(2)provide financial
				assistance for the planning, program design, and initial implementation of
				charter schools;
									(3)expand the number
				of high-quality charter schools available to students across the Nation;
									(4)evaluate the
				impact of such schools on student achievement, families, and communities, and
				share best practices between charter schools and other public schools;
									(5)encourage States
				to provide support to charter schools for facilities financing in an amount
				more nearly commensurate to the amount the States have typically provided for
				traditional public schools;
									(6)improve student services to increase
				opportunities for students with disabilities, English learners, and other
				traditionally underserved students to attend charter schools and meet
				challenging State academic achievement standards; and
									(7)support efforts to strengthen the charter
				school authorizing process to improve performance management, including
				transparency, monitoring, and evaluation of such schools.
									3102.Program
				authorized
									(a)In
				generalFrom the amounts
				appropriated under section 3(c)(1)(A), the Secretary shall carry out a charter
				school program under this subpart that supports charter schools that serve
				elementary school and secondary school students by—
										(1)supporting the
				startup, replication, and expansion of charter schools;
										(2)assisting charter
				schools in accessing credit to acquire and renovate facilities for school use;
				and
										(3)carrying out national activities to
				support—
											(A)charter school
				development;
											(B)the dissemination
				of best practices of charter schools for all schools; and
											(C)the evaluation of
				the impact of the program on schools participating in the program.
											(b)Funding
				AllotmentFrom the amount made available under section 3(c)(1)(A)
				for a fiscal year, the Secretary shall—
										(1)reserve 15 percent
				to support charter school facilities assistance under section 3104;
										(2)reserve not more
				than 5 percent to carry out national activities under section 3105; and
										(3)use the remaining
				amount after the Secretary reserves funds under paragraphs (1) and (2) to carry
				out section 3103.
										(c)Prior grants and
				subgrantsThe recipient of a
				grant or subgrant under this subpart or subpart 2, as such subpart was in
				effect on the day before the date of enactment of the Student Success Act,
				shall continue to receive funds in accordance with the terms and conditions of
				such grant or subgrant.
									3103.Grants to
				support high-quality charter schools
									(a)In
				generalFrom the amount
				reserved under section 3102(b)(3), the Secretary shall award grants to State
				entities having applications approved pursuant to subsection (f) to enable such
				entities to—
										(1)award subgrants to
				eligible applicants for—
											(A)opening new
				charter schools;
											(B)opening
				replicable, high-quality charter school models; or
											(C)expanding
				high-quality charter schools; and
											(2)provide technical assistance to eligible
				applicants and authorized public chartering agencies in carrying out the
				activities described in paragraph (1) and work with authorized public
				chartering agencies in the State to improve authorizing quality.
										(b)State uses of
				funds
										(1)In
				generalA State entity receiving a grant under this section
				shall—
											(A)use 90 percent of the grant funds to award
				subgrants to eligible applicants, in accordance with the quality charter school
				program described in the entity’s application approved pursuant to subsection
				(f), for the purposes described in subparagraphs (A) through (C) of subsection
				(a)(1); and
											(B)reserve 10 percent
				of such funds to carry out the activities described in subsection (a)(2), of
				which not more than 30 percent may be used for administrative costs which may
				include technical assistance.
											(2)Contracts and
				grantsA State entity may use
				a grant received under this section to carry out the activities described in
				subparagraphs (A) and (B) of paragraph (1) directly or through grants,
				contracts, or cooperative agreements.
										(c)Program periods;
				peer review; grant number and amount; diversity of projects; waivers
										(1)Program
				periods
											(A)GrantsA grant awarded by the Secretary to a State
				entity under this section shall be for a period of not more than 5
				years.
											(B)SubgrantsA
				subgrant awarded by a State entity under this section shall be for a period of
				not more than 3 years, of which an eligible applicant may use not more than 18
				months for planning and program design.
											(2)Peer
				ReviewThe Secretary, and
				each State entity receiving a grant under this section, shall use a peer review
				process to review applications for assistance under this section.
										(3)Grant number and
				amountThe Secretary shall
				ensure that the number of grants awarded under this section and the award
				amounts will allow for a sufficient number of new grants to be awarded under
				this section for each succeeding fiscal year.
										(4)Diversity of
				ProjectsEach State entity receiving a grant under this section
				shall award subgrants under this section in a manner that, to the extent
				possible, ensures that such subgrants—
											(A)are distributed
				throughout different areas, including urban, suburban, and rural areas;
				and
											(B)will assist
				charter schools representing a variety of educational approaches.
											(5)WaiversThe Secretary may waive any statutory or
				regulatory requirement without requiring the adoption of any unrelated
				requirements over which the Secretary exercises administrative authority except
				any such requirement relating to the elements of a charter school described in
				section 5101(3), if—
											(A)the waiver is
				requested in an approved application under this section; and
											(B)the Secretary
				determines that granting such a waiver will promote the purpose of this
				subpart.
											(d)Limitations
										(1)GrantsA
				State entity may not receive more than 1 grant under this section for a 5-year
				period.
										(2)SubgrantsAn eligible applicant may not receive more
				than 1 subgrant under this section for an individual charter school for a
				3-year period.
										(e)ApplicationsA
				State entity desiring to receive a grant under this section shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require. The application shall include the following:
										(1)Description of
				ProgramA description of the
				State entity’s objectives in running a quality charter school program under
				this section and how the objectives of the program will be carried out,
				including a description—
											(A)of how the
				entity—
												(i)will support both
				new charter school startup and the expansion and replication of high-quality
				charter school models;
												(ii)will inform
				eligible charter schools, developers, and authorized public chartering agencies
				of the availability of funds under the program;
												(iii)will work with eligible applicants to
				ensure that the applicants access all Federal funds that they are eligible to
				receive, and help the charter schools supported by the applicants and the
				students attending the charter schools—
													(I)participate in the
				Federal programs in which the schools and students are eligible to participate;
				and
													(II)receive the
				commensurate share of Federal funds the schools and students are eligible to
				receive under such programs;
													(iv)in the case in
				which the entity is not a State educational agency—
													(I)will work with the
				State educational agency and the charter schools in the State to maximize
				charter school participation in Federal and State programs for charter schools;
				and
													(II)will work with
				the State educational agency to adequately operate the entity’s program under
				this section, where applicable;
													(v)will ensure
				eligible applicants that receive a subgrant under the entity’s program are
				prepared to continue to operate the charter schools receiving the subgrant
				funds once the funds have expired;
												(vi)will support
				charter schools in local educational agencies with large numbers of schools
				implementing requirements under the State’s school improvement system under
				section 1111(b)(3)(B)(iii);
												(vii)will work with charter schools to promote
				inclusion of all students and support all students once they are enrolled to
				promote retention;
												(viii)will work with
				charter schools on recruitment practices, including efforts to engage groups
				that may otherwise have limited opportunities to participate in charter
				schools;
												(ix)will share best and promising practices
				between charter schools and other public schools, including, where appropriate,
				instruction and professional development in science, math, technology, and
				engineering education;
												(x)will ensure the charter schools receiving
				funds under the entity’s program can meet the educational needs of their
				students, including students with disabilities and English learners; and
												(xi)will support
				efforts to increase quality initiatives, including meeting the quality
				authorizing elements described in paragraph (2)(E);
												(B)of the extent to
				which the entity—
												(i)is
				able to meet and carry out the priorities listed in subsection (f)(2);
				and
												(ii)is working to develop or strengthen a
				cohesive statewide system to support the opening of new charter schools and
				replicable, high-quality charter school models, and the expansion of
				high-quality charter schools;
												(C)of how the entity will carry out the
				subgrant competition, including—
												(i)a
				description of the application each eligible applicant desiring to receive a
				subgrant will submit, including—
													(I)a description of
				the roles and responsibilities of eligible applicants, partner organizations,
				and management organizations, including the administrative and contractual
				roles and responsibilities;
													(II)a description of
				the quality controls agreed to between the eligible applicant and the
				authorized public chartering agency involved, such as a contract or performance
				agreement, and how a school’s performance in the State’s academic
				accountability system will be a primary factor for renewal or revocation of the
				school’s charter; and
													(III)a description of how the eligible applicant
				will solicit and consider input from parents and other members of the community
				on the implementation and operation of each charter school receiving funds
				under the entity’s program; and
													(ii)a
				description of how the entity will review applications;
												(D)in the case of an entity that partners with
				an outside organization to carry out the entity’s quality charter school
				program, in whole or in part, of the roles and responsibilities of this
				partner;
											(E)of how the entity will help the charter
				schools receiving funds under the entity’s program consider the transportation
				needs of the schools’ students; and
											(F)of how the entity
				will support diverse charter school models, including models that serve rural
				communities.
											(2)AssurancesAssurances, including a description of how
				the assurances will be met, that—
											(A)each charter school receiving funds under
				the entity’s program will have a high degree of autonomy over budget and
				operations, including personnel;
											(B)the entity will support charter schools in
				meeting the educational needs of their students as described in paragraph
				(1)(A)(x);
											(C)the entity will
				ensure that the authorized public chartering agency of any charter school that
				receives funds under the entity’s program—
												(i)ensures that each charter school is meeting
				the obligations under this Act, part B of the Individuals with Disabilities
				Education Act, title VI of the Civil Rights Act of 1964, section 504 of the
				Rehabilitation Act of 1973, the Age Discrimination Act of 1975, and title IX of
				the Education Amendments of 1972;
												(ii)adequately monitors and helps each charter
				school in recruiting, enrolling, and meeting the needs of all students,
				including students with disabilities and English learners; and
												(iii)ensures that each charter school solicits
				and considers input from parents and other members of the community on the
				implementation and operation of the school;
												(D)the entity will
				provide adequate technical assistance to eligible applicants to—
												(i)meet the
				objectives described in clauses (vii), (viii), and (x) of paragraph (1)(A);
				and
												(ii)enroll traditionally underserved students,
				including students with disabilities and English learners, to promote an
				inclusive education environment;
												(E)the entity will promote quality
				authorizing, such as through providing technical assistance, to support all
				authorized public chartering agencies in the State to improve the monitoring of
				their charter schools, including by—
												(i)assessing annual performance data of the
				schools, including, as appropriate, graduation rates and student growth; and
												(ii)reviewing the
				schools’ independent, annual audits of financial statements conducted in
				accordance with generally accepted accounting principles, and ensuring any such
				audits are publically reported;
												(F)the entity will
				work to ensure that charter schools are included with the traditional public
				schools in decision-making about the public school system in the State;
											(G)the entity will ensure that each charter
				school in the State make publicly available, consistent with the dissemination
				requirements of the annual State report card, the information parents need to
				make informed decisions about the education options available to their
				children, including information on the educational program, student support
				services, and annual performance and enrollment data for the groups of students
				described in section 1111(b)(3)(B)(ii)(II);
											(H)the entity will ensure that each charter
				school provides substantive outreach to students from low-income families and
				other underserved populations in its plans to open new charter schools,
				replicate high-quality charter school models, or expand existing high-quality
				charter schools; and
											(I)the entity will allow per pupil revenues to
				shared between local educational agencies to reflect split student enrollment
				in 2 or more part-time educational programs operated or authorized by different
				local educational agencies.
											(3)Requests for
				waiversA request and
				justification for waivers of any Federal statutory or regulatory provisions
				that the entity believes are necessary for the successful operation of the
				charter schools that will receive funds under the entity’s program under this
				section, and a description of any State or local rules, generally applicable to
				public schools, that will be waived, or otherwise not apply to such
				schools.
										(f)Selection
				criteria; priority
										(1)Selection
				criteriaThe Secretary shall
				award grants to State entities under this section on the basis of the quality
				of the applications submitted under subsection (e), after taking into
				consideration—
											(A)the degree of
				flexibility afforded by the State’s public charter school law and how the
				entity will work to maximize the flexibility provided to charter schools under
				the law;
											(B)the ambitiousness
				of the entity’s objectives for the quality charter school program carried out
				under this section;
											(C)the quality of the
				strategy for assessing achievement of those objectives;
											(D)the likelihood
				that the eligible applicants receiving subgrants under the program will meet
				those objectives and improve educational results for students;
											(E)the proposed
				number of new charter schools to be opened, and the proposed number of
				high-quality charter schools to be replicated or expanded under the
				program;
											(F)the entity’s plan
				to—
												(i)adequately monitor
				the eligible applicants receiving subgrants under the entity’s program;
				and
												(ii)work with the
				authorized public chartering agencies involved to avoid duplication of work for
				the charter schools and authorized public chartering agencies;
												(G)the entity’s plan
				to provide adequate technical assistance, as described in the entity’s
				application under subsection (e), for the eligible applicants receiving
				subgrants under the entity’s program under this section;
											(H)the entity’s plan
				to support quality authorizing efforts in the State, consistent with the
				objectives described in subparagraph (B); and
											(I)the entity’s plan to solicit and consider
				input from parents and other members of the community on the implementation and
				operation of the charter schools in the State.
											(2)PriorityIn
				awarding grants under this section, the Secretary shall give priority to State
				entities to the extent that they meet the following criteria:
											(A)In the case of a State entity located in a
				State that allows an entity other than a local educational agency to be an
				authorized public chartering agency, the State has a quality authorized public
				chartering agency that is an entity other than a local educational
				agency.
											(B)The State entity
				is located in a State that does not impose any limitation on the number or
				percentage of charter schools that may exist or the number or percentage of
				students that may attend charter schools in the State.
											(C)The State entity
				is located in a State that ensures equitable financing, as compared to
				traditional public schools, for charter schools and students in a prompt
				manner.
											(D)The State entity
				is located in a State that uses best practices from charter schools to help
				improve struggling schools and local educational agencies.
											(E)The State entity
				partners with an organization that has a demonstrated record of success in
				developing management organizations to support the development of charter
				schools in the State.
											(F)The State entity
				demonstrates quality policies and practices to support and monitor charter
				schools through factors including—
												(i)the proportion of
				high-quality charter schools in the State; and
												(ii)the proportion of charter schools
				enrolling, at a rate similar to traditional public schools, traditionally
				underserved students, including students with disabilities and English
				learners.
												(G)The State entity supports charter schools
				that support at-risk students through activities such as dropout prevention or
				dropout recovery.
											(H)The State entity
				authorizes all charter schools in the State to serve as school food
				authorities.
											(g)Local uses of
				fundsAn eligible applicant receiving a subgrant under this
				section shall use such funds to open new charter schools, open replicable,
				high-quality charter school models, or expand existing high-quality charter
				schools, which may include: (1) paying costs associated with preparing teachers
				to ensure strong school starts; (2) purchasing instructional materials and
				implementing teacher and principal professional development programs; and (3)
				providing the necessary renovations and minor facilities repairs, excluding
				construction, to ensure a strong school opening or to meet the needs of
				increased student enrollment.
									(h)Reporting
				requirementsEach State
				entity receiving a grant under this section shall submit to the Secretary, at
				the end of the third year of the 5-year grant period and at the end of such
				grant period, a report on—
										(1)the number of students served under each
				subgrant awarded under this section and, if applicable, how many new students
				were served during each year of the subgrant period;
										(2)the number of
				subgrants awarded under this section to carry out each of the following—
											(A)the opening of new
				charter schools;
											(B)the opening of
				replicable, high-quality charter school models; and
											(C)the expansion of
				high-quality charter schools;
											(3)the progress the
				entity made toward meeting the priorities described in subsection (f)(2), as
				applicable;
										(4)how the entity met
				the objectives of the quality charter school program described in the entity’s
				application under subsection (e);
										(5)how the entity
				complied with, and ensured that eligible applicants complied with, the
				assurances described in the entity’s application; and
										(6)how the entity worked with authorized
				public chartering agencies and how such agencies worked with the management
				company or leadership of the schools that received subgrants under this
				section.
										(i)State entity
				definedFor purposes of this section, the term State
				entity means—
										(1)a State
				educational agency;
										(2)a State charter
				school board;
										(3)a Governor of a
				State; or
										(4)a charter support
				organization.
										3104.Facilities
				Financing Assistance
									(a)Grants to
				eligible entities
										(1)In
				generalThe Secretary shall
				not use less than 50 percent of the amount reserved under section 3102(b)(1) to
				award grants to eligible entities that have the highest-quality applications
				approved under subsection (d), after considering the diversity of such
				applications, to demonstrate innovative methods of assisting charter schools to
				address the cost of acquiring, constructing, and renovating facilities by
				enhancing the availability of loans or bond financing.
										(2)Eligible entity
				definedFor purposes of this section, the term eligible
				entity means—
											(A)a public entity,
				such as a State or local governmental entity;
											(B)a private
				nonprofit entity; or
											(C)a consortium of
				entities described in subparagraphs (A) and (B).
											(b)Grantee
				SelectionThe Secretary shall
				evaluate each application submitted under subsection (d), and shall determine
				whether the application is sufficient to merit approval.
									(c)Grant
				CharacteristicsGrants under subsection (a) shall be of a
				sufficient size, scope, and quality so as to ensure an effective demonstration
				of an innovative means of enhancing credit for the financing of charter school
				acquisition, construction, or renovation.
									(d)Applications
										(1)In
				generalTo receive a grant under subsection (a), an eligible
				entity shall submit to the Secretary an application in such form as the
				Secretary may reasonably require.
										(2)ContentsAn
				application submitted under paragraph (1) shall contain—
											(A)a statement
				identifying the activities proposed to be undertaken with funds received under
				subsection (a), including how the eligible entity will determine which charter
				schools will receive assistance, and how much and what types of assistance
				charter schools will receive;
											(B)a description of
				the involvement of charter schools in the application’s development and the
				design of the proposed activities;
											(C)a description of
				the eligible entity’s expertise in capital market financing;
											(D)a description of
				how the proposed activities will leverage the maximum amount of private-sector
				financing capital relative to the amount of Federal, State, or local government
				funding used and otherwise enhance credit available to charter schools,
				including how the entity will offer a combination of rates and terms more
				favorable than the rates and terms that a charter school could receive without
				assistance from the entity under this section;
											(E)a description of
				how the eligible entity possesses sufficient expertise in education to evaluate
				the likelihood of success of a charter school program for which facilities
				financing is sought; and
											(F)in the case of an
				application submitted by a State governmental entity, a description of the
				actions that the entity has taken, or will take, to ensure that charter schools
				within the State receive the funding the charter schools need to have adequate
				facilities.
											(e)Charter school
				objectivesAn eligible entity receiving a grant under this
				section shall use the funds deposited in the reserve account established under
				subsection (f) to assist one or more charter schools to access private sector
				capital to accomplish one or more of the following objectives:
										(1)The acquisition
				(by purchase, lease, donation, or otherwise) of an interest (including an
				interest held by a third party for the benefit of a charter school) in improved
				or unimproved real property that is necessary to commence or continue the
				operation of a charter school.
										(2)The construction
				of new facilities, including predevelopment costs, or the renovation, repair,
				or alteration of existing facilities, necessary to commence or continue the
				operation of a charter school.
										(3)The predevelopment costs required to assess
				sites for purposes of paragraph (1) or (2) and which are necessary to commence
				or continue the operation of a charter school.
										(f)Reserve
				account
										(1)Use of
				fundsTo assist charter
				schools to accomplish the objectives described in subsection (e), an eligible
				entity receiving a grant under subsection (a) shall, in accordance with State
				and local law, directly or indirectly, alone or in collaboration with others,
				deposit the funds received under subsection (a) (other than funds used for
				administrative costs in accordance with subsection (g)) in a reserve account
				established and maintained by the eligible entity for this purpose. Amounts
				deposited in such account shall be used by the eligible entity for one or more
				of the following purposes:
											(A)Guaranteeing,
				insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests
				therein, the proceeds of which are used for an objective described in
				subsection (e).
											(B)Guaranteeing and
				insuring leases of personal and real property for an objective described in
				subsection (e).
											(C)Facilitating
				financing by identifying potential lending sources, encouraging private
				lending, and other similar activities that directly promote lending to, or for
				the benefit of, charter schools.
											(D)Facilitating the
				issuance of bonds by charter schools, or by other public entities for the
				benefit of charter schools, by providing technical, administrative, and other
				appropriate assistance (including the recruitment of bond counsel,
				underwriters, and potential investors and the consolidation of multiple charter
				school projects within a single bond issue).
											(2)InvestmentFunds
				received under this section and deposited in the reserve account established
				under paragraph (1) shall be invested in obligations issued or guaranteed by
				the United States or a State, or in other similarly low-risk securities.
										(3)Reinvestment of
				EarningsAny earnings on funds received under subsection (a)
				shall be deposited in the reserve account established under paragraph (1) and
				used in accordance with such paragraph.
										(g)Limitation on
				administrative costsAn eligible entity may use not more than 2.5
				percent of the funds received under subsection (a) for the administrative costs
				of carrying out its responsibilities under this section (excluding subsection
				(k)).
									(h)Audits and
				reports
										(1)Financial Record
				Maintenance and AuditThe financial records of each eligible
				entity receiving a grant under subsection (a) shall be maintained in accordance
				with generally accepted accounting principles and shall be subject to an annual
				audit by an independent public accountant.
										(2)Reports
											(A)Grantee annual
				reportsEach eligible entity
				receiving a grant under subsection (a) annually shall submit to the Secretary a
				report of its operations and activities under this section.
											(B)ContentsEach
				annual report submitted under subparagraph (A) shall include—
												(i)a
				copy of the most recent financial statements, and any accompanying opinion on
				such statements, prepared by the independent public accountant reviewing the
				financial records of the eligible entity;
												(ii)a
				copy of any report made on an audit of the financial records of the eligible
				entity that was conducted under paragraph (1) during the reporting
				period;
												(iii)an evaluation by
				the eligible entity of the effectiveness of its use of the Federal funds
				provided under subsection (a) in leveraging private funds;
												(iv)a
				listing and description of the charter schools served during the reporting
				period, including the amount of funds used by each school, the type of project
				facilitated by the grant, and the type of assistance provided to the charter
				schools;
												(v)a
				description of the activities carried out by the eligible entity to assist
				charter schools in meeting the objectives set forth in subsection (e);
				and
												(vi)a
				description of the characteristics of lenders and other financial institutions
				participating in the activities undertaken by the eligible entity under this
				section (excluding subsection (k)) during the reporting period.
												(C)Secretarial
				reportThe Secretary shall
				review the reports submitted under subparagraph (A) and shall provide a
				comprehensive annual report to Congress on the activities conducted under this
				section (excluding subsection (k)).
											(i)No full faith
				and credit for grantee obligationNo financial obligation of an eligible
				entity entered into pursuant to this section (such as an obligation under a
				guarantee, bond, note, evidence of debt, or loan) shall be an obligation of, or
				guaranteed in any respect by, the United States. The full faith and credit of
				the United States is not pledged to the payment of funds which may be required
				to be paid under any obligation made by an eligible entity pursuant to any
				provision of this section.
									(j)Recovery of
				funds
										(1)In
				GeneralThe Secretary, in accordance with
				chapter 37 of title 31,
				United States Code, shall collect—
											(A)all of the funds
				in a reserve account established by an eligible entity under subsection (f)(1)
				if the Secretary determines, not earlier than 2 years after the date on which
				the eligible entity first received funds under this section (excluding
				subsection (k)), that the eligible entity has failed to make substantial
				progress in carrying out the purposes described in subsection (f)(1); or
											(B)all or a portion
				of the funds in a reserve account established by an eligible entity under
				subsection (f)(1) if the Secretary determines that the eligible entity has
				permanently ceased to use all or a portion of the funds in such account to
				accomplish any purpose described in subsection (f)(1).
											(2)Exercise of
				AuthorityThe Secretary shall not exercise the authority provided
				in paragraph (1) to collect from any eligible entity any funds that are being
				properly used to achieve one or more of the purposes described in subsection
				(f)(1).
										(3)
				ProceduresThe provisions of sections 451, 452, and 458 of the
				General Education Provisions Act (20 U.S.C. 1234, 1234a, and 1234g)
				shall apply to the recovery of funds under paragraph (1).
										(4)ConstructionThis
				subsection shall not be construed to impair or affect the authority of the
				Secretary to recover funds under part D of the General Education Provisions Act
				(20 U.S.C. 1234 et
				seq.).
										(k)Per-Pupil
				facilities aid program
										(1)Definition of
				per-pupil facilities aid programIn this subsection, the term
				per-pupil facilities aid program means a program in which a State
				makes payments, on a per-pupil basis, to charter schools to provide the schools
				with financing—
											(A)that is dedicated
				solely for funding charter school facilities; or
											(B)a portion of which
				is dedicated for funding charter school facilities.
											(2)Grants
											(A)In
				generalFrom the amount reserved under section 3102(b)(1) and
				remaining after the Secretary makes grants under subsection (a), the Secretary
				shall make grants, on a competitive basis, to States to pay for the Federal
				share of the cost of establishing or enhancing, and administering per-pupil
				facilities aid programs.
											(B)PeriodThe
				Secretary shall award grants under this subsection for periods of not more than
				5 years.
											(C)Federal
				shareThe Federal share of the cost described in subparagraph (A)
				for a per-pupil facilities aid program shall be not more than—
												(i)90 percent of the
				cost, for the first fiscal year for which the program receives assistance under
				this subsection;
												(ii)80 percent in the
				second such year;
												(iii)60 percent in
				the third such year;
												(iv)40 percent in the
				fourth such year; and
												(v)20 percent in the
				fifth such year.
												(D)State
				shareA State receiving a
				grant under this subsection may partner with 1 or more organizations to provide
				up to 50 percent of the State share of the cost of establishing or enhancing,
				and administering the per-pupil facilities aid program.
											(E)Multiple
				grantsA State may receive more than 1 grant under this
				subsection, so long as the amount of such funds provided to charter schools
				increases with each successive grant.
											(3)Use of
				funds
											(A)In
				generalA State that receives a grant under this subsection shall
				use the funds made available through the grant to establish or enhance, and
				administer, a per-pupil facilities aid program for charter schools in the State
				of the applicant.
											(B)Evaluations;
				technical assistance; disseminationFrom the amount made
				available to a State through a grant under this subsection for a fiscal year,
				the State may reserve not more than 5 percent to carry out evaluations, to
				provide technical assistance, and to disseminate information.
											(C)Supplement, not
				supplantFunds made available under this subsection shall be used
				to supplement, and not supplant, State, and local public funds expended to
				provide per pupil facilities aid programs, operations financing programs, or
				other programs, for charter schools.
											(4)Requirements
											(A)Voluntary
				participationNo State may be required to participate in a
				program carried out under this subsection.
											(B)State
				law
												(i)In
				generalExcept as provided in
				clause (ii), to be eligible to receive a grant under this subsection, a State
				shall establish or enhance, and administer, a per-pupil facilities aid program
				for charter schools in the State, that—
													(I)is specified in
				State law; and
													(II)provides annual
				financing, on a per-pupil basis, for charter school facilities.
													(ii)Special
				RuleNotwithstanding clause
				(i), a State that is required under State law to provide its charter schools
				with access to adequate facility space, but which does not have a per-pupil
				facilities aid program for charter schools specified in State law, may be
				eligible to receive a grant under this subsection if the State agrees to use
				the funds to develop a per-pupil facilities aid program consistent with the
				requirements of this subsection.
												(5)ApplicationsTo
				be eligible to receive a grant under this subsection, a State shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
										3105.National
				Activities
									(a)In
				generalFrom the amount
				reserved under section 3102(b)(2), the Secretary shall—
										(1)use not less than
				50 percent of such funds to award grants in accordance with subsection (b);
				and
										(2)use the remainder
				of such funds to—
											(A)disseminate technical assistance to State
				entities in awarding subgrants under section 3103, and eligible entities and
				States receiving grants under section 3104;
											(B)disseminate best
				practices; and
											(C)evaluate the
				impact of the charter school program, including the impact on student
				achievement, carried out under this subpart.
											(b) Grants
										(1)In
				generalThe Secretary shall make grants, on a competitive basis,
				to eligible applicants for the purpose of carrying out the activities described
				in section 3102(a)(1), subparagraphs (A) through (C) of section 3103(a)(1), and
				section 3103(g).
										(2)Terms and
				conditionsExcept as otherwise provided in this subsection,
				grants awarded under this subsection shall have the same terms and conditions
				as grants awarded to State entities under section 3103.
										(3)Eligible
				applicant definedFor purposes of this subsection, the term
				eligible applicant means an eligible applicant that desires to
				open a charter school in—
											(A)a State that did
				not apply for a grant under section 3103;
											(B)a State that did
				not receive a grant under section 3103; or
											(C)a State that
				received a grant under section 3103 and is in the 4th or 5th year of the grant
				period for such grant.
											(c)Contracts and
				grantsThe Secretary may
				carry out any of the activities described in this section directly or through
				grants, contracts, or cooperative agreements.
									3106.Federal
				formula allocation during first year and for successive enrollment
				expansions
									(a)In
				GeneralFor purposes of the allocation to schools by the States
				or their agencies of funds under part A of title I, and any other Federal funds
				which the Secretary allocates to States on a formula basis, the Secretary and
				each State educational agency shall take such measures as are necessary to
				ensure that every charter school receives the Federal funding for which the
				charter school is eligible not later than 5 months after the charter school
				first opens, notwithstanding the fact that the identity and characteristics of
				the students enrolling in that charter school are not fully and completely
				determined until that charter school actually opens. The measures similarly
				shall ensure that every charter school expanding its enrollment in any
				subsequent year of operation receives the Federal funding for which the charter
				school is eligible not later than 5 months after such expansion.
									(b)Adjustment and
				Late Openings
										(1)In
				generalThe measures described in subsection (a) shall include
				provision for appropriate adjustments, through recovery of funds or reduction
				of payments for the succeeding year, in cases where payments made to a charter
				school on the basis of estimated or projected enrollment data exceed the
				amounts that the school is eligible to receive on the basis of actual or final
				enrollment data.
										(2)RuleFor
				charter schools that first open after November 1 of any academic year, the
				State, in accordance with guidance provided by the Secretary and applicable
				Federal statutes and regulations, shall ensure that such charter schools that
				are eligible for the funds described in subsection (a) for such academic year
				have a full and fair opportunity to receive those funds during the charter
				schools' first year of operation.
										3107.Solicitation
				of input from charter school operatorsTo the extent practicable, the Secretary
				shall ensure that administrators, teachers, and other individuals directly
				involved in the operation of charter schools are consulted in the development
				of any rules, regulations, or nonregulatory guidance required to implement this
				subpart, as well as in the development of any rules, regulations, or
				nonregulatory guidance relevant to charter schools that are required to
				implement part A of title I, the Individuals with Disabilities Education Act,
				or any other program administered by the Secretary that provides education
				funds to charter schools or regulates the activities of charter schools.
								3108.Records
				transferState educational
				agencies and local educational agencies, as quickly as possible and to the
				extent practicable, shall ensure that a student’s records and, if applicable, a
				student’s individualized education program as defined in section 602(14) of the
				Individuals with Disabilities Education Act, are transferred to a charter
				school upon the transfer of the student to the charter school, and to another
				public school upon the transfer of the student from a charter school to another
				public school, in accordance with applicable State law.
								3109.Paperwork
				reductionTo the extent
				practicable, the Secretary and each authorized public chartering agency shall
				ensure that implementation of this subpart results in a minimum of paperwork
				for any eligible applicant or charter school.
								3110.DefinitionsIn this subpart:
									(1)Authorized
				public chartering agencyThe term authorized public
				chartering agency means a State educational agency, local educational
				agency, or other public entity that has the authority pursuant to State law and
				approved by the Secretary to authorize or approve a charter school.
									(2)Charter support
				organizationThe term charter support organization
				means a nonprofit, nongovernmental entity that provides, on a statewide or
				regional basis—
										(A)assistance to
				developers during the planning, program design, and initial implementation of a
				charter school; and
										(B)technical
				assistance to operate charter schools.
										(3)DeveloperThe
				term developer means an individual or group of individuals
				(including a public or private nonprofit organization), which may include
				teachers, administrators and other school staff, parents, or other members of
				the local community in which a charter school project will be carried
				out.
									(4)Eligible
				applicantThe term eligible applicant means a
				developer that has—
										(A)applied to an
				authorized public chartering authority to operate a charter school; and
										(B)provided adequate
				and timely notice to that authority.
										(5)Expansion of a
				high-quality charter schoolThe term expansion of a high-quality
				charter school means to significantly increase the enrollment of, or add
				one or more grades to, a high-quality charter school.
									(6)High-quality
				charter schoolThe term high-quality charter school
				means a charter school that—
										(A)shows evidence of
				strong academic results, which may include strong academic growth as determined
				by a State;
										(B)has no significant
				issues in the areas of student safety, financial management, or statutory or
				regulatory compliance;
										(C)has demonstrated success in significantly
				increasing student academic achievement and attainment for all students served
				by the charter school; and
										(D)has demonstrated
				success in increasing student academic achievement for the groups of students
				described in section 1111(b)(3)(B)(ii)(II), except that such demonstration is
				not required in a case in which the number of students in a group is
				insufficient to yield statistically reliable information or the results would
				reveal personally identifiable information about an individual student.
										(7)Replicable,
				high-quality charter school modelThe term replicable, high-quality
				charter school model means a high-quality charter school that has the
				capability of opening another such charter school under an existing
				charter.
									2Magnet School
				Assistance
								3121.PurposeThe purpose of this subpart is to assist in
				the desegregation of schools served by local educational agencies by providing
				financial assistance to eligible local educational agencies for—
									(1)the elimination,
				reduction, or prevention of minority group isolation in elementary schools and
				secondary schools with substantial proportions of minority students, which
				shall include assisting in the efforts of the United States to achieve
				voluntary desegregation in public schools;
									(2)the development
				and implementation of magnet school programs that will assist local educational
				agencies in achieving systemic reforms and providing all students the
				opportunity to meet State academic standards;
									(3)the development
				and design of innovative educational methods and practices that promote
				diversity and increase choices in public elementary schools and public
				secondary schools and public educational programs;
									(4)courses of
				instruction within magnet schools that will substantially strengthen the
				knowledge of academic subjects and the attainment of tangible and marketable
				career, technical, and professional skills of students attending such
				schools;
									(5)improving the
				ability of local educational agencies, including through professional
				development, to continue operating magnet schools at a high performance level
				after Federal funding for the magnet schools is terminated; and
									(6)ensuring that
				students enrolled in the magnet school programs have equitable access to a
				quality education that will enable the students to succeed academically and
				continue with postsecondary education or employment.
									3122.DefinitionFor the purpose of this subpart, the term
				magnet school means a public elementary school, public secondary
				school, public elementary education center, or public secondary education
				center that offers a special curriculum capable of attracting substantial
				numbers of students of different racial backgrounds.
								3123.Program
				authorizedFrom the amount
				appropriated under section 3(c)(1)(B), the Secretary, in accordance with this
				subpart, is authorized to award grants to eligible local educational agencies,
				and consortia of such agencies where appropriate, to carry out the purpose of
				this subpart for magnet schools that are—
									(1)part of an
				approved desegregation plan; and
									(2)designed to bring
				students from different social, economic, ethnic, and racial backgrounds
				together.
									3124.EligibilityA local educational agency, or consortium of
				such agencies where appropriate, is eligible to receive a grant under this
				subpart to carry out the purpose of this subpart if such agency or
				consortium—
									(1)is implementing a
				plan undertaken pursuant to a final order issued by a court of the United
				States, or a court of any State, or any other State agency or official of
				competent jurisdiction, that requires the desegregation of
				minority-group-segregated children or faculty in the elementary schools and
				secondary schools of such agency; or
									(2)without having
				been required to do so, has adopted and is implementing, or will, if a grant is
				awarded to such local educational agency, or consortium of such agencies, under
				this subpart, adopt and implement a plan that has been approved by the
				Secretary as adequate under title VI of the Civil Rights Act of 1964 for the
				desegregation of minority-group-segregated children or faculty in such
				schools.
									3125.Applications
				and requirements
									(a)ApplicationsAn
				eligible local educational agency, or consortium of such agencies, desiring to
				receive a grant under this subpart shall submit an application to the Secretary
				at such time and in such manner as the Secretary may reasonably require.
									(b)Information and
				assurancesEach application submitted under subsection (a) shall
				include—
										(1)a description
				of—
											(A)how a grant
				awarded under this subpart will be used to promote desegregation, including how
				the proposed magnet school programs will increase interaction among students of
				different social, economic, ethnic, and racial backgrounds;
											(B)the manner and
				extent to which the magnet school program will increase student academic
				achievement in the instructional area or areas offered by the school;
											(C)how the applicant
				will continue the magnet school program after assistance under this subpart is
				no longer available, and, if applicable, an explanation of why magnet schools
				established or supported by the applicant with grant funds under this subpart
				cannot be continued without the use of grant funds under this subpart;
											(D)how grant funds
				under this subpart will be used—
												(i)to
				improve student academic achievement for all students attending the magnet
				school programs; and
												(ii)to implement
				services and activities that are consistent with other programs under this Act,
				and other Acts, as appropriate; and
												(E)the criteria to be
				used in selecting students to attend the proposed magnet school program;
				and
											(2)assurances that
				the applicant will—
											(A)use grant funds
				under this subpart for the purposes specified in section 3121;
											(B)employ effective
				teachers in the courses of instruction assisted under this subpart;
											(C)not engage in
				discrimination based on race, religion, color, national origin, sex, or
				disability in—
												(i)the hiring,
				promotion, or assignment of employees of the applicant or other personnel for
				whom the applicant has any administrative responsibility;
												(ii)the assignment of
				students to schools, or to courses of instruction within the schools, of such
				applicant, except to carry out the approved plan; and
												(iii)designing or
				operating extracurricular activities for students;
												(D)carry out a
				quality education program that will encourage greater parental decisionmaking
				and involvement; and
											(E)give students
				residing in the local attendance area of the proposed magnet school program
				equitable consideration for placement in the program, consistent with
				desegregation guidelines and the capacity of the applicant to accommodate the
				students.
											(c)Special
				ruleNo grant shall be awarded under this subpart unless the
				Assistant Secretary of Education for Civil Rights determines that the
				assurances described in subsection (b)(2)(C) will be met.
									3126.PriorityIn awarding grants under this subpart, the
				Secretary shall give priority to applicants that—
									(1)demonstrate the
				greatest need for assistance, based on the expense or difficulty of effectively
				carrying out approved desegregation plans and the magnet school program for
				which the grant is sought;
									(2)propose to carry
				out new magnet school programs, or significantly revise existing magnet school
				programs;
									(3)propose to select
				students to attend magnet school programs by methods such as lottery, rather
				than through academic examination; and
									(4)propose to serve
				the entire student population of a school.
									3127.Use of
				funds
									(a)In
				generalGrant funds made available under this subpart may be used
				by an eligible local educational agency, or consortium of such agencies—
										(1)for planning and
				promotional activities directly related to the development, expansion,
				continuation, or enhancement of academic programs and services offered at
				magnet schools;
										(2)for the
				acquisition of books, materials, and equipment, including computers and the
				maintenance and operation of materials, equipment, and computers, necessary to
				conduct programs in magnet schools;
										(3)for the
				compensation, or subsidization of the compensation, of elementary school and
				secondary school teachers, and instructional staff where applicable, who are
				necessary to conduct programs in magnet schools;
										(4)with respect to a
				magnet school program offered to less than the entire student population of a
				school, for instructional activities that—
											(A)are designed to
				make available the special curriculum that is offered by the magnet school
				program to students who are enrolled in the school but who are not enrolled in
				the magnet school program; and
											(B)further the
				purpose of this subpart;
											(5)for activities,
				which may include professional development, that will build the recipient’s
				capacity to operate magnet school programs once the grant period has ended;
										(6)to enable the
				local educational agency, or consortium of such agencies, to have more
				flexibility in the administration of a magnet school program in order to serve
				students attending a school who are not enrolled in a magnet school program;
				and
										(7)to enable the
				local educational agency, or consortium of such agencies, to have flexibility
				in designing magnet schools for students in all grades.
										(b)Special
				ruleGrant funds under this subpart may be used for activities
				described in paragraphs (2) and (3) of subsection (a) only if the activities
				are directly related to improving student academic achievement based on the
				State’s academic standards or directly related to improving student reading
				skills or knowledge of mathematics, science, history, geography, English,
				foreign languages, art, or music, or to improving career, technical, and
				professional skills.
									3128.Limitations
									(a)Duration of
				awardsA grant under this subpart shall be awarded for a period
				that shall not exceed 3 fiscal years.
									(b)Limitation on
				planning fundsA local educational agency, or consortium of such
				agencies, may expend for planning (professional development shall not be
				considered to be planning for purposes of this subsection) not more than 50
				percent of the grant funds received under this subpart for the first year of
				the program and not more than 15 percent of such funds for each of the second
				and third such years.
									(c)AmountNo
				local educational agency, or consortium of such agencies, awarded a grant under
				this subpart shall receive more than $4,000,000 under this subpart for any 1
				fiscal year.
									(d)TimingTo
				the extent practicable, the Secretary shall award grants for any fiscal year
				under this subpart not later than July 1 of the applicable fiscal year.
									3129.Evaluations
									(a)ReservationThe
				Secretary may reserve not more than 2 percent of the funds appropriated under
				section 3(c)(1)(B) for any fiscal year to carry out evaluations, provide
				technical assistance, and carry out dissemination projects with respect to
				magnet school programs assisted under this subpart.
									(b)ContentsEach
				evaluation described in subsection (a), at a minimum, shall address—
										(1)how and the extent
				to which magnet school programs lead to educational quality and academic
				improvement;
										(2)the extent to
				which magnet school programs enhance student access to a quality
				education;
										(3)the extent to
				which magnet school programs lead to the elimination, reduction, or prevention
				of minority group isolation in elementary schools and secondary schools with
				substantial proportions of minority students; and
										(4)the extent to
				which magnet school programs differ from other school programs in terms of the
				organizational characteristics and resource allocations of such magnet school
				programs.
										(c)DisseminationThe
				Secretary shall collect and disseminate to the general public information on
				successful magnet school programs.
									3130.
				ReservationIn any fiscal year
				for which the amount appropriated under section 3(c)(1)(B) exceeds $75,000,000,
				the Secretary shall give priority in using such amounts in excess of
				$75,000,000 to awarding grants to local educational agencies or consortia of
				such agencies that did not receive a grant under this subpart in the preceding
				fiscal year.
								3Family Engagement
				in Education Programs
								3141.PurposesThe purposes of this subpart are the
				following:
									(1)To provide financial support to
				organizations to provide technical assistance and training to State and local
				educational agencies in the implementation and enhancement of systemic and
				effective family engagement policies, programs, and activities that lead to
				improvements in student development and academic achievement.
									(2)To assist State educational agencies, local
				educational agencies, community-based organizations, schools, and educators in
				strengthening partnerships among parents, teachers, school leaders,
				administrators, and other school personnel in meeting the educational needs of
				children and fostering greater parental engagement.
									(3)To support State educational agencies,
				local educational agencies, schools, educators, and parents in developing and
				strengthening the relationship between parents and their children’s school in
				order to further the developmental progress of children.
									(4)To coordinate activities funded under this
				subpart with parent involvement initiatives funded under section 1118 and other
				provisions of this Act.
									(5)To assist the Secretary, State educational
				agencies, and local educational agencies in the coordination and integration of
				Federal, State, and local services and programs to engage families in
				education.
									3142.Grants
				authorized
									(a)Statewide family
				engagement centersFrom the
				amount appropriated under section 3(c)(1)(C), the Secretary is authorized to
				award grants for each fiscal year to statewide organizations (or consortia of
				such organizations), to establish Statewide Family Engagement Centers that
				provide comprehensive training and technical assistance to State educational
				agencies, local educational agencies, schools identified by State educational
				agencies and local educational agencies, organizations that support
				family-school partnerships, and other organizations that carry out, or carry
				out directly, parent education and family engagement in education
				programs.
									(b)Minimum
				awardIn awarding grants under this section, the Secretary shall,
				to the extent practicable, ensure that a grant is awarded for a Statewide
				Family Engagement Center in an amount not less than $500,000.
									3143.Applications
									(a)SubmissionsEach
				statewide organization, or a consortium of such organizations, that desires a
				grant under this subpart shall submit an application to the Secretary at such
				time, in such manner, and including the information described in subsection
				(b).
									(b)ContentsEach
				application submitted under subsection (a) shall include, at a minimum, the
				following:
										(1)A description of
				the applicant’s approach to family engagement in education.
										(2)A description of the support that the
				Statewide Family Engagement Center that will be operated by the applicant will
				have from the State educational agency and any partner organization outlining
				the commitment to work with the center.
										(3)A description of
				the applicant’s plan for building a statewide infrastructure for family
				engagement in education, that includes—
											(A)management and
				governance;
											(B)statewide
				leadership; or
											(C)systemic services
				for family engagement in education.
											(4)A description of
				the applicant’s demonstrated experience in providing training, information, and
				support to State educational agencies, local educational agencies, schools,
				educators, parents, and organizations on family engagement in education
				policies and practices that are effective for parents (including low-income
				parents) and families, English learners, minorities, parents of students with
				disabilities, parents of homeless students, foster parents and students, and
				parents of migratory students, including evaluation results, reporting, or
				other data exhibiting such demonstrated experience.
										(5)A description of the steps the applicant
				will take to target services to low-income students and parents.
										(6)An assurance that
				the applicant will—
											(A)establish a
				special advisory committee, the membership of which includes—
												(i)parents, who shall
				constitute a majority of the members of the special advisory committee;
												(ii)representatives
				of education professionals with expertise in improving services for
				disadvantaged children;
												(iii)representatives
				of local elementary schools and secondary schools, including students;
												(iv)representatives
				of the business community; and
												(v)representatives of
				State educational agencies and local educational agencies;
												(B)use not less than
				65 percent of the funds received under this subpart in each fiscal year to
				serve local educational agencies, schools, and community-based organizations
				that serve high concentrations of disadvantaged students, including English
				learners, minorities, parents of students with disabilities, parents of
				homeless students, foster parents and students, and parents of migratory
				students;
											(C)operate a Statewide Family Engagement
				Center of sufficient size, scope, and quality to ensure that the Center is
				adequate to serve the State educational agency, local educational agencies, and
				community-based organizations;
											(D)ensure that the
				Center will retain staff with the requisite training and experience to serve
				parents in the State;
											(E)serve urban,
				suburban, and rural local educational agencies and schools;
											(F)work with—
												(i)other Statewide
				Family Engagement Centers assisted under this subpart; and
												(ii)parent training
				and information centers and community parent resource centers assisted under
				sections 671 and 672 of the Individuals with Disabilities Education Act;
												(G)use not less than
				30 percent of the funds received under this subpart for each fiscal year to
				establish or expand technical assistance for evidence-based parent education
				programs;
											(H)provide assistance
				to State educational agencies and local educational agencies and
				community-based organizations that support family members in supporting student
				academic achievement;
											(I)work with State
				educational agencies, local educational agencies, schools, educators, and
				parents to determine parental needs and the best means for delivery of services
				to address such needs;
											(J)conduct sufficient
				outreach to assist parents, including parents who the applicant may have a
				difficult time engaging with a school or local educational agency; and
											(K)conduct outreach to low-income students and
				parents, including low-income students and parents who are not proficient in
				English.
											3144.Uses of
				funds
									(a)In
				generalGrantees shall use grant funds received under this
				subpart, based on the needs determined under
				section 3143(b)(5)(I), to provide
				training and technical assistance to State educational agencies, local
				educational agencies, and organizations that support family-school
				partnerships, and activities, services, and training for local educational
				agencies, school leaders, educators, and parents—
										(1)to assist parents
				in participating effectively in their children’s education and to help their
				children meet State standards, such as assisting parents—
											(A)to engage in
				activities that will improve student academic achievement, including
				understanding how they can support learning in the classroom with activities at
				home and in afterschool and extracurricular programs;
											(B)to communicate
				effectively with their children, teachers, school leaders, counselors,
				administrators, and other school personnel;
											(C)to become active
				participants in the development, implementation, and review of school-parent
				compacts, family engagement in education policies, and school planning and
				improvement;
											(D)to participate in
				the design and provision of assistance to students who are not making academic
				progress;
											(E)to participate in
				State and local decisionmaking;
											(F)to train other
				parents; and
											(G)to help the
				parents learn and use technology applied in their children's education;
											(2)to develop and
				implement, in partnership with the State educational agency, statewide family
				engagement in education policy and systemic initiatives that will provide for a
				continuum of services to remove barriers for family engagement in education and
				support school reform efforts; and
										(3)to develop and
				implement parental involvement policies under this Act.
										(b)Matching funds
				for grant renewalFor each fiscal year after the first fiscal
				year for which an organization or consortium receives assistance under this
				section, the organization or consortium shall demonstrate in the application
				that a portion of the services provided by the organization or consortium is
				supported through non-Federal contributions, which may be in cash or
				in-kind.
									(c)Technical
				assistanceThe Secretary shall reserve not more than 2 percent of
				the funds appropriated under section 3(c)(1)(C) to carry out this subpart to
				provide technical assistance, by competitive grant or contract, for the
				establishment, development, and coordination of Statewide Family Engagement
				Centers.
									(d)Rule of
				constructionNothing in this section shall be construed to
				prohibit a Statewide Family Engagement Center from—
										(1)having its
				employees or agents meet with a parent at a site that is not on school grounds;
				or
										(2)working with
				another agency that serves children.
										(e)Parental
				rightsNotwithstanding any other provision of this
				section—
										(1)no person
				(including a parent who educates a child at home, a public school parent, or a
				private school parent) shall be required to participate in any program of
				parent education or developmental screening under this section; and
										(2)no program or
				center assisted under this section shall take any action that infringes in any
				manner on the right of a parent to direct the education of their
				children.
										3145.Family
				engagement in Indian schoolsThe Secretary of the Interior, in
				consultation with the Secretary of Education, shall establish, or enter into
				contracts and cooperative agreements with local Indian nonprofit parent
				organizations to establish and operate Family Engagement Centers.
								BLocal Academic
				Flexible Grant
							3201.PurposeThe purpose of this part is to—
								(1)provide local
				educational agencies with the opportunity to access funds to support the
				initiatives important to their schools and students to improve academic
				achievement, including protecting student safety; and
								(2)provide nonprofit
				and for-profit entities the opportunity to work with students to improve
				academic achievement, including student safety.
								3202.Allotments to
				States
								(a)ReservationsFrom
				the funds appropriated under section 3(c)(2) for any fiscal year, the Secretary
				shall reserve—
									(1)not more than
				one-half of 1 percent for national activities to provide technical assistance
				to eligible entities in carrying out programs under this part; and
									(2)not more than
				one-half of 1 percent for payments to the outlying areas and the Bureau of
				Indian Education, to be allotted in accordance with their respective needs for
				assistance under this part, as determined by the Secretary, to enable the
				outlying areas and the Bureau to carry out the purpose of this part.
									(b)State
				allotments
									(1)DeterminationFrom
				the funds appropriated under section 3(c)(2) for any fiscal year and remaining
				after the Secretary makes reservations under subsection (a), the Secretary
				shall allot to each State for the fiscal year an amount that bears the same
				relationship to the remainder as the amount the State received under chapter B
				of subpart 1 of part A of title I for the preceding fiscal year bears to the
				amount all States received under that chapter for the preceding fiscal year,
				except that no State shall receive less than an amount equal to one-half of 1
				percent of the total amount made available to all States under this
				subsection.
									(2)Reallotment of
				unused fundsIf a State does not receive an allotment under this
				part for a fiscal year, the Secretary shall reallot the amount of the State's
				allotment to the remaining States in accordance with this section.
									(c)State use of
				funds
									(1)In
				generalEach State that receives an allotment under this part
				shall reserve not less than 75 percent of the amount allotted to the State
				under subsection (b) for each fiscal year for awards to eligible entities under
				section 3204.
									(2)Awards to
				nongovernmental entities to improve student academic achievementEach State that receives an allotment under
				subsection (b) for each fiscal year shall reserve not less than 10 percent of
				the amount allotted to the State for awards to nongovernmental entities under
				section 3205.
									(3)State activities
				and State administrationA State educational agency may reserve
				not more than 15 percent of the amount allotted to the State under subsection
				(b) for each fiscal year for the following:
										(A)Enabling the State educational
				agency—
											(i)to
				pay the costs of developing the State assessments and standards required under
				section 1111(b), which may include the costs of working, at the sole discretion
				of the State, in voluntary partnerships with other States to develop such
				assessments and standards; or
											(ii)if the State has
				developed the assessments and standards required under section 1111(b), to
				administer those assessments or carry out other activities related to ensuring
				that the State’s schools and local educational agencies are helping students
				meet the State’s academic standards under such section.
											(B)The administrative
				costs of carrying out its responsibilities under this part, except that not
				more than 5 percent of the reserved amount may be used for this purpose.
										(C)Monitoring and
				evaluation of programs and activities assisted under this part.
										(D)Providing training
				and technical assistance under this part.
										(E)Statewide academic
				focused programs.
										(F)Sharing
				evidence-based and other effective strategies with eligible entities.
										3203.State
				application
								(a)In
				generalIn order to receive an allotment under section 3202 for
				any fiscal year, a State shall submit to the Secretary, at such time as the
				Secretary may require, an application that—
									(1)designates the
				State educational agency as the agency responsible for the administration and
				supervision of programs assisted under this part;
									(2)describes how the
				State educational agency will use funds reserved for State-level activities,
				including how, if any, of the funds will be used to support student
				safety;
									(3)describes the procedures and criteria the
				State educational agency will use for reviewing applications and awarding funds
				to eligible entities on a competitive basis, which shall include reviewing how
				the proposed project will help increase student academic achievement;
									(4)describes how the
				State educational agency will ensure that awards made under this part
				are—
										(A)of sufficient size
				and scope to support high-quality, effective programs that are consistent with
				the purpose of this part; and
										(B)in amounts that
				are consistent with section 3204(f);
										(5)describes the
				steps the State educational agency will take to ensure that programs implement
				effective strategies, including providing ongoing technical assistance and
				training, and dissemination of evidence-based and other effective
				strategies;
									(6)describes how the
				State educational agency will consider students across all grades when making
				these awards;
									(7)an assurance that,
				other than providing technical and advisory assistance and monitoring
				compliance with this part, the State educational agency has not exercised and
				will not exercise any influence in the decision-making process of eligible
				entities as to the expenditure of funds received by the eligible entities under
				this part;
									(8)describes how
				programs under this part will be coordinated with programs under this Act, and
				other programs as appropriate;
									(9)contains an
				assurance that the State educational agency—
										(A)will make awards
				for programs for a period of not more than 5 years; and
										(B)will require each
				eligible entity seeking such an award to submit a plan describing how the
				project to be funded through the award will continue after funding under this
				part ends, if applicable;
										(10)contains an
				assurance that funds appropriated to carry out this part will be used to
				supplement, and not supplant, State and local public funds expended to provide
				programs and activities authorized under this part and other similar programs;
				and
									(11)an assurance that the State will support
				projects from each of the categories listed in section 3204(b)(1)(D) in
				awarding subgrants to local educational agencies.
									(b)Deemed
				approvalAn application submitted by a State educational agency
				pursuant to subsection (a) shall be deemed to be approved by the Secretary
				unless the Secretary makes a written determination, prior to the expiration of
				the 120-day period beginning on the date on which the Secretary received the
				application, that the application is not in compliance with this part.
								(c)DisapprovalThe
				Secretary shall not finally disapprove the application, except after giving the
				State educational agency notice and an opportunity for a hearing.
								(d)NotificationIf
				the Secretary finds that the application is not in compliance, in whole or in
				part, with this part, the Secretary shall—
									(1)give the State
				educational agency notice and an opportunity for a hearing; and
									(2)notify the State
				educational agency of the finding of noncompliance, and, in such notification,
				shall—
										(A)cite the specific
				provisions in the application that are not in compliance; and
										(B)request additional
				information, only as to the noncompliant provisions, needed to make the
				application compliant.
										(e)ResponseIf
				the State educational agency responds to the Secretary's notification described
				in subsection (d)(2) during the 45-day period beginning on the date on which
				the agency received the notification, and resubmits the application with the
				requested information described in subsection (d)(2)(B), the Secretary shall
				approve or disapprove such application prior to the later of—
									(1)the expiration of
				the 45-day period beginning on the date on which the application is
				resubmitted; or
									(2)the expiration of
				the 120-day period described in subsection (b).
									(f)Failure To
				respondIf the State educational agency does not respond to the
				Secretary's notification described in subsection (d)(2) during the 45-day
				period beginning on the date on which the agency received the notification,
				such application shall be deemed to be disapproved.
								(g)Rule of
				ConstructionAn application
				submitted by a State educational agency pursuant to subsection (a) shall not be
				approved or disapproved based upon the activities for which the agency may make
				funds available to eligible entities under section 3204 if the agency’s use of
				funds is consistent with section 3204(b).
								3204.Local competitive
				grant program
								(a)In
				generalA State that receives funds under this part for a fiscal
				year shall provide the amount made available under section 3202(c)(1) to
				eligible entities in accordance with this section.
								(b)Use of
				funds
									(1)In
				generalAn eligible entity that receives an award under this part
				shall use the funds for activities that—
										(A)are
				evidence-based;
										(B)will improve
				student academic achievement;
										(C)are allowable
				under State law; and
										(D)focus on one or more projects from the
				following two categories:
											(i)Supplemental student support activities
				such as before, after, or summer school activities, tutoring, and expanded
				learning time, but not including athletics or in-school learning
				activities.
											(ii)Activities designed to support students,
				such as academic subject specific programs (including computer science and
				other science, technology, engineering, and mathematics programs), including
				civic education, adjunct teacher programs, extended learning time programs,
				dual enrollment programs, and parent engagement, but not including activities
				to—
												(I)support smaller
				class sizes or construction; or
												(II)provide
				compensation or benefits to teachers, school leaders, other school officials,
				or local educational agency staff.
												(2)Participation of
				children enrolled in private schoolsAn eligible entity that
				receives an award under this part shall ensure compliance with section 5501
				(relating to participation of children enrolled in private schools).
									(c)Application
									(1)In
				generalTo be eligible to receive an award under this part, an
				eligible entity shall submit an application to the State educational agency at
				such time, in such manner, and including such information as the State
				educational agency may reasonably require, including the contents required by
				paragraph (2).
									(2)ContentsEach
				application submitted under paragraph (1) shall include—
										(A)a description of the activities to be
				funded and how they are consistent with subsection (b), including any
				activities that will increase student safety;
										(B)an assurance that
				funds under this part will be used to increase the level of State, local, and
				other non-Federal funds that would, in the absence of funds under this part, be
				made available for programs and activities authorized under this part, and in
				no case supplant State, local, or non-Federal funds;
										(C)an assurance that
				the community will be given notice of an intent to submit an application with
				an opportunity for comment, and that the application will be available for
				public review after submission of the application; and
										(D)an assurance that
				students who benefit from any activity funded under this part shall continue to
				maintain enrollment in a public elementary or secondary school.
										(d)ReviewIn reviewing local applications under this
				section, a State educational agency shall use a peer review process or other
				methods of assuring the quality of such applications but the review shall be
				limited to the likelihood that the project will increase student academic
				achievement.
								(e)Geographic
				diversityA State educational agency shall distribute funds under
				this part equitably among geographic areas within the State, including rural,
				suburban, and urban communities.
								(f)AwardA grant shall be awarded to all eligible
				entities that submit an application that meets the requirements of this section
				in an amount that is not less than $10,000, but there shall be only one award
				granted to any one local educational agency, but such award may be for multiple
				projects or programs with the local educational agency.
								(g)Duration of
				awardsGrants under this part may be awarded for a period of not
				more than 5 years.
								(h)Eligible entity
				definedIn this section, the term eligible entity
				means—
									(1)a local educational agency in partnership
				with a community-based organization, business entity, or nongovernmental
				entity;
									(2)a consortium of
				local educational agencies working in partnership with a community-based
				organization, business entity, or nongovernmental entity;
									(3)a community-based organization in
				partnership with a local educational agency and, if applicable, a business
				entity or nongovernmental entity; or
									(4)a business entity
				in partnership with a local educational agency and, if applicable, a
				community-based organization or nongovernmental entity.
									3205.Awards to
				nongovernmental entities to improve academic achievement
								(a)In
				generalFrom the amount
				reserved under
				section 3202(c)(2), a State
				educational agency shall award grants to nongovernmental entities, including
				public or private organizations, community-based or faith-based organizations,
				and business entities for a program or project to increase the academic
				achievement of public school students attending public elementary or secondary
				schools (or both) in compliance with the requirements in this section. Subject
				to the availability of funds, the State educational agency shall award a grant
				to each eligible applicant that meets the requirements in a sufficient size and
				scope to support the program.
								(b)ApplicationThe
				State educational agency shall require an application that includes the
				following information:
									(1)A description of
				the program or project the applicant will use the funds to support.
									(2)A description of
				how the applicant is using or will use other State, local, or private funding
				to support the program or project.
									(3)A description of how the program or project
				will help increase student academic achievement, including the evidence to
				support this claim.
									(4)A description of
				the student population the program or project is targeting to impact, and if
				the program will prioritize students in high-need local educational
				agencies.
									(5)A description of
				how the applicant will conduct sufficient outreach to ensure students can
				participate in the program or project.
									(6)A description of
				any partnerships the applicant has entered into with local educational agencies
				or other entities the applicant will work with, if applicable.
									(7)A description of how the applicant will
				work to share evidence-based and other effective strategies from the program or
				project with local educational agencies and other entities working with
				students to increase academic achievement.
									(8)An assurance that students who benefit from
				any program or project funded under this section shall continue to maintain
				enrollment in a public elementary or secondary school.
									(c)Matching
				contributionAn eligible
				applicant receiving a grant under this section shall provide, either directly
				or through private contributions, non-Federal matching funds equal to not less
				than 50 percent of the amount of the grant.
								(d)ReviewThe
				State educational agency shall review the application to ensure that—
									(1)the applicant is
				an eligible applicant;
									(2)the application
				clearly describes the required elements in
				subsection (b);
									(3)the entity meets
				the matching requirement described in
				subsection (c); and
									(4)the program is allowable and complies with
				Federal, State, and local laws.
									(e)Distribution of
				fundsIf the application requests exceed the funds available, the
				State educational agency shall prioritize projects that support students in
				high-need local educational agencies and ensure geographic diversity, including
				serving rural, suburban, and urban areas.
								(f)Administrative
				costsNot more than 1 percent of a grant awarded under this
				section may be used for administrative costs.
								3206.ReportEach recipient of a grant under
				section 3204 or 3205 shall report to the State educational
				agency on—
								(1)the success of the
				program in reaching the goals of the program;
								(2)a description of
				the students served by the program and how the students’ academic achievement
				improved; and
								(3)the results of any
				evaluation conducted on the success of the program.
								.
			IVImpact
			 Aid
			401.PurposeSection 8001 (20 U.S.C. 7701) is amended by
			 striking challenging State standards and inserting State
			 academic standards.
			402.Payments
			 relating to Federal acquisition of real propertySection 8002 (20 U.S.C. 7702) is amended—
				(1)in subsection (a)(1)(C), by amending the
			 matter preceding clause (i) to read as follows:
					
						(C)had an assessed value according to original
				records (including facsimiles or other reproductions of those records)
				documenting the assessed value of such property (determined as of the time or
				times when so acquired) prepared by the local officials referred to in
				subsection (b)(3) or, when such original records are not available due to
				unintentional destruction (such as natural disaster, fire, flooding, pest
				infestation, or deterioration due to age), other records, including Federal
				agency records, local historical records, or other records that the Secretary
				determines to be appropriate and reliable, aggregating 10 percent or more of
				the assessed value
				of—
						.
				(2)in subsection
			 (b)(1)(B), by striking section 8014(a) and inserting
			 section 3(d)(1); and
				(3)by amending subsection (f) to read as
			 follows:
					
						(f)Special
				RuleBeginning with fiscal
				year 2014, a local educational agency shall be deemed to meet the requirements
				of subsection (a)(1)(C) if records to determine eligibility under such
				subsection were destroyed prior to fiscal year 2000 and the agency received
				funds under subsection (b) in the previous
				year.
						;
				(4)by amending subsection (g) to read as
			 follows:
					
						(g)Former
				Districts
							(1)ConsolidationsFor
				fiscal year 2006 and each succeeding fiscal year, if a local educational agency
				described in paragraph (2) is formed at any time after 1938 by the
				consolidation of two or more former school districts, the local educational
				agency may elect to have the Secretary determine its eligibility and any amount
				for which the local educational agency is eligible under this section for such
				fiscal year on the basis of one or more of those former districts, as
				designated by the local educational agency.
							(2)Eligible local
				educational agenciesA local educational agency described in this
				paragraph is—
								(A)any local
				educational agency that, for fiscal year 1994 or any preceding fiscal year,
				applied for, and was determined to be eligible under section 2(c) of the Act of
				September 30, 1950 (Public Law 874, 81st Congress) as that section was in
				effect for that fiscal year; or
								(B)a local
				educational agency formed by the consolidation of 2 or more school districts,
				at least one of which was eligible for assistance under this section for the
				fiscal year preceding the year of the consolidation, if—
									(i)for fiscal years
				2006 through 2013, the local educational agency notifies the Secretary not
				later than 30 days after the date of enactment of the Student Success Act of
				the designation described in paragraph (1); and
									(ii)for fiscal year
				2014, and each subsequent fiscal year, the local educational agency includes
				the designation in its application under section 8005 or any timely amendment
				to such application.
									(3)Availability of
				FundsNotwithstanding any other provision of law limiting the
				period during which the Secretary may obligate funds appropriated for any
				fiscal year after fiscal year 2005, the Secretary may obligate funds remaining
				after final payments have been made for any of such fiscal years to carry out
				this
				subsection.
							;
				(5)in subsection
			 (h)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (C)(ii), by striking section 8014(a) and inserting
			 section 3(d)(1); and
						(ii)in subparagraph (D), by striking
			 section 8014(a) and inserting section 3(d)(1);
			 and
						(B)in paragraph (4), by striking Impact
			 Aid Improvement Act of 2012 and inserting Student Success
			 Act;
					(6)by repealing
			 subsections (k) and (m);
				(7)by redesignating
			 subsection (l) as subsection (j);
				(8)by amending
			 subsection (j) (as so redesignated) by striking (h)(4)(B) and
			 inserting (h)(2); and
				(9)by redesignating
			 subsection (n) as subsection (k).
				403.Payments for
			 eligible federally connected children
				(a)Computation of
			 paymentSection 8003(a) (20 U.S.C. 7703(a)) is
			 amended—
					(1)in the matter
			 preceding subparagraph (A) of paragraph (1), by inserting after schools
			 of such agency the following: (including those children enrolled
			 in such agency as a result of the open enrollment policy of the State in which
			 the agency is located, but not including children who are enrolled in a
			 distance education program at such agency and who are not residing within the
			 geographic boundaries of such agency); and
					(2)in paragraph (5)(A), by striking
			 1984 and all that follows through situated and
			 inserting 1984, or under lease of off-base property under subchapter IV
			 of chapter 169 of title 10,
			 United States Code, to be children described under paragraph (1)(B) if the
			 property described is within the fenced security perimeter of the military
			 facility or attached to and under any type of force protection agreement with
			 the military installation upon which such housing is situated.
					(b)Basic support
			 payments for heavily impacted local educational agenciesSection 8003(b) (20 U.S.C. 7703(b))
			 is amended—
					(1)by striking section 8014(b)
			 each place it appears and inserting section 3(d)(2);
					(2)in paragraph (1),
			 by repealing subparagraph (E);
					(3)in paragraph
			 (2)—
						(A)in subparagraph (A), by inserting at the
			 end the following:
							
								(iii)The Secretary shall—
									(I)deem each local educational agency that
				received a basic support payment under this paragraph for fiscal year 2009 as
				eligible to receive a basic support payment under this paragraph for fiscal
				years 2012 and 2013; and
									(II)make a payment to each such local
				educational agency under this paragraph for fiscal years 2012 and
				2013.
									;
				and
						(B)in subparagraph
			 (B)—
							(i)by
			 striking continuing in the heading;
							(ii)by
			 amending clause (i) to read as follows:
								
									(i)In
				generalA heavily impacted
				local educational agency is eligible to receive a basic support payment under
				subparagraph (A) with respect to a number of children determined under
				subsection (a)(1) if the agency—
										(I)is a local educational agency—
											(aa)whose boundaries
				are the same as a Federal military installation or an island property
				designated by the Secretary of the Interior to be property that is held in
				trust by the Federal Government; and
											(bb)that has no
				taxing authority;
											(II)is a local educational agency that—
											(aa)has
				an enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency that is not less than
				45 percent;
											(bb)has a per-pupil expenditure that is less
				than—
												(AA)for an agency
				that has a total student enrollment of 500 or more students, 125 percent of the
				average per-pupil expenditure of the State in which the agency is located;
				or
												(BB)for any agency
				that has a total student enrollment less than 500, 150 percent of the average
				per-pupil expenditure of the State in which the agency is located or the
				average per-pupil expenditure of 3 or more comparable local educational
				agencies in the State in which the agency is located; and
												(cc)is an agency that—
												(AA)has a tax rate
				for general fund purposes that is not less than 95 percent of the average tax
				rate for general fund purposes of comparable local educational agencies in the
				State; or
												(BB)was eligible to
				receive a payment under this subsection for fiscal year 2013 and is located in
				a State that by State law has eliminated ad valorem tax as a revenue for local
				educational agencies;
												(III)is a local educational agency that—
											(aa)has
				an enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency that is not less than
				20 percent;
											(bb)for
				the 3 fiscal years preceding the fiscal year for which the determination is
				made, the average enrollment of children who are not described in subsection
				(a)(1) and who are eligible for a free or reduced price lunch under the Richard
				B. Russell National School Lunch Act constitutes a percentage of the total
				student enrollment of the agency that is not less than 65 percent; and
											(cc)has
				a tax rate for general fund purposes which is not less than 125 percent of the
				average tax rate for general fund purposes for comparable local educational
				agencies in the State;
											(IV)is a local educational agency that has a
				total student enrollment of not less than 25,000 students, of which—
											(aa)not
				less than 50 percent are children described in subsection (a)(1); and
											(bb)not
				less than 5,500 of such children are children described in subparagraphs (A)
				and (B) of subsection (a)(1); or
											(V)is a local educational agency that—
											(aa)has
				an enrollment of children described in subsection (a)(1) including, for
				purposes of determining eligibility, those children described in subparagraphs
				(F) and (G) of such subsection, that is not less than 35 percent of the total
				student enrollment of the agency; and
											(bb)was
				eligible to receive assistance under subparagraph (A) for fiscal year
				2001.
											;
				and
							(iii)in
			 clause (ii)—
								(I)by striking
			 A heavily and inserting the following:
									
										(I)In
				generalSubject to subclause
				(II), a heavily
										;
				and
								(II)by adding at the
			 end the following:
									
										(II)Loss of
				eligibility due to falling below 95 percent of the average tax rate for general
				fund purposesIn a case of a
				heavily impacted local educational agency that is eligible to receive a basic
				support payment under subparagraph (A), but that has had, for 2 consecutive
				fiscal years, a tax rate for general fund purposes that falls below 95 percent
				of the average tax rate for general fund purposes of comparable local
				educational agencies in the State, such agency shall be determined to be
				ineligible under clause (i) and ineligible to receive a basic support payment
				under subparagraph (A) for each fiscal year succeeding such 2 consecutive
				fiscal years for which the agency has such a tax rate for general fund
				purposes, and until the fiscal year for which the agency resumes such
				eligibility in accordance with clause
				(iii).
										;
				
								(C)by striking
			 subparagraph (C);
						(D)by redesignating
			 subparagraphs (D) through (H) as subparagraphs (C) through (G),
			 respectively;
						(E)in subparagraph
			 (C) (as so redesignated)—
							(i)in
			 the heading, by striking regular;
							(ii)by
			 striking Except as provided in subparagraph (E) and inserting
			 Except as provided in subparagraph (D);
							(iii)by
			 amending subclause (I) of clause (ii) to read as
			 follows:
								
									(I)(aa)For a local educational
				agency with respect to which 35 percent or more of the total student enrollment
				of the schools of the agency are children described in subparagraph (D) or (E)
				(or a combination thereof) of subsection (a)(1), and that has an enrollment of
				children described in subparagraph (A), (B), or (C) of such subsection equal to
				at least 10 percent of the agency’s total enrollment, the Secretary shall
				calculate the weighted student units of those children described in
				subparagraph (D) or (E) of such subsection by multiplying the number of such
				children by a factor of 0.55.
										(bb)Notwithstanding subitem (aa), a local
				educational agency that received a payment under this paragraph for fiscal year
				2013 shall not be required to have an enrollment of children described in
				subparagraph (A), (B), or (C) of subsection (a)(1) equal to at least 10 percent
				of the agency’s total enrollment.
										;
				and
							(iv)by amending
			 subclause (III) of clause (ii) by striking (B)(i)(II)(aa) and
			 inserting subparagraph (B)(i)(I);
							(F)in subparagraph
			 (D)(i)(II) (as so redesignated), by striking 6,000 and inserting
			 5,500;
						(G)in subparagraph
			 (E) (as so redesignated)—
							(i)by
			 striking Secretary and all that follows through shall
			 use and inserting Secretary shall use;
							(ii)by
			 striking ; and and inserting a period; and
							(iii)by striking clause (ii);
							(H)in subparagraphs
			 (F) (as so redesignated), by striking subparagraph
			 (C)(i)(II)(bb) and inserting subparagraph
			 (B)(i)(II)(bb)(BB);
						(I)in subparagraph
			 (G) (as so redesignated)—
							(i)in
			 clause (i)—
								(I)by striking
			 subparagraph (B), (C), (D), or (E) and inserting
			 subparagraph (B), (C), or (D);
								(II)by striking
			 by reason of and inserting due to;
								(III)by inserting
			 after clause (iii) the following , or as the direct
			 result of base realignment and closure or modularization as determined by the
			 Secretary of Defense and force structure change or force relocation;
			 and
								(IV)by inserting
			 before the period, the following: or during such time as activities
			 associated with base closure and realignment, modularization, force structure
			 change, or force relocation are ongoing; and
								(ii)in clause (ii),
			 by striking (D) or (E) each place it appears and inserting
			 (C) or (D);
							(4)in paragraph
			 (3)—
						(A)in subparagraph
			 (B)—
							(i)by amending clause
			 (iii) to read as follows:
								
									(iii)In the case of a local educational agency
				providing a free public education to students enrolled in kindergarten through
				grade 12, but which enrolls students described in subparagraphs (A), (B), and
				(D) of subsection (a)(1) only in grades 9 through 12, and which received a
				final payment in fiscal year 2009 calculated under this paragraph (as this
				paragraph was in effect on the day before the date of enactment of the Student
				Success Act) for students in grades 9 through 12, the Secretary shall, in
				calculating the agency’s payment, consider only that portion of such agency’s
				total enrollment of students in grades 9 through 12 when calculating the
				percentage under clause (i)(I) and only that portion of the total current
				expenditures attributed to the operation of grades 9 through 12 in such agency
				when calculating the percentage under clause
				(i)(II).
									;
				and
							(ii)by
			 adding at the end the following:
								
									(v)In the case of a local educational agency
				that is providing a program of distance education to children not residing
				within the geographic boundaries of the agency, the Secretary shall—
										(I)for purposes of the calculation under
				clause (i)(I), disregard such children from the total number of children in
				average daily attendance at the schools served by such agency; and
										(II)for purposes of the calculation under
				clause (i)(II), disregard any funds received for such children from the total
				current expenditures for such
				agency.
										;
							(B)in subparagraph
			 (C), by striking subparagraph (D) or (E) of paragraph (2), as the case
			 may be and inserting paragraph (2)(D); and
						(C)by amending
			 subparagraph (D) to read as follows:
							
								(D)Ratable
				distributionFor any fiscal year described in subparagraph (A)
				for which the sums available exceed the amount required to pay each local
				educational agency 100 percent of its threshold payment, the Secretary shall
				distribute the excess sums to each eligible local educational agency that has
				not received its full amount computed under paragraph (1) or (2) (as the case
				may be) by multiplying—
									(i)a
				percentage, the denominator of which is the difference between the full amount
				computed under paragraph (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment (as calculated
				under subparagraphs (B) and (C)) of all local educational agencies, and the
				numerator of which is the aggregate of the excess sums, by
									(ii)the difference
				between the full amount computed under paragraph (1) or (2) (as the case may
				be) for the agency and the amount of the threshold payment as calculated under
				subparagraphs (B) and (C) of the
				agency.
									;
				and
						(D)by inserting at
			 the end the following new subparagraphs:
							
								(E)Insufficient
				paymentsFor each fiscal year
				described in subparagraph (A) for which the sums appropriated under section
				3(d)(2) are insufficient to pay each local educational agency all of the local
				educational agency’s threshold payment described in subparagraph (D), the
				Secretary shall ratably reduce the payment to each local educational agency
				under this paragraph.
								(F)IncreasesIf
				the sums appropriated under section 3(d)(2) are sufficient to increase the
				threshold payment above the 100 percent threshold payment described in
				subparagraph (D), then the Secretary shall increase payments on the same basis
				as such payments were reduced, except no local educational agency may receive a
				payment amount greater than 100 percent of the maximum payment calculated under
				this subsection.
								;
				and
						(5)in paragraph
			 (4)—
						(A)in subparagraph
			 (A), by striking through (D) and inserting and
			 (C); and
						(B)in subparagraph
			 (B), by striking subparagraph (D) or (E) and inserting
			 subparagraph (C) or (D).
						(c)Prior year
			 dataParagraph (2) of section
			 8003(c) (20 U.S.C.
			 7703(c)) is amended to read as follows:
					
						(2)ExceptionCalculation of payments for a local
				educational agency shall be based on data from the fiscal year for which the
				agency is making an application for payment if such agency—
							(A)is newly
				established by a State, for the first year of operation of such agency
				only;
							(B)was eligible to
				receive a payment under this section for the previous fiscal year and has had
				an overall increase in enrollment (as determined by the Secretary in
				consultation with the Secretary of Defense, the Secretary of Interior, or the
				heads of other Federal agencies)—
								(i)of
				not less than 10 percent, or 100 students, of children described in—
									(I)subparagraph (A),
				(B), (C), or (D) of subsection (a)(1); or
									(II)subparagraphs (F)
				and (G) of subsection (a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense or the Department of
				Interior; and
									(ii)that is the
				direct result of closure or realignment of military installations under the
				base closure process or the relocation of members of the Armed Forces and
				civilian employees of the Department of Defense as part of the force structure
				changes or movements of units or personnel between military installations or
				because of actions initiated by the Secretary of the Interior or the head of
				another Federal agency; or
								(C)was eligible to
				receive a payment under this section for the previous fiscal year and has had
				an increase in enrollment (as determined by the Secretary)—
								(i)of
				not less than 10 percent of children described in subsection (a)(1) or not less
				than 100 of such children; and
								(ii)that is the
				direct result of the closure of a local educational agency that received a
				payment under subsection (b)(1) or (b)(2) in the previous fiscal
				year.
								.
				(d)Children with
			 disabilitiesSection
			 8003(d)(1) (20
			 U.S.C. 7703(d)) is amended by striking section
			 8014(c) and inserting section 3(d)(3).
				(e)Hold-HarmlessSection 8003(e) (20 U.S.C. 7703(e))
			 is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalSubject to paragraph
				(2), the total amount the Secretary shall pay a local educational agency under
				subsection (b)—
								(A)for fiscal year
				2014, shall not be less than 90 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2013;
								(B)for fiscal year
				2015, shall not be less than 85 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2013; and
								(C)for fiscal year
				2016, shall not be less than 80 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2013.
								;
				and
					(2)by amending paragraph (2) to read as
			 follows:
						
							(2)Maximum
				amountThe total amount
				provided to a local educational agency under subparagraph (A), (B), or (C) of
				paragraph (1) for a fiscal year shall not exceed the maximum basic support
				payment amount for such agency determined under paragraph (1) or (2) of
				subsection (b), as the case may be, for such fiscal
				year.
							.
					(f)Maintenance of
			 effortSection 8003
			 (20 U.S.C.
			 7703) is amended by striking subsection (g).
				404.Policies and
			 procedures relating to children residing on Indian landsSection 8004(e)(9) is amended by striking
			 Bureau of Indian Affairs and inserting Bureau of Indian
			 Education.
			405.Application for
			 payments under sections 8002 and 8003Section 8005(b) (20 U.S.C. 7705(b))
			 is amended in the matter preceding paragraph (1) by striking and shall
			 contain such information,.
			406.ConstructionSection 8007 (20 U.S.C. 7707) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking section 8014(e) and inserting section
			 3(d)(4);
					(B)in paragraph (2), by adding at the end the
			 following:
						
							(C)The agency is eligible under section
				4003(b)(2) or is receiving basic support payments under circumstances described
				in section 4003(b)(2)(B)(ii).
							;
				and
					(C)in paragraph (3),
			 by striking section 8014(e) each place it appears and inserting
			 section 3(d)(4); and
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking section 8014(e) and inserting section
			 3(d)(4);
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (C)(i)(I), by adding at the end the following:
							
								(cc)At least 10 percent of the property in the
				agency is exempt from State and local taxation under Federal
				law.
								;
				and
						(ii)by
			 adding at the end the following:
							
								(F)Limitations on
				eligibility requirementsThe
				Secretary shall not limit eligibility—
									(i)under subparagraph (C)(i)(I)(aa), to those
				local educational agencies in which the number of children determined under
				section 8003(a)(1)(C) for each such agency for the preceding school year
				constituted more than 40 percent of the total student enrollment in the schools
				of each such agency during the preceding school year; and
									(ii)under
				subparagraph (C)(i)(I)(cc), to those local educational agencies in which more
				than 10 percent of the property in each such agency is exempt from State and
				local taxation under Federal law.
									;
				
						(C)in paragraph
			 (6)—
						(i)in
			 the matter preceding subparagraph (A), by striking in such manner, and
			 accompanied by such information and inserting and in such
			 manner; and
						(ii)by
			 striking subparagraph (F); and
						(D)by striking
			 paragraph (7).
					407.FacilitiesSection 8008 (20 U.S.C. 7708) is amended in
			 subsection (a), by striking section 8014(f) and inserting
			 section 3(d)(5).
			408.State
			 consideration of payments providing State aidSection 8009(c)(1)(B) (20 U.S.C.
			 7709(c)(1)(B)) is amended by striking and contain the
			 information.
			409.Federal
			 administrationSection
			 8010(d)(2) (20
			 U.S.C. 7710(d)(2)) is amended, by striking section
			 8014 and inserting section 3(d).
			410.Administrative
			 hearings and judicial reviewSection 8011(a) (20 U.S.C. 7711(a))
			 is amended by striking or under the Act and all the follows
			 through 1994).
			411.DefinitionsSection 8013 (20 U.S.C. 7713) is amended—
				(1)in paragraph (1),
			 by striking and Marine Corps and inserting Marine Corps,
			 and Coast Guard;
				(2)in paragraph (4),
			 by striking and title VI;
				(3)in paragraph
			 (5)(A)(iii)—
					(A)in subclause (II),
			 by striking Stewart B. McKinney Homeless Assistance Act and
			 inserting McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11411); and
					(B)in subclause (III), by inserting before the
			 semicolon, (25 U.S.C. 4101 et
			 seq.);
					(4)in paragraph
			 (8)(A), by striking and verified by and inserting , and
			 verified by,; and
				(5)in paragraph
			 (9)(B), by inserting a comma before on a case-by-case
			 basis.
				412.Authorization
			 of appropriationsSection 8014
			 (20 U.S.C.
			 7801) is repealed.
			413.Conforming
			 amendments
				(a)Impact Aid
			 Improvement Act of 2012Subsection (c) of the Impact Aid
			 Improvement Act of 2012 (20 U.S.C. 6301 note;
			 Public Law
			 112–239; 126 Stat 1748) is amended—
					(1)by striking
			 paragraphs (1) and (4); and
					(2)by redesignating
			 paragraphs (2) and (3), as paragraphs (1) and (2), respectively.
					(b)RepealTitle
			 IV (20 U.S.C. 7101
			 et seq.), as amended by section 501(b)(2) of this Act, is
			 repealed.
				(c)Transfer and
			 redesignationTitle VIII
			 (20 U.S.C. 7701 et
			 seq.), as amended by this title, is redesignated as title IV
			 (20 U.S.C. 7101 et
			 seq.), and transferred and inserted after title III (as amended
			 by this Act).
				(d)Title VIII
			 referencesThe Act
			 (20 U.S.C. 6301 et
			 seq.) is amended—
					(1)by redesignating
			 sections 8001 through 8005 as sections 4001 through 4005, respectively;
					(2)by redesignating
			 sections 8007 through 8013 as sections 4007 through 4013, respectively;
					(3)by striking
			 section 8002 each place it appears and inserting section
			 4002;
					(4)by striking
			 section 8002(b) each place it appears and inserting
			 section 4002(b);
					(5)by striking
			 section 8003 each place it appears and inserting section
			 4003, respectively;
					(6)by striking
			 section 8003(a) each place it appears and inserting
			 section 4003(a);
					(7)by striking
			 section 8003(a)(1) each place it appears and inserting
			 section 4003(a)(1);
					(8)by striking
			 section 8003(a)(1)(C) each place it appears and inserting
			 section 4003(a)(1)(C);
					(9)by striking
			 section 8002(a)(2) each place it appears and inserting
			 section 4002(a)(2);
					(10)by striking
			 section 8003(b) each place it appears and inserting
			 section 4003(b);
					(11)by striking
			 section 8003(b)(1) each place it appears and inserting
			 section 4003(b)(1);
					(12)in section 4002(b)(1)(C) (as so
			 redesignated), by striking section 8003(b)(1)(C) and inserting
			 section 4003(b)(1)(C);
					(13)in section
			 4002(k)(1) (as so redesignated), by striking section
			 8013(5)(C)(iii) and inserting section
			 4013(5)(C)(iii);
					(14)in section 4005
			 (as so redesignated)—
						(A)in the section
			 heading, by striking 8002
			 and 8003 and inserting 4002 and 4003;
						(B)by striking
			 or 8003 each place it appears and inserting or
			 4003;
						(C)in subsection
			 (b)(2), by striking section 8004 and inserting section
			 4004; and
						(D)in subsection
			 (d)(2), by striking section 8003(e) and inserting section
			 4003(e);
						(15)in section
			 4007(a)(3)(A)(i)(II) (as so redesignated), by striking section
			 8008(a) and inserting section 4008(a);
					(16)in section
			 4007(a)(4) (as so redesignated), by striking section 8013(3) and
			 inserting section 4013(3); and
					(17)in section 4009
			 (as so redesignated)—
						(A)in subsection
			 (b)(1)—
							(i)by
			 striking or 8003(b) and inserting or
			 4003(b);
							(ii)by
			 striking section 8003(a)(2)(B) and inserting section
			 4003(a)(2)(B); and
							(iii)by
			 striking section 8003(b)(2) each place it appears and inserting
			 section 4003(b)(2);
							(B)by striking
			 section 8011(a) each place it appears and inserting
			 section 4011(a); and
						(18)in section
			 4010(c)(2)(D) (as so redesignated) by striking section 8009(b)
			 and inserting section 4009(b).
					VGeneral provisions
			 for the Act
			501.General
			 provisions for the Act
				(a)Amending title
			 VTitle V (20 U.S.C. 7201 et
			 seq.) is amended to read as follows:
					
						VGeneral Provisions
							ADefinitions
								5101.DefinitionsExcept as otherwise provided, in this
				Act:
									(1)Average daily
				attendance
										(A)In
				generalExcept as provided otherwise by State law or this
				paragraph, the term average daily attendance means—
											(i)the aggregate
				number of days of attendance of all students during a school year; divided
				by
											(ii)the number of
				days school is in session during that year.
											(B)ConversionThe
				Secretary shall permit the conversion of average daily membership (or other
				similar data) to average daily attendance for local educational agencies in
				States that provide State aid to local educational agencies on the basis of
				average daily membership (or other similar data).
										(C)Special
				ruleIf the local educational agency in which a child resides
				makes a tuition or other payment for the free public education of the child in
				a school located in another school district, the Secretary shall, for the
				purpose of this Act—
											(i)consider the child
				to be in attendance at a school of the agency making the payment; and
											(ii)not consider the
				child to be in attendance at a school of the agency receiving the
				payment.
											(D)Children with
				disabilitiesIf a local educational agency makes a tuition
				payment to a private school or to a public school of another local educational
				agency for a child with a disability, as defined in section 602 of the
				Individuals with Disabilities Education Act, the Secretary shall, for the
				purpose of this Act, consider the child to be in attendance at a school of the
				agency making the payment.
										(2)Average
				per-pupil expenditureThe term average per-pupil
				expenditure means, in the case of a State or of the United
				States—
										(A)without regard to
				the source of funds—
											(i)the aggregate
				current expenditures, during the third fiscal year preceding the fiscal year
				for which the determination is made (or, if satisfactory data for that year are
				not available, during the most recent preceding fiscal year for which
				satisfactory data are available) of all local educational agencies in the State
				or, in the case of the United States, for all States (which, for the purpose of
				this paragraph, means the 50 States and the District of Columbia); plus
											(ii)any direct
				current expenditures by the State for the operation of those agencies; divided
				by
											(B)the aggregate
				number of children in average daily attendance to whom those agencies provided
				free public education during that preceding year.
										(3)Charter
				schoolThe term charter school means a public school
				that—
										(A)in accordance with
				a specific State statute authorizing the granting of charters to schools, is
				exempt from significant State or local rules that inhibit the flexible
				operation and management of public schools, but not from any rules relating to
				the other requirements of this paragraph;
										(B)is created by a
				developer as a public school, or is adapted by a developer from an existing
				public school, and is operated under public supervision and direction;
										(C)operates in
				pursuit of a specific set of educational objectives determined by the school's
				developer and agreed to by the authorized public chartering agency;
										(D)provides a program
				of elementary or secondary education, or both;
										(E)is nonsectarian in
				its programs, admissions policies, employment practices, and all other
				operations, and is not affiliated with a sectarian school or religious
				institution;
										(F)does not charge
				tuition;
										(G)complies with the
				Age Discrimination Act of 1975, title VI of the Civil Rights Act of 1964, title
				IX of the Education Amendments of 1972, section 504 of the Rehabilitation Act
				of 1973, and part B of the Individuals with Disabilities Education Act;
										(H)is a school to
				which parents choose to send their children, and that admits students on the
				basis of a lottery, if more students apply for admission than can be
				accommodated;
										(I)agrees to comply
				with the same Federal and State audit requirements as do other elementary
				schools and secondary schools in the State, unless such requirements are
				specifically waived for the purpose of this program;
										(J)meets all
				applicable Federal, State, and local health and safety requirements;
										(K)operates in
				accordance with State law;
										(L)has a written
				performance contract with the authorized public chartering agency in the State
				that includes a description of how student performance will be measured in
				charter schools pursuant to State assessments that are required of other
				schools and pursuant to any other assessments mutually agreeable to the
				authorized public chartering agency and the charter school; and
										(M)may serve prekindergarten or post secondary
				students.
										(4)ChildThe
				term child means any person within the age limits for which the
				State provides free public education.
									(5)Child with a
				disabilityThe term child with a disability has the
				same meaning given that term in section 602 of the Individuals with
				Disabilities Education Act.
									(6)Community-based
				organizationThe term community-based organization
				means a public or private nonprofit organization of demonstrated effectiveness
				that—
										(A)is representative
				of a community or significant segments of a community; and
										(B)provides
				educational or related services to individuals in the community.
										(7)Consolidated
				local applicationThe term consolidated local
				application means an application submitted by a local educational agency
				pursuant to section 5305.
									(8)Consolidated
				local planThe term consolidated local plan means a
				plan submitted by a local educational agency pursuant to section 5305.
									(9)Consolidated
				state applicationThe term consolidated State
				application means an application submitted by a State educational agency
				pursuant to section 5302.
									(10)Consolidated
				state planThe term consolidated State plan means a
				plan submitted by a State educational agency pursuant to section 5302.
									(11)Core academic
				subjectsThe term core academic subjects means
				English, reading or language arts, mathematics, science, foreign languages,
				civics and government, economics, arts, history, and geography.
									(12)CountyThe
				term county means one of the divisions of a State used by the
				Secretary of Commerce in compiling and reporting data regarding
				counties.
									(13)Covered
				programThe term covered program means each of the
				programs authorized by—
										(A)part A of title
				I;
										(B)title II;
				and
										(C)title III.
										(14)Current
				expendituresThe term current expenditures means
				expenditures for free public education—
										(A)including
				expenditures for administration, instruction, attendance and health services,
				pupil transportation services, operation and maintenance of plant, fixed
				charges, and net expenditures to cover deficits for food services and student
				body activities; but
										(B)not including
				expenditures for community services, capital outlay, and debt service, or any
				expenditures made from funds received under title I.
										(15)DepartmentThe
				term Department means the Department of Education.
									(16)Direct student
				servicesThe term
				direct student services means public school choice or high-quality
				academic tutoring that are designed to help increase academic achievement for
				students.
									(17)Distance
				educationThe term distance education means the use
				of one or more technologies to deliver instruction to students who are
				separated from the instructor and to support regular and substantive
				interaction between the students and the instructor synchronously or
				nonsynchronously.
									(18)Educational
				service agencyThe term educational service agency
				means a regional public multiservice agency authorized by State statute to
				develop, manage, and provide services or programs to local educational
				agencies.
									(19)Elementary
				schoolThe term elementary school means a nonprofit
				institutional day or residential school, including a public elementary charter
				school, that provides elementary education, as determined under State
				law.
									(20)English
				learnerThe term English learner, when used with
				respect to an individual, means an individual—
										(A)who is aged 3
				through 21;
										(B)who is enrolled or
				preparing to enroll in an elementary school or secondary school;
										(C)(i)who was not born in the
				United States or whose native language is a language other than English;
											(ii)(I)who is a Native American
				or Alaska Native, or a native resident of the outlying areas; and
												(II)who comes from an environment
				where a language other than English has had a significant impact on the
				individual’s level of English language proficiency; or
												(iii)who is migratory, whose native
				language is a language other than English, and who comes from an environment
				where a language other than English is dominant; and
											(D)whose difficulties
				in speaking, reading, writing, or understanding the English language may be
				sufficient to deny the individual—
											(i)the ability to
				meet the State’s academic standards described in section 1111;
											(ii)the ability to
				successfully achieve in classrooms where the language of instruction is
				English; or
											(iii)the opportunity
				to participate fully in society.
											(21)Extended-year
				adjusted cohort graduation rate
										(A)In
				generalThe term extended-year adjusted cohort graduation
				rate means the ratio where—
											(i)the denominator consists of the number of
				students who form the original cohort of entering first-time 9th grade students
				enrolled in the high school no later than the effective date for student
				membership data submitted annually by State educational agencies to the
				National Center for Education Statistics under section 153 of the Education
				Sciences Reform Act, adjusted by—
												(I)adding the
				students who joined that cohort, after the time of the determination of the
				original cohort; and
												(II)subtracting only
				those students who left that cohort, after the time of the determination of the
				original cohort, as described in subparagraph (B); and
												(ii)the numerator
				consists of the number of students in the cohort, as adjusted under clause (i),
				who earned a regular high school diploma before, during, or at the conclusion
				of—
												(I)one or more
				additional years beyond the fourth year of high school; or
												(II)a summer session
				immediately following the additional year of high school.
												(B)Cohort
				removalTo remove a student from a cohort, a school or local
				educational agency shall require documentation to confirm that the student has
				transferred out, emigrated to another country, transferred to a prison or
				juvenile facility, or is deceased.
										(C)Transferred
				out
											(i)In
				generalFor purposes of this paragraph, the term
				transferred out means a student who the high school or local
				educational agency has confirmed, according to clause (ii), has
				transferred—
												(I)to another school
				from which the student is expected to receive a regular high school diploma;
				or
												(II)to another
				educational program from which the student is expected to receive a regular
				high school diploma.
												(ii)Confirmation
				requirements
												(I)Documentation
				requiredThe confirmation of a student’s transfer to another
				school or educational program described in clause (i) requires documentation
				from the receiving school or program that the student enrolled in the receiving
				school or program.
												(II)Lack of
				confirmationA student who was enrolled, but for whom there is no
				confirmation of the student having transferred out, shall remain in the
				denominator of the extended-year adjusted cohort.
												(iii)Programs not
				providing creditA student who is retained in grade or who is
				enrolled in a GED or other alternative educational program that does not issue
				or provide credit toward the issuance of a regular high school diploma shall
				not be considered transferred out and shall remain in the extended-year
				adjusted cohort.
											(D)Special
				ruleFor those high schools that start after grade 9, the
				original cohort shall be calculated for the earliest high school grade students
				attend no later than the effective date for student membership data submitted
				annually by State educational agencies to the National Center for Education
				Statistics pursuant to section 153 of the Education Sciences Reform Act.
										(22)Family literacy
				servicesThe term family literacy services means
				services provided to participants on a voluntary basis that are of sufficient
				intensity in terms of hours, and of sufficient duration, to make sustainable
				changes in a family, and that integrate all of the following activities:
										(A)Interactive
				literacy activities between parents and their children.
										(B)Training for
				parents regarding how to be the primary teacher for their children and full
				partners in the education of their children.
										(C)Parent literacy
				training that leads to economic self-sufficiency.
										(D)An age-appropriate
				education to prepare children for success in school and life
				experiences.
										(23)Four-year
				adjusted cohort graduation rate
										(A)In
				generalThe term four-year adjusted cohort graduation
				rate means the ratio where—
											(i)the denominator
				consists of the number of students who form the original cohort of entering
				first-time 9th grade students enrolled in the high school no later than the
				effective date for student membership data submitted annually by State
				educational agencies to the National Center for Education Statistics pursuant
				to section 153 of the Education Sciences Reform Act, adjusted by—
												(I)adding the
				students who joined that cohort, after the time of the determination of the
				original cohort; and
												(II)subtracting only
				those students who left that cohort, after the time of the determination of the
				original cohort, as described in subparagraph (B); and
												(ii)the numerator
				consists of the number of students in the cohort, as adjusted under clause (i),
				who earned a regular high school diploma before, during, or at the conclusion
				of—
												(I)the fourth year of
				high school; or
												(II)a summer session
				immediately following the fourth year of high school.
												(B)Cohort
				removalTo remove a student from a cohort, a school or local
				educational agency shall require documentation to confirm that the student has
				transferred out, emigrated to another country, transferred to a prison or
				juvenile facility, or is deceased.
										(C)Transferred
				out
											(i)In
				generalFor purposes of this paragraph, the term
				transferred out means a student who the high school or local
				educational agency has confirmed, according to clause (ii), has
				transferred—
												(I)to another school
				from which the student is expected to receive a regular high school diploma;
				or
												(II)to another
				educational program from which the student is expected to receive a regular
				high school diploma.
												(ii)Confirmation
				requirements
												(I)Documentation
				requiredThe confirmation of a student’s transfer to another
				school or educational program described in clause (i) requires documentation
				from the receiving school or program that the student enrolled in the receiving
				school or program.
												(II)Lack of
				confirmationA student who was enrolled, but for whom there is no
				confirmation of the student having transferred out, shall remain in the
				adjusted cohort.
												(iii)Programs not
				providing creditA student who is retained in grade or who is
				enrolled in a GED or other alternative educational program that does not issue
				or provide credit toward the issuance of a regular high school diploma shall
				not be considered transferred out and shall remain in the adjusted
				cohort.
											(D)Special
				ruleFor those high schools that start after grade 9, the
				original cohort shall be calculated for the earliest high school grade students
				attend no later than the effective date for student membership data submitted
				annually by State educational agencies to the National Center for Education
				Statistics pursuant to section 153 of the Education Sciences Reform Act.
										(24)Free public
				educationThe term free public education means
				education that is provided—
										(A)at public expense,
				under public supervision and direction, and without tuition charge; and
										(B)as elementary
				school or secondary school education as determined under applicable State law,
				except that the term does not include any education provided beyond grade
				12.
										(25)Gifted and
				talentedThe term
				gifted and talented, when used with respect to students,
				children, or youth, means students, children, or youth who give evidence of
				high achievement capability in areas such as intellectual, creative, artistic,
				or leadership capacity, or in specific academic fields, and who need services
				or activities not ordinarily provided by the school in order to fully develop
				those capabilities.
									(26)High-quality
				academic tutoringThe term
				‘high-quality academic tutoring’ means supplemental academic services
				that—
										(A)are in addition to
				instruction provided during the school day;
										(B)are provided by a
				non-governmental entity or local educational agency that—
											(i)is
				included on a State educational agency approved provider list after
				demonstrating to the State educational agency that its program consistently
				improves the academic achievement of students; and
											(ii)agrees to provide
				parents of children receiving high-quality academic tutoring, the appropriate
				local educational agency, and school with information on participating students
				increases in academic achievement, in a format, and to the extent practicable,
				a language that such parent can understand, and in a manner that protects the
				privacy of individuals consistent with section 444 of the General Education
				Provisions Act (20
				U.S.C. 1232g);
											(C)are selected by
				the parents of students who are identified by the local educational agency as
				being eligible for such services from among providers on the approved provider
				list described in subparagraph (B)(i);
										(D)meet all
				applicable Federal, State, and local health, safety, and civil rights laws;
				and
										(E)ensure that all
				instruction and content are secular, neutral, and non-ideological.
										(27)High
				schoolThe term high
				school means a secondary school that—
										(A)grants a diploma,
				as defined by the State; and
										(B)includes, at
				least, grade 12.
										(28)Institution of
				higher educationThe term institution of higher
				education has the meaning given that term in section 101(a) of the
				Higher Education Act of 1965.
									(29)Local
				educational agency
										(A)In
				generalThe term local educational agency means a
				public board of education or other public authority legally constituted within
				a State for either administrative control or direction of, or to perform a
				service function for, public elementary schools or secondary schools in a city,
				county, township, school district, or other political subdivision of a State,
				or of or for a combination of school districts or counties that is recognized
				in a State as an administrative agency for its public elementary schools or
				secondary schools.
										(B)Administrative
				control and directionThe term includes any other public
				institution or agency having administrative control and direction of a public
				elementary school or secondary school.
										(C)BIE
				schoolsThe term includes an elementary school or secondary
				school funded by the Bureau of Indian Education but only to the extent that
				including the school makes the school eligible for programs for which specific
				eligibility is not provided to the school in another provision of law and the
				school does not have a student population that is smaller than the student
				population of the local educational agency receiving assistance under this Act
				with the smallest student population, except that the school shall not be
				subject to the jurisdiction of any State educational agency other than the
				Bureau of Indian Education.
										(D)Educational
				service agenciesThe term includes educational service agencies
				and consortia of those agencies.
										(E)State
				educational agencyThe term includes the State educational agency
				in a State in which the State educational agency is the sole educational agency
				for all public schools.
										(30)Native American
				and native American languageThe terms Native
				American and Native American language have the same meaning
				given those terms in section 103 of the Native American Languages Act of
				1990.
									(31)Other
				staffThe term other staff means specialized
				instructional support personnel, librarians, career guidance and counseling
				personnel, education aides, and other instructional and administrative
				personnel.
									(32)Outlying
				areaThe term outlying area—
										(A)means American Samoa, the Commonwealth of
				the Northern Mariana Islands, Guam, and the United States Virgin
				Islands;
										(B)means the Republic
				of Palau, to the extent permitted under section 105(f)(1)(B)(ix) of the Compact
				of Free Association Amendments Act of 2003 (Public Law
				99–658; 117 Stat. 2751) and until an agreement for the
				extension of United States education assistance under the Compact of Free
				Association becomes effective for the Republic of Palau; and
										(C)for the purpose of
				any discretionary grant program under this Act, includes the Republic of the
				Marshall Islands and the Federated States of Micronesia, to the extent
				permitted under section 105(f)(1)(B)(viii) of the Compact of Free Association
				Amendments Act of 2003 (Public Law 108–188; 117 Stat.
				2751).
										(33)ParentThe
				term parent includes a legal guardian or other person standing in
				loco parentis (such as a grandparent, stepparent, or foster parent with whom
				the child lives, or a person who is legally responsible for the child’s
				welfare).
									(34)Parental
				involvementThe term parental involvement means the
				participation of parents in regular, two-way, and meaningful communication
				involving student academic learning and other school activities, including
				ensuring—
										(A)that parents play
				an integral role in assisting in their child’s learning;
										(B)that parents are
				encouraged to be actively involved in their child’s education at school;
										(C)that parents are
				full partners in their child’s education and are included, as appropriate, in
				decisionmaking and on advisory committees to assist in the education of their
				child; and
										(D)the carrying out
				of other activities, such as those described in section 1118.
										(35)Poverty
				lineThe term poverty line means the poverty line
				(as defined by the Office of Management and Budget and revised annually in
				accordance with section 673(2) of the Community Services Block Grant Act)
				applicable to a family of the size involved.
									(36)Professional
				developmentThe term professional
				development—
										(A)includes
				evidence-based, job-embedded, continuous activities that—
											(i)improve and
				increase teachers’ knowledge of the academic subjects the teachers teach, and
				enable teachers to become effective educators;
											(ii)are an integral
				part of broad schoolwide and districtwide educational improvement plans;
											(iii)give teachers,
				school leaders, other staff, and administrators the knowledge and skills to
				provide students with the opportunity to meet State academic standards;
											(iv)improve classroom
				management skills;
											(v)(I)have a positive and
				lasting impact on classroom instruction and the teacher’s performance in the
				classroom; and
												(II)are not 1-day or short-term workshops or
				conferences;
												(vi)support the
				recruiting, hiring, and training of effective teachers, including teachers who
				became certified or licensed through State and local alternative routes to
				certification;
											(vii)advance teacher
				understanding of effective instructional strategies that are strategies for
				improving student academic achievement or substantially increasing the
				knowledge and teaching skills of teachers, including through addressing the
				social and emotional development needs of students;
											(viii)are aligned
				with and directly related to—
												(I)State academic
				standards and assessments; and
												(II)the curricula and
				programs tied to the standards described in subclause (I);
												(ix)are developed
				with extensive participation of teachers, school leaders, parents, and
				administrators of schools to be served under this Act;
											(x)are designed to
				give teachers of English learners and other teachers and instructional staff,
				the knowledge and skills to provide instruction and appropriate language and
				academic support services to those children, including the appropriate use of
				curricula and assessments;
											(xi)to the extent
				appropriate, provide training for teachers, other staff, and school leaders in
				the use of technology so that technology and technology applications are
				effectively used to improve teaching and learning in the curricula and core
				academic subjects in which the students receive instruction;
											(xii)as a whole, are
				regularly evaluated for their impact on increased teacher effectiveness and
				improved student academic achievement, with the findings of the evaluations
				used to improve the quality of the professional development;
											(xiii)provide
				instruction in methods of teaching children with special needs;
											(xiv)include
				instruction in the use of data and assessments to inform and instruct classroom
				practice; and
											(xv)include
				instruction in ways that teachers, school leaders, specialized instructional
				support personnel, other staff, and school administrators may work more
				effectively with parents; and
											(B)may include
				evidence-based, job-embedded, continuous activities that—
											(i)involve the
				forming of partnerships with institutions of higher education to establish
				school-based teacher training programs that provide prospective teachers and
				new teachers with an opportunity to work under the guidance of experienced
				teachers and college faculty;
											(ii)create programs
				to enable paraprofessionals (assisting teachers employed by a local educational
				agency receiving assistance under subpart 1 of part A of title I) to obtain the
				education necessary for those paraprofessionals to become certified and
				licensed teachers; and
											(iii)provide
				follow-up training to individuals who have participated in activities described
				in subparagraph (A) or another clause of this subparagraph that are designed to
				ensure that the knowledge and skills learned by the teachers are implemented in
				the classroom.
											(37)Regular high
				school diploma
										(A)In
				generalThe term
				regular high school diploma means the standard high school diploma
				awarded to the preponderance of students in the State that is fully aligned
				with State standards, or a higher diploma. Such term shall not include a GED or
				other recognized equivalent of a diploma, a certificate of attendance, or any
				lesser diploma award.
										(B)Exception for
				students with significant cognitive disabilitiesFor a student
				who is assessed using an alternate assessment aligned to alternate academic
				standards under section 1111(b)(1)(D), receipt of a regular high school diploma
				as defined under subparagraph (A) or a State-defined alternate diploma obtained
				within the time period for which the State ensures the availability of a free
				appropriate public education and in accordance with section 612(a)(1) of the
				Individuals with Disabilities Education Act shall be counted as graduating with
				a regular high school diploma for the purposes of this Act.
										(38)School
				leaderThe term school leader means a principal,
				assistant principal, or other individual who is—
										(A)an employee or
				officer of a school, local educational agency, or other entity operating the
				school; and
										(B)responsible
				for—
											(i)the daily
				instructional leadership and managerial operations of the school; and
											(ii)creating the
				optimum conditions for student learning.
											(39)Secondary
				schoolThe term secondary school means a nonprofit
				institutional day or residential school, including a public secondary charter
				school, that provides secondary education, as determined under State law,
				except that the term does not include any education beyond grade 12.
									(40)SecretaryThe
				term Secretary means the Secretary of Education.
									(41)Specialized
				instructional support personnel; specialized instructional support
				services
										(A)Specialized
				instructional support personnelThe term specialized
				instructional support personnel means school counselors, school social
				workers, school psychologists, and other qualified professional personnel
				involved in providing assessment, diagnosis, counseling, educational,
				therapeutic, and other necessary services (including related services as that
				term is defined in section 602 of the Individuals with Disabilities Education
				Act) as part of a comprehensive program to meet student needs.
										(B)Specialized
				instructional support servicesThe term specialized
				instructional support services means the services provided by
				specialized instructional support personnel.
										(42)StateThe
				term State means each of the 50 States, the District of Columbia,
				the Commonwealth of Puerto Rico, and each of the outlying areas.
									(43)State
				educational agencyThe term State educational agency
				means the agency primarily responsible for the State supervision of public
				elementary schools and secondary schools.
									(44)TechnologyThe term technology means
				modern information, computer and communication technology products, services,
				or tools, including, but not limited to, the Internet and other communications
				networks, computer devices and other computer and communications hardware,
				software applications, data systems, and other electronic content and data
				storage.
									5102.Applicability
				of titleParts B, C, D, and E
				of this title do not apply to title IV of this Act.
								5103.Applicability
				to Bureau of Indian Education operated schoolsFor the purpose of any competitive program
				under this Act—
									(1)a consortium of
				schools operated by the Bureau of Indian Education;
									(2)a school operated
				under a contract or grant with the Bureau of Indian Education in consortium
				with another contract or grant school or a tribal or community organization;
				or
									(3)a Bureau of Indian
				Education school in consortium with an institution of higher education, a
				contract or grant school, or a tribal or community organization,
									shall be
				given the same consideration as a local educational agency.BFlexibility in the Use of Administrative and
				Other Funds
								5201.Consolidation
				of State administrative funds for elementary and secondary education
				programs
									(a)Consolidation of
				administrative funds
										(1)In
				generalA State educational agency may consolidate the amounts
				specifically made available to it for State administration under one or more of
				the programs under paragraph (2).
										(2)ApplicabilityThis
				section applies to any program under this Act under which funds are authorized
				to be used for administration, and such other programs as the Secretary may
				designate.
										(b)Use of
				funds
										(1)In
				generalA State educational agency shall use the amount available
				under this section for the administration of the programs included in the
				consolidation under subsection (a).
										(2)Additional
				usesA State educational agency may also use funds available
				under this section for administrative activities designed to enhance the
				effective and coordinated use of funds under programs included in the
				consolidation under subsection (a), such as—
											(A)the coordination
				of those programs with other Federal and non-Federal programs;
											(B)the establishment
				and operation of peer-review mechanisms under this Act;
											(C)the administration
				of this title;
											(D)the dissemination
				of information regarding model programs and practices;
											(E)technical
				assistance under any program under this Act;
											(F)State-level
				activities designed to carry out this title;
											(G)training personnel
				engaged in audit and other monitoring activities; and
											(H)implementation of
				the Cooperative Audit Resolution and Oversight Initiative of the
				Department.
											(c)RecordsA
				State educational agency that consolidates administrative funds under this
				section shall not be required to keep separate records, by individual program,
				to account for costs relating to the administration of programs included in the
				consolidation under subsection (a).
									(d)ReviewTo
				determine the effectiveness of State administration under this section, the
				Secretary may periodically review the performance of State educational agencies
				in using consolidated administrative funds under this section and take such
				steps as the Secretary finds appropriate to ensure the effectiveness of that
				administration.
									(e)Unused
				administrative fundsIf a State educational agency does not use
				all of the funds available to the agency under this section for administration,
				the agency may use those funds during the applicable period of availability as
				funds available under one or more programs included in the consolidation under
				subsection (a).
									(f)Consolidation of
				funds for standards and assessment developmentIn order to
				develop State academic standards and assessments, a State educational agency
				may consolidate the amounts described in subsection (a) for those purposes
				under title I.
									5202.Single local
				educational agency StatesA
				State educational agency that also serves as a local educational agency shall,
				in its applications or plans under this Act, describe how the agency will
				eliminate duplication in conducting administrative functions.
								5203.Consolidated
				set-aside for Department of the Interior funds
									(a)General
				authority
										(1)TransferThe
				Secretary shall transfer to the Department of the Interior, as a consolidated
				amount for covered programs, the Indian education programs under subpart 6 of
				part A of title I, and the education for homeless children and youth program
				under subtitle B of title VII of the McKinney-Vento Homeless Assistance Act,
				the amounts allotted to the Department of the Interior under those
				programs.
										(2)Agreement
											(A)In
				generalThe Secretary and the Secretary of the Interior shall
				enter into an agreement, consistent with the requirements of the programs
				specified in paragraph (1), for the distribution and use of those program funds
				under terms that the Secretary determines best meet the purposes of those
				programs.
											(B)ContentsThe
				agreement shall—
												(i)set forth the
				plans of the Secretary of the Interior for the use of the amount transferred
				and the achievement measures to assess program effectiveness; and
												(ii)be developed in
				consultation with Indian tribes.
												(b)AdministrationThe
				Department of the Interior may use not more than 1.5 percent of the funds
				consolidated under this section for its costs related to the administration of
				the funds transferred under this section.
									CCoordination of Programs; Consolidated State
				and Local Plans and Applications
								5301.PurposesThe purposes of this part are—
									(1)to improve
				teaching and learning by encouraging greater cross-program coordination,
				planning, and service delivery;
									(2)to provide greater
				flexibility to State and local authorities through consolidated plans,
				applications, and reporting; and
									(3)to enhance the
				integration of programs under this Act with State and local programs.
									5302.Optional
				consolidated State plans or applications
									(a)General
				authority
										(1)SimplificationIn
				order to simplify application requirements and reduce the burden for State
				educational agencies under this Act, the Secretary, in accordance with
				subsection (b), shall establish procedures and criteria under which, after
				consultation with the Governor, a State educational agency may submit a
				consolidated State plan or a consolidated State application meeting the
				requirements of this section for—
											(A)each of the
				covered programs in which the State participates; and
											(B)such other
				programs as the Secretary may designate.
											(2)Consolidated
				applications and plansAfter consultation with the Governor, a
				State educational agency that submits a consolidated State plan or a
				consolidated State application under this section shall not be required to
				submit separate State plans or applications under any of the programs to which
				the consolidated State plan or consolidated State application under this
				section applies.
										(b)Collaboration
										(1)In
				generalIn establishing criteria and procedures under this
				section, the Secretary shall collaborate with State educational agencies and,
				as appropriate, with other State agencies, local educational agencies, public
				and private agencies, organizations, and institutions, private schools, and
				parents, students, and teachers.
										(2)ContentsThrough
				the collaborative process described in paragraph (1), the Secretary shall
				establish, for each program under this Act to which this section applies, the
				descriptions, information, assurances, and other material required to be
				included in a consolidated State plan or consolidated State application.
										(3)Necessary
				materialsThe Secretary shall require only descriptions,
				information, assurances (including assurances of compliance with applicable
				provisions regarding participation by private school children and teachers),
				and other materials that are absolutely necessary for the consideration of the
				consolidated State plan or consolidated State application.
										5303.Consolidated
				reporting
									(a)In
				generalIn order to simplify reporting requirements and reduce
				reporting burdens, the Secretary shall establish procedures and criteria under
				which a State educational agency, in consultation with the Governor of the
				State, may submit a consolidated State annual report.
									(b)ContentsThe
				report shall contain information about the programs included in the report,
				including the performance of the State under those programs, and other matters
				as the Secretary determines are necessary, such as monitoring
				activities.
									(c)ReplacementThe
				report shall replace separate individual annual reports for the programs
				included in the consolidated State annual report.
									5304.General
				applicability of State educational agency assurances
									(a)AssurancesA
				State educational agency, in consultation with the Governor of the State, that
				submits a consolidated State plan or consolidated State application under this
				Act, whether separately or under section 5302, shall have on file with the
				Secretary a single set of assurances, applicable to each program for which the
				plan or application is submitted, that provides that—
										(1)each such program
				will be administered in accordance with all applicable statutes, regulations,
				program plans, and applications;
										(2)(A)the control of funds
				provided under each such program and title to property acquired with program
				funds will be in a public agency, an eligible private agency, institution, or
				organization, or an Indian tribe, if the law authorizing the program provides
				for assistance to those entities; and
											(B)the public agency, eligible private
				agency, institution, or organization, or Indian tribe will administer those
				funds and property to the extent required by the authorizing law;
											(3)the State will
				adopt and use proper methods of administering each such program,
				including—
											(A)the enforcement of
				any obligations imposed by law on agencies, institutions, organizations, and
				other recipients responsible for carrying out each program;
											(B)the correction of
				deficiencies in program operations that are identified through audits,
				monitoring, or evaluation; and
											(C)the adoption of
				written procedures for the receipt and resolution of complaints alleging
				violations of law in the administration of the programs;
											(4)the State will
				cooperate in carrying out any evaluation of each such program conducted by or
				for the Secretary or other Federal officials;
										(5)the State will use
				such fiscal control and fund accounting procedures that will ensure proper
				disbursement of, and accounting for, Federal funds paid to the State under each
				such program;
										(6)the State
				will—
											(A)make reports to
				the Secretary as may be necessary to enable the Secretary to perform the
				Secretary’s duties under each such program; and
											(B)maintain such
				records, provide such information to the Secretary, and afford such access to
				the records as the Secretary may find necessary to carry out the Secretary’s
				duties; and
											(7)before the plan or
				application was submitted to the Secretary, the State afforded a reasonable
				opportunity for public comment on the plan or application and considered such
				comment.
										(b)GEPA
				provisionSection 441 of the General Education Provisions Act
				shall not apply to programs under this Act.
									5305.Consolidated
				local plans or applications
									(a)General
				authority
										(1)Consolidated
				planA local educational agency receiving funds under more than
				one covered program may submit plans or applications to the State educational
				agency under those programs on a consolidated basis.
										(2)Availability to
				governorThe State educational agency shall make any consolidated
				local plans and applications available to the Governor.
										(b)Required
				consolidated plans or applicationsA State educational agency
				that has an approved consolidated State plan or application under section 5302
				may require local educational agencies in the State receiving funds under more
				than one program included in the consolidated State plan or consolidated State
				application to submit consolidated local plans or applications under those
				programs, but may not require those agencies to submit separate plans.
									(c)CollaborationA
				State educational agency, in consultation with the Governor, shall collaborate
				with local educational agencies in the State in establishing procedures for the
				submission of the consolidated State plans or consolidated State applications
				under this section.
									(d)Necessary
				materialsThe State educational agency shall require only
				descriptions, information, assurances, and other material that are absolutely
				necessary for the consideration of the local educational agency plan or
				application.
									5306.Other general
				assurances
									(a)AssurancesAny
				applicant, other than a State educational agency that submits a plan or
				application under this Act, shall have on file with the State educational
				agency a single set of assurances, applicable to each program for which a plan
				or application is submitted, that provides that—
										(1)each such program
				will be administered in accordance with all applicable statutes, regulations,
				program plans, and applications;
										(2)(A)the control of funds
				provided under each such program and title to property acquired with program
				funds will be in a public agency or in an eligible private agency, institution,
				organization, or Indian tribe, if the law authorizing the program provides for
				assistance to those entities; and
											(B)the public agency, eligible private
				agency, institution, or organization, or Indian tribe will administer the funds
				and property to the extent required by the authorizing statutes;
											(3)the applicant will
				adopt and use proper methods of administering each such program,
				including—
											(A)the enforcement of
				any obligations imposed by law on agencies, institutions, organizations, and
				other recipients responsible for carrying out each program; and
											(B)the correction of
				deficiencies in program operations that are identified through audits,
				monitoring, or evaluation;
											(4)the applicant will
				cooperate in carrying out any evaluation of each such program conducted by or
				for the State educational agency, the Secretary, or other Federal
				officials;
										(5)the applicant will
				use such fiscal control and fund accounting procedures as will ensure proper
				disbursement of, and accounting for, Federal funds paid to the applicant under
				each such program;
										(6)the applicant
				will—
											(A)submit such
				reports to the State educational agency (which shall make the reports available
				to the Governor) and the Secretary as the State educational agency and
				Secretary may require to enable the State educational agency and the Secretary
				to perform their duties under each such program; and
											(B)maintain such
				records, provide such information, and afford such access to the records as the
				State educational agency (after consultation with the Governor) or the
				Secretary may reasonably require to carry out the State educational agency’s or
				the Secretary’s duties; and
											(7)before the
				application was submitted, the applicant afforded a reasonable opportunity for
				public comment on the application and considered such comment.
										(b)GEPA
				provisionSection 442 of the General Education Provisions Act
				shall not apply to programs under this Act.
									DWaivers
								5401.Waivers of
				statutory and regulatory requirements
									(a)In
				general
										(1)Request for
				waiverA State educational agency, local educational agency, or
				Indian tribe that receives funds under a program authorized under this Act may
				submit a request to the Secretary to waive any statutory or regulatory
				requirement of this Act.
										(2)Receipt of
				waiverExcept as provided in subsection (c) and subject to the
				limits in subsection (b)(5)(A), the Secretary shall waive any statutory or
				regulatory requirement of this Act for a State educational agency, local
				educational agency, Indian tribe, or school (through a local educational
				agency), that submits a waiver request pursuant to this subsection.
										(b)Plan
										(1)In
				generalA State educational
				agency, local educational agency, or Indian tribe that desires a waiver under
				this section shall submit a waiver request to the Secretary, which shall
				include a plan that—
											(A)identifies the
				Federal programs affected by the requested waiver;
											(B)describes which
				Federal statutory or regulatory requirements are to be waived;
											(C)reasonably
				demonstrates that the waiver will improve instruction for students and advance
				student academic achievement;
											(D)describes the methods the State educational
				agency, local educational agency, or Indian tribe will use to monitor the
				effectiveness of the implementation of the plan; and
											(E)describes how
				schools will continue to provide assistance to the same populations served by
				programs for which the waiver is requested.
											(2)Additional
				informationA waiver request under this section—
											(A)may provide for
				waivers of requirements applicable to State educational agencies, local
				educational agencies, Indian tribes, and schools; and
											(B)shall be developed
				and submitted—
												(i)(I)by local educational
				agencies (on behalf of those agencies and schools) to State educational
				agencies; and
													(II)by
				State educational agencies (on their own behalf, or on behalf of, and based on
				the requests of, local educational agencies in the State) to the Secretary;
				or
													(ii)by Indian tribes
				(on behalf of schools operated by the tribes) to the Secretary.
												(3)General
				requirements
											(A)State
				educational agenciesIn the
				case of a waiver request submitted by a State educational agency acting on its
				own behalf, or on behalf of local educational agencies in the State, the State
				educational agency shall—
												(i)provide the public
				and local educational agencies in the State with notice and a reasonable
				opportunity to comment and provide input on the request;
												(ii)submit the
				comments and input to the Secretary, with a description of how the State
				addressed the comments and input; and
												(iii)provide notice
				and a reasonable time to comment to the public and local educational agencies
				in the manner in which the applying agency customarily provides similar notice
				and opportunity to comment to the public.
												(B)Local
				educational agenciesIn the case of a waiver request submitted by
				a local educational agency that receives funds under this Act—
												(i)the request shall
				be reviewed by the State educational agency and be accompanied by the comments,
				if any, of the State educational agency and the public; and
												(ii)notice and a
				reasonable opportunity to comment regarding the waiver request shall be
				provided to the State educational agency and the public by the agency
				requesting the waiver in the manner in which that agency customarily provides
				similar notice and opportunity to comment to the public.
												(4)Peer
				review
											(A)EstablishmentThe Secretary shall establish a
				multi-disciplinary peer review team, which shall meet the requirements of
				section 5543, to review waiver requests under this section.
											(B)ApplicabilityThe
				Secretary may approve a waiver request under this section without conducting a
				peer review of the request, but shall use the peer review process under this
				paragraph before disapproving such a request.
											(C)Standard and
				nature of reviewPeer reviewers shall conduct a good faith review
				of waiver requests submitted to them under this section. Peer reviewers shall
				review such waiver requests—
												(i)in
				their totality;
												(ii)in deference to
				State and local judgment; and
												(iii)with the goal of
				promoting State- and local-led innovation.
												(5)Waiver
				determination, demonstration, and revision
											(A)In
				generalThe Secretary shall approve a waiver request not more
				than 60 days after the date on which such request is submitted, unless the
				Secretary determines and demonstrates that—
												(i)the waiver request
				does not meet the requirements of this section;
												(ii)the waiver is not
				permitted under subsection (c);
												(iii)the plan that is
				required under paragraph (1)(C), and reviewed with deference to State and local
				judgment, provides no reasonable evidence to determine that a waiver will
				enhance student academic achievement; or
												(iv)the waiver
				request does not provide for adequate evaluation to ensure review and
				continuous improvement of the plan.
												(B)Waiver
				determination and revisionIf the Secretary determines and
				demonstrates that the waiver request does not meet the requirements of this
				section, the Secretary shall—
												(i)immediately—
													(I)notify the State
				educational agency, local educational agency, or Indian tribe of such
				determination; and
													(II)at the request of
				the State educational agency, local educational agency, or Indian tribe,
				provide detailed reasons for such determination in writing;
													(ii)offer the State
				educational agency, local educational agency, or Indian tribe an opportunity to
				revise and resubmit the waiver request not more than 60 days after the date of
				such determination; and
												(iii)if the Secretary
				determines that the resubmission does not meet the requirements of this
				section, at the request of the State educational agency, local educational
				agency, or Indian tribe, conduct a public hearing not more than 30 days after
				the date of such resubmission.
												(C)Waiver
				disapprovalThe Secretary may disapprove a waiver request
				if—
												(i)the State
				educational agency, local educational agency, or Indian tribe has been notified
				and offered an opportunity to revise and resubmit the waiver request, as
				described under clauses (i) and (ii) of subparagraph (B); and
												(ii)the State
				educational agency, local educational agency, or Indian tribe—
													(I)does not revise
				and resubmit the waiver request; or
													(II)revises and
				resubmits the waiver request, and the Secretary determines that such waiver
				request does not meet the requirements of this section after a hearing
				conducted under subparagraph (B)(iii), if requested.
													(D)External
				conditionsThe Secretary shall not, directly or indirectly,
				require or impose new or additional requirements in exchange for receipt of a
				waiver if such requirements are not specified in this Act.
											(c)RestrictionsThe
				Secretary shall not waive under this section any statutory or regulatory
				requirements relating to—
										(1)the allocation or
				distribution of funds to States, local educational agencies, Indian tribes, or
				other recipients of funds under this Act;
										(2)comparability of
				services;
										(3)use of Federal
				funds to supplement, not supplant, non-Federal funds;
										(4)equitable
				participation of private school students and teachers;
										(5)parental
				participation and involvement;
										(6)applicable civil
				rights requirements;
										(7)the
				prohibitions—
											(A)in subpart 2 of
				part E;
											(B)regarding use of
				funds for religious worship or instruction in section 5505; and
											(C)regarding
				activities in section 5524; or
											(8)the selection of a
				school attendance area or school under subsections (a) and (b) of section 1113,
				except that the Secretary may grant a waiver to allow a school attendance area
				or school to participate in activities under subpart 1 of part A of title I if
				the percentage of children from low-income families in the school attendance
				area or who attend the school is not more than 10 percentage points below the
				lowest percentage of those children for any school attendance area or school of
				the local educational agency that meets the requirements of subsections (a) and
				(b) of section 1113.
										(d)Duration and
				extension of waiver; limitations
										(1)In
				generalExcept as provided in paragraph (2), a waiver approved by
				the Secretary under this section may be for a period not to exceed 3
				years.
										(2)ExtensionThe
				Secretary may extend the period described in paragraph (1) if the State
				demonstrates that—
											(A)the waiver has
				been effective in enabling the State or affected recipient to carry out the
				activities for which the waiver was requested and the waiver has contributed to
				improved student achievement; and
											(B)the extension is
				in the public interest.
											(3)Specific
				limitationsThe Secretary shall not require a State educational
				agency, local educational agency, or Indian tribe, as a condition of approval
				of a waiver request, to—
											(A)include in, or
				delete from, such request, specific academic standards, such as the Common Core
				State Standards developed under the Common Core State Standards Initiative or
				any other standards common to a significant number of States;
											(B)use specific
				academic assessment instruments or items, including assessments aligned to the
				standards described in subparagraph (A); or
											(C)include in, or
				delete from, such waiver request any criterion that specifies, defines,
				describes, or prescribes the standards or measures that a State or local
				educational agency or Indian tribe uses to establish, implement, or
				improve—
												(i)State academic
				standards;
												(ii)academic
				assessments;
												(iii)State
				accountability systems; or
												(iv)teacher and
				school leader evaluation systems.
												(e)Reports
										(1)Waiver
				reportsA State educational
				agency, local educational agency, or Indian tribe that receives a waiver under
				this section shall, at the end of the second year for which a waiver is
				received under this section and each subsequent year, submit a report to the
				Secretary that—
											(A)describes the uses
				of the waiver by the agency or by schools;
											(B)describes how
				schools continued to provide assistance to the same populations served by the
				programs for which waivers were granted; and
											(C)evaluates the
				progress of the agency and schools, or Indian tribe, in improving the quality
				of instruction or the academic achievement of students.
											(2)Report to
				CongressThe Secretary shall
				annually submit to the Committee on Education and the Workforce of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate a report—
											(A)summarizing the
				uses of waivers by State educational agencies, local educational agencies,
				Indian tribes, and schools; and
											(B)describing the
				status of the waivers in improving academic achievement.
											(f)Termination of
				waiversThe Secretary shall
				terminate a waiver under this section if the Secretary determines, after notice
				and an opportunity for a hearing, that the performance of the State or other
				recipient affected by the waiver has been inadequate to justify a continuation
				of the waiver and the recipient of the waiver has failed to make revisions
				needed to carry out the purpose of the waiver, or if the waiver is no longer
				necessary to achieve its original purpose.
									(g)PublicationA
				notice of the Secretary’s decision to grant each waiver under subsection (a)
				shall be published in the Federal Register and the Secretary shall provide for
				the dissemination of the notice to State educational agencies, interested
				parties, including educators, parents, students, advocacy and civil rights
				organizations, and the public.
									EUniform Provisions
								1Private Schools
									5501.Participation
				by private school children and teachers
										(a)Private school
				participation
											(1)In
				generalExcept as otherwise provided in this Act, to the extent
				consistent with the number of eligible children in areas served by a State
				educational agency, local educational agency, educational service agency,
				consortium of those agencies, or another entity receiving financial assistance
				under a program specified in subsection (b), who are enrolled in private
				elementary schools and secondary schools in areas served by such agency,
				consortium, or entity, the agency, consortium, or entity shall, after timely
				and meaningful consultation with appropriate private school officials or their
				representatives, provide to those children and their teachers or other
				educational personnel, on an equitable basis, special educational services or
				other benefits that address their needs under the program.
											(2)Secular,
				neutral, and nonideological services or benefitsEducational
				services or other benefits, including materials and equipment, provided under
				this section, shall be secular, neutral, and nonideological.
											(3)Special
				ruleEducational services and other benefits provided under this
				section for private school children, teachers, and other educational personnel
				shall be equitable in comparison to services and other benefits for public
				school children, teachers, and other educational personnel participating in the
				program and shall be provided in a timely manner.
											(4)Expenditures
												(A)In
				generalExpenditures for
				educational services and other benefits to eligible private school children,
				teachers, and other service personnel shall be equal to the expenditures for
				participating public school children, taking into account the number and
				educational needs, of the children to be served.
												(B)Obligation of
				fundsFunds allocated to a local educational agency for
				educational services and other benefits to eligible private school children
				shall—
													(i)be
				obligated in the fiscal year for which the funds are received by the agency;
				and
													(ii)with respect to
				any such funds that cannot be so obligated, be used to serve such children in
				the following fiscal year.
													(C)Notice of
				allocationEach State educational agency shall—
													(i)determine, in a
				timely manner, the proportion of funds to be allocated to each local
				educational agency in the State for educational services and other benefits
				under this subpart to eligible private school children; and
													(ii)provide notice, simultaneously, to each
				such local educational agency and the appropriate private school officials or
				their representatives in the State of such allocation of funds.
													(5)Provision of
				servicesAn agency, consortium, or entity described in subsection
				(a)(1) of this section may provide those services directly or through contracts
				with public and private agencies, organizations, and institutions.
											(b)Applicability
											(1)In
				generalThis section applies to programs under—
												(A)subpart 2 of part
				A of title I;
												(B)subpart 4 of part
				A of title I;
												(C)part A of title
				II;
												(D)part B of title
				II; and
												(E)part B of title
				III.
												(2)DefinitionFor
				the purpose of this section, the term eligible children means
				children eligible for services under a program described in paragraph
				(1).
											(c)Consultation
											(1)In
				generalTo ensure timely and
				meaningful consultation, a State educational agency, local educational agency,
				educational service agency, consortium of those agencies, or entity shall
				consult, in order to reach an agreement, with appropriate private school
				officials or their representatives during the design and development of the
				programs under this Act, on issues such as—
												(A)how the children’s
				needs will be identified;
												(B)what services will
				be offered;
												(C)how, where, and by
				whom the services will be provided;
												(D)how the services
				will be assessed and how the results of the assessment will be used to improve
				those services;
												(E)the size and scope
				of the equitable services to be provided to the eligible private school
				children, teachers, and other educational personnel and the amount of funds
				available for those services;
												(F)how and when the agency, consortium, or
				entity will make decisions about the delivery of services, including a thorough
				consideration and analysis of the views of the private school officials or
				their representatives on the provision of services through potential
				third-party providers or contractors; and
												(G)how, if the agency disagrees with the views
				of the private school officials or their representatives on the provision of
				services through a contract, the local educational agency will provide in
				writing to such private school officials or their representatives an analysis
				of the reasons why the local educational agency has chosen not to use a
				contractor.
												(2)DisagreementIf the agency, consortium, or entity
				disagrees with the views of the private school officials or their
				representatives with respect to an issue described in paragraph (1), the
				agency, consortium, or entity shall provide to the private school officials or
				their representatives a written explanation of the reasons why the local
				educational agency has chosen not to adopt the course of action requested by
				such officials or their representatives.
											(3)TimingThe
				consultation required by paragraph (1) shall occur before the agency,
				consortium, or entity makes any decision that affects the opportunities of
				eligible private school children, teachers, and other educational personnel to
				participate in programs under this Act, and shall continue throughout the
				implementation and assessment of activities under this section.
											(4)Discussion
				requiredThe consultation required by paragraph (1) shall include
				a discussion of service delivery mechanisms that the agency, consortium, or
				entity could use to provide equitable services to eligible private school
				children, teachers, administrators, and other staff.
											(5)DocumentationEach local educational agency shall
				maintain in the agency’s records and provide to the State educational agency
				involved a written affirmation signed by officials or their representatives of
				each participating private school that the meaningful consultation required by
				this section has occurred. The written affirmation shall provide the option for
				private school officials or their representatives to indicate that timely and
				meaningful consultation has not occurred or that the program design is not
				equitable with respect to eligible private school children. If such officials
				or their representatives do not provide such affirmation within a reasonable
				period of time, the local educational agency shall forward the documentation
				that such consultation has, or attempts at such consultation have, taken place
				to the State educational agency.
											(6)Compliance
												(A)In
				generalIf the consultation
				required under this section is with a local educational agency or educational
				service agency, a private school official or representative shall have the
				right to file a complaint with the State educational agency that the
				consultation required under this section was not meaningful and timely, did not
				give due consideration to the views of the private school official or
				representative, or did not treat the private school or its students equitably
				as required by this section.
												(B)ProcedureIf the private school official or
				representative wishes to file a complaint, the private school official or
				representative shall provide the basis of the noncompliance with this section
				and all parties shall provide the appropriate documentation to the appropriate
				officials or representatives.
												(C)ServicesA
				State educational agency shall provide services under this section directly or
				through contracts with public and private agencies, organizations, and
				institutions, if—
													(i)the appropriate
				private school officials or their representatives have—
														(I)requested that the
				State educational agency provide such services directly; and
														(II)demonstrated that
				the local educational agency or Education Service Agency involved has not met
				the requirements of this section; or
														(ii)in a case in
				which—
														(I)a local
				educational agency has more than 10,000 children from low-income families who
				attend private elementary schools or secondary schools in such agency’s school
				attendance areas, as defined in section 1113(a)(2)(A), that are not being
				served by the agency’s program under this section; or
														(II)90 percent of the
				eligible private school students in a school attendance area, as defined in
				section 1113(a)(2)(A), are not being served by the agency’s program under this
				section.
														(d)Public control
				of funds
											(1)In
				generalThe control of funds used to provide services under this
				section, and title to materials, equipment, and property purchased with those
				funds, shall be in a public agency for the uses and purposes provided in this
				Act, and a public agency shall administer the funds and property.
											(2)Provision of
				services
												(A)In
				generalThe provision of services under this section shall be
				provided—
													(i)by
				employees of a public agency; or
													(ii)through contract
				by the public agency with an individual, association, agency, organization, or
				other entity.
													(B)Independence;
				public agencyIn the provision of those services, the employee,
				person, association, agency, organization, or other entity shall be independent
				of the private school and of any religious organization, and the employment or
				contract shall be under the control and supervision of the public
				agency.
												(C)Commingling of
				funds prohibitedFunds used to provide services under this
				section shall not be commingled with non-Federal funds.
												5502.Standards for
				by-pass
										(a)In
				generalIf, by reason of any provision of law, a State
				educational agency, local educational agency, educational service agency,
				consortium of those agencies, or other entity is prohibited from providing for
				the participation in programs of children enrolled in, or teachers or other
				educational personnel from, private elementary schools and secondary schools,
				on an equitable basis, or if the Secretary determines that the agency,
				consortium, or entity has substantially failed or is unwilling to provide for
				that participation, as required by section 5501, the Secretary shall—
											(1)waive the
				requirements of that section for the agency, consortium, or entity; and
											(2)arrange for the
				provision of equitable services to those children, teachers, or other
				educational personnel through arrangements that shall be subject to the
				requirements of this section and of sections 5501, 5503, and 5504.
											(b)DeterminationIn
				making the determination under subsection (a), the Secretary shall consider one
				or more factors, including the quality, size, scope, and location of the
				program, and the opportunity of private school children, teachers, and other
				educational personnel to participate in the program.
										5503.Complaint
				process for participation of private school children
										(a)Procedures for
				complaintsThe Secretary shall develop and implement written
				procedures for receiving, investigating, and resolving complaints from parents,
				teachers, or other individuals and organizations concerning violations of
				section 5501 by a State educational agency, local educational agency,
				educational service agency, consortium of those agencies, or entity. The
				individual or organization shall submit the complaint to the State educational
				agency for a written resolution by the State educational agency within 45
				days.
										(b)Appeals to
				SecretaryThe resolution may be appealed by an interested party
				to the Secretary not later than 30 days after the State educational agency
				resolves the complaint or fails to resolve the complaint within the 45-day time
				limit. The appeal shall be accompanied by a copy of the State educational
				agency’s resolution, and, if there is one, a complete statement of the reasons
				supporting the appeal. The Secretary shall investigate and resolve the appeal
				not later than 90 days after receipt of the appeal.
										2Prohibitions
									5521.Prohibition against
				Federal mandates, direction, or control
										(a)In
				generalNo officer or
				employee of the Federal Government shall, directly or indirectly, through
				grants, contracts, or other cooperative agreements, mandate, direct,
				incentivize, or control a State, local educational agency, or school’s specific
				instructional content, academic standards and assessments, curricula, or
				program of instruction, (including any requirement, direction, incentive, or
				mandate to adopt the Common Core State Standards developed under the Common
				Core State Standards Initiative or any other academic standards common to a
				significant number of States), nor shall anything in this Act be construed to
				authorize such officer or employee to do so.
										(b)Financial
				supportNo officer or
				employee of the Federal Government shall, directly or indirectly, through
				grants, contracts, or other cooperative agreements, make financial support
				available in a manner that is conditioned upon a State, local educational
				agency, or school’s adoption of specific instructional content, academic
				standards and assessments, curriculum, or program of instruction, (including
				any requirement, direction, or mandate to adopt the Common Core State Standards
				developed under the Common Core State Standards Initiative, any other academic
				standards common to a significant number of States, or any assessment,
				instructional content, or curriculum aligned to such standards), even if such
				requirements are specified in an Act other than this Act, nor shall anything in
				this Act be construed to authorize such officer or employee to do so.
										5522.Prohibitions
				on Federal Government and use of Federal funds
										(a)General
				prohibitionNothing in this Act shall be construed to authorize
				an officer or employee of the Federal Government directly or indirectly,
				whether through a grant, contract, or cooperative agreement, to mandate,
				direct, or control a State, local educational agency, or school’s curriculum,
				program of instruction, or allocation of State or local resources, or mandate a
				State or any subdivision thereof to spend any funds or incur any costs not paid
				for under this Act.
										(b)Prohibition on
				endorsement of curriculumNotwithstanding any other prohibition of
				Federal law, no funds provided to the Department under this Act may be used by
				the Department directly or indirectly—whether through a grant, contract, or
				cooperative agreement—to endorse, approve, develop, require, or sanction any
				curriculum, including any curriculum aligned to the Common Core State Standards
				developed under the Common Core State Standards Initiative or any other
				academic standards common to a significant number of States, designed to be
				used in an elementary school or secondary school.
										(c)Local
				controlNothing in this Act shall be construed to—
											(1)authorize an
				officer or employee of the Federal Government directly or indirectly—whether
				through a grant, contract, or cooperative agreement—to mandate, direct, review,
				or control a State, local educational agency, or school’s instructional
				content, curriculum, and related activities;
											(2)limit the
				application of the General Education Provisions Act;
											(3)require the
				distribution of scientifically or medically false or inaccurate materials or to
				prohibit the distribution of scientifically or medically true or accurate
				materials; or
											(4)create any legally
				enforceable right.
											(d)Prohibition on
				requiring Federal approval or certification of standardsNotwithstanding any other provision of
				Federal law, no State shall be required to have academic standards approved or
				certified by the Federal Government, in order to receive assistance under this
				Act.
										(e)Rule of
				construction on building standardsNothing in this Act shall be
				construed to mandate national school building standards for a State, local
				educational agency, or school.
										5523.Prohibition on
				federally sponsored testing
										(a)General
				prohibitionNotwithstanding
				any other provision of Federal law and except as provided in subsection (b), no
				funds provided under this Act to the Secretary or to the recipient of any award
				may be used to develop, pilot test, field test, implement, administer, or
				distribute any federally sponsored national test or testing materials in
				reading, mathematics, or any other subject, unless specifically and explicitly
				authorized by law.
										(b)ExceptionsSubsection
				(a) shall not apply to international comparative assessments developed under
				the authority of section 153(a)(5) of the Education Sciences Reform Act of 2002
				and administered to only a representative sample of pupils in the United States
				and in foreign nations.
										5524.Limitations on
				national testing or certification for teachers
										(a)Mandatory
				national testing or certification of teachersNotwithstanding any
				other provision of this Act or any other provision of law, no funds available
				to the Department or otherwise available under this Act may be used for any
				purpose relating to a mandatory nationwide test or certification of teachers or
				education paraprofessionals, including any planning, development,
				implementation, or administration of such test or certification.
										(b)Prohibition on
				withholding fundsThe Secretary is prohibited from withholding
				funds from any State educational agency or local educational agency if the
				State educational agency or local educational agency fails to adopt a specific
				method of teacher or paraprofessional certification.
										5525.Prohibited uses of
				fundsNo funds under this Act
				may be used—
										(1)for construction,
				renovation, or repair of any school facility, except as authorized under title
				IV or otherwise authorized under this Act;
										(2)for medical
				services, drug treatment or rehabilitation, except for specialized
				instructional support services or referral to treatment for students who are
				victims of, or witnesses to, crime or who illegally use drugs;
										(3)for transportation
				unless otherwise authorized under this Act;
										(4)to develop or
				distribute materials, or operate programs or courses of instruction directed at
				youth, that are designed to promote or encourage sexual activity, whether
				homosexual or heterosexual;
										(5)to distribute or
				to aid in the distribution by any organization of legally obscene materials to
				minors on school grounds;
										(6)to provide sex
				education or HIV-prevention education in schools unless that instruction is age
				appropriate and includes the health benefits of abstinence; or
										(7)to operate a
				program of contraceptive distribution in schools.
										5529.Prohibition
				regarding State aidA State
				shall not take into consideration payments under this Act (other than under
				title IV) in determining the eligibility of any local educational agency in
				that State for State aid, or the amount of State aid, with respect to free
				public education of children.
									5530.Prohibition on
				requiring State participationAny State that opts out of receiving funds,
				or that has not been awarded funds, under one or more programs under this Act
				shall not be required to carry out any of the requirements of such program or
				programs, and nothing in this Act shall be construed to require a State to
				participate in any program under this Act.
									5531.Local
				controlThe Secretary shall
				not—
										(1)impose any
				requirements or exercise any governance or authority over school
				administration, including the development and expenditure over school budgets,
				unless explicitly authorized under this Act;
										(2)issue any
				regulations or non-regulatory guidance without first consulting with local
				stakeholders and fairly addressing their concerns; or
										(3)deny any local
				educational agency the right to object to any administrative requirement,
				including actions that place additional burdens or cost on the local
				educational agency.
										3Other Provisions
									5541.Armed forces
				recruiter access to students and student recruiting information
										(a)Policy
											(1)Access to
				student recruiting informationNotwithstanding section
				444(a)(5)(B) of the General Education Provisions Act, each local educational
				agency receiving assistance under this Act shall provide, upon a request made
				by a military recruiter or an institution of higher education, access to the
				name, address, and telephone listing of each secondary school student served by
				the local educational agency, unless the parent of such student has submitted
				the prior consent request under paragraph (2).
											(2)Consent
												(A)Opt-out
				processA parent of a secondary school student may submit a
				written request, to the local educational agency, that the student’s name,
				address, and telephone listing not be released for purposes of paragraph (1)
				without prior written consent of the parent. Upon receiving such request, the
				local educational agency may not release the student’s name, address, and
				telephone listing for such purposes without the prior written consent of the
				parent.
												(B)Notification of
				opt-out processEach local educational agency shall notify the
				parents of the students served by the agency of the option to make a request
				described in subparagraph (A).
												(3)Same access to
				studentsEach local educational agency receiving assistance under
				this Act shall provide military recruiters the same access to secondary school
				students as is provided generally to institutions of higher education or to
				prospective employers of those students.
											(4)Rule of
				construction prohibiting opt-in processesNothing in this
				subsection shall be construed to allow a local educational agency to withhold
				access to a student’s name, address, and telephone listing from a military
				recruiter or institution of higher education by implementing an opt-in process
				or any other process other than the written consent request process under
				paragraph (2)(A).
											(5)Parental
				consentFor purposes of this subsection, whenever a student has
				attained 18 years of age, the permission or consent required of and the rights
				accorded to the parents of the student shall only be required of and accorded
				to the student.
											(b)NotificationThe
				Secretary, in consultation with the Secretary of Defense, shall, not later than
				120 days after the date of enactment of the Student Success Act, notify school
				leaders, school administrators, and other educators about the requirements of
				this section.
										(c)ExceptionThe
				requirements of this section do not apply to a private secondary school that
				maintains a religious objection to service in the Armed Forces if the objection
				is verifiable through the corporate or other organizational documents or
				materials of that school.
										5542.RulemakingThe Secretary shall issue regulations under
				this Act as prescribed under section 1401 only to the extent that such
				regulations are necessary to ensure that there is compliance with the specific
				requirements and assurances required by this Act.
									5543.Peer
				review
										(a)In
				generalIf the Secretary uses
				a peer review panel to evaluate an application for any program required under
				this Act, the Secretary shall conduct the panel in accordance with this
				section.
										(b)MakeupThe
				Secretary shall—
											(1)solicit
				nominations for peers to serve on the panel from States that are—
												(A)practitioners in
				the subject matter; or
												(B)experts in the
				subject matter; and
												(2)select the peers
				from such nominees, except that there shall be at least 75 percent
				practitioners on each panel and in each group formed from the panel.
											(c)GuidanceThe
				Secretary shall issue the peer review guidance concurrently with the notice of
				the grant.
										(d)ReportingThe
				Secretary shall—
											(1)make the names of
				the peer reviewers available to the public before the final deadline for the
				application of the grant;
											(2)make the peer
				review notes publically available once the review has concluded; and
											(3)make any
				deviations from the peer reviewers’ recommendations available to the public
				with an explanation of the deviation.
											(e)Applicant
				reviewsAn applicant shall have an opportunity within 30 days to
				review the peer review notes and appeal the score to the Secretary prior to the
				Secretary making any final determination.
										(f)ProhibitionThe Secretary, and the Secretary’s staff,
				may not attempt to participate in, or influence, the peer review process. No
				Federal employee may participate in, or attempt to influence the peer review
				process, except to respond to questions of a technical nature, which shall be
				publicly reported.
										5544.Parental
				consentUpon receipt of
				written notification from the parents or legal guardians of a student, the
				local educational agency shall withdraw such student from any program funded
				under part B of title III. The local educational agency shall make reasonable
				efforts to inform parents or legal guardians of the content of such programs or
				activities funded under this Act, other than classroom instruction.
									5548.SeverabilityIf any provision of this Act is held
				invalid, the remainder of this Act shall be unaffected thereby.
									5551.Department
				staffThe Secretary
				shall—
										(1)not later than 60 days after the date of
				the enactment of the Student Success Act, identify the number of Department
				employees who worked on or administered each education program and project
				authorized under this Act, as such program or project was in effect on the day
				before such enactment date, and publish such information on the Department’s
				website;
										(2)not later than 60 days after such enactment
				date, identify the number of full-time equivalent employees who work on or
				administer programs or projects authorized under this Act, as in effect on the
				day before such enactment date, that have been eliminated or consolidated since
				such date;
										(3)not later than 1 year after such enactment
				date, reduce the workforce of the Department by the number of full-time
				equivalent employees the Department calculated under paragraph (2); and
										(4)not later than 1 year after such enactment
				date, report to the Congress on—
											(A)the number of
				employees associated with each program or project authorized under this Act
				administered by the Department;
											(B)the number of
				full-time equivalent employees who were determined to be associated with
				eliminated or consolidated programs or projects under paragraph (2);
											(C)how the Secretary
				reduced the number of employees at the Department under paragraph (3);
											(D)the average salary of the employees
				described in subparagraph (B) whose positions were eliminated; and
											(E)the average salary of the full-time
				equivalent employees who work on or administer a program or project authorized
				under this Act by the Department, disaggregated by employee function with each
				such program or project.
											5552.Criminal
				background checks
										(a)Condition of
				receipt of fundsA local
				educational agency or State educational agency shall be ineligible for funds
				under this Act if such agency—
											(1)employs an individual who—
												(A)refuses to consent to a criminal background
				check that includes—
													(i)a search of the State criminal registry or
				repository in the State where the individual resides and each State where such
				individual previously resided;
													(ii)a search of State-based child abuse and
				neglect registries and databases in the State where the individual resides and
				each State where such individual previously resided;
													(iii)a search of the National Crime Information
				Center;
													(iv)a Federal Bureau of Investigation
				fingerprint check using the Integrated Automated Fingerprint Identification
				System; and
													(v)a
				search of the National Sex Offender Registry established under the Adam Walsh
				Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.);
													(B)makes a false statement in connection with
				such criminal background check;
												(C)is registered or
				is required to be registered on a State sex offender registry or the National
				Sex Offender Registry established under the Adam Walsh Child Protection and
				Safety Act of 2006 (42 U.S.C. 16901 et seq.);
				or
												(D)has been convicted
				of a felony consisting of—
													(i)homicide;
													(ii)child abuse or
				neglect;
													(iii)a crime against
				children, including child pornography;
													(iv)domestic
				violence;
													(v)a
				crime involving rape or sexual assault;
													(vi)kidnapping;
													(vii)arson; or
													(viii)physical
				assault, battery, or a drug-related offense, committed on or after the date
				that is 5 years before the date of the individual’s criminal background check
				under this section; or
													(2)knowingly
				facilitates the transfer of an employee if the agency knows, or has probable
				cause to believe, that the employee engaged in sexual misconduct with a
				student.
											(b)Fees for
				background checksThe Attorney General or a State may charge any
				applicable fees for conducting a criminal background check under this
				section.
										4Restoration of
				State sovereignty over public education and parental rights over the education
				of their children
									5561.States to retain
				rights and authorities they do not expressly waive
										(a)Retention of
				rights and authoritiesNo officer, employee, or other authority
				of the Secretary shall enforce against an authority of a State, nor shall any
				authority of a State have any obligation to obey, any requirement imposed as a
				condition of receiving assistance under a grant program established under this
				Act, nor shall such program operate within a State, unless the legislature of
				that State shall have by law expressly approved that program and, in doing so,
				have waived the State’s rights and authorities to act inconsistently with any
				requirement that might be imposed by the Secretary as a condition of receiving
				that assistance.
										(b)Amendment of
				terms of receipt of Federal financial assistanceAn officer, employee, or other authority of
				the Secretary may release assistance under a grant program established under
				this Act to a State only after the legislature of the State has by law
				expressly approved the program (as described in subsection (a)). This approval
				may be accomplished by a vote to affirm a State budget that includes the use of
				such Federal funds and any such State budget must expressly include any
				requirement imposed as a condition of receiving assistance under a grant
				program established under this Act so that by approving the budget, the State
				legislature is expressly approving the grant program and, in doing so, waiving
				the State’s rights and authorities to act inconsistently with any requirement
				that might be imposed by the Secretary as a condition of receiving that
				assistance.
										(c)Special rule for
				States with biennial legislaturesIn the case of a State with a
				biennial legislature—
											(1)during a year in
				which the State legislature does not meet, subsections (a) and (b) shall not
				apply; and
											(2)during a year in
				which the State legislature meets, subsections (a) and (b) shall apply, and,
				with respect to any grant program established under this Act during the most
				recent year in which the State legislature did not meet, the State may by law
				expressly disapprove the grant program, and, if such disapproval occurs, an
				officer, employee, or other authority of the Secretary may not release any
				additional assistance to the State under that grant program.
											(d)Definition of
				state authorityAs used in this section, the term
				authority of a State includes any administering agency of the
				State, any officer or employee of the State, and any local government authority
				of the State.
										(e)Effective
				dateThis section applies in each State beginning on the 90th day
				after the end of the first regular session of the legislature of that State
				that begins 5 years after the date of the enactment of the Student Success Act
				and shall continue to apply in subsequent years until otherwise provided by
				law.
										5562.Dedication of
				savings to deficit reductionNotwithstanding any formula reallocations
				stipulated under the Student Success Act, any funds under such Act not
				allocated to a State because a State did not affirmatively agree to the receipt
				of such funds shall not be reallocated among the States.
									5563.Definition of
				State with biennial legislatureIn this Act, the term State with a
				biennial legislature means a State the legislature of which meets every
				other year.
									5564.Intent of
				CongressIt is the intent of
				Congress that other than the terms and conditions expressly approved by State
				law under the terms of this subpart, control over public education and parental
				rights to control the education of their children are vested exclusively within
				the autonomous zone of independent authority reserved to the States and
				individual Americans by the United States Constitution, other than the Federal
				Government’s undiminishable obligation to enforce minimum Federal standards of
				equal protection and due process.
									FEvaluations
								5601.Evaluations
									(a)Reservation of
				fundsExcept as provided in
				subsections (c) and (d), the Secretary may reserve not more than 0.5 percent of
				the amount appropriated to carry out each categorical program authorized under
				this Act. The reserved amounts shall be used by the Secretary, acting through
				the Director of the Institute of Education Sciences—
										(1)to conduct—
											(A)comprehensive evaluations of the program or
				project; and
											(B)studies of the effectiveness of the program
				or project and its administrative impact on schools and local educational
				agencies;
											(2)to evaluate the aggregate short- and
				long-term effects and cost efficiencies across Federal programs assisted or
				authorized under this Act and related Federal preschool, elementary, and
				secondary programs under any other Federal law; and
										(3)to increase the
				usefulness of evaluations of grant recipients in order to ensure the continuous
				progress of the program or project by improving the quality, timeliness,
				efficiency, and use of information relating to performance under the program or
				project.
										(b)Required
				planThe Secretary, acting
				through the Director of the Institute of Education Sciences, may use the
				reserved amount under subsection (a) only after completion of a comprehensive,
				multi-year plan—
										(1)for the periodic evaluation of each of the
				major categorical programs authorized under this Act, and as resources permit,
				the smaller categorical programs authorized under this Act;
										(2)that shall be developed and implemented
				with the involvement of other officials at the Department, as appropriate;
				and
										(3)that shall not be finalized until—
											(A)the publication of
				a notice in the Federal Register seeking public comment on such plan and after
				review by the Secretary of such comments; and
											(B)the plan is
				submitted for comment to the Committee on Education and the Workforce of the
				House of Representatives and the Committee on Health, Education, Labor, and
				Pensions of the Senate and after review by the Secretary of such
				comments.
											(c)Title I
				excludedThe Secretary may
				not reserve under subsection (a) funds appropriated to carry out any program
				authorized under title I.
									(d)Evaluation
				activities authorized elsewhereIf, under any other provision of
				this Act (other than title I), funds are authorized to be reserved or used for
				evaluation activities with respect to a program or project, the Secretary may
				not reserve additional funds under this section for the evaluation of that
				program or
				project.
									.
				(b)Technical
			 amendments
					(1)Title
			 IX
						(A)Subpart 1 of
			 part E of title V
							(i)Transfer and
			 RedesignationSections 9504 through 9506 (20 U.S.C. 7884,
			 7885, and 7886) are—
								(I)transferred to
			 title V, as amended by subsection (a) of this section;
								(II)inserted after
			 section 5503 of such title; and
								(III)redesignated as
			 sections 5504 through 5506, respectively.
								(ii)AmendmentsSection 5504 (as so redesignated) is
			 amended—
								(I)in subsection
			 (a)(1)(A), by striking section 9502 and inserting section
			 5502;
								(II)in subsection
			 (b), by striking section 9501 and inserting section
			 5501; and
								(III)in subsection
			 (d), by striking No Child Left Behind Act of 2001 and inserting
			 Student Success Act.
								(B)Subpart 2 of
			 part E of title V
							(i)Transfer and
			 RedesignationSections 9531, 9533, and 9534 (20 U.S.C. 7911,
			 7913, and 7914) are—
								(I)transferred to
			 title V, as amended by subparagraph (A) of this paragraph;
								(II)inserted after section 5525 of such title;
			 and
								(III)redesignated as
			 sections 5526 through 5528, respectively.
								(ii)AmendmentsSection 5528 (as so redesignated) is
			 amended—
								(I)by striking
			 (a) In
			 general.—Nothing and inserting Nothing;
			 and
								(II)by striking
			 subsection (b).
								(C)Subpart 3 of
			 part E of title VSections 9523, 9524, and 9525 (20 U.S.C. 7903,
			 7904, and 7905) are—
							(i)transferred to
			 title V, as amended by subparagraph (B) of this paragraph;
							(ii)inserted after section 5544 of such title;
			 and
							(iii)redesignated as
			 sections 5545 through 5547, respectively.
							(2)Title
			 IVSections 4141 and 4155 (20 U.S.C. 7151 and 7161) are—
						(A)transferred to
			 title V, as amended by paragraph (1) of this subsection;
						(B)inserted after
			 section 5548 (as so redesignated by paragraph (1)(C)(iii) of this subsection);
			 and
						(C)redesignated as sections 5549 and 5550,
			 respectively.
						502.RepealTitle IX (20 U.S.C. 7801 et seq.), as amended
			 by section 501(b)(1) of this title, is repealed.
			503.Other
			 lawsBeginning on the date of
			 the enactment of this Act, any reference in law to the term “highly qualified”
			 as defined in section 9101 of the Elementary and Secondary Education Act of
			 1965 shall be treated as a reference to such term under section 9101 of the
			 Elementary and Secondary Education Act of 1965 as in effect on the day before
			 the date of the enactment of this Act.
			504.Amendment to
			 IDEASection 602 of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1401) is amended by
			 striking paragraph (10).
			VIThe
			 Federal Government’s Trust Responsibility to American Indian, Alaska Native,
			 and Native Hawaiian Education
			601.The Federal
			 Government’s Trust Responsibility to American Indian, Alaska Native, and Native
			 Hawaiian EducationTitle VI of
			 the Act (20 U.S.C.
			 7301 et seq.) is amended to read as follows:
				
					VIThe Federal
				Government’s Trust Responsibility to American Indian, Alaska Native, and Native
				Hawaiian Education
						AIndian
				Education
							6101.Statement of
				policyIt is the policy of the
				United States to fulfill the Federal Government’s unique and continuing trust
				relationship with, and responsibility to, the Indian people for the education
				of Indian children. The Federal Government will continue to work with local
				educational agencies, Indian tribes and organizations, postsecondary
				institutions, and other entities toward the goal of ensuring that programs that
				serve Indian children are of the highest quality and provide for not only the
				basic elementary and secondary educational needs, but also the unique
				educational and culturally related academic needs of these children.
							6102.PurposeIt is the purpose of this part to support
				the efforts of local educational agencies, Indian tribes and organizations,
				postsecondary institutions, and other entities—
								(1)to meet the unique
				educational and culturally related academic needs of American Indian and Alaska
				Native students, so that such students can meet State student academic
				achievement standards;
								(2)to ensure that
				Indian and Alaskan Native students gain knowledge and understanding of Native
				communities, languages, tribal histories, traditions, and cultures; and
								(3)to ensure that
				school leaders, teachers, and other staff who serve Indian and Alaska Native
				students have the ability to provide culturally appropriate and effective
				instruction to such students.
								1Formula Grants to
				Local Educational Agencies
								6111.PurposeIt is the purpose of this subpart to support
				the efforts of local educational agencies, Indian tribes and organizations, and
				other entities to improve the academic achievement of American Indian and
				Alaska Native students by providing for their unique cultural, language, and
				educational needs and ensuring that they are prepared to meet State academic
				standards.
								6112.Grants to
				local educational agencies and tribes
									(a)In
				generalIn accordance with this section and section 6113, the
				Secretary may make grants from allocations made under section 6113, to—
										(1)local educational
				agencies;
										(2)Indian
				tribes;
										(3)Indian
				organizations; and
										(4)Alaska Native
				Organizations
										(b)Local
				educational agencies
										(1)Enrollment
				requirementsA local educational agency shall be eligible for a
				grant under this subpart for any fiscal year if the number of Indian children
				eligible under section 6117 who were enrolled in the schools of the agency, and
				to whom the agency provided free public education, during the preceding fiscal
				year—
											(A)was at least 10;
				or
											(B)constituted not
				less than 25 percent of the total number of individuals enrolled in the schools
				of such agency.
											(2)ExclusionThe
				requirement of paragraph (1) shall not apply in Alaska, California, or
				Oklahoma, or with respect to any local educational agency located on, or in
				proximity to, an Indian reservation.
										(c)Indian tribes,
				Indian organizations, Alaska native organizations, and consortia
										(1)In
				generalIf a local educational agency that is otherwise eligible
				for a grant under this subpart does not establish a committee under section
				6114(c)(4) for such grant, an Indian tribe, Indian organization, Alaska Native
				Organization, or consortium of such entities that represents not less than
				one-third of the eligible Indian or Alaska Native children who are served by
				such local educational agency may apply for such grant.
										(2)Special
				rule
											(A)In
				generalThe Secretary shall
				treat each Indian tribe, Indian organization, Alaska Native Organization, or
				consortium of such entities applying for a grant pursuant to paragraph (1) as
				if such applicant were a local educational agency for purposes of this
				subpart.
											(B)ExceptionsNotwithstanding subparagraph (A), such
				Indian tribe, Indian organization, Alaska Native Organization, or consortium of
				such entities shall not be subject to the requirements of section 6114(c)(5),
				6118(c), or 6119.
											(3)EligibilityIf
				more than 1 applicant qualifies to apply for a grant under paragraph (1), the
				entity that represents the most eligible Indian and Alaska Native children who
				are served by the local educational agency shall be eligible to receive the
				grant or the applicants may apply in consortium and jointly operate a
				program.
										(d)Indian and
				Alaska native community-Based organizations
										(1)In
				generalIf no local educational agency pursuant to subsection
				(b), and no Indian tribe, tribal organization, Alaska Native Organization, or
				consortium pursuant to subsection (c), applies for a grant under this subpart,
				Indian and Alaska Native community-based organizations serving the community of
				the local educational agency may apply for the grant.
										(2)Applicability of
				special ruleThe Secretary shall apply the special rule in
				subsection (c)(2) to a community-based organization applying or receiving a
				grant under paragraph (1) in the same manner as such rule applies to an Indian
				tribe, Indian organization, Alaska Native Organization, or consortium.
										(3)Definition of
				Indian and Alaska native community-based organizationsIn this
				subsection, the term Indian and Alaska Native community-based
				organizations means any organizations that—
											(A)are composed
				primarily of the family members of Indian or Alaska Native students, Indian or
				Alaska Native community members, tribal government education officials, and
				tribal members from a specific community;
											(B)assist in the
				social, cultural, and educational development of Indians or Alaska Natives in
				such community;
											(C)meet the unique
				cultural, language, and academic needs of Indian or Alaska Native students;
				and
											(D)demonstrate
				organizational and administrative capacity to effectively manage the
				grant.
											6113.Amount of
				grants
									(a)Amount of grant
				awards
										(1)In
				generalExcept as provided in subsection (b) and paragraph (2),
				the Secretary shall allocate to each local educational agency that has an
				approved application under this subpart an amount equal to the product
				of—
											(A)the number of
				Indian children who are eligible under section 6117 and served by such agency;
				and
											(B)the greater
				of—
												(i)the average per
				pupil expenditure of the State in which such agency is located; or
												(ii)80 percent of the
				average per pupil expenditure of all the States.
												(2)ReductionThe
				Secretary shall reduce the amount of each allocation otherwise determined under
				this section in accordance with subsection (e).
										(b)Minimum
				grant
										(1)In
				generalNotwithstanding subsection (e), an entity that is
				eligible for a grant under section 6112, and a school that is operated or
				supported by the Bureau of Indian Education that is eligible for a grant under
				subsection (d), that submits an application that is approved by the Secretary,
				shall, subject to appropriations, receive a grant under this subpart in an
				amount that is not less than $3,000.
										(2)ConsortiaLocal
				educational agencies may form a consortium for the purpose of obtaining grants
				under this subpart.
										(3)IncreaseThe
				Secretary may increase the minimum grant under paragraph (1) to not more than
				$4,000 for all grantees if the Secretary determines such increase is necessary
				to ensure the quality of the programs provided.
										(c)DefinitionFor
				the purpose of this section, the term average per pupil
				expenditure, used with respect to a State, means an amount equal
				to—
										(1)the sum of the
				aggregate current expenditures of all the local educational agencies in the
				State, plus any direct current expenditures by the State for the operation of
				such agencies, without regard to the sources of funds from which such local or
				State expenditures were made, during the second fiscal year preceding the
				fiscal year for which the computation is made; divided by
										(2)the aggregate
				number of children who were included in average daily attendance for whom such
				agencies provided free public education during such preceding fiscal
				year.
										(d)Schools operated
				or supported by the bureau of Indian education
										(1)In
				generalSubject to subsection (e), in addition to the grants
				awarded under subsection (a), the Secretary shall allocate to the Secretary of
				the Interior an amount equal to the product of—
											(A)the total number
				of Indian children enrolled in schools that are operated by—
												(i)the Bureau of
				Indian Education; or
												(ii)an Indian tribe,
				or an organization controlled or sanctioned by an Indian tribal government, for
				the children of that tribe under a contract with, or grant from, the Department
				of the Interior under the Indian Self-Determination Act or the Tribally
				Controlled Schools Act of 1988; and
												(B)the greater
				of—
												(i)the average per
				pupil expenditure of the State in which the school is located; or
												(ii)80 percent of the
				average per pupil expenditure of all the States.
												(2)Special
				ruleAny school described in paragraph (1)(A) that wishes to
				receive an allocation under this subpart shall submit an application in
				accordance with section 6114, and shall otherwise be treated as a local
				educational agency for the purpose of this subpart, except that such school
				shall not be subject to section 6114(c)(5), section 6118(c), or section
				6119.
										(e)Ratable
				reductionsIf the sums appropriated for any fiscal year to carry
				out this subpart are insufficient to pay in full the amounts determined for
				local educational agencies under subsection (a)(1) and for the Secretary of the
				Interior under subsection (d), each of those amounts shall be ratably
				reduced.
									6114.Applications
									(a)Application
				requiredEach local educational agency that desires to receive a
				grant under this subpart shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require.
									(b)Comprehensive
				program requiredEach application submitted under subsection (a)
				shall include a description of a comprehensive program for meeting the needs of
				Indian and Alaska Native children served by the local educational agency,
				including the language and cultural needs of the children, that—
										(1)describes how the
				comprehensive program will offer programs and activities to meet the culturally
				related academic needs of American Indian and Alaska Native students;
										(2)(A)is consistent with the
				State, tribal, and local plans submitted under other provisions of this Act;
				and
											(B)includes academic
				content and student academic achievement goals for such children, and
				benchmarks for attaining such goals, that are based on State academic content
				and student academic achievement standards adopted under title I for all
				children;
											(3)explains how the
				local educational agency will use the funds made available under this subpart
				to supplement other Federal, State, and local programs that serve such
				students;
										(4)demonstrates how
				funds made available under this subpart will be used for activities described
				in section 6115;
										(5)describes the
				professional development opportunities that will be provided, as needed, to
				ensure that—
											(A)teachers and other
				school professionals who are new to the Indian or Alaska Native community are
				prepared to work with Indian and Alaska Native children;
											(B)all teachers who
				will be involved in programs assisted under this subpart have been properly
				trained to carry out such programs; and
											(C)those family
				members of Indian and Alaska Native children and representatives of tribes who
				are on the committee described in (c)(5) will participate in the planning of
				professional development materials;
											(6)describes how the
				local educational agency—
											(A)will periodically
				assess the progress of all Indian children enrolled in the schools of the local
				educational agency, including Indian children who do not participate in
				programs assisted under this subpart, in meeting the goals described in
				paragraph (2);
											(B)will provide the
				results of each assessment referred to in subparagraph (A) to—
												(i)the committee
				described in subsection (c)(5);
												(ii)the community
				served by the local educational agency; and
												(iii)the tribes whose
				children are served by the local educational agency;
												(C)is responding to
				findings of any previous assessments that are similar to the assessments
				described in subparagraph (A); and
											(7)explicitly
				delineates—
											(A)a formal,
				collaborative process that the local educational agency used to directly
				involve tribes, Indian organizations, or Alaska Native Organizations in the
				development of the comprehensive programs and the results of such process;
				and
											(B)how the local
				educational agency plans to ensure that tribes, Indian organizations, or Alaska
				Native Organizations will play an active, meaningful, and ongoing role in the
				functioning of the comprehensive programs.
											(c)AssurancesEach
				application submitted under subsection (a) shall include assurances
				that—
										(1)the local
				educational agency will use funds received under this subpart only to
				supplement the funds that, in the absence of the Federal funds made available
				under this subpart, such agency would make available for services described in
				this subsection, and not to supplant such funds;
										(2)the local
				educational agency will use funds received under this subpart only for
				activities described and authorized under this subpart;
										(3)the local
				educational agency will prepare and submit to the Secretary such reports, in
				such form and containing such information, as the Secretary may require
				to—
											(A)carry out the
				functions of the Secretary under this subpart; and
											(B)determine the
				extent to which activities carried out with funds provided to the local
				educational agency under this subpart are effective in improving the
				educational achievement of Indian and Alaska Native students served by such
				agency; and
											(C)determine the
				extent to which such activities address the unique cultural, language, and
				educational needs of Indian students;
											(4)the program for
				which assistance is sought—
											(A)is based on a
				comprehensive local assessment and prioritization of the unique educational and
				culturally related academic needs of the American Indian and Alaska Native
				students for whom the local educational agency is providing an
				education;
											(B)will use the best
				available talents and resources, including individuals from the Indian or
				Alaska Native community; and
											(C)was developed by
				such agency in open consultation with the families of Indian or Alaska Native
				children, Indian or Alaska Native teachers, Indian or Alaska Native students
				from secondary schools, and representatives of tribes, Indian organizations, or
				Alaska Native Organizations in the community including through public hearings
				held by such agency to provide to the individuals described in this
				subparagraph a full opportunity to understand the program and to offer
				recommendations regarding the program;
											(5)the local
				educational agency developed the program with the participation and written
				approval of a committee—
											(A)that is composed
				of, and selected by—
												(i)family members of
				Indian and Alaska Native children that are attending the local educational
				agency’s schools;
												(ii)teachers in the
				schools; and
												(iii)Indian and
				Alaska Native students attending secondary schools of the agency;
												(B)a majority of
				whose members are family members of Indian and Alaska Native children that are
				attending the local educational agency’s schools;
											(C)that has set forth
				such policies and procedures, including policies and procedures relating to the
				hiring of personnel, as will ensure that the program for which assistance is
				sought will be operated and evaluated in consultation with, and with the
				involvement of, parents of the children, and representatives of the area, to be
				served;
											(D)with respect to an
				application describing a schoolwide program in accordance with section 6115(c),
				that has—
												(i)reviewed in a
				timely fashion the program;
												(ii)determined that
				the program will not diminish the availability of culturally related activities
				for American Indian and Alaska Native students; and
												(iii)will directly
				enhance the educational experience of American Indian and Alaska Native
				students; and
												(E)that has adopted
				reasonable bylaws for the conduct of the activities of the committee and abides
				by such bylaws; and
											(6)the local
				educational agency conducted adequate outreach to family members to meet the
				requirements under subsection (c)(5).
										6115.Authorized
				services and activities
									(a)General
				requirementsEach local educational agency that receives a grant
				under this subpart shall use the grant funds, in a manner consistent with the
				purpose specified in section 6111, for services and activities that—
										(1)are designed to
				carry out the comprehensive program of the local educational agency for Indian
				students, and described in the application of the local educational agency
				submitted to the Secretary under section 6114(a) solely for the services and
				activities described in such application;
										(2)are designed with
				special regard for the language and cultural needs of the Indian students;
				and
										(3)supplement and
				enrich the regular school program of such agency.
										(b)Particular
				activitiesThe services and activities referred to in subsection
				(a) may include—
										(1)activities that
				support Native American language immersion programs and Native American
				language restoration programs, which may be taught by traditional
				leaders;
										(2)culturally related
				activities that support the program described in the application submitted by
				the local educational agency;
										(3)early childhood
				and family programs that emphasize school readiness;
										(4)enrichment
				programs that focus on problem solving and cognitive skills development and
				directly support the attainment of challenging State academic content and
				student academic achievement standards;
										(5)integrated
				educational services in combination with other programs including programs that
				enhance student achievement by promoting increased involvement of parents and
				families in school activities;
										(6)career preparation
				activities to enable Indian students to participate in programs such as the
				programs supported by the Carl D. Perkins Career and Technical Education
				Improvement Act of 2006, including programs for tech-prep education, mentoring,
				and apprenticeship;
										(7)activities to
				educate individuals so as to prevent violence, suicide, and substance
				abuse;
										(8)the acquisition of
				equipment, but only if the acquisition of the equipment is essential to achieve
				the purpose described in section 6111;
										(9)activities that
				promote the incorporation of culturally responsive teaching and learning
				strategies into the educational program of the local educational agency;
										(10)activities that
				incorporate culturally and linguistically relevant curriculum content into
				classroom instruction that is responsive to the unique learning styles of
				Indian and Alaska Native children and ensures that children are better able to
				meet State standards;
										(11)family literacy
				services;
										(12)activities that
				recognize and support the unique cultural and educational needs of Indian
				children, and incorporate appropriately qualified tribal elders and
				seniors;
										(13)dropout
				prevention strategies for Indian and Alaska Native students; and
										(14)strategies to
				meet the educational needs of at-risk Indian students in correctional
				facilities, including such strategies that support Indian and Alaska Native
				students who are transitioning from such facilities to schools served by local
				educational agencies.
										(c)Schoolwide
				programsNotwithstanding any other provision of law, a local
				educational agency may use funds made available to such agency under this
				subpart to support a schoolwide program under section 1114 if—
										(1)the committee
				established pursuant to section 6114(c)(5) approves the use of the funds for
				the schoolwide program;
										(2)the schoolwide
				program is consistent with the purpose described in section 6111; and
										(3)the local
				educational agency identifies in its application how the use of such funds in a
				schoolwide program will produce benefits to the American Indian and Alaska
				Native students that would not be achieved if the funds were not used in a
				schoolwide program.
										(d)Limitation on
				administrative costsNot more than 5 percent of the funds
				provided to a grantee under this subpart for any fiscal year may be used for
				administrative purposes.
									(e)Limitation on
				the use of fundsFunds provided to a grantee under this subpart
				may not be used for long-distance travel expenses for training activities
				available locally or regionally.
									6116.Integration of
				services authorized
									(a)PlanAn
				entity receiving funds under this subpart may submit a plan to the Secretary
				for the integration of education and related services provided to Indian
				students.
									(b)Consolidation of
				programsUpon the receipt of an acceptable plan under subsection
				(a), the Secretary, in cooperation with each Federal agency providing grants
				for the provision of education and related services to the entity, shall
				authorize the entity to consolidate, in accordance with such plan, the
				federally funded education and related services programs of the entity and the
				Federal programs, or portions of the programs, serving Indian students in a
				manner that integrates the program services involved into a single,
				coordinated, comprehensive program and reduces administrative costs by
				consolidating administrative functions.
									(c)Programs
				affectedThe funds that may be consolidated in a demonstration
				project under any such plan referred to in subsection (a) shall include funds
				for any Federal program exclusively serving Indian children, or the funds
				reserved under any Federal program to exclusively serve Indian children, under
				which the entity is eligible for receipt of funds under a statutory or
				administrative formula for the purposes of providing education and related
				services that would be used to serve Indian students.
									(d)Plan
				requirementsFor a plan to be acceptable pursuant to subsection
				(b), the plan shall—
										(1)identify the
				programs or funding sources to be consolidated;
										(2)be consistent with
				the objectives of this section concerning authorizing the services to be
				integrated in a demonstration project;
										(3)describe a
				comprehensive strategy that identifies the full range of potential educational
				opportunities and related services to be provided to assist Indian students to
				achieve the objectives set forth in this subpart;
										(4)describe the way
				in which services are to be integrated and delivered and the results expected
				from the plan;
										(5)identify the
				projected expenditures under the plan in a single budget;
										(6)identify the
				State, tribal, or local agency or agencies to be involved in the delivery of
				the services integrated under the plan;
										(7)identify any
				statutory provisions, regulations, policies, or procedures that the entity
				believes need to be waived in order to implement the plan;
										(8)set forth measures
				for academic content and student academic achievement goals designed to be met
				within a specific period of time; and
										(9)be approved by a
				committee formed in accordance with section 6114(c)(5), if such a committee
				exists.
										(e)Plan
				reviewUpon receipt of the plan from an eligible entity, the
				Secretary shall consult with the Secretary of each Federal department providing
				funds to be used to implement the plan, and with the entity submitting the
				plan. The parties so consulting shall identify any waivers of statutory
				requirements or of Federal departmental regulations, policies, or procedures
				necessary to enable the entity to implement the plan. Notwithstanding any other
				provision of law, the Secretary of the affected department shall have the
				authority to waive any regulation, policy, or procedure promulgated by that
				department that has been so identified by the entity or department, unless the
				Secretary of the affected department determines that such a waiver is
				inconsistent with the objectives of this subpart or those provisions of the
				statute from which the program involved derives authority that are specifically
				applicable to Indian students.
									(f)Plan
				ApprovalWithin 90 days after the receipt of an entity’s plan by
				the Secretary, the Secretary shall inform the entity, in writing, of the
				Secretary’s approval or disapproval of the plan. If the plan is disapproved,
				the entity shall be informed, in writing, of the reasons for the disapproval
				and shall be given an opportunity to amend the plan or to petition the
				Secretary to reconsider such disapproval.
									(g)Responsibilities
				of Department of EducationNot later than 180 days after the date
				of enactment of the Student Success Act of 2013, the Secretary of Education,
				the Secretary of the Interior, the Secretary of the Department of Health and
				Human Services, and the head of any other Federal department or agency
				identified by the Secretary of Education, shall enter into an interdepartmental
				memorandum of agreement providing for the implementation and coordination of
				the demonstration projects authorized under this section. The lead agency head
				for a demonstration project under this section shall be—
										(1)the Secretary of
				the Interior, in the case of an entity meeting the definition of a contract or
				grant school under title XI of the Education Amendments of 1978; or
										(2)the Secretary of
				Education, in the case of any other entity.
										(h)Responsibilities
				of lead agencyThe responsibilities of the lead agency shall
				include—
										(1)the use of a
				single report format related to the plan for the individual project, which
				shall be used by an eligible entity to report on the activities undertaken
				under the project;
										(2)the use of a
				single report format related to the projected expenditures for the individual
				project which shall be used by an eligible entity to report on all project
				expenditures;
										(3)the development of
				a single system of Federal oversight for the project, which shall be
				implemented by the lead agency; and
										(4)the provision of
				technical assistance to an eligible entity appropriate to the project, except
				that an eligible entity shall have the authority to accept or reject the plan
				for providing such technical assistance and the technical assistance
				provider.
										(i)Report
				requirementsA single report format shall be developed by the
				Secretary, consistent with the requirements of this section. Such report format
				shall require that reports described in subsection (h), together with records
				maintained on the consolidated program at the local level, shall contain such
				information as will allow a determination that the eligible entity has complied
				with the requirements incorporated in its approved plan, including making a
				demonstration of student academic achievement, and will provide assurances to
				each Secretary that the eligible entity has complied with all directly
				applicable statutory requirements and with those directly applicable regulatory
				requirements that have not been waived.
									(j)No reduction in
				amountsIn no case shall the amount of Federal funds available to
				an eligible entity involved in any demonstration project be reduced as a result
				of the enactment of this section.
									(k)Interagency fund
				transfers authorizedThe Secretary is authorized to take such
				action as may be necessary to provide for an interagency transfer of funds
				otherwise available to an eligible entity in order to further the objectives of
				this section.
									(l)Administration
				of funds
										(1)In
				generalProgram funds for the consolidated programs shall be
				administered in such a manner as to allow for a determination that funds from a
				specific program are spent on allowable activities authorized under such
				program, except that the eligible entity shall determine the proportion of the
				funds granted that shall be allocated to such program.
										(2)Separate records
				not requiredNothing in this section shall be construed as
				requiring the eligible entity to maintain separate records tracing any services
				or activities conducted under the approved plan to the individual programs
				under which funds were authorized for the services or activities, nor shall the
				eligible entity be required to allocate expenditures among such individual
				programs.
										(m)OverageThe
				eligible entity may commingle all administrative funds from the consolidated
				programs and shall be entitled to the full amount of such funds (under each
				program’s or agency’s regulations). The overage (defined as the difference
				between the amount of the commingled funds and the actual administrative cost
				of the programs) shall be considered to be properly spent for Federal audit
				purposes, if the overage is used for the purposes provided for under this
				section.
									(n)Fiscal
				accountabilityNothing in this part shall be construed so as to
				interfere with the ability of the Secretary or the lead agency to fulfill the
				responsibilities for the safeguarding of Federal funds pursuant to
				chapter 75 of title 31,
				United States Code.
									(o)Report on
				statutory obstacles to program integration
										(1)Preliminary
				reportNot later than 2 years after the date of enactment of the
				Student Success Act of 2013, the Secretary of Education shall submit a
				preliminary report to the Committee on Education and the Workforce and the
				Committee on Natural Resources of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions and the Committee on Indian
				Affairs of the Senate on the status of the implementation of the demonstration
				projects authorized under this section.
										(2)Final
				reportNot later than 5 years after the date of enactment of the
				Student Success Act of 2013, the Secretary of Education shall submit a report
				to the Committee on Education and the Workforce and the Committee on Natural
				Resources of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions and the Committee on Indian Affairs of the
				Senate on the results of the implementation of the demonstration projects
				authorized under this section. Such report shall identify statutory barriers to
				the ability of participants to integrate more effectively their education and
				related services to Indian students in a manner consistent with the objectives
				of this section.
										(p)DefinitionsFor
				the purposes of this section, the term Secretary means—
										(1)the Secretary of
				the Interior, in the case of an entity meeting the definition of a contract or
				grant school under title XI of the Education Amendments of 1978; or
										(2)the Secretary of
				Education, in the case of any other entity.
										6117.Student
				eligibility forms
									(a)In
				generalThe Secretary shall require that, as part of an
				application for a grant under this subpart, each applicant shall maintain a
				file, with respect to each Indian child for whom the local educational agency
				provides a free public education, that contains a form that sets forth
				information establishing the status of the child as an Indian child eligible
				for assistance under this subpart, and that otherwise meets the requirements of
				subsection (b).
									(b)FormsThe
				form described in subsection (a) shall include—
										(1)either—
											(A)(i)the name of the tribe or
				band of Indians (as defined in section 6151) with respect to which the child
				claims membership;
												(ii)the enrollment or membership
				number establishing the membership of the child (if readily available);
				and
												(iii)the name and address of the
				organization that maintains updated and accurate membership data for such tribe
				or band of Indians; or
												(B)the name, the
				enrollment or membership number (if readily available), and the name and
				address of the organization responsible for maintaining updated and accurate
				membership data, of any parent or grandparent of the child from whom the child
				claims eligibility under this subpart, if the child is not a member of the
				tribe or band of Indians (as so defined);
											(2)a statement of
				whether the tribe or band of Indians (as so defined), with respect to which the
				child, or parent or grandparent of the child, claims membership, is federally
				recognized;
										(3)the name and
				address of the parent or legal guardian of the child;
										(4)a signature of the
				parent or legal guardian of the child that verifies the accuracy of the
				information supplied; and
										(5)any other
				information that the Secretary considers necessary to provide an accurate
				program profile.
										(c)Statutory
				constructionNothing in this section shall be construed to affect
				a definition contained in section 6151.
									(d)Documentation
				and types of proof
										(1)Types of
				proofFor purposes of determining whether a child is eligible to
				be counted for the purpose of computing the amount of a grant award under
				section 6113, the membership of the child, or any parent or grandparent of the
				child, in a tribe or band of Indians (as so defined) may be established by
				proof other than an enrollment number, notwithstanding the availability of an
				enrollment number for a member of such tribe or band. Nothing in subsection (b)
				shall be construed to require the furnishing of an enrollment number.
										(2)No new or
				duplicative determinationsOnce a child is determined to be an
				Indian eligible to be counted for such grant award, the local education agency
				shall maintain a record of such determination and shall not require a new or
				duplicate determination to be made for such child for a subsequent application
				for a grant under this subpart.
										(3)Previously filed
				formsAn Indian student eligibility form that was on file as
				required by this section on the day before the date of enactment of the Student
				Success Act of 2013 and that met the requirements of this section, as this
				section was in effect on the day before the date of enactment of such Act,
				shall remain valid for such Indian student.
										(e)Monitoring and
				evaluation review
										(1)In
				general
											(A)ReviewFor
				each fiscal year, in order to provide such information as is necessary to carry
				out the responsibility of the Secretary to provide technical assistance under
				this subpart, the Secretary shall conduct a monitoring and evaluation review of
				a sampling of the recipients of grants under this subpart. The sampling
				conducted under this subparagraph shall take into account the size of and the
				geographic location of each local educational agency.
											(B)ExceptionA
				local educational agency may not be held liable to the United States or be
				subject to any penalty, by reason of the findings of an audit that relates to
				the date of completion, or the date of submission, of any forms used to
				establish, before April 28, 1988, the eligibility of a child for an entitlement
				under the Indian Elementary and Secondary School Assistance Act.
											(2)False
				informationAny local educational agency that provides false
				information in an application for a grant under this subpart shall—
											(A)be ineligible to
				apply for any other grant under this subpart; and
											(B)be liable to the
				United States for any funds from the grant that have not been expended.
											(3)Excluded
				childrenA student who provides false information for the form
				required under subsection (a) shall not be counted for the purpose of computing
				the amount of a grant under section 6113.
										(f)Tribal grant and
				contract schoolsNotwithstanding any other provision of this
				section, in calculating the amount of a grant under this subpart to a tribal
				school that receives a grant or contract from the Bureau of Indian Education,
				the Secretary shall use only one of the following, as selected by the
				school:
										(1)A count of the
				number of students in the schools certified by the Bureau.
										(2)A count of the
				number of students for whom the school has eligibility forms that comply with
				this section.
										(g)Timing of child
				countsFor purposes of determining the number of children to be
				counted in calculating the amount of a local educational agency’s grant under
				this subpart (other than in the case described in subsection (f)(1)), the local
				educational agency shall—
										(1)establish a date
				on, or a period not longer than 31 consecutive days during, which the agency
				counts those children, if that date or period occurs before the deadline
				established by the Secretary for submitting an application under section 6114;
				and
										(2)determine that
				each such child was enrolled, and receiving a free public education, in a
				school of the agency on that date or during that period, as the case may
				be.
										6118.Payments
									(a)In
				generalSubject to subsections (b) and (c), the Secretary shall
				pay to each local educational agency that submits an application that is
				approved by the Secretary under this subpart the amount determined under
				section 6113. The Secretary shall notify the local educational agency of the
				amount of the payment not later than June 1 of the year for which the Secretary
				makes the payment.
									(b)Payments taken
				into account by the stateThe Secretary may not make a grant
				under this subpart to a local educational agency for a fiscal year if, for such
				fiscal year, the State in which the local educational agency is located takes
				into consideration payments made under this chapter in determining the
				eligibility of the local educational agency for State aid, or the amount of the
				State aid, with respect to the free public education of children during such
				fiscal year or the preceding fiscal year.
									(c)Reduction of
				payment for failure To maintain fiscal effort
										(1)In
				generalThe Secretary may not pay a local educational agency the
				full amount of a grant award determined under section 6113 for any fiscal year
				unless the State educational agency notifies the Secretary, and the Secretary
				determines, that with respect to the provision of free public education by the
				local educational agency for the preceding fiscal year, the combined fiscal
				effort of the local educational agency and the State, computed on either a per
				student or aggregate expenditure basis, was not less than 90 percent of the
				amount of the combined fiscal effort, computed on the same basis, for the
				second preceding fiscal year.
										(2)Failure to
				maintain effortIf, for the preceding fiscal year, the Secretary
				determines that a local educational agency and State failed to maintain the
				combined fiscal effort for such agency at the level specified in paragraph (1),
				the Secretary shall—
											(A)reduce the amount
				of the grant that would otherwise be made to such agency under this subpart in
				the exact proportion of the failure to maintain the fiscal effort at such
				level; and
											(B)not use the
				reduced amount of the agency and State expenditures for the preceding year to
				determine compliance with paragraph (1) for any succeeding fiscal year, but
				shall use the amount of expenditures that would have been required to comply
				with paragraph (1).
											(3)Waiver
											(A)In
				generalThe Secretary may waive the requirement of paragraph (1)
				for a local educational agency, for not more than 1 year at a time, if the
				Secretary determines that the failure to comply with such requirement is due to
				exceptional or uncontrollable circumstances, such as a natural disaster or a
				precipitous and unforeseen decline in the agency’s financial resources.
											(B)Future
				determinationsThe Secretary shall not use the reduced amount of
				the agency’s expenditures for the fiscal year preceding the fiscal year for
				which a waiver is granted to determine compliance with paragraph (1) for any
				succeeding fiscal year, but shall use the amount of expenditures that would
				have been required to comply with paragraph (1) in the absence of the
				waiver.
											(d)ReallocationsThe
				Secretary may reallocate, in a manner that the Secretary determines will best
				carry out the purpose of this subpart, any amounts that—
										(1)based on estimates
				made by local educational agencies or other information, the Secretary
				determines will not be needed by such agencies to carry out approved programs
				under this subpart; or
										(2)otherwise become
				available for reallocation under this subpart.
										6119.State
				educational agency reviewBefore submitting an application to the
				Secretary under section 6114, a local educational agency shall submit the
				application to the State educational agency, which may comment on such
				application. If the State educational agency comments on the application, the
				agency shall comment on all applications submitted by local educational
				agencies in the State and shall provide those comments to the respective local
				educational agencies, with an opportunity to respond.
								2Special Programs
				and Projects To Improve Educational Opportunities for Indian Children and
				Youth
								6121.Special
				programs and projects to improve educational opportunities for Indian children
				and youth
									(a)Purpose
										(1)In
				generalIt is the purpose of this section to support projects to
				develop, test, and demonstrate the effectiveness of services and programs to
				improve educational opportunities and achievement of Indian children and
				youth.
										(2)CoordinationThe
				Secretary shall take the necessary actions to achieve the coordination of
				activities assisted under this subpart with—
											(A)other programs
				funded under this Act; and
											(B)other Federal
				programs operated for the benefit of American Indian and Alaska Native children
				and youth.
											(b)Eligible
				entitiesIn this section, the term eligible entity
				means a State educational agency, local educational agency, Indian tribe,
				Indian organization, federally supported elementary school or secondary school
				for Indian students, Indian institution (including an Indian institution of
				higher education), Alaska Native Organization, or a consortium of such
				entities.
									(c)Grants
				authorized
										(1)In
				generalThe Secretary shall award grants to eligible entities to
				enable such entities to carry out activities that meet the purpose of this
				section, including—
											(A)innovative
				programs related to the educational needs of educationally disadvantaged
				children and youth;
											(B)educational
				services that are not available to such children and youth in sufficient
				quantity or quality, including remedial instruction, to raise the achievement
				of Indian and Alaska Native children in one or more of the core academic
				subjects of English, mathematics, science, foreign languages, art, history, and
				geography;
											(C)bilingual and
				bicultural programs and projects;
											(D)special health and
				nutrition services, and other related activities, that address the special
				health, social, emotional, and psychological problems of Indian
				children;
											(E)special
				compensatory and other programs and projects designed to assist and encourage
				Indian children to enter, remain in, or reenter school, and to increase the
				rate of high school graduation for Indian children;
											(F)comprehensive
				guidance, counseling, and testing services;
											(G)high quality early
				childhood education programs that are effective in preparing young children to
				make sufficient academic growth by the end of grade 3, including kindergarten
				and pre-kindergarten programs, family-based preschool programs that emphasize
				school readiness, screening and referral, and the provision of services to
				Indian children and youth with disabilities;
											(H)partnership
				projects between local educational agencies and institutions of higher
				education that allow secondary school students to enroll in courses at the
				postsecondary level to aid such students in the transition from secondary to
				postsecondary education;
											(I)partnership
				projects between schools and local businesses for career preparation programs
				designed to provide Indian youth with the knowledge and skills such youth need
				to make an effective transition from school to a high-skill, high-wage
				career;
											(J)programs designed
				to encourage and assist Indian students to work toward, and gain entrance into,
				an institution of higher education;
											(K)family literacy
				services;
											(L)activities that
				recognize and support the unique cultural and educational needs of Indian
				children, and incorporate appropriately qualified tribal elders and seniors;
											(M)high quality
				professional development of teaching professionals and paraprofessionals;
				or
											(N)other services
				that meet the purpose described in this section.
											(d)Grant
				requirements and Applications
										(1)Grant
				requirements
											(A)In
				generalThe Secretary may make multiyear grants under subsection
				(c) for the planning, development, pilot operation, or demonstration of any
				activity described in subsection (c) for a period not to exceed 5 years.
											(B)PriorityIn
				making multiyear grants described in this paragraph, the Secretary shall give
				priority to entities submitting applications that present a plan for combining
				two or more of the activities described in subsection (c) over a period of more
				than 1 year.
											(C)ProgressThe
				Secretary shall make a grant payment for a grant described in this paragraph to
				an eligible entity after the initial year of the multiyear grant only if the
				Secretary determines that the eligible entity has made substantial progress in
				carrying out the activities assisted under the grant in accordance with the
				application submitted under paragraph (3) and any subsequent modifications to
				such application.
											(2)Dissemination
				grants
											(A)In
				generalIn addition to awarding the multiyear grants described in
				paragraph (1), the Secretary may award grants under subsection (c) to eligible
				entities for the dissemination of exemplary materials or programs assisted
				under this section.
											(B)DeterminationThe
				Secretary may award a dissemination grant described in this paragraph if, prior
				to awarding the grant, the Secretary determines that the material or program to
				be disseminated—
												(i)has been
				adequately reviewed;
												(ii)has demonstrated
				educational merit; and
												(iii)can be
				replicated.
												(3)Application
											(A)In
				generalAny eligible entity that desires to receive a grant under
				this section shall submit an application to the Secretary at such time and in
				such manner as the Secretary may reasonably require.
											(B)ContentsEach
				application submitted to the Secretary under subparagraph (A), other than an
				application for a dissemination grant under paragraph (2), shall
				contain—
												(i)a
				description of how parents of Indian children and representatives of Indian
				tribes have been, and will be, involved in developing and implementing the
				activities for which assistance is sought;
												(ii)assurances that
				the applicant will participate, at the request of the Secretary, in any
				national evaluation of activities assisted under this section;
												(iii)information
				demonstrating that the proposed program for the activities is a scientifically
				based research program, where applicable, which may include a program that has
				been modified to be culturally appropriate for students who will be
				served;
												(iv)a
				description of how the applicant will incorporate the proposed activities into
				the ongoing school program involved once the grant period is over; and
												(v)such other
				assurances and information as the Secretary may reasonably require.
												(e)Administrative
				costsNot more than 5 percent of the funds provided to a grantee
				under this subpart for any fiscal year may be used for administrative
				purposes.
									6122.Professional
				development for teachers and education professionals
									(a)PurposesThe
				purposes of this section are—
										(1)to increase the
				number of qualified Indian and Alaska Native teachers and administrators
				serving Indian and Alaska Native students;
										(2)to provide
				training to qualified Indian and Alaska Native individuals to become educators
				and education support service professionals; and
										(3)to improve the
				skills of qualified Indian individuals who serve in the capacities described in
				paragraph (2).
										(b)Eligible
				entitiesFor the purpose of this section, the term
				eligible entity means—
										(1)an institution of
				higher education, including an Indian institution of higher education;
										(2)a State
				educational agency or local educational agency, in consortium with an
				institution of higher education;
										(3)an Indian tribe or
				organization, in consortium with an institution of higher education; and
										(4)a Bureau-funded
				school (as defined in section 1146 of the Education Amendments of 1978).
										(c)Program
				authorizedThe Secretary is authorized to award grants to
				eligible entities having applications approved under this section to enable
				those entities to carry out the activities described in subsection (d).
									(d)Authorized
				activities
										(1)In
				generalGrant funds under this section shall be used for
				activities to provide support and training for Indian individuals in a manner
				consistent with the purposes of this section. Such activities may include
				continuing programs, symposia, workshops, conferences, and direct financial
				support, and may include programs designed to train tribal elders and
				seniors.
										(2)Special
				rules
											(A)Type of
				trainingFor education personnel, the training received pursuant
				to a grant under this section may be inservice or preservice training.
											(B)ProgramFor
				individuals who are being trained to enter any field other than teaching, the
				training received pursuant to a grant under this section shall be in a program
				that results in a graduate degree.
											(e)ApplicationEach
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and accompanied by such
				information, as the Secretary may reasonably require. At a minimum
									(f)Special
				ruleIn awarding grants under this section, the Secretary—
										(1)shall consider the
				prior performance of the eligible entity; and
										(2)may not limit
				eligibility to receive a grant under this section on the basis of—
											(A)the number of
				previous grants the Secretary has awarded such entity; or
											(B)the length of any
				period during which such entity received such grants.
											(g)Grant
				periodEach grant under this section shall be awarded for a
				period of not more than 5 years.
									(h)Service
				obligation
										(1)In
				generalThe Secretary shall require, by regulation, that an
				individual who receives training pursuant to a grant made under this
				section—
											(A)perform
				work—
												(i)related to the
				training received under this section; and
												(ii)that benefits
				Indian people; or
												(B)repay all or a
				prorated part of the assistance received.
											(2)ReportingThe
				Secretary shall establish, by regulation, a reporting procedure under which a
				grant recipient under this section shall, not later than 12 months after the
				date of completion of the training, and periodically thereafter, provide
				information concerning compliance with the work requirement under paragraph
				(1).
										6123.Tribal
				education agencies cooperative agreements
									(a)PurposeTribes
				may enter into written cooperative agreements with the State educational agency
				and the local educational agencies operating a school or schools within Indian
				lands. For purposes of this section, the term Indian land has
				the meaning given that term in section 8013.
									(b)Cooperative
				agreementIf requested by the Indian tribe, the State educational
				agency or the local educational agency may enter into a cooperative agreement
				with the Indian tribe. Such cooperative agreement—
										(1)may authorize the tribe or such tribe’s
				respective tribal education agency to plan, conduct, consolidate, and
				administer programs, services, functions, and activities, or portions thereof,
				administered by the State educational agency or the local educational
				agency;
										(2)may authorize the tribe or such tribe’s
				respective tribal education agency to reallocate funds for such programs,
				services, functions, and activities, or portions thereof as necessary;
				and
										(3)shall—
											(A)only confer the tribe or such tribe’s
				respective tribal education agency with responsibilities to conduct activities
				described in paragraph (1) such that the burden assumed by the tribe or the
				tribal education agency for conducting such is commensurate with the benefit
				that doing so conveys to all parties of the agreement; and
											(B)be based solely on
				terms of the written agreement decided upon by the Indian tribe and the State
				educational agency or local education agency.
											(c)DisagreementAgreements
				shall only be valid if the Indian tribe and State educational agency or local
				educational agency agree fully in writing to all of the terms of the written
				cooperative agreement.
									(d)Compliance with
				applicable lawNothing in this section shall be construed to
				relieve any party to a cooperative agreement from complying with all applicable
				Federal, State, local laws. State and local educational agencies are still the
				ultimate responsible, liable parties for complying with all laws and funding
				requirements for any functions that are conveyed to tribes and tribal education
				agencies through the cooperative agreements.
									(e)DefinitionFor
				the purposes of this subpart, the term Indian Tribe means any
				tribe or band that is officially recognized by the Secretary of the
				Interior.
									3National
				Activities
								6131.National
				research activities
									(a)Authorized
				activitiesThe Secretary may use funds made available to carry
				out this subpart for each fiscal year to—
										(1)conduct research
				related to effective approaches for improving the academic achievement and
				development of Indian and Alaska Native children and adults;
										(2)collect and
				analyze data on the educational status and needs of Indian and Alaska Native
				students; and
										(3)carry out other
				activities that are consistent with the purpose of this part.
										(b)EligibilityThe
				Secretary may carry out any of the activities described in subsection (a)
				directly or through grants to, or contracts or cooperative agreements with,
				Indian tribes, Indian organizations, State educational agencies, local
				educational agencies, institutions of higher education, including Indian
				institutions of higher education, and other public and private agencies and
				institutions.
									(c)CoordinationResearch
				activities supported under this section—
										(1)shall be
				coordinated with appropriate offices within the Department; and
										(2)may include collaborative research
				activities that are jointly funded and carried out by the Office of Indian
				Education Programs, the Office of Educational Research and Improvement, the
				Bureau of Indian Education, and the Institute of Education Sciences.
										6132.Improvement of
				academic success for students through Native American language
									(a)PurposeIt is the purpose of this section to
				improve educational opportunities and academic achievement of Indian and Alaska
				Native students through Native American language programs and to foster the
				acquisition of Native American language.
									(b)Definition of
				eligible entityIn this section, the term eligible
				entity means a State educational agency, local educational agency,
				Indian tribe, Indian organization, federally supported elementary school or
				secondary school for Indian students, Indian institution (including an Indian
				institution of higher education), or a consortium of such entities.
									(c)Grants
				authorizedThe Secretary shall award grants to eligible entities
				to enable such entities to carry out the following activities:
										(1)Native American
				language programs that—
											(A)provide
				instruction through the use of a Native American language for not less than 10
				children for an average of not less than 500 hours per year per student;
											(B)provide for the
				involvement of parents, caregivers, and families of students enrolled in the
				program;
											(C)utilize, and may
				include the development of, instructional courses and materials for learning
				Native American languages and for instruction through the use of Native
				American languages;
											(D)provide support
				for professional development activities; and
											(E)include a goal of
				all students achieving—
												(i)fluency in a
				Native American language; and
												(ii)academic
				proficiency in mathematics, English, reading or language arts, and
				science.
												(2)Native American
				language restoration programs that—
											(A)provide
				instruction in not less than 1 Native American language;
											(B)provide support
				for professional development activities for teachers of Native American
				languages;
											(C)develop
				instructional materials for the programs; and
											(D)include the goal
				of increasing proficiency and fluency in not less than 1 Native American
				language.
											(d)Application
										(1)In
				generalAn eligible entity that desires to receive a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.
										(2)CertificationAn
				eligible entity that submits an application for a grant to carry out the
				activity specified in subsection (c)(1), shall include in such application a
				certification that assures that such entity has experience and a demonstrated
				record of effectiveness in operating and administering a Native American
				language program or any other educational program in which instruction is
				conducted in a Native American language.
										(e)Grant
				durationThe Secretary shall make grants under this section only
				on a multi-year basis. Each such grant shall be for a period not to exceed 5
				years.
									(f)DefinitionIn
				this section, the term average means the aggregate number of hours
				of instruction through the use of a Native American language to all students
				enrolled in a Native American language program during a school year divided by
				the total number of students enrolled in the program.
									(g)Administrative
				costs
										(1)In
				generalExcept as provided in paragraph (2), not more than 5
				percent of the funds provided to a grantee under this section for any fiscal
				year may be used for administrative purposes.
										(2)ExceptionAn
				elementary school or secondary school for Indian students that receives funds
				from a recipient of a grant under subsection (c) for any fiscal year may use
				not more than 10 percent of the funds for administrative purposes.
										6133.Grants to
				tribes for education administrative planning and development
									(a)In
				generalThe Secretary may make grants to Indian tribes, and
				tribal organizations approved by Indian tribes, to plan and develop a
				centralized tribal administrative entity to—
										(1)coordinate all
				education programs operated by the tribe or within the territorial jurisdiction
				of the tribe;
										(2)develop education
				codes for schools within the territorial jurisdiction of the tribe;
										(3)provide support
				services and technical assistance to schools serving children of the tribe;
				and
										(4)perform child-find
				screening services for the preschool-aged children of the tribe to—
											(A)ensure placement
				in appropriate educational facilities; and
											(B)coordinate the
				provision of any needed special services for conditions such as disabilities
				and English language skill deficiencies.
											(b)Period of
				grantEach grant awarded under this section may be awarded for a
				period of not more than 3 years. Such grant may be renewed upon the termination
				of the initial period of the grant if the grant recipient demonstrates to the
				satisfaction of the Secretary that renewing the grant for an additional 3-year
				period is necessary to carry out the objectives of the grant described in
				subsection (c)(2)(A).
									(c)Application for
				grant
										(1)In
				generalEach Indian tribe and tribal organization desiring a
				grant under this section shall submit an application to the Secretary at such
				time, in such manner, containing such information, and consistent with such
				criteria, as the Secretary may prescribe in regulations.
										(2)ContentsEach
				application described in paragraph (1) shall contain—
											(A)a statement
				describing the activities to be conducted, and the objectives to be achieved,
				under the grant; and
											(B)a description of
				the method to be used for evaluating the effectiveness of the activities for
				which assistance is sought and for determining whether such objectives are
				achieved.
											(3)ApprovalThe
				Secretary may approve an application submitted by a tribe or tribal
				organization pursuant to this section only if the Secretary is satisfied that
				such application, including any documentation submitted with the
				application—
											(A)demonstrates that
				the applicant has consulted with other education entities, if any, within the
				territorial jurisdiction of the applicant who will be affected by the
				activities to be conducted under the grant;
											(B)provides for
				consultation with such other education entities in the operation and evaluation
				of the activities conducted under the grant; and
											(C)demonstrates that
				there will be adequate resources provided under this section or from other
				sources to complete the activities for which assistance is sought, except that
				the availability of such other resources shall not be a basis for disapproval
				of such application.
											(d)RestrictionA
				tribe may not receive funds under this section if such tribe receives funds
				under section 1144 of the Education Amendments of 1978.
									4Federal
				Administration
								6141.National
				Advisory Council on Indian Education
									(a)MembershipThere
				is established a National Advisory Council on Indian Education (hereafter in
				this section referred to as the Council), which shall—
										(1)consist of 15
				Indian members, who shall be appointed by the President from lists of nominees
				furnished, from time to time, by Indian tribes and organizations; and
										(2)represent
				different geographic areas of the United States.
										(b)DutiesThe
				Council shall—
										(1)advise the
				Secretary concerning the funding and administration (including the development
				of regulations and administrative policies and practices) of any program,
				including any program established under this part—
											(A)with respect to
				which the Secretary has jurisdiction; and
											(B)(i)that includes Indian
				children or adults as participants; or
												(ii)that may benefit Indian children
				or adults;
												(2)make
				recommendations to the Secretary for filling the position of Director of Indian
				Education whenever a vacancy occurs; and
										(3)submit to
				Congress, not later than June 30 of each year, a report on the activities of
				the Council, including—
											(A)any
				recommendations that the Council considers appropriate for the improvement of
				Federal education programs that include Indian children or adults as
				participants, or that may benefit Indian children or adults; and
											(B)recommendations
				concerning the funding of any program described in subparagraph (A).
											6142.Peer
				reviewThe Secretary may use a
				peer review process to review applications submitted to the Secretary under
				subpart 2 or subpart 3.
								6143.Preference for
				Indian applicantsIn making
				grants and entering into contracts or cooperative agreements under subpart 2 or
				subpart 3, the Secretary shall give a preference to Indian tribes,
				organizations, and institutions of higher education under any program with
				respect to which Indian tribes, organizations, and institutions are eligible to
				apply for grants, contracts, or cooperative agreements.
								6144.Minimum grant
				criteriaThe Secretary may not
				approve an application for a grant, contract, or cooperative agreement under
				subpart 2 or subpart 3 unless the application is for a grant, contract, or
				cooperative agreement that is—
									(1)of sufficient
				size, scope, and quality to achieve the purpose or objectives of such grant,
				contract, or cooperative agreement; and
									(2)based on relevant
				research findings.
									5Definitions;
				Authorizations of Appropriations
								6151.DefinitionsFor the purposes of this part:
									(1)AdultThe
				term adult means an individual who—
										(A)has attained the
				age of 16 years; or
										(B)has attained an
				age that is greater than the age of compulsory school attendance under an
				applicable State law.
										(2)Free public
				educationThe term free public education means
				education that is—
										(A)provided at public
				expense, under public supervision and direction, and without tuition charge;
				and
										(B)provided as
				elementary or secondary education in the applicable State or to preschool
				children.
										(3)IndianThe
				term Indian means an individual who is—
										(A)a member of an
				Indian tribe or band, as membership is defined by the tribe or band,
				including—
											(i)any tribe or band
				terminated since 1940; and
											(ii)any tribe or band
				recognized by the State in which the tribe or band resides;
											(B)a descendant, in
				the first or second degree, of an individual described in subparagraph
				(A);
										(C)considered by the
				Secretary of the Interior to be an Indian for any purpose;
										(D)an Alaska Native,
				as defined in section 6206(1); or
										(E)a member of an
				organized Indian group that received a grant under the Indian Education Act of
				1988 as in effect the day preceding the date of enactment of the Improving
				America’s Schools Act of 1994.
										(4)Alaska native
				organizationThe term Alaska Native Organization
				has the same meaning as defined in section 6206(2).
									6152.Authorizations
				of appropriations
									(a)Subpart
				1For the purpose of carrying
				out subpart 1, there are authorized to be appropriated $98,245,425 for each of
				fiscal years 2014 through 2019.
									(b)Subparts 2 and
				3For the purpose of carrying
				out subparts 2 and 3, there are authorized to be appropriated $33,303,534 for
				each of fiscal years 2014 through 2019.
									BAlaska Native
				Education
							6201.Short
				titleThis part may be cited
				as the Alaska Native Educational
				Equity, Support, and Assistance Act.
							6202.FindingsCongress finds and declares the
				following:
								(1)The preservation
				of culture and language is critical to the attainment of educational success,
				to the betterment of the conditions, and to the long-term well-being, of Alaska
				Natives. Alaska Native students must be afforded a culturally relevant
				education.
								(2)It is the policy
				of the Federal Government to maximize the leadership of and participation by
				Alaska Natives in the planning and the management of Alaska Native education
				programs and to support efforts developed by and undertaken within the Alaska
				Native community to improve educational opportunity for all students.
								(3)Many Alaska Native
				children enter and exit school with serious educational disadvantages.
								(4)Overcoming the
				magnitude of the geographic challenges, historical inequities, and other
				barriers to successfully improving educational outcomes for Alaska Native
				students in rural, village, and urban settings is challenging. Significant
				disparities between academic achievement of Alaska Native students and
				non-Native students continues, including lower graduation rates, increased
				school dropout rates, and lower achievement scores on standardized
				tests.
								(5)The preservation
				of Alaska Native cultures and languages and the integration of Alaska Native
				cultures and languages into education, positive identity development for Alaska
				Native students, and local, place-based, and culture-based programming are
				critical to the attainment of educational success and the long-term well-being
				of Alaska Native students.
								(6)Improving
				educational outcomes for Alaska Native students increases access to employment
				opportunities.
								(7)The programs and
				activities authorized under this part give priority to Alaska Native
				organizations as a means of increasing Alaska Native parents’ and community
				involvement in the promotion of academic success of Alaska Native
				students.
								(8)The Federal
				Government should lend support to efforts developed by and undertaken within
				the Alaska Native community to improve educational opportunity for Alaska
				Native students. In 1983, pursuant to
				Public Law
				98–63, Alaska ceased to receive educational funding from the
				Bureau of Indian Affairs. The Bureau of Indian Education does not operate any
				schools in Alaska, nor operate or fund Alaska Native education programs. The
				program under this part supports the Federal trust responsibility of the United
				States to Alaska Natives.
								6203.PurposesThe purposes of this part are as
				follows:
								(1)To recognize and
				address the unique educational needs of Alaska Natives.
								(2)To recognize the
				role of Alaska Native languages and cultures in the educational success and
				long-term well-being of Alaska Native students.
								(3)To integrate
				Alaska Native cultures and languages into education, develop Alaska Native
				students’ positive identity, and support local place-based and culture-based
				curriculum and programming.
								(4)To authorize the
				development, management, and expansion of effective supplemental educational
				programs to benefit Alaska Natives.
								(5)To provide
				direction and guidance to appropriate Federal, State, and local agencies to
				focus resources, including resources made available under this part, on meeting
				the educational needs of Alaska Natives.
								(6)To ensure the
				maximum participation by Alaska Native educators and leaders in the planning,
				development, management, and evaluation of programs designed to serve Alaska
				Natives students, and to ensure Alaska Native organizations play a meaningful
				role in supplemental educational services provided to Alaska Native
				students.
								6204.Program
				authorized
								(a)General
				authority
									(1)Grants and
				contractsThe Secretary is authorized to make grants to, or enter
				into contracts with, Alaska Native organizations, State educational agencies,
				local educational agencies, educational entities with experience in developing
				or operating Alaska Native educational programs or programs of instruction
				conducted in Alaska Native languages, cultural and community-based
				organizations with experience in developing or operating programs to benefit
				the educational needs of Alaska Natives, and consortia of organizations and
				entities described in this paragraph, to carry out programs that meet the
				purposes of this part.
									(2)Additional
				requirementA State educational agency, local educational agency,
				educational entity with experience in developing or operating Alaska Native
				educational programs or programs of instruction conducted in Alaska Native
				languages, cultural and community-based organization with experience in
				developing or operating programs to benefit the educational needs of Alaska
				Natives, or consortium of such organizations and entities is eligible for an
				award under this part only as part of a partnership involving an Alaska Native
				organization.
									(3)Mandatory
				activitiesActivities
				provided through the programs carried out under this part shall include the
				following which shall only be provided specifically in the context of
				elementary and secondary education:
										(A)The development
				and implementation of plans, methods, and strategies to improve the education
				of Alaska Natives.
										(B)The collection of
				data to assist in the evaluation of the programs carried out under this
				part.
										(4)Permissible
				activitiesActivities
				provided through programs carried out under this part may include the following
				which shall only be provided specifically in the context of elementary and
				secondary education:
										(A)The development of
				curricula and programs that address the educational needs of Alaska Native
				students, including the following:
											(i)Curriculum
				materials that reflect the cultural diversity, languages, history, or the
				contributions of Alaska Natives.
											(ii)Instructional
				programs that make use of Alaska Native languages and cultures.
											(iii)Networks that
				develop, test, and disseminate best practices and introduce successful
				programs, materials, and techniques to meet the educational needs of Alaska
				Native students in urban and rural schools.
											(B)Training and
				professional development activities for educators, including the
				following:
											(i)Pre-service and
				in-service training and professional development programs to prepare teachers
				to develop appreciation for and understanding of Alaska Native cultures,
				values, ways of knowing and learning in order to effectively address the
				cultural diversity and unique needs of Alaska Native students.
											(ii)Recruitment and
				preparation of teachers who are Alaska Native.
											(iii)Programs that
				will lead to the certification and licensing of Alaska Native teachers,
				principals, and superintendents.
											(C)The development
				and operation of student enrichment programs, including those in science,
				technology, engineering, and mathematics that—
											(i)are designed to
				prepare Alaska Native students to excel in such subjects;
											(ii)provide
				appropriate support services to the families of such students that are needed
				to enable such students to benefit from the programs; and
											(iii)include
				activities that recognize and support the unique cultural and educational needs
				of Alaska Native children, and incorporate appropriately qualified Alaska
				Native elders and other tradition bearers.
											(D)Research and data
				collection activities to determine the educational status and needs of Alaska
				Native children.
										(E)Other research and
				evaluation activities related to programs carried out under this part.
										(F)Remedial and
				enrichment programs to assist Alaska Native students to be college or career
				ready upon graduation from high school.
										(G)Culturally based
				education programs designed and provided by an entity with demonstrated
				experience in—
											(i)providing programs
				of study, both on site and in local schools, to share the rich and diverse
				cultures of Alaska Native peoples among youth, elders, teachers, and the larger
				community;
											(ii)instructing
				Alaska Native youth in leadership, communication, Native culture, arts, and
				languages;
											(iii)increasing the
				high school graduation rate of Alaska Native students who are served;
											(iv)providing
				instruction in Alaska Native history and ways of living to students and
				teachers in the local school district;
											(v)providing
				intergenerational learning and internship opportunities to Alaska Native youth
				and young adults; and
											(vi)providing
				cultural immersion activities aimed at Alaska Native cultural
				preservation.
											(H)Statewide on-site exchange programs, for
				both students and teachers, that work to facilitate cultural relationships
				between urban and rural Alaskans to build mutual respect and understanding, and
				foster a statewide sense of common identity through host family, school, and
				community cross-cultural immersion.
										(I)Education programs for at-risk urban Alaska
				Native students in kindergarten through grade 12 that work to increase
				graduation rates among such students and that—
											(i)include
				culturally-informed curriculum intended to preserve and promote Alaska Native
				culture;
											(ii)partner
				effectively with the local school district by providing a school-within-a
				school program model;
											(iii)provide
				high-quality academic instruction, small classroom sizes, and social-emotional
				support for students from elementary school through high school, including
				residential support;
											(iv)work with parents
				to increase parental involvement in their students’ education;
											(v)work to improve academic proficiency and
				increase graduation rates;
											(vi)provide college
				preparation and career planning; and
											(vii)incorporate a
				strong data collection and continuous evaluation component at all levels of the
				program.
											(J)Statewide programs that provide technical
				assistance and support to schools and communities to engage adults in promoting
				the academic progress and overall well-being of Alaska Native people through
				child and youth development, positive youth-adult relationships, improved
				conditions for learning (school climate, student connection to school and
				community), and increased connections between schools and families.
										(K)Career preparation
				activities to enable Alaska Native children and adults to prepare for
				meaningful employment, including programs providing tech-prep, mentoring,
				training, and apprenticeship activities.
										(L)Support for the development and operational
				activities of regional vocational schools in rural areas of Alaska to provide
				students with necessary resources to prepare for skilled employment
				opportunities.
										(M)Other activities,
				consistent with the purposes of this part, to meet the educational needs of
				Alaska Native children and adults.
										(N)Regional
				leadership academies that demonstrate effectiveness in building respect,
				understanding, and fostering a sense of Alaska Native identity to promote their
				pursuit of and success in completing higher education or career
				training.
										(b)Limitation on
				administrative costsNot more than 5 percent of funds provided to
				an award recipient under this part for any fiscal year may be used for
				administrative purposes.
								(c)PrioritiesIn awarding grants or contracts to carry
				out activities described in this subpart, the Secretary shall give priority to
				applications from Alaska Native Organizations. Such priority shall be
				explicitly delineated in the Secretary’s process for evaluating applications
				and applied consistently and transparently to all applications from Alaska
				Native Organizations.
								(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $31,453,135 for each of
				fiscal years 2014 through 2019.
								6205.Administrative
				provisions
								(a)Application
				required
									(1)In
				generalNo grant may be made under this part, and no contract may
				be entered into under this part, unless the Alaska Native organization or
				entity seeking the grant or contract submits an application to the Secretary in
				such form, in such manner, and containing such information as the Secretary may
				determine necessary to carry out the provisions of this part.
									(2)Requirement for
				certain applicantsAn applicant described in section 6204(a)(2)
				shall, in the application submitted under this paragraph—
										(A)demonstrate that
				an Alaska Native organization was directly involved in the development of the
				program for which the application seeks funds and explicitly delineate the
				meaningful role that the Alaska Native organization will play in the
				implementation and evaluation of the program for which funding is sought;
				and
										(B)provide a copy of
				the Alaska Native organization’s governing document.
										(b)Consultation
				requiredEach applicant for an award under this part shall
				provide for ongoing advice from and consultation with representatives of the
				Alaska Native community.
								(c)Local
				educational agency coordinationEach applicant for an award under
				this part shall inform each local educational agency serving students who would
				participate in the program to be carried out under the grant or contract about
				the application.
								(d)Continuation
				awardsAn applicant described in section 6204(a)(2) that receives
				funding under this part shall periodically demonstrate to the Secretary, during
				the term of the award, that the applicant is continuing to meet the
				requirements of subsection (a)(2)(A).
								6206.DefinitionsIn this part:
								(1)Alaska
				nativeThe term Alaska Native has the same meaning
				as the term Native  has in section 3(b) of the Alaska Native
				Claims Settlement Act and their descendants.
								(2)Alaska native
				organizationThe term Alaska Native organization
				means a federally recognized tribe, consortium of tribes, regional nonprofit
				Native association, and an organization, that—
									(A)has or commits to
				acquire expertise in the education of Alaska Natives; and
									(B)has Alaska Natives
				in substantive and policymaking positions within the organization.
									CNative Hawaiian
				Education
							6301.FindingsCongress finds the following:
								(1)Native Hawaiians
				are a distinct and unique indigenous people with a historical continuity to the
				original inhabitants of the Hawaiian archipelago, whose society was organized
				as a nation and internationally recognized as a nation by the United States,
				and many other countries.
								(2)Native Hawaiians
				have a cultural, historic, and land-based link to the indigenous people who
				exercised sovereignty over the Hawaiian Islands.
								(3)The political
				status of Native Hawaiians is comparable to that of American Indians and Alaska
				Natives.
								(4)The political
				relationship between the United States and the Native Hawaiian people has been
				recognized and reaffirmed by the United States, as evidenced by the inclusion
				of Native Hawaiians in many Federal statutes, including—
									(A)the Native
				American Programs Act of 1974 (42 U.S.C. 2991 et seq.);
									(B)Public Law 95–341
				(commonly known as the American Indian Religious Freedom Act
				(42 U.S.C.
				1996));
									(C)the National
				Museum of the American Indian Act (20 U.S.C. 80q et
				seq.);
									(D)the Native
				American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);
									(E)the National
				Historic Preservation Act (16 U.S.C. 470 et seq.);
									(F)the Native
				American Languages Act (25 U.S.C. 2901 et seq.);
									(G)the American
				Indian, Alaska Native, and Native Hawaiian Culture and Art Development Act
				(20 U.S.C. 4401 et
				seq.);
									(H)the Workforce
				Investment Act of 1998 (29 U.S.C. 2801 et seq.); and
									(I)the Older
				Americans Act of 1965 (42 U.S.C. 3001 et seq.).
									(5)Many Native
				Hawaiian students lag behind other students in terms of—
									(A)school readiness
				factors;
									(B)scoring below
				national norms on education achievement tests at all grade levels;
									(C)underrepresentation
				in the uppermost achievement levels and in gifted and talented programs;
									(D)overrepresentation
				among students qualifying for special education programs;
									(E)underrepresentation
				in institutions of higher education and among adults who have completed 4 or
				more years of college.
									(6)The percentage of
				Native Hawaiian students served by the State of Hawaii Department of Education
				rose 30 percent from 1980 to 2008, and there are and will continue to be
				geographically rural, isolated areas with a high Native Hawaiian population
				density.
								(7)The Native
				Hawaiian people are determined to preserve, develop, and transmit to future
				generations their ancestral territory and their cultural identity in accordance
				with their own spiritual and traditional beliefs, customs, practices, language,
				and social institutions.
								6302.PurposesThe purposes of this part are—
								(1)to authorize,
				develop, implement, assess, and evaluate innovative educational programs,
				Native Hawaiian language medium programs, Native Hawaiian culture-based
				education programs, and other education programs to improve the academic
				achievement of Native Hawaiian students by meeting their unique cultural and
				language needs in order to help such students meet challenging State student
				academic achievement standards;
								(2)to provide
				guidance to appropriate Federal, State, and local agencies to more effectively
				and efficiently focus resources, including resources made available under this
				part, on the development and implementation of—
									(A)innovative
				educational programs for Native Hawaiians;
									(B)rigorous and
				substantive Native Hawaiian language programs; and
									(C)Native Hawaiian
				culture-based educational programs; and
									(3)to create a system
				by which information from programs funded under this part will be collected,
				analyzed, evaluated, reported, and used in decisionmaking activities regarding
				the types of grants awarded under this part.
								6303.Native
				Hawaiian Education Council Grant
								(a)Grant
				AuthorizedIn order to better effectuate the purposes of this
				part through the coordination of educational and related services and programs
				available to Native Hawaiians, including those programs that receive funding
				under this part, the Secretary shall award a grant to an education council, as
				described under subsection (b).
								(b)Education
				Council
									(1)EligibilityTo
				be eligible to receive the grant under subsection (a), the council shall be an
				education council (referred to in this section as the Education
				Council) that meets the requirements of this subsection.
									(2)CompositionThe
				Education Council shall consist of 15 members of whom—
										(A)one shall be the
				President of the University of Hawaii (or a designee);
										(B)one shall be the Governor of the State of
				Hawaii (or a designee);
										(C)one shall be the Superintendent of the
				State of Hawaii Department of Education (or a designee);
										(D)one shall be the chairperson of the Office
				of Hawaiian Affairs (or a designee);
										(E)one shall be the executive director of
				Hawaii’s Charter School Network (or a designee);
										(F)one shall be the chief executive officer of
				the Kamehameha Schools (or a designee);
										(G)one shall be the Chief Executive Officer of
				the Queen Liliuokalani Trust (or a designee);
										(H)one shall be a member, selected by the
				other members of the Education Council, who represents a private grant-making
				entity;
										(I)one shall be the Mayor of the County of
				Hawaii (or a designee);
										(J)one shall be the Mayor of Maui County (or a
				designee from the Island of Maui);
										(K)one shall be the Mayor of the County of
				Kauai (or a designee);
										(L)one shall be appointed by the Mayor of Maui
				County from the Island of either Molokai or Lanai;
										(M)one shall be the Mayor of the City and
				County of Honolulu (or a designee);
										(N)one shall be the chairperson of the
				Hawaiian Homes Commission (or a designee); and
										(O)one shall be the chairperson of the Hawaii
				Workforce Development Council (or a designee representing the private
				sector).
										(3)RequirementsAny
				designee serving on the Education Council shall demonstrate, as determined by
				the individual who appointed such designee with input from the Native Hawaiian
				community, not less than 5 years of experience as a consumer or provider of
				Native Hawaiian education or cultural activities, with traditional cultural
				experience given due consideration.
									(4)LimitationA
				member (including a designee), while serving on the Education Council, shall
				not be a recipient of grant funds that are awarded under this part.
									(5)Term of
				membersA member who is a designee shall serve for a term of not
				more than 4 years.
									(6)Chair, vice
				chair
										(A)SelectionThe
				Education Council shall select a Chair and a Vice Chair from among the members
				of the Education Council.
										(B)Term
				limitsThe Chair and Vice Chair shall each serve for a 2-year
				term.
										(7)Administrative
				provisions relating to education councilThe Education Council
				shall meet at the call of the Chair of the Council, or upon request by a
				majority of the members of the Education Council, but in any event not less
				often than every 120 days.
									(8)No
				compensationNone of the funds made available through the grant
				may be used to provide compensation to any member of the Education Council or
				member of a working group established by the Education Council, for functions
				described in this section.
									(c)Use of Funds for
				Coordination ActivitiesThe Education Council shall use funds
				made available through the grant to carry out each of the following
				activities:
									(1)Providing advice
				about the coordination, and serving as a clearinghouse for, the educational and
				related services and programs available to Native Hawaiians, including the
				programs assisted under this part.
									(2)Assessing the
				extent to which such services and programs meet the needs of Native Hawaiians,
				and collecting data on the status of Native Hawaiian education.
									(3)Providing
				direction and guidance, through the issuance of reports and recommendations, to
				appropriate Federal, State, and local agencies in order to focus and improve
				the use of resources, including resources made available under this part,
				relating to Native Hawaiian education, and serving, where appropriate, in an
				advisory capacity.
									(4)Awarding grants,
				if such grants enable the Education Council to carry out the activities
				described in paragraphs (1) through (3).
									(5)Hiring an
				executive director who shall assist in executing the duties and powers of the
				Education Council, as described in subsection (d).
									(d)Use of Funds for
				Technical AssistanceThe Education Council shall use funds made
				available through the grant to—
									(1)provide technical
				assistance to Native Hawaiian organizations that are grantees or potential
				grantees under this part;
									(2)obtain from such
				grantees information and data regarding grants awarded under this part,
				including information and data about—
										(A)the effectiveness
				of such grantees in meeting the educational priorities established by the
				Education Council, as described in paragraph (6)(D), using metrics related to
				these priorities; and
										(B)the effectiveness
				of such grantees in carrying out any of the activities described in section
				6304(c) that are related to the specific goals and purposes of each grantee’s
				grant project, using metrics related to these priorities;
										(3)assess and define
				the educational needs of Native Hawaiians;
									(4)assess the
				programs and services available to address the educational needs of Native
				Hawaiians;
									(5)assess and
				evaluate the individual and aggregate impact achieved by grantees under this
				part in improving Native Hawaiian educational performance and meeting the goals
				of this part, using metrics related to these goals; and
									(6)prepare and submit
				to the Secretary, at the end of each calendar year, an annual report that
				contains—
										(A)a description of
				the activities of the Education Council during the calendar year;
										(B)a description of
				significant barriers to achieving the goals of this part;
										(C)a summary of each
				community consultation session described in subsection (e); and
										(D)recommendations to
				establish priorities for funding under this part, based on an assessment
				of—
											(i)the educational
				needs of Native Hawaiians;
											(ii)programs and
				services available to address such needs;
											(iii)the
				effectiveness of programs in improving the educational performance of Native
				Hawaiian students to help such students meet challenging State student academic
				achievement standards; and
											(iv)priorities for
				funding in specific geographic communities.
											(e)Use of Funds for
				Community consultationsThe Education Council shall use funds
				made available though the grant under subsection (a) to hold not less than one
				community consultation each year on each of the islands of Hawaii, Maui,
				Molokai, Lanai, Oahu, and Kauai, at which—
									(1)not less than
				three members of the Education Council shall be in attendance;
									(2)the Education
				Council shall gather community input regarding—
										(A)current grantees
				under this part, as of the date of the consultation;
										(B)priorities and
				needs of Native Hawaiians; and
										(C)other Native
				Hawaiian education issues; and
										(3)the Education
				Council shall report to the community on the outcomes of the activities
				supported by grants awarded under this part.
									(f)FundingFor
				each fiscal year, the Secretary shall use the amount described in section
				6305(d)(2), to make a payment under the grant. Funds made available through the
				grant shall remain available until expended.
								(g)ReportBeginning
				not later than 2 years after the date of enactment of the Student Success Act,
				and for each subsequent year, the Secretary shall prepare and submit to the
				Committee on Education and the Workforce of the House of Representatives, and
				the Committee on Indian Affairs and the Committee on Health, Education, Labor,
				and Pensions of the Senate, a report that—
									(1)summarizes the
				annual reports of the Education Council;
									(2)describes the
				allocation and use of funds under this part and the information gathered since
				the first annual report submitted by the Education Council to the Secretary
				under this section; and
									(3)contains
				recommendations for changes in Federal, State, and local policy to advance the
				purposes of this part.
									6304.Grant Program
				authorized
								(a)Grants and
				contractsIn order to carry out programs that meet the purposes
				of this part, the Secretary is authorized to award grants to, or enter into
				contracts with—
									(1)Native Hawaiian
				educational organizations;
									(2)Native Hawaiian
				community-based organizations;
									(3)public and private
				nonprofit organizations, agencies, and institutions with experience in
				developing or operating Native Hawaiian education and workforce development
				programs or programs of instruction in the Native Hawaiian language;
									(4)charter schools;
				and
									(5)consortia of the
				organizations, agencies, and institutions described in paragraphs (1) through
				(4).
									(b)PriorityIn
				awarding grants and entering into contracts under this part, the Secretary
				shall give priority to—
									(1)programs that meet
				the educational priority recommendations of the Education Council, as described
				under section 6303(d)(6)(D);
									(2)the repair and
				renovation of public schools that serve high concentrations of Native Hawaiian
				students;
									(3)programs designed
				to improve the academic achievement of Native Hawaiian students by meeting
				their unique cultural and language needs in order to help such students meet
				challenging State student academic achievement standards, including activities
				relating to—
										(A)achieving
				competence in reading, literacy, mathematics, and science for students in
				preschool through grade 3;
										(B)the educational
				needs of at-risk children and youth;
										(C)professional
				development for teachers and administrators;
										(D)the use of Native
				Hawaiian language and preservation or reclamation of Native Hawaiian
				culture-based educational practices; and
										(E)other programs
				relating to the activities described in this part; and
										(4)programs in which
				a local educational agency, institution of higher education, or a State
				educational agency in partnership with a nonprofit entity serving underserved
				communities within the Native Hawaiian population apply for a grant or contract
				under this part as part of a partnership or consortium.
									(c)Authorized
				activitiesActivities provided through programs carried out under
				this part may include—
									(1)the development
				and maintenance of a statewide Native Hawaiian early education and care system
				to provide a continuum of high-quality early learning services for Native
				Hawaiian children from the prenatal period through the age of kindergarten
				entry;
									(2)the operation of
				family-based education centers that provide such services as—
										(A)early care and
				education programs for Native Hawaiians; and
										(B)research on, and
				development and assessment of, family-based, early childhood, and preschool
				programs for Native Hawaiians;
										(3)activities that
				enhance beginning reading and literacy in either the Hawaiian or the English
				language among Native Hawaiian students in kindergarten through grade 3 and
				assistance in addressing the distinct features of combined English and Hawaiian
				literacy for Hawaiian speakers in grades 5 and 6;
									(4)activities to meet
				the special needs of Native Hawaiian students with disabilities,
				including—
										(A)the identification
				of such students and their needs;
										(B)the provision of
				support services to the families of such students; and
										(C)other activities
				consistent with the requirements of the Individuals with Disabilities Education
				Act;
										(5)activities that
				address the special needs of Native Hawaiian students who are gifted and
				talented, including—
										(A)educational,
				psychological, and developmental activities designed to assist in the
				educational progress of such students; and
										(B)activities that
				involve the parents of such students in a manner designed to assist in the
				educational progress of such students;
										(6)the development of
				academic and vocational curricula to address the needs of Native Hawaiian
				students, including curricula materials in the Hawaiian language and
				mathematics and science curricula that incorporate Native Hawaiian tradition
				and culture;
									(7)professional
				development activities for educators, including—
										(A)the development of
				programs to prepare prospective teachers to address the unique needs of Native
				Hawaiian students within the context of Native Hawaiian culture, language, and
				traditions;
										(B)in-service
				programs to improve the ability of teachers who teach in schools with high
				concentrations of Native Hawaiian students to meet the unique needs of such
				students; and
										(C)the recruitment
				and preparation of Native Hawaiians, and other individuals who live in
				communities with a high concentration of Native Hawaiians, to become
				teachers;
										(8)the operation of
				community-based learning centers that address the needs of Native Hawaiian
				students, parents, families, and communities through the coordination of public
				and private programs and services, including—
										(A)early education
				programs;
										(B)before, after, and
				Summer school programs, expanded learning time, or weekend academies;
										(C)career and
				technical education programs; and
										(D)programs that
				recognize and support the unique cultural and educational needs of Native
				Hawaiian children, and incorporate appropriately qualified Native Hawaiian
				elders and seniors;
										(9)activities,
				including program co-location, that ensure Native Hawaiian students graduate
				college and career ready including—
										(A)family literacy
				services;
										(B)counseling,
				guidance, and support services for students; and
										(C)professional
				development activities designed to help educators improve the college and
				career readiness of Native Hawaiian students;
										(10)research and data
				collection activities to determine the educational status and needs of Native
				Hawaiian children and adults;
									(11)other research
				and evaluation activities related to programs carried out under this part;
				and
									(12)other activities,
				consistent with the purposes of this part, to meet the educational needs of
				Native Hawaiian children and adults.
									(d)Additional
				activitiesNotwithstanding any other provision of this part,
				funds made available to carry out this section as of the day before the date of
				enactment of the Student Success Act shall remain available until expended. The
				Secretary shall use such funds to support the following:
									(1)The repair and
				renovation of public schools that serve high concentrations of Native Hawaiian
				students.
									(2)The perpetuation
				of, and expansion of access to, Hawaiian culture and history through digital
				archives.
									(3)Informal education
				programs that connect traditional Hawaiian knowledge, science, astronomy, and
				the environment through State museums or learning centers.
									(4)Public charter
				schools serving high concentrations of Native Hawaiian students.
									(e)Administrative
				costs
									(1)In
				generalExcept as provided in paragraph (2), not more than 5
				percent of funds provided to a recipient of a grant or contract under this
				section for any fiscal year may be used for administrative purposes.
									(2)ExceptionThe
				Secretary may waive the requirement of paragraph (1) for a nonprofit entity
				that receives funding under this section and allow not more than 10 percent of
				funds provided to such nonprofit entity under this section for any fiscal year
				to be used for administrative purposes.
									6305.Administrative
				provisions
								(a)Application
				requiredNo grant may be made under this part, and no contract
				may be entered into under this part, unless the entity seeking the grant or
				contract submits an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may determine to be necessary
				to carry out the provisions of this part.
								(b)Direct grant
				applicationsThe Secretary shall provide a copy of all direct
				grant applications to the Education Council.
								(c)Supplement not
				supplant
									(1)In
				generalExcept as provided in paragraph (2), funds made available
				under this part shall be used to supplement, and not supplant, any State or
				local funds used to achieve the purposes of this part.
									(2)ExceptionParagraph (1) shall not apply to any
				nonprofit entity or Native Hawaiian community-based organization that receives
				a grant or other funds under this part.
									(d)Authorization of
				appropriations
									(1)In
				generalThere are authorized
				to be appropriated to carry out this part $32,397,259 for each of fiscal years
				2014 through 2019.
									(2)ReservationOf
				the funds appropriated under this subsection, the Secretary shall reserve, for
				each fiscal year after the date of enactment of the Student Success Act not
				less than $500,000 for the grant to the Education Council under section
				6303.
									(3)AvailabilityFunds
				appropriated under this subsection shall remain available until
				expended.
									.
			VIIHomeless
			 Education
			701.Statement of
			 policySection 721 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431) is
			 amended—
				(1)by amending
			 paragraph (2) to read as follows:
					
						(2)In any State where compulsory residency
				requirements or other requirements, laws, regulations, practices, or policies
				may act as a barrier to the identification, enrollment, attendance, or success
				in school of homeless children and youths, the State and local educational
				agencies will review and undertake steps to revise such laws, regulations,
				practices, or policies to ensure that homeless children and youths are afforded
				the same free, appropriate public education as is provided to other children
				and
				youths.
						;
				(2)in paragraph (3),
			 by striking alone; and
				(3)in paragraph (4), by striking
			 challenging State student academic achievement and inserting
			 State academic.
				702.Grants for
			 State and local activities for the education of homeless children and
			 youthsSection 722 of such Act
			 (42 U.S.C.
			 11432) is amended—
				(1)in subsection (a), by striking
			 (g). and inserting (h).;
				(2)by striking
			 subsection (b);
				(3)in subsection
			 (c)—
					(A)in paragraph
			 (1)(A)—
						(i)in
			 clause (i), by adding or at the end;
						(ii)in
			 clause (ii), by striking ; or at the end and inserting a period;
			 and
						(iii)by
			 striking clause (iii); and
						(B)by striking
			 paragraph (3);
					(4)in subsection
			 (d)—
					(A)in the matter
			 preceding paragraph (1), by striking Grants and inserting
			 Grant funds from a grant made to a State;
					(B)by amending
			 paragraph (2) to read as follows:
						
							(2)To provide services and activities to
				improve the identification of homeless children (including preschool-aged
				homeless children and youths) that enable such children and youths to enroll
				in, attend, and succeed in school, or, if appropriate, in preschool
				programs.
							;
					(C)in paragraph (3),
			 by inserting before the period at the end the following: that can
			 sufficiently carry out the duties described in this subtitle;
					(D)by amending
			 paragraph (5) to read as follows:
						
							(5)To develop and implement professional
				development programs for liaisons designated under subsection (g)(1)(J)(ii) and
				other local educational agency personnel—
								(A)to improve their
				identification of homeless children and youths; and
								(B)to heighten their
				awareness of, and capacity to respond to, specific needs in the education of
				homeless children and
				youths.
								.
					(5)in subsection
			 (e)—
					(A)in paragraph (1)—
						(i)by
			 striking sums and inserting grant funds;
			 and
						(ii)by
			 inserting a State under subsection (a) to after each year
			 to;
						(B)in paragraph (2),
			 by striking funds made available for State use under this
			 subtitle and inserting the grant funds remaining after the State
			 educational agency distributes subgrants under paragraph (1);
			 and
					(C)in paragraph
			 (3)—
						(i)in
			 subparagraph (C)(iv)(II), by striking sections 1111 and 1116 and
			 inserting section 1111;
						(ii)in
			 subparagraph (F)—
							(I)in clause
			 (i)—
								(aa)in
			 the matter preceding subclause (I), by striking a report and
			 inserting an annual report;
								(bb)by
			 striking and at the end of subclause (II);
								(cc)by striking the period at the end of
			 subclause (III) and inserting ; and; and
								(dd)by
			 adding at the end the following:
									
										(IV)the progress the separate schools are
				making in helping all students meet the State academic
				standards.
										;
				and
								(II)in clause (iii),
			 by striking Not later than 2 years after the date of enactment of the
			 McKinney-Vento Homeless Education Assistance Improvements Act of 2001,
			 the and inserting The;
							(6)by amending
			 subsection (f) to read as follows:
					
						(f)Functions of the
				Office of CoordinatorThe
				Coordinator for Education of Homeless Children and Youths established in each
				State shall—
							(1)gather and make
				publically available reliable, valid, and comprehensive information on—
								(A)the number of
				homeless children and youths identified in the State, posted annually on the
				State educational agency’s website;
								(B)the nature and
				extent of the problems homeless children and youths have in gaining access to
				public preschool programs and to public elementary schools and secondary
				schools;
								(C)the difficulties
				in identifying the special needs and barriers to the participation and
				achievement of such children and youths;
								(D)any progress made
				by the State educational agency and local educational agencies in the State in
				addressing such problems and difficulties; and
								(E)the success of the
				programs under this subtitle in identifying homeless children and youths and
				allowing such children and youths to enroll in, attend, and succeed in,
				school;
								(2)develop and carry
				out the State plan described in subsection (g);
							(3)collect data for
				and transmit to the Secretary, at such time and in such manner as the Secretary
				may require, a report containing information necessary to assess the
				educational needs of homeless children and youths within the State, including
				data necessary for the Secretary to fulfill the responsibilities under section
				724(h);
							(4)in order to
				improve the provision of comprehensive education and related support services
				to homeless children and youths and their families, coordinate and collaborate
				with—
								(A)educators,
				including teachers, special education personnel, administrators, and child
				development and preschool program personnel;
								(B)providers of
				services to homeless children and youths and their families, including services
				of public and private child welfare and social services agencies, law
				enforcement agencies, juvenile and family courts, agencies providing mental
				health services, domestic violence agencies, child care providers, runaway and
				homeless youth centers, and providers of services and programs funded under the
				Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);
								(C)providers of
				emergency, transitional, and permanent housing to homeless children and youths,
				and their families, including public housing agencies, shelter operators,
				operators of transitional housing facilities, and providers of transitional
				living programs for homeless youths;
								(D)local educational
				agency liaisons designated under subsection (g)(1)(J)(ii) for homeless children
				and youths; and
								(E)community
				organizations and groups representing homeless children and youths and their
				families;
								(5)provide technical assistance to local
				educational agencies, in coordination with local educational agency liaisons
				designated under subsection (g)(1)(J)(ii), to ensure that local educational
				agencies comply with the requirements of subsection (e)(3), paragraphs (3)
				through (7) of subsection (g), and subsection (h);
							(6)provide professional development
				opportunities for local educational agency personnel and the homeless liaison
				designated under subsection (g)(1)(J)(ii) to assist such personnel in meeting
				the needs of homeless children and youths; and
							(7)respond to
				inquiries from parents and guardians of homeless children and youths and
				unaccompanied youths to ensure that each child or youth who is the subject of
				such an inquiry receives the full protections and services provided by this
				subtitle.
							;
				
				(7)by amending subsection (g) to read as
			 follows:
					
						(g)State
				plan
							(1)In
				generalIn order to be eligible to receive a grant under this
				section, each State educational agency shall submit to the Secretary a plan to
				provide for the education of homeless children and youths within the State that
				includes the following:
								(A)A description of
				how such children and youths are (or will be) given the opportunity to meet the
				same State academic standards that all students are expected to meet.
								(B)A description of
				the procedures the State educational agency will use to identify such children
				and youths in the State and to assess their needs.
								(C)A description of procedures for the prompt
				resolution of disputes regarding the educational placement of homeless children
				and youths.
								(D)A description of
				programs for school personnel (including liaisons, school leaders, attendance
				officers, teachers, enrollment personnel, and specialized instructional support
				personnel) to heighten the awareness of such personnel of the specific needs of
				homeless adolescents, including runaway and homeless youths.
								(E)A description of
				procedures that ensure that homeless children and youths who meet the relevant
				eligibility criteria are able to participate in Federal, State, or local
				nutrition programs.
								(F)A description of
				procedures that ensure that—
									(i)homeless children
				have equal access to public preschool programs, administered by the State
				educational agency or local educational agency, as provided to other children
				in the State;
									(ii)homeless youths
				and youths separated from public schools are identified and accorded equal
				access to appropriate secondary education and support services; and
									(iii)homeless
				children and youth who meet the relevant eligibility criteria are able to
				participate in Federal, State, or local education programs.
									(G)Strategies to
				address problems identified in the report provided to the Secretary under
				subsection (f)(3).
								(H)Strategies to
				address other problems with respect to the education of homeless children and
				youths, including problems resulting from enrollment delays that are caused
				by—
									(i)immunization and
				other health records requirements;
									(ii)residency
				requirements;
									(iii)lack of birth
				certificates, school records, or other documentation;
									(iv)guardianship
				issues; or
									(v)uniform or dress
				code requirements.
									(I)A demonstration that the State educational
				agency and local educational agencies in the State have developed, and shall
				review and revise, policies to remove barriers to the identification,
				enrollment, and retention of homeless children and youths in schools in the
				State.
								(J)Assurances that
				the following will be carried out:
									(i)The State
				educational agency and local educational agencies in the State will adopt
				policies and practices to ensure that homeless children and youths are not
				stigmatized or segregated on the basis of their status as homeless.
									(ii)Local educational
				agencies will designate an appropriate staff person, who may also be a
				coordinator for other Federal programs, as a local educational agency liaison
				for homeless children and youths, to carry out the duties described in
				paragraph (6)(A).
									(iii)The State and
				its local educational agencies will adopt policies and practices to ensure that
				transportation is provided, at the request of the parent or guardian (or in the
				case of an unaccompanied youth, the liaison), to and from the school of origin,
				as determined in paragraph (3)(A), in accordance with the following, as
				applicable:
										(I)If the child or
				youth continues to live in the area served by the local educational agency in
				which the school of origin is located, the child's or youth's transportation to
				and from the school of origin shall be provided or arranged by the local
				educational agency in which the school of origin is located.
										(II)If the child’s or
				youth’s living arrangements in the area served by the local educational agency
				of origin terminate and the child or youth, though continuing his or her
				education in the school of origin, begins living in an area served by another
				local educational agency, the local educational agency of origin and the local
				educational agency in which the child or youth is living shall agree upon a
				method to apportion the responsibility and costs for providing the child with
				transportation to and from the school of origin. If the local educational
				agencies are unable to agree upon such method, the responsibility and costs for
				transportation shall be shared equally.
										(2)Compliance
								(A)In
				generalEach plan adopted under this subsection shall also
				describe how the State will ensure that local educational agencies in the State
				will comply with the requirements of paragraphs (3) through (7).
								(B)CoordinationSuch
				plan shall indicate what technical assistance the State will furnish to local
				educational agencies and how compliance efforts will be coordinated with the
				local educational agency liaisons designated under paragraph (1)(J)(ii).
								(3)Local
				educational agency requirements
								(A)In
				generalThe local educational agency serving each child or youth
				to be assisted under this subtitle shall, according to the child's or youth's
				best interest—
									(i)continue the
				child's or youth's education in the school of origin for the duration of
				homelessness—
										(I)in any case in
				which a family becomes homeless between academic years or during an academic
				year; or
										(II)for the remainder
				of the academic year, if the child or youth becomes permanently housed during
				an academic year; or
										(ii)enroll the child
				or youth in any public school that nonhomeless students who live in the
				attendance area in which the child or youth is actually living are eligible to
				attend.
									(B)School
				stabilityIn determining the best interest of the child or youth
				under subparagraph (A), the local educational agency shall—
									(i)presume that keeping the child or youth in
				the school of origin is in the child or youth’s best interest, except when
				doing so is contrary to the wishes of the child's or youth's parent or
				guardian, or the unaccompanied youth;
									(ii)consider
				student-centered factors related to the child’s or youth’s best interest,
				including factors related to the impact of mobility on achievement, education,
				health, and safety of homeless children and youth, giving priority to the
				wishes of the homeless child’s or youth’s parent of guardian or the
				unaccompanied youth involved;
									(iii)if, after conducting the best interest
				determination based on consideration of the presumption in clause (i) and the
				student-centered factors in clause (ii), the local educational agency
				determines that it is not in the child's or youth's best interest to attend the
				school of origin or the school requested by the parent, guardian, or
				unaccompanied youth, provide the child's or youth's parent or guardian or the
				unaccompanied youth with a written explanation of the reasons for its
				determination, in a manner and form understandable to such parent, guardian, or
				unaccompanied youth, including information regarding the right to appeal under
				subparagraph (E); and
									(iv)in the case of an
				unaccompanied youth, ensure that the homeless liaison designated under
				paragraph (1)(J)(ii) assists in placement or enrollment decisions under this
				subparagraph, gives priority to the views of such unaccompanied youth, and
				provides notice to such youth of the right to appeal under subparagraph
				(E).
									(C)Enrollment
									(i)In
				generalThe school selected in accordance with this paragraph
				shall immediately enroll the homeless child or youth, even if the child or
				youth—
										(I)is unable to produce records normally
				required for enrollment, such as previous academic records, records of
				immunization and other required health records, proof of residency, or other
				documentation; or
										(II)has missed application or enrollment
				deadlines during any period of homelessness.
										(ii)Relevant
				academic recordsThe enrolling school shall immediately contact
				the school last attended by the child or youth to obtain relevant academic and
				other records.
									(iii)Relevant
				health recordsIf the child
				or youth needs to obtain immunizations or other required health records, the
				enrolling school shall immediately refer the parent or guardian of the child or
				youth, or the unaccompanied child or youth, to the local educational agency
				liaison designated under paragraph (1)(J)(ii), who shall assist in obtaining
				necessary immunizations or screenings, or immunization or other required health
				records, in accordance with subparagraph (D).
									(D)RecordsAny
				record ordinarily kept by the school, including immunization or other required
				health records, academic records, birth certificates, guardianship records, and
				evaluations for special services or programs, regarding each homeless child or
				youth shall be maintained—
									(i)so
				that the records involved are available, in a timely fashion, when a child or
				youth enters a new school or school district; and
									(ii)in a manner
				consistent with section 444 of the General Education Provisions Act
				(20 U.S.C.
				1232g).
									(E)Enrollment
				disputesIf a dispute arises
				over school selection or enrollment in a school—
									(i)the child or youth shall be immediately
				enrolled in the school in which enrollment is sought, pending final resolution
				of the dispute, including all available appeals;
									(ii)the parent, guardian, or unaccompanied
				youth shall be provided with a written explanation of any decisions made by the
				school, the local educational agency, or the State educational agency involved,
				including the rights of the parent, guardian, or youth to appeal such
				decisions;
									(iii)the parent,
				guardian, or unaccompanied youth shall be referred to the local educational
				agency liaison designated under paragraph (1)(J)(ii), who shall carry out the
				dispute resolution process as described in paragraph (1)(C) as expeditiously as
				possible after receiving notice of the dispute; and
									(iv)in the case of an
				unaccompanied youth, the liaison shall ensure that the youth is immediately
				enrolled in school in which the youth seeks enrollment pending resolution of
				such dispute.
									(F)Placement
				choiceThe choice regarding placement shall be made regardless of
				whether the child or youth lives with the homeless parents or has been
				temporarily placed elsewhere.
								(G)School of origin
				defined
									(i)In
				generalIn this paragraph, the term school of origin
				means the school that a child or youth attended when permanently housed or the
				school in which the child or youth was last enrolled.
									(ii)Receiving
				schoolWhen the child or
				youth completes the final grade level served by the school of origin, as
				described in clause (i), the term “school of origin” shall include the
				designated receiving school at the next grade level for all feeder
				schools.
									(H)Contact
				informationNothing in this subtitle shall prohibit a local
				educational agency from requiring a parent or guardian of a homeless child to
				submit contact information.
								(I)PrivacyInformation about a homeless child's or
				youth's living situation shall be treated as a student education record under
				section 444 of the General Education Provisions Act (20 U.S.C. 1232g)
				and shall not be released to housing providers, employers, law enforcement
				personnel, or other persons or agencies not authorized to have such information
				under section 99.31 of title 34, Code of
				Federal Regulations.
								(J)Academic
				achievementThe school selected in accordance with this paragraph
				shall ensure that homeless children and youth have opportunities to meet the
				same State academic standards to which other students are held.
								(4)Comparable
				servicesEach homeless child
				or youth to be assisted under this subtitle shall be provided services
				comparable to services offered to other students in the school selected under
				paragraph (3), including the following:
								(A)Transportation
				services.
								(B)Educational services for which the child or
				youth meets the eligibility criteria, such as services provided under title I
				of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) or similar
				State or local programs, educational programs for children with disabilities,
				and educational programs for English learners.
								(C)Programs in career
				and technical education.
								(D)Programs for
				gifted and talented students.
								(E)School nutrition
				programs.
								(5)Coordination
								(A)In
				generalEach local educational agency serving homeless children
				and youths that receives assistance under this subtitle shall
				coordinate—
									(i)the provision of services under this
				subtitle with local social services agencies and other agencies or entities
				providing services to homeless children and youths and their families,
				including services and programs funded under the Runaway and Homeless Youth Act
				(42 U.S.C. 5701 et
				seq.); and
									(ii)transportation,
				transfer of school records, and other interdistrict activities, with other
				local educational agencies.
									(B)Housing
				assistanceIf applicable, each State educational agency and local
				educational agency that receives assistance under this subtitle shall
				coordinate with State and local housing agencies responsible for developing the
				comprehensive housing affordability strategy described in section 105 of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705)
				to minimize educational disruption for children and youths who become
				homeless.
								(C)Coordination
				purposeThe coordination required under subparagraphs (A) and (B)
				shall be designed to—
									(i)ensure that all homeless children and
				youths are promptly identified;
									(ii)ensure that
				homeless children and youths have access to, and are in reasonable proximity
				to, available education and related support services; and
									(iii)raise the
				awareness of school personnel and service providers of the effects of
				short-term stays in a shelter and other challenges associated with
				homelessness.
									(D)Homeless
				children and youths with disabilitiesFor children and youth who are to be
				assisted both under this subtitle, and under the Individuals with Disabilities
				Education Act (20
				U.S.C. 1400 et seq.) or section 504 of the Rehabilitation Act
				of 1973 (29 U.S.C.
				794), each local educational agency shall coordinate the
				provision of services under this subtitle with the provision of programs for
				children with disabilities served by that local educational agency and other
				involved local educational agencies.
								(6)Local
				educational agency liaison
								(A)DutiesEach
				local educational agency liaison for homeless children and youths, designated
				under paragraph (1)(J)(ii), shall ensure that—
									(i)homeless children and youths are identified
				by school personnel through outreach and coordination activities with other
				entities and agencies;
									(ii)homeless children
				and youths are enrolled in, and have a full and equal opportunity to succeed
				in, schools of that local educational agency;
									(iii)homeless
				families, children, and youths have access to and receive educational services
				for which such families, children, and youths are eligible, including services
				through Head Start, Early Head Start, early intervention, and preschool
				programs administered by the local educational agency;
									(iv)homeless families, children, and youths
				receive referrals to health care services, dental services, mental health and
				substances abuse services, housing services, and other appropriate
				services;
									(v)the parents or guardians of homeless
				children and youths are informed of the educational and related opportunities
				available to their children and are provided with meaningful opportunities to
				participate in the education of their children;
									(vi)public notice of the educational rights of
				homeless children and youths is disseminated in locations frequented by parents
				or guardians of such children and youths, and unaccompanied youths, including
				schools, shelters, public libraries, and soup kitchens in a manner and form
				understandable to the parents and guardians of homeless children and youths,
				and unaccompanied youths;
									(vii)enrollment
				disputes are mediated in accordance with paragraph (3)(E);
									(viii)the parent or guardian of a homeless child
				or youth, and any unaccompanied youth, is fully informed of all transportation
				services, including transportation to the school of origin, as described in
				paragraph (1)(J)(iii), and is assisted in accessing transportation to the
				school that is selected under paragraph (3)(A);
									(ix)school personnel providing services under
				this subtitle receive professional development and other support; and
									(x)unaccompanied
				youths—
										(I)are enrolled in
				school;
										(II)have
				opportunities to meet the same State academic standards to which other students
				are held, including through implementation of the policies and practices
				required by paragraph (1)(F)(ii); and
										(III)are informed of
				their status as independent students under section 480 of the Higher Education
				Act of 1965 (20
				U.S.C. 1087vv) and receive verification of such status for
				purposes of the Free Application for Federal Student Aid described in section
				483 of such Act (20
				U.S.C. 1090).
										(B)NoticeState
				coordinators established under subsection (d)(3) and local educational agencies
				shall inform school personnel, service providers, advocates working with
				homeless families, parents and guardians of homeless children and youths, and
				homeless children and youths of the duties of the local educational agency
				liaisons, including publishing an annually updated list of the liaisons on the
				State educational agency’s website.
								(C)Local and State
				coordinationLocal
				educational agency liaisons for homeless children and youths shall, as a part
				of their duties, coordinate and collaborate with State coordinators and
				community and school personnel responsible for the provision of education and
				related services to homeless children and youths. Such coordination shall
				include collecting and providing to the State Coordinator the reliable, valid,
				and comprehensive data needed to meet the requirements of paragraphs (1) and
				(3) of subsection (f).
								(7)Review and
				revisions
								(A)In
				generalEach State educational agency and local educational
				agency that receives assistance under this subtitle shall review and revise any
				policies that may act as barriers to the enrollment of homeless children and
				youths in schools that are selected under paragraph (3).
								(B)ConsiderationIn
				reviewing and revising such policies, consideration shall be given to issues
				concerning transportation, immunization, residency, birth certificates, school
				records and other documentation, and guardianship.
								(C)Special
				attentionSpecial attention shall be given to ensuring the
				enrollment and attendance of homeless children and youths who are not currently
				attending school.
								;
				
				(8)in subsection (h)(1)(A), by striking
			 fiscal year 2009, and inserting fiscal years 2014 through
			 2019,; and
				(9)in subsection (h)(4), by striking
			 fiscal year 2009 and inserting fiscal years 2014 through
			 2019.
				703.Local
			 educational agency subgrants for the education of homeless children and
			 youthsSection 723 of such Act
			 (42 U.S.C.
			 11433) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking facilitating the enrollment, and inserting
			 facilitating the identification, enrollment,;
					(B)in paragraph
			 (2)(A)—
						(i)by
			 adding and at the end of clause (i);
						(ii)by
			 striking ; and and inserting a period at the end of clause (ii);
			 and
						(iii)by
			 striking clause (iii); and
						(C)by adding at the
			 end the following:
						
							(4)Duration of
				grantsSubgrants awarded
				under this section shall be for terms of not to exceed 3
				years.
							;
					(2)in subsection
			 (b)—
					(A)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively; and
					(B)by adding at the
			 end the following:
						
							(5)An assurance that the local educational
				agency will collect and promptly provide data requested by the State
				Coordinator pursuant to paragraphs (1) and (3) of section 722(f).
							(6)An assurance that the local educational
				agency has removed barriers to complying with the requirements of section
				722(g)(1)(I).
							;
					(3)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking 726 and inserting 722(a);
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by inserting identification, before
			 enrollment;
						(ii)by
			 amending subparagraph (B) to read as follows:
							
								(B)The extent to which the application
				reflects coordination with other local and State agencies that serve homeless
				children and youths.
								;
				and
						(iii)in
			 subparagraph (C), by inserting (as of the date of submission of the
			 application) after current practice;
						(C)in paragraph
			 (3)—
						(i)by
			 amending subparagraph (C) to read as follows:
							
								(C)The extent to which the applicant will
				promote meaningful involvement of parents or guardians of homeless children or
				youths in the education of their
				children.
								;
						(ii)in
			 subparagraph (D), by striking within and inserting
			 into;
						(iii)in
			 subparagraph (G)—
							(I)by striking
			 Such and inserting The extent to which the applicant’s
			 program meets such; and
							(II)by striking
			 case management or related;
							(iv)by
			 redesignating subparagraph (G) as subparagraph (I) and inserting after
			 subparagraph (F) the following:
							
								(G)The extent to which the local educational
				agency will use the subgrant to leverage resources, including by maximizing
				nonsubgrant funding for the position of the liaison described in section
				722(g)(1)(J)(ii) and the provision of transportation.
								(H)How the local educational agency uses funds
				to serve homeless children and youths under section 1113(c)(3) of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6313(c)(3)).
								;
				and
						(v)by
			 adding at the end the following:
							
								(J)An assurance that the applicant will meet
				the requirements of section 722(g)(3).
								;
				and
						(D)by striking
			 paragraph (4).
					(4)in subsection
			 (d)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking challenging State academic content standards and
			 inserting State academic standards; and
						(ii)by
			 striking and challenging State student academic achievement
			 standards;
						(B)in paragraph
			 (2)—
						(i)by
			 striking students with limited English proficiency, and
			 inserting English learners,; and
						(ii)by
			 striking vocational and inserting career;
						(C)in paragraph (3),
			 by striking pupil services and inserting specialized
			 instructional support;
					(D)in paragraph (7),
			 by striking , and unaccompanied youths, and inserting ,
			 particularly homeless children and youths who are not enrolled in
			 school,;
					(E)in paragraph (9)
			 by striking medical and inserting other required
			 health;
					(F)in paragraph (10),
			 by inserting before the period at the end , and other activities
			 designed to increase the meaningful involvement of parents or guardians of
			 homeless children or youths in the education of their children;
					(G)in paragraph (12),
			 by striking pupil and inserting specialized instructional
			 support; and
					(H)in paragraph (13),
			 by inserting before the period at the end and parental mental health or
			 substance abuse problems.
					704.Secretarial
			 responsibilitiesSection 724
			 of such Act (42
			 U.S.C. 11434) is amended—
				(1)by amending
			 subsection (c) to read as follows:
					
						(c)Notice
							(1)In
				generalThe Secretary shall,
				before the next school year that begins after the date of the enactment of the
				Student Success Act, update and disseminate nationwide the public notice
				described in this subsection (as in effect prior to such date) of the
				educational rights of homeless children and youths.
							(2)DisseminationThe Secretary shall disseminate the notice
				nationally to all Federal agencies, program grantees, and grant recipients
				serving homeless families, children, and
				youths.
							;
				(2)in subsection (d),
			 by striking and dissemination and inserting ,
			 dissemination, and technical assistance;
				(3)in subsection
			 (e)—
					(A)by striking applications for grants
			 under this subtitle and inserting plans for the use of grant
			 funds under section 722;
					(B)by striking
			 60-day and inserting 120-day; and
					(C)by striking
			 120-day and inserting 180-day;
					(4)in subsection (f),
			 by adding at the end the following: The Secretary shall provide support
			 and technical assistance to State educational agencies in areas in which
			 barriers to a free appropriate public education persist.;
				(5)by amending subsection (g) to read as
			 follows:
					
						(g)GuidelinesThe Secretary shall develop, issue, and
				publish in the Federal Register, not later than 60 days after the date of the
				enactment of the Student Success Act, strategies by which a State—
							(1)may assist local
				educational agencies to implement the provisions amended by the Act; and
							(2)can review and
				revise State policies and procedures that may present barriers to the
				identification, enrollment, attendance, and success of homeless children and
				youths in
				school.
							;
				(6)in subsection
			 (h)(1)(A), by inserting in all areas served by local educational
			 agencies before the semicolon at the end; and
				(7)in subsection (i), by striking
			 McKinney-Vento Homeless Education Assistance Improvements Act of
			 2001 and inserting Student Success Act.
				705.DefinitionsSection 725 of such Act (42 U.S.C. 11434a)
			 is amended—
				(1)in paragraph (2)(B)(iv), by striking
			 1309 and inserting 1139; and
				(2)in paragraph (3),
			 by striking 9101 and inserting 5101.
				706.Authorization
			 of appropriationsSection 726
			 of such Act (42
			 U.S.C. 11435) is amended to read as follows:
				
					726.Authorization
				of appropriationsFor the
				purpose of carrying out this subtitle, there are authorized to be appropriated
				$61,771,000 for each of fiscal years 2014 through
				2019.
					.
			VIIIMiscellaneous
			 provisions
			801.Findings; Sense
			 of the Congress
				(a)FindingsThe Congress finds as follows:
					(1)To avoid negative
			 attention and litigation, some local educational agencies have entered into
			 agreements with employees who are suspected of abusing or are known to have
			 abused students.
					(2)Instead of
			 reporting sexual misconduct with minors to the proper authorities such as the
			 police or child welfare services, under such agreements the local educational
			 agencies, schools, and employees keep the information private and facilitate
			 the employee’s transfer to another local educational agency.
					(b)Sense of the
			 CongressIt is the sense of the Congress that—
					(1)confidentiality
			 agreements between local educational agencies or schools and suspected child
			 sex abusers should be prohibited;
					(2)the practice of
			 employee transfers after suspected or proven sexual misconduct should be
			 stopped, and States should require local educational agencies and schools to
			 provide law enforcement with all information regarding sexual conduct between
			 an employee and a minor; and
					(3)Congress should
			 help protect children and help stop this unacceptable practice in our
			 schools.
					
	
		
			Passed the House of
			 Representatives July 19, 2013.
			Karen L. Haas,
			Clerk
		
	
